






















CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN




AMENDED AND RESTATED,
effective as of JANUARY 1, 2015,
except as otherwise specified



--------------------------------------------------------------------------------








TABLE OF CONTENTS


ARTICLE 1: DEFINITIONS
3


ARTICLE 2: ELIGIBILITY
16


2.01
Eligibility for Participation.
16


2.02
Break in Service.
18


2.03
Treatment of Periods of Military Service, Disability and other Leaves of
Absence.
18


ARTICLE 3: COMPANY CONTRIBUTIONS
20


3.01
Amount.
20


3.02
Payment.
20


3.03
Forfeitures.
20


3.04
Return of Company Contributions.
20


ARTICLE 4: CASH BALANCE ACCOUNT
21


4.01
Escalating Annuity Benefit and Cash Balance Account.
21


4.02
Pay Based Credits.
21


4.03
Cost of Living Adjustment.
21


4.04
Vesting.
22


4.05
Distribution of Escalating Annuity Benefit and Cash Balance Account.
22


4.06
Death Benefit.
22


4.07
Amount of Escalating Annuity Benefits.
23


4.08
Supplemental Credits.
24


ARTICLE 5: VESTING
25


5.01
Vesting Schedule.
25


5.02
Break in Service.
27


5.03
Forfeiture and Restoration of Vesting Years of Service and Credited Service.
27


5.04
Applicability of Prior Vesting Schedule.
28


ARTICLE 6: AMOUNT AND COMMENCEMENT OF RETIREMENT BENEFIT
30


6.01
Normal Retirement.
30


6.02
Minimum Retirement Benefits.
38


6.03
Early Retirement.
38


6.04
Deferred Retirement.
39


6.05
Termination of Service After August 31, 1994.
39


6.06
Employee Contributions.
39


6.07
Deferred Commencement of Benefits.
39


6.08
Deductions for Disability Benefits.
40


6.09
Mandatory Commencement of Benefits.
40


6.1
Maximum Retirement Benefit.
40


6.11
Prior Plan Benefit.
42


6.12
Supplemental Benefit.
49


6.13
Reemployment Following Commencement of Annuity Payments.
49


ARTICLE 7: FORM OF BENEFIT PAYMENT
51






--------------------------------------------------------------------------------




7.01
Normal Form of Payment.
51


7.02
Optional Forms of Payment for All Benefits.
51


7.03
Minimum Distributions and Limitation on Optional Forms of Payment.
53


7.04
Notice to Married Participants.
55


7.05
Mandatory Cashout of Small Benefits.
55


7.06
Annuity Contract Nontransferable.
56


7.07
Conflicts With Annuity Contracts.
56


7.08
Rollovers.
56


7.09
Waiver of Thirty (30) Day Notice Period.
58


7.1
Delayed Commencement of Normal Retirement Benefit.
58


7.11
Limitation on Benefits In the Event of a Liquidity Shortfall.
60


7.12
Limitations Based on Funded Status of the Plan.
61


ARTICLE 8: DEATH BENEFITS
68


8.01
Pre-Retirement Death Benefit.
68


8.02
Post-Retirement Death Benefit.
69


8.03
Payment to Beneficiary.
69


8.04
Required Distributions.
70


8.05
Return of Contributions.
70


ARTICLE 9: RETIREMENT BENEFITS UNDER COLLECTIVE BARGAINING AGREEMENTS
72


9.01
Eligibility for Employees Subject to a Collective Bargaining Agreement.
72


9.02
Amount, Form, and Commencement of Retirement Benefit.
72


9.03
Credited Service.
92


9.04
Definitions.
95


ARTICLE 10: MERGER OF METAL IMPROVEMENT COMPANY, INC. AND CURTISS-WRIGHT FLIGHT
SYSTEMS/SHELBY, INC. CONTRIBUTORY RETIREMENT PLANS
97


10.01
Merger Date.
97


10.02
Eligibility.
97


10.03
Retirement Benefits.
97


10.04
Prior Accrued Benefit.
98


10.05
Vesting.
98


10.06
Transfer of Assets.
98


ARTICLE 11: ADMINISTRATION
99


11.01
Plan Administrator.
99


11.02
Administrative Committee's Authority and Powers.
99


11.03
Delegation of Duties.
99


11.04
Compensation.
100


11.05
Exercise of Discretion.
100


11.06
Fiduciary Liability.
100


11.07
Indemnification by Company.
100


11.08
Plan Participation by Fiduciaries.
100


11.09
Payment of Expenses.
101


ARTICLE 12: AMENDMENT AND TERMINATION OF PLAN
102






--------------------------------------------------------------------------------




12.01
Amendment.
102


12.02
Procedure for Amendment.
103


12.03
Company's Right to Terminate Plan.
103


12.04
Consequences of Termination.
103


12.05
Special Restrictions on Benefits.
103


ARTICLE 13: MERGER OF PLAN AND TRANSFER OF ASSETS OR LIABILITIES
105


13.01
Merger or Transfer.
105


13.02
Transfer from Trust.
105


13.03
Transfer to Trust and Transfer Account.
105


ARTICLE 14: SPECIAL PROVISIONS FOR NON-KEY EMPLOYEES
106


14.01
Effective Date.
106


14.02
Determination of Top-Heavy Status.
106


14.03
Minimum Benefit.
109


14.04
Minimum Vesting.
110


ARTICLE 15: GENERAL PROVISIONS
111


15.01
Trust Fund Sole Source of Payments for Plan.
111


15.02
Exclusive Benefit.
111


15.03
Binding Effect.
111


15.04
Nonalienation.
111


15.05
Claims Procedure.
112


15.06
Location of Participant or Beneficiary Unknown.
113


15.07
Applicable Law.
113


15.08
Rules of Construction.
113


15.09
Trust Fund Applicable Only to Payment of Benefits.
113


ARTICLE 16: TRANSFERS
114






--------------------------------------------------------------------------------




schedule a 1: early retirement factors on or after september 1, 1994
117


Schedule a 2: deferred retirement factors on or after september 1, 1994
118


schedule b: Retirement plan rates in force for purposes of Article
6.11(b)(ii)(D)
119


schedule C: early retirement factors for deferred vested employees who
terminated employment prior to september 1, 1994 and prior to age 55
(contributors)
120


schedule D: Early retirement factors for early commencement of deferred vested
pensions
121


schedule e: Joint and survivor factors
122


schedule f: Early retirement factors (union employees)
123


schedule g 1: Wood-ridge deferred pension rates
124


schedule g 2: Buffalo deferred pension rates
125


schedule g 3: Curtiss-wright flight systems deferred pension rates
127


schedule g 4: Target rock corporation deferred Pension rates
128


schedule H: Certain buffalo employees
130


schedule i 1: Special factors for additional benefits referenced in Article
6.01(C)
131


SCHEdule i 2: Special factors for benefits referenced in Article 6.01(d)
132


SCHEdule i 3: Special factors for benefits referenced in Article 6.01(e)
133


SCHEdule i 4: Special factors for benefits referenced in Article 6.01(f)
134


schedule J: Special PROVISIONS APPLICABLE TO employees of ACQUIRED ENTITIEs
136


SCHEDULE K 1: SPECIAL PROVISIONS FOR SUPPLEMENTAL CREDITS FOR PARTICIPANTS
AFFECTED BY CERTAIN REDUCTIONS IN FORCE
159


schedule k 2: Special Vesting provisions for participants affected by certain
reductions in force
162


EMD Appendix
164








--------------------------------------------------------------------------------




1


CURTISS-WRIGHT CORPORATION RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2015,
except as otherwise specified


PREAMBLE
The Curtiss-Wright Contributory Retirement Plan (the “Prior Plan”), a defined
benefit pension plan, was established effective May 1, 1953 for eligible
non-union Employees of the Curtiss-Wright Corporation (the “Company"). The
benefits under the Prior Plan were also available to the Company's union
employees whose collective bargaining units negotiated for these benefits.


Effective December 31, 1991, the Curtiss-Wright Pension Plan was merged into the
Prior Plan. The Prior Plan was in full force and operation through
August 31, 1994.


    Effective September 1, 1994, the Prior Plan was renamed the Curtiss-Wright
Corporation Retirement Plan (the “Plan") and was amended and restated in its
entirety (the “September 1, 1994 Restatement”). Also effective
September 1, 1994, the Metal Improvement Company, Inc. Retirement Income Plan
and the Curtiss-Wright Flight Systems/Shelby, Inc. Contributory Retirement Plan
were merged into the Plan. The September 1, 1994 Restatement included special
effective dates for certain provisions thereof, in accordance with the
requirements of the Tax Reform Act of 1986, the Omnibus Budget Reconciliation
Act of 1986, the Omnibus Budget Reconciliation Act of 1987, the Technical and
Miscellaneous Revenue Act of 1988, the Omnibus Budget Reconciliation Act of
1989, the Unemployment Compensation Amendments of 1992, the Omnibus Budget
Reconciliation Act of 1993 and regulations and rulings thereunder. Subsequent to
the September 1, 1994 Restatement, the Plan was amended from time to time.


Effective January 1, 2001, the Plan was amended and restated in its entirety
(the “January 1, 2001 Restatement"), and included special effective dates for
certain provisions thereof, in accordance with the requirements of the Uruguay
Round Agreements Act, the Uniformed Services Employment and Reemployment Rights
Act of 1994, the Small Business Job Protection Act of 1996, the Taxpayer Relief
Act of 1997, the Internal Revenue Service Restructuring and Reform Act of 1998,
the Community Renewal Tax Relief Act of 2000, or the Economic Growth and Tax
Relief Reconciliation Act of 2001 and regulations and rulings thereunder.
Subsequent to the January 1, 2001 Restatement, the Plan has been amended from
time to time.


Effective January 1, 2007 the Curtiss Wright Electro-Mechanical Division Pension
Plan was merged into the Plan, and is now designated as the EMD Component of the
Plan.


The Plan was most recently amended and restated in its entirety as of January 1,
2010 ("the January 1, 2010 Restatement"), which restatement also reflected
provisions that became effective on dates later than the initial effective date
thereof. Subsequent to the January 1, 2010 Restatement, the Plan has been
amended to maintain compliance with applicable law and regulations and for other
purposes. This Amendment and Restatement of the Plan as of January 1, 2015
incorporates amendments heretofore made to the Plan and makes additional
amendments to the Plan. The amendments hereby made to the January 1, 2010
Restatement, as heretofore amended, are effective as of January 1, 2015, except
as otherwise specified herein, provided,



--------------------------------------------------------------------------------




however, that the effective date of any provision or provisions of the Plan
shall, to the extent required by specific provisions of the Plan, be any such
earlier or other effective date required by the Plan.


Until the applicable effective dates of the provisions of the Plan as hereby
amended and restated, the January 1, 2010 Restatement shall continue in full
force and effect and its provisions shall be amended and restated as of the
applicable effective dates described herein, without any termination or gap or
lapse in time or effect.


The amount of benefits, forms of benefit, benefits payable upon a Participant's
death, and commencement of benefits for Participants who are non-union employees
are set forth in Articles 4, 5, 6, 7, and 8. The amount of benefits, benefits
payable upon death, and commencement of benefits for Participants who are union
employees are set forth in Article 9.


Effective as of December 31, 2014, the Plan is merged with and into the Williams
Controls, Inc. Retirement Income Plan, which will immediately thereafter be
renamed the Curtiss-Wright Corporation Retirement Plan (the “Merged Plan”).
Subsequent to such merger, the rights and benefits of any Employee or
Participant previously governed by the terms of this Plan represented by the
provisions of this document shall continue to be governed by the terms of this
document, which shall comprise a component part of the plan formerly known as
the Williams Controls, Inc. Retirement Income Plan. The rights and benefits of
other participants in the Merged Plan shall be governed by one of three separate
instruments, which comprise other component parts of the plan formerly known as
the Williams Controls, Inc. Retirement Income Plan. Each of such instruments and
the Plan represented by the provisions of this document together constitute the
Merged Plan document.
ARTICLE 1: DefinITIONS
Wherever used herein, the following terms shall have the following meanings
unless the context otherwise requires:


1.01
"Actuarial Equivalent" means the value determined on the basis of applicable
factors set forth below, or as otherwise specifically set forth in the Plan.



(a)
All lump sums other than those attributable to the Cash Balance Account that are
paid to participants after age fifty-five (55), regardless of whether the
participant terminated prior to age fifty-five (55), will use an immediate
annuity factor times the early retirement factor at that age. All lump sums
other than those attributable to the Cash Balance Account paid before age
fifty-five (55) will use a deferred annuity factor deferred to age sixty-five
(65). For calculating the Cash Balance Account, the Escalating Annuity Benefit
is adjusted to payment age as described in Articles 4.07(b) and (c), multiplied
by the complete expectation of life of the Participant, at the date of
determination, based on the IRS Mortality Table.



(b)
For a non-escalating annuity that commences prior to Early Retirement Date, the
1983 GAM table for Males and Females with an eighty percent (80%) weighting on
the male table's q and a twenty percent (20%) weighting on the female table's q.
The interest rate is six percent (6%). The early retirement reduction factor
will be based on benefit payments that would have commenced at age sixty-five
(65), reduced without subsidy to an age below fifty-five (55).




--------------------------------------------------------------------------------






(c)
For calculating Joint & Survivor reduction factors which are applied to a Life
Annuity benefit, the applicable mortality table and interest rate shall be the
mortality table derived by using a fixed blend of fifty percent (50%) of the
male mortality rates and fifty percent (50%) of the female mortality rates from
the 1983 Group Annuity Mortality Table with ages set forward two (2) years for
participants and ages set back one (1) year for beneficiaries and an interest
rate of seven percent (7%).



(d)
For calculating lump sum factors for benefits other than escalating benefits,
converting the Cash Balance Account into an immediate level annuity, deriving
the employee annuity associated with employee contributions with interest at a
specified date, the applicable mortality table and interest rate shall be the
IRS Mortality Table and the IRS Interest Rate.



(e)
All lump sums that are paid to participants will use an immediate annuity factor
times the early retirement factor at that age. The early retirement factor for
benefits commencing prior to age 55 for the non-escalating annuity benefit is
actuarially reduced from age 65 using the IRS Interest Rate and the IRS
Mortality Table. For the escalating annuity benefit, early retirement factors
for all ages are actuarially reduced, as described in Article 4.07(b) and (c).



(f)
For converting an amount payable as an escalating annuity to a lump sum, the
amount of the annuity shall be multiplied by the complete expectation of life of
the Participant, at the date of determination, based on the IRS Mortality Table.
For converting an amount payable as an escalating annuity to any other form of
benefit, the amount shall first be converted to a lump sum as above, the lump
sum shall be converted to an immediate single life annuity using whatever
factors are then otherwise used in the Plan to convert annuities to lump sums,
and the single life annuity will be converted to any other form of annuity using
whatever factors are otherwise used in the Plan to convert single life annuities
to other forms of annuities.



(g)
Notwithstanding the foregoing, in calculating the amount of a lump sum payment
with an Annuity Starting Date on or after January 1, 2008, in no event shall the
lump sum payment be less than the lump sum amount determined on the basis of the
IRS Interest Rate and the IRS Mortality Table in accordance with the terms of
the Plan as in effect on December 31, 2007.



1.02
"Administrative Committee" shall mean the person(s) appointed by the Company to
act on behalf of the Company as the sponsor and “named fiduciary” (within the
meaning of Section 402(a)(2) of ERISA), as appropriate, with respect to Plan
administrative matters. When performing any activity or exercising any authority
under the provisions of the Plan, the Administrative Committee shall be deemed
to act solely on behalf of the Company, and not in an individual capacity.



1.03
“Affiliated Company” means any company not participating in the Plan which is a
member of a controlled group of corporations, as defined in Section 414(b) of
the Code, which also includes as a member the Company; any trade or business
under common control, as defined in Section 414(c) of the Code, with the
Company; any organization, whether or not incorporated, which is a member of an
affiliated service group, as defined in Section 414




--------------------------------------------------------------------------------




(m) of the Code, which includes the Company; and any other entity required to be
aggregated with the Company pursuant to regulations under Section 414(o) of the
Code. Notwithstanding the foregoing sentence, for purposes of Article 6.10 and
Article 1.25, the definitions in Sections 414(b) and (c) of the Code shall be
modified as provided in Section 415(h) of the Code.


1.04     "Age" means the age attained by a Participant, expressed in years and
months.


1.05
"Annuity Starting Date" means the first day of the period for which an amount is
payable as an annuity or, if a benefit is not payable in the form of an annuity,
the first day on which all events have occurred which entitle the Participant to
such benefit. The Annuity Starting Date for a Participant receiving payments
under the provisions of Article 9.02(c) shall be his Normal Retirement Date.



1.06
"Average Compensation" means the average of a Participant's Compensation over
the sixty (60) consecutive months within the last one hundred twenty (120)
months which produces the highest average. If the Participant has less than
sixty (60) months of Service, Compensation is averaged over the Participant's
months of Service from the date of his employment to his date of termination of
employment. Average Compensation shall be determined in accordance with such
uniform rules uniformly applicable to all employees similarly situated as shall
be prescribed by the Administrative Committee.



With respect to any Participant who is rehired by the Company after January 31,
2010, the Average Compensation of such Participant for purposes of calculating
his or her Normal Retirement Benefit in accordance with Article 6.01 shall be
frozen as of his or her previous termination of employment date. Notwithstanding
the preceding sentence, a rehired Participant’s Compensation earned after rehire
after January 31, 2010 will be taken into considerations when calculated his or
her pay based credits in accordance with Article 4.02.


Notwithstanding the foregoing provisions of this Article 1.06, for purposes of
Article 6.01(b) a Participant’s Average Compensation shall not include any
amount paid on or after January 1, 2029.


1.07
"Beneficiary" means the individual or entity designated as such by a Participant
pursuant to the Plan or otherwise entitled to receive any payment pursuant to
the Plan upon the death of the Participant. If with respect to any payment no
individual or entity has been designated by a Participant, or no designated
Beneficiary survives the Participant, the Participant's Beneficiary shall be (a)
the Participant's surviving Spouse, if living at the time of such payment; or in
default thereof (b) the Participant's estate.



1.08
"Board of Directors" means the Board of Directors of the Company.



1.09
“Casual Employee” means an Employee who, under the Company’s generally
applicable payroll and human resources practices,



(a)
is hired for an assignment of a limited nature and duration, which shall not
exceed 90 days; and



(b)
is classified as being in inactive status upon the completion of an assignment,
subject to recall for another assignment of limited nature and duration.




--------------------------------------------------------------------------------






1.10
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the corresponding provisions of any subsequently enacted Federal tax laws.



1.11
"Company" means Curtiss-Wright Corporation, including any affiliate or
subsidiary of the Company which shall adopt this Plan for its employees, with
the approval of the Company, and any other corporation, partnership, business
association or proprietorship which shall have assumed in writing the
obligations of the Plan and Trust, with the approval of the Company, including
any successor as a result of a statutory merger, purchase of assets or any other
form of reorganization of the business of the Company.



1.12
"Compensation" means, except as defined in Article 6.12(b), all of each
Participant's regular or base salary or wages, including overtime pay,
commissions and payments under the Company's incentive compensation plans or
bonus plans; provided, however, that, effective January 1, 2016, only 70% of the
annual award under the Company’s Long-Term Incentive Compensation Plan shall be
so included.



Compensation shall include only that Compensation which is actually paid to the
Participant during the applicable period, provided, however, payments under the
Company's cash based incentive compensation plans and for accrued vacation pay
shall be taken into account in the periods to which such payments relate and
payments under the Company’s bonus plans for Participants who have terminated
Service prior to receipt of such payments shall be taken into account only in
the last calendar month of the period to which such payments relate provided
that the Participant does not terminate Service prior to the last business day
of such calendar month. Except as provided elsewhere in this Plan, the
applicable period shall be the Plan Year. Effective January 1, 2009,
Compensation shall also include “differential wage payments” pursuant to the
Heroes Earnings Assistance and Relief Tax Act of 2008.


Compensation shall also include any amount which is contributed by the Company
pursuant to a salary reduction agreement and which is not includable in the
gross income of the Employee under a "qualified cash or deferred arrangement,"
as defined in Section 401(k) of the Code, or under a "cafeteria plan," as
defined in Section 125 of the Code, or under a qualified transportation fringe
as defined in Section 132(f) of the Code. Compensation shall also include any
amount that would have been payable to the Employee but for a deferral election
made by the Employee under the Curtiss-Wright Corporation Executive Deferred
Compensation Plan, which amount shall be deemed to have been paid at the time at
which it would have been paid in the absence of such election, provided,
however, that no amount shall be included in an Employee’s Compensation pursuant
to this sentence if the inclusion of such amount would cause the Plan to fail to
comply with any nondiscrimination provision of the Code.


For Plan Years beginning on or after January 1, 2002, the annual compensation of
each Participant taken into account under the Plan shall not exceed $200,000, as
adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B)
of the Code. In determining benefit accruals in Plan Years beginning on or after
January 1, 2002, the annual compensation limit described in this paragraph shall
be taken into account, for determination periods beginning before January 1,
2002.





--------------------------------------------------------------------------------




For Plan Years beginning on or after January 1, 1994 and prior to January 1,
2002, the annual Compensation of each Employee taken into account under the Plan
shall not exceed the OBRA '93 annual compensation limit. The OBRA '93 annual
compensation limit is $150,000, as adjusted by the Commissioner for increases in
the cost of living in accordance with Section 401(a)(17)(B) of the Code. The
cost-of-living adjustment in effect for a calendar year applies to any period,
not exceeding twelve (12) months, over which compensation is determined
(determination period) beginning in such calendar year.


For Plan Years beginning on or after January 1, 1994 and prior to January 1,
2002, (i) any reference in this Plan to the limitation under Section 401(a)(17)
of the Code shall mean the OBRA '93 annual compensation limit set forth in this
provision; and (ii) if Compensation for any Plan Year beginning before
January 1, 1994 is taken into account in determining an Employee's contributions
or benefits for the current year, the compensation for such prior year is
subject to the applicable annual compensation limit in effect for that prior
year.


Effective on and after January 1, 1989 and before January 1, 1994, Compensation
taken into account for any purpose under the Plan, including the determination
of Average Compensation, shall not exceed $200,000 per year. As of January 1 of
each calendar year on and after January 1, 1990 and before January 1, 1994, the
applicable limitation as determined by the Commissioner of Internal Revenue for
that calendar year shall become effective as the limitation on Compensation to
be taken into account under the Plan for such calendar year and all prior
calendar years, in lieu of the $200,000 limitation set forth above, or as
previously adjusted.


Special Provisions applicable under Prior Plan:


(a)
Notwithstanding any provision in this Plan to the contrary, however, subject to
any limitations imposed under Section 401(a)(17) of the Code, effective for
periods prior to September 1, 1994, Compensation shall mean:



(i)
for each calendar month prior to July 1, 1970, 1/12th of his basic salary (on an
annual basis) in effect at the beginning of each Plan Year; and



(ii)
for each calendar month after June 30, 1970, 1/12th of the sum of his basic
salary (on an annual basis) in effect at the beginning of each Plan Year, plus
any cash payments he received in the prior Plan Year under the Company's
Modified Incentive Compensation Plan;



and shall remain constant throughout each particular Plan Year (except for the
effect on the last half of the 1970 Plan Year of cash payments received in 1969
under the Company's Modified Incentive Compensation Plan) regardless of
increases or decreases in actual salary. In the case of an Employee not eligible
to participate under the Plan at the beginning of a Plan Year, his Compensation
for the remaining months of that Plan Year shall be 1/12th of his basic salary
(on an annual basis) in effect on his eligibility date.


(b)
For purposes only of subparagraphs 3(c)(i)(B) of Article III of the Prior Plan,
Compensation means:






--------------------------------------------------------------------------------




(i)
prior to July 1, 1970, the basic salary or basic wages actually paid to the
Employee in the particular Plan Year;



(ii)
after June 30, 1970, the basic salary or basic wages plus cash payments under
the Company's Modified Incentive Compensation Plan actually paid to the Employee
in the particular Plan Year; and



(iii)
after July 1, 1982, basic salary, basic wages or compensation received under
either the Company's Modified Incentive Compensation Plan or the Metal
Improvement Company bonus plan shall not be considered under this Plan as
reduced on account of any deferral or contribution which is made pursuant to the
Curtiss-Wright Corporation Deferred Compensation Plan (a tax qualified defined
contribution plan, subsequently renamed the Curtiss-Wright Corporation Savings
and Investment Plan, herein, "the Savings Plan"). Basic salary, basic wages or
Compensation received under either the Company's Modified Incentive Compensation
Plan or the Metal Improvement Company bonus plan shall be calculated as if no
deferral or contributions were made to the Savings Plan.



"Basic salary or basic wages" of an Employee means his basic salary or basic
wages only, and shall in no case include any amounts paid to him as overtime,
bonuses, deferred compensation or additional compensation of any sort.


1.13
“Covered Compensation” means, for any Participant, the average of the taxable
wage bases in effect under Section 230 of the Social Security Act for each year
in the 35-year period ending with the year in which the Participant attains his
Social Security Retirement Age. No increase in Covered Compensation shall
decrease a Participant’s Accrued Benefit under the Plan. In determining a
Participant’s Covered Compensation for any Plan Year, the taxable wage base for
the current Plan Year and any subsequent Plan Year shall be assumed to be the
same as the taxable wage base in effect as of the beginning of the Plan Year for
which the determination is made. The Covered Compensation of a Participant for
any Plan Year beginning after December 31, 2028 shall be determined in
accordance with the tables published in the Revenue Ruling issued by the
Internal Revenue Service that provides such tables for the 2028 Plan Year.



1.14
"Credited Service" means completed years and calendar months of employment and
shall include the following:



(a)
All periods of employment of an Employee with the Company, and periods of
employment with an Affiliated Company while such Affiliated Company is a
participating employer in the Plan.



(b)
A period of Leave of Absence recognized under Article 2.03.



(c)
For periods on or after May 1, 1966 and before December 31, 1991, Credited
Service of an Employee eligible to participate in this Plan shall include
Service which would be creditable under the Curtiss-Wright Pension Plan for any
periods of his employment not included as Credited Service under paragraphs (a)
and (b) above.






--------------------------------------------------------------------------------




(d)
For a continuous period up to two years while an Employee is in receipt of
Disability Payments as provided in Article 2.03(b).



Notwithstanding any provision in this Plan to the contrary, for purposes of
determining Credited Service, an Employee shall be credited with a calendar
month of Service for a month in which such Participant completes one (1) Hour of
Service. This provision shall apply only in the month of hire and the month of
separation of Service.


Special Provisions applicable under Prior Plan


For purposes of determining Credited Service for the Prior Plan, the following
provisions shall apply:


(i)
Only Employees who were participants under the terms of the Prior Plan shall be
entitled to Credited Service.



(ii)
Credited Service shall mean completed years and calendar months of employment,
including periods of employment with the Company or an Affiliated Company
following his most recent date of hire preceding December 31, 1991.



Special Provisions applicable to Employees of Acquired Entities


The Credited Service of Employees who were formerly employed by entities that
were acquired by the Company shall be subject to the special rules set forth in
Schedule J.


1.15
“Disability Payments” means payments received under the Company’s long-term or
short-term disability plans, payments received under the workers’ compensation
law (excluding statutory payments for loss of any physical or bodily member such
as a leg, arm or finger), or solely with respect to an Employee who is not
covered by the Company’s long-term disability plan, payments of a Social
Security disability pension received on account of a disability incurred while
an Employee.



1.16
"Early Retirement Date" means the date on which a Participant has attained at
least age fifty-five (55) and completed at least five (5) Years of Credited
Service, or three (3) Years of Credited Service, effective January 1, 2008.



A Participant who terminates employment after satisfying the service requirement
for Early Retirement and who thereafter reaches the age requirement contained
herein shall be entitled to receive his benefits pursuant to Article 6.03 of the
Plan.


1.17
"Effective Date" The original effective date of the Prior Plan was May 1, 1953.
The effective date of this amendment and restatement of the Plan is January 1,
 2010, except as otherwise provided herein, or as required by applicable law.



1.18
"Employee" means any person employed by the Company who receives compensation
other than a pension, severance pay, retainer, or fee under contract but
excluding:



(a)
Any Leased Employee; and






--------------------------------------------------------------------------------




(b)
Any person deemed to be an independent contractor by the Company and paid by the
Company in accordance with its practices for the payment of independent
contractors, including the provision of tax reporting on Internal Revenue
Service Form 1099, notwithstanding any subsequent reclassification of such
person for any purpose under the Code, whether agreed to by the Company or
adjudicated under applicable law.



The term “employee,” as used in the Plan, means any individual who is employed
by the Company or an Affiliated Company as a common law employee of the Company
or an Affiliated Company, regardless of whether the individual is an “Employee,”
and any Leased Employee.


1.19
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the corresponding provisions of any subsequently enacted
pension laws.



1.20
"Fiduciary" means any person that exercises any discretionary authority or
discretionary control respecting the management or disposition of Plan assets or
renders any investment advice for a fee or other compensation or exercises any
discretionary authority or responsibility for the administration of the Plan.



1.21
"Highly Compensated Employee" means, for a Plan Year, any employee of the
Company or an Affiliated Company (whether or not eligible for membership in the
Plan) who:



(a)
was a 5 percent owner of the Company (as defined in Section 416(i) of the Code)
for such Plan Year or the prior Plan Year, or



(b)
for the preceding Plan Year received remuneration (as defined in Article
6.10(b)) in excess of $80,000, and, pursuant to the Company's top-paid group
election, was among the highest 20 percent of employees of the Company for the
preceding Plan Year when ranked by remuneration paid for that year and
excluding, for the purpose of such determination, employees described in
Section 414(q)(5) of the Code. The $80,000 dollar amount in the preceding
sentence shall be adjusted from time to time for cost of living in accordance
with Section 414(q) of the Code.



Notwithstanding the foregoing, employees who are nonresident aliens and who
receive no earned income from the Company or an Affiliated Company which
constitutes income from sources within the United States shall be disregarded
for all purposes of this Article 1.21.


The Company’s top-paid group election, shall be used consistently in determining
Highly Compensated Employees for determination years of all employee benefit
plans of the Company and Affiliated Companies for which Section 414(q) of the
Code applies (other than a multiemployer plan) that begin with or within the
same calendar year, until such election is changed by Plan amendment in
accordance with IRS requirements.


The provisions of this Article 1.21 shall be further subject to such additional
requirements as shall be described in Section 414(q) of the Code and its
applicable regulations, which shall override any aspects of this Article 1.21
inconsistent therewith.





--------------------------------------------------------------------------------




“Highly Compensated Former Employee” means for a Plan Year any former employee
of the Company or an Affiliated Company who had terminated employment prior to
the Plan Year and who was a Highly Compensated Employee for either the year of
termination or any Plan Year ending on or after the employee’s 55th birthday.


1.22     "Hour of Service" means:


(a)
Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Company. These hours will be credited to the
Employee for the computation period in which the duties are performed; and



(b)
Each hour for which an Employee is paid, or entitled to payment, by the Company
on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty, or Leave of Absence. No more than five hundred one (501)
Hours of Service will be credited under this paragraph for any single continuous
period (whether or not such period occurs in a single computation period); and



(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Company. The same Hours of Service will not be
credited both under paragraph (a) or paragraph (b), as the case may be, and
under this paragraph (c). These hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made.



Hours of Service will also be credited for any individual considered an Employee
for purposes of this Plan under Section 414(n) or (o) of the Code and the
regulations thereunder.


Notwithstanding any provision in this Plan to the contrary, Hours of Service
shall not be credited for severance pay.


The Hours of Service credited shall be determined as required by Section
2530.200b-2(b) and (c) of the Labor Regulations.


To the extent that Schedule J provides for recognizing service with an acquired
entity prior to an acquisition, hours of service with the acquired entity shall
be credited as Hours of Service for purposes of this Section 1.22. Effective for
acquisitions occurring on or after January 1, 2011, in the event that an
Employee’s actual hours of service prior to the acquisition date cannot be
determined on the basis of records maintained by the acquired entity, the
Employee’s Hours of Service shall be determined by multiplying his scheduled
work hours for the acquired entity times the number of full and partial pay
periods completed during the relevant period.


1.23
"IRS Interest Rate" means, effective January 1, 2011, the annual rate of
interest prescribed under Section 417(e)(3)(C) of the Code as determined for the
fifth full calendar month preceding the applicable Stability Period, except as
otherwise provided in paragraph (a) or (b) below.






--------------------------------------------------------------------------------




(a)
For purposes of determining the amount of any lump sum payment with an Annuity
Starting Date between January 1, 2011 and December 31, 2011, the IRS Interest
Rate shall not be less than the annual rate of interest prescribed under Section
417(e)(3)(C) of the Code for December 2010.



(b)
For purposes of determining the annuity equivalent under Section 1.01(d) of
either the Cash Balance Account or employee contributions plus interest for an
Annuity Starting Date on or after January 1, 2011, the annuity benefit shall not
be less than an amount calculated by converting the applicable lump sum amount
as of December 31, 2010, plus interest credits (as determined pursuant to
Section 4.03 or 6.06) up to the Annuity Starting Date, into an annuity by using
the IRS Mortality Table and annual rate of interest prescribed under Section
417(e)(3)(C) of the Code for the first full calendar month preceding the
applicable Stability Period.



1.24
"IRS Mortality Table" means, effective January 1, 2008, the mortality table
prescribed in Section 417(e)(3)(B) of the Code (as in effect on and after the
first day of the 2008 Plan Year). However, when determining the amount of a
benefit with an Annuity Starting Date prior to January 1, 2008 and on or after
December 31, 2002, the IRS Mortality Table means the mortality table prescribed
by Revenue Ruling 2001-62.



1.25
"Leased Employee" means any person (other than a common law employee of the
Company) who, pursuant to an agreement between the Company and any other person
(“leasing organization”), has performed services for the Company or any related
persons determined in accordance with Section 414(n)(6) of the Code on a
substantially full-time basis for a period of at least one year and such
services are performed under the primary direction of or control by the Company.
In the case of any person who is a Leased Employee before or after a period of
service as an Employee, the period during which he has performed services as a
Leased Employee for the Company or Affiliated Company shall be counted solely
for purposes of determining eligibility to participate in the Plan and vesting
in the Plan to the extent such service would be recognized for other Employees;
however, the Leased Employee shall not, by reason of that status, become a
Participant in the Plan or accrue any benefit under the plan for the period
during which he was a Leased Employee.



1.26
"Leave of Absence" means any leave of absence which may be granted by the
Company in accordance with reasonable standards and policies uniformly observed
and consistently applied and may include, by way of illustration and not
limitation, leaves of absence granted because of illness of the Employee or of
his family members, but shall specifically exclude any period during which the
Employee is in receipt of Disability Payments.



1.27
"Life Annuity" means, for other than the Escalating Annuity Benefit, a benefit
payable in equal monthly amounts for the life of the annuitant and ceasing with
the payment made on the first day of the month in which the annuitant dies, or,
for the Escalating Annuity Benefit, the benefit form described in the second
paragraph of Article 4.01.



1.28
"Limitation Year" means the Plan Year.



1.29
"Maternity/Paternity Leave" means a temporary cessation from active employment
with the Company or with any Affiliated Company, for any of the following
reasons:



(a)     the pregnancy of the Employee;



--------------------------------------------------------------------------------






(b)     the birth of a child of the Employee;


(c)
the placement of a child with the Employee in connection with the adoption of
such child by the Employee; or



(d)
the caring for such child for a period beginning immediately following such
birth or placement; provided, however, that in order for an Employee's absence
to qualify as a Maternity/Paternity Leave of Absence, the Employee must furnish
the Administrative Committee in a timely manner, with such information and
documentation as the Administrative Committee may reasonably request to
establish that the absence from work is for reasons referred to above and the
number of days for which there was such absence.



1.30    "Normal Retirement Age" means the later of:


(a)     the date a Participant attains age sixty-five (65); or


(b)
the fifth (5th) anniversary (the third (3rd) anniversary effective
January 1, 2008) of the date as of which the Participant commenced employment.



A Participant shall become fully vested in his Normal Retirement Benefit upon
attaining his Normal Retirement Age.


1.31
"Normal Retirement Date" means the first day of the month coinciding with or
next following the Participant's Normal Retirement Age.



1.32
"Participant" means a person who meets the requirements of Article 2, 9 or 10
for participation in the Plan, including a former Participant.



1.33
"Plan" means the Curtiss-Wright Corporation Retirement Plan, as set forth herein
and as it may be amended.



1.34
"Plan Year" means the calendar year:



1.35
"Prior Plan" means Curtiss-Wright Contributory Retirement Plan, established on
May 1, 1953, and which was in full force and operation through August 31, 1994.



1.36
"Qualified Joint and Survivor Annuity" means an immediate annuity for the life
of the Participant with a survivor annuity for the life of the Spouse, which is
equal to one-half of the amount which is payable during the joint lives of the
Participant and the Spouse, and which is the amount of benefit which can be
purchased with the actuarial equivalent of the Participant’s vested retirement
benefit.



1.37
"Service" means all periods of employment with the Company. The period of
employment begins when a Participant first completes one (1) Hour of Service and
ends on the earlier of the date the Employee resigns, is discharged, retires,
dies or, if the Employee is absent for any other reason, on the first
anniversary of the first day of such absence (with or without pay) from the
Company. If an Employee is absent for any reason and returns to the employ of
the Company before incurring a One-Year Break in Service, he will receive credit
for his




--------------------------------------------------------------------------------




period of absence up to a maximum of twelve (12) months. Service subsequent to a
One-Year Break in Service will be credited as a separate period of employment.


1.38
“Social Security Retirement Age” means age 65 with respect to a Participant who
was born before January 1, 1938; age 66 with respect to a Participant who was
born after December 31, 1937 and before January 1, 1955; and age 67 with respect
to a Participant who was born after December 31, 1954.



1.39
"Spouse" means the individual to whom the Participant is lawfully married
(whether of the same or opposite sex) in accordance with the laws of the
jurisdiction in which the marriage ceremony was performed, and any former Spouse
to the extent provided under a qualified domestic relations order as described
in Section 414(p) of the Code ("QDRO"). Prior to June 26, 2013, an individual
had to be the Participant’s husband or wife as provided in the Defense of
Marriage Act of 1996 to be treated as a Spouse under the Plan. On and after June
26, 2013, and on and before September 15, 2013, an individual of the same sex as
the Participant was treated as a Spouse under the Plan only if the couple had
entered into a relationship denominated as a legal marriage under the laws of
the jurisdiction in which the Participant maintained his legal residence during
such period. No individual, whether of the same or opposite sex, shall be a
Participant’s Spouse on account of the fact that such individual has entered
into a domestic partnership, civil union or other formal or informal
relationship with the Participant that is not denominated as a legal marriage
under the laws of a jurisdiction, even if those laws provide similar rights,
protections and benefits to persons in those relationships as they do to married
persons. In all cases, the marriage must be recognized for purposes of the
Code’s provisions applicable to qualified plans pursuant to regulatory guidance
issued thereunder. The Administrative Committee may require the Participant
and/or Spouse to submit evidence to prove such legal relationship.



1.40
"Stability Period" means the Plan Year in which occurs the Annuity Starting Date
for the distribution.



1.41
“Temporary Employee” means an Employee who, under the Company’s generally
applicable payroll and human resources practices,



(a)
is hired for a specific assignment of limited scope that will have a duration of
at least 90 days; and

(b)
is hired subject to the condition that he will be terminated upon completion of
such specific assignment.



1.42    "Trust" means the trust created by the Trust Agreement.


1.43
"Trust Agreement" means the agreement entered into with a bank or trust company
establishing the Trust under the Plan for the purpose of holding contributions
under the Plan and for the payment of benefits under the Plan, as such agreement
may be amended from time to time.



1.44     "Trust Fund" means the assets of the Trust.


1.45
"Trustee" means the person or persons acting as trustee or trustees hereunder at
any time or from time to time. A Trustee shall be deemed to be a "named
fiduciary" pursuant to Section 402(a)(1) of ERISA.




--------------------------------------------------------------------------------






1.46
"Vesting Year of Service" means any Plan Year during which the Employee is
credited with at least one thousand (1,000) Hours of Service. Vesting Years of
Service shall include all Years of Service determined as of August 31, 1994, for
which such Employee received a Year of Service for vesting purposes under the
terms of the Prior Plan, or under the terms of either the Metal Improvement
Company Retirement Income Plan or the Curtiss-Wright Flight Systems/Shelby, Inc.
Retirement Plan. If the Company maintains the Plan of a predecessor employer,
Service with such employer will be treated as Service for the Company.



Special Provisions applicable to Employees of Acquired Entities


The Vesting Years of Service of Employees who were formerly employed by entities
that were acquired by the Company shall be subject to the special provisions set
forth in Schedule J.


In any case where an Employee’s prior service with an acquired entity is
included for purposes of determining his Vesting Years of Service, the Employee
shall be credited with a Vesting Year of Service for each applicable calendar
year (as defined below) in which he is credited with 1,000 or more Hours of
Service with the acquired entity (as determined pursuant to Section 1.22). If
any such Employee does not earn at least 1,000 Hours of Service in the
acquisition year (as defined below) after the acquisition date, the Employee
shall also be credited with Hours of Service with the acquired entity for
purposes of determining whether the Employee has earned a Vesting Year of
Service for the acquisition year. In no event shall an Employee be credited with
more than one Vesting Year of Service for any calendar year.


For purposes of this Section 1.46, the “acquisition year” means the calendar
year in which the acquisition of the acquired entity occurs, and an “applicable
calendar year” means the acquisition year and each prior calendar year that
includes or follows the Employee’s most recent date of hire by the acquired
entity.


1.47
"Year of Eligibility Service" means, with respect to any Employee, the 12-month
period of employment with the Company or any Affiliated Company, whether or not
as an Employee, beginning on the date he first completes an Hour of Service upon
hire or rehire, or any Plan Year beginning after that date, in which he first
completes at least 1,000 Hours of Service. In any case where an Employee’s prior
service with an acquired entity is included for purposes of determining whether
he has completed a Year of Eligibility Service, the Employee shall be credited
with Hours of Service with the acquired entity (as determined pursuant to
Section 1.22).



1.48
"Year of Credited Service" means each year with the Company with respect to
which benefits are treated as accruing on behalf of the Participant for such
year pursuant to Article 1.14 of the Plan.



1.49
"Year of Service" means, unless otherwise indicated, twelve (12) consecutive
months of Service.




--------------------------------------------------------------------------------




ARTICLE 2: ELIGIBILITY
2.01
Eligibility for Participation.

(a)
Any nonrepresented Employee and any represented Employee whose union has
negotiated a benefit under this Plan, not described in this paragraph (a), shall
be eligible to participate in the Plan as of the date he completes his Year of
Eligibility Service, provided that he then satisfies the following eligibility
requirements:



(i)    He shall be a salaried or hourly Employee; and


(ii)
He shall either be employed by the Company in the United States, or, if he is in
the employ of a participating subsidiary and/or constituent corporation now or
hereafter organized under the laws of a country, or political subdivision
thereof, foreign to the United States of America, he shall be a citizen of the
United States of America. Notwithstanding the foregoing, an Employee shall not
be eligible to participate in this Plan during any period when he participates
in a retirement plan or program sponsored by the Company or an Affiliated
Company mainly for the purpose of providing retirement benefits to individuals
employed outside the United States of America.



Notwithstanding any provision hereof to the contrary, an Employee who is hired
or rehired after January 31, 2010 (or any Employee acquired by the Company or an
Affiliated Company after January 31, 2010) shall not be eligible to accrue
benefits under Article 6 of the Plan. Such Employee shall be eligible to accrue
benefits under Article 4 of the Plan, and any other benefits not specifically
excluded in the preceding sentence.


Notwithstanding any provision hereof to the contrary, no Employee shall become
eligible to accrue benefits under Article 4 of the Plan on or after January 1,
2014.


(b)
In addition to the above, any nonrepresented Employee and any represented
Employee whose union had negotiated a benefit under this Plan, employed by the
Company as of September 1, 1994, became a Participant under this Plan as of
September 1, 1994.



(a)
Special Provisions applicable to Employees of Acquired Entities: The eligibility
of Employees who were formerly employed by entities that were acquired by the
Company and Employees who are employed at facilities or operations that were
acquired by the Company subsequent to the acquisition thereof, and the Vesting
Years of Service of Employees who were formerly employed by entities that were
acquired by the Company shall be subject to the special rules set forth in
Schedule J.



(b)
Notwithstanding any provision hereof to the contrary, an Employee who is
classified as a Casual Employee or as a Temporary Employee shall not be eligible
to become a Participant in the Plan even in the event that such Casual Employee
or Temporary Employee shall work 1,000 hours for the Company.






--------------------------------------------------------------------------------




(e)
Notwithstanding any provision herein foregoing, effective February 1, 2010, any
Employee who was (1) a Participant in the Plan; (2) accruing benefits under the
provisions of Article 6; and (3) was on an approved Leave of Absence before
February 1, 2010 shall continue to be eligible to accrue benefits under the
provisions of Article 6 if he or she returns from an approved Leave of Absence
after January 31, 2010 and satisfies either (i) or (ii) below:



(i)
if the Leave of Absence was as a result of military service, the Employee must
return to the Company while his reemployment rights were protected by law.



(ii)
if the Leave of Absence was not covered under (i) above, the Employee must
return to the employ of the Company on or before the expiration of the Leave of
Absence.



If the Employee does not satisfy either (i) or (ii) above, he or she will not be
eligible to accrue benefits under Article 6 of the Plan. He or she shall be
eligible to accrue benefits under Article 4 of the Plan and any other benefits
not specifically excluded in the preceding sentence.


(f)
An Employee who has transferred from an eligible to an ineligible location under
the provisions of Article 16(d)(i) will continue to accrue benefits under the
provisions of Article 6, even if such Employee subsequently transfers to another
location after January 31, 2010.



(g)
An Employee who has transferred from a represented position to a nonrepresented
position under the provisions of Article 16(d)(iii) after January 31, 2010 shall
not be eligible to accrue benefits in accordance with the provisions of Article
6 on or after the date of such transfer.



(h)
Notwithstanding paragraph (a), an Employee who transfers to a non-U.S.
Affiliated Company shall be eligible to accrued benefits under Article 6 if:



(i)
he is accruing benefits under Article 6 as of the transfer date: and



(ii)
after January 31, 2010 and without any break in service, he transfers from the
non-U.S. Affiliated Company to a position with the Company in which he is
eligible to accrue benefits under the Plan.



Benefit accruals for any such Employee based on the period of employment after
he again becomes an Employee shall be subject to the provisions of Article
16(e).


(i)
An Employee who has transferred from a nonrepresented position to a position
represented by a union that has not negotiated a benefit under this Plan
pursuant to the provisions of Article 16(d)(i)(A) after December 31, 2013 shall
not be eligible to accrue benefits in accordance with the provisions of Article
6 on or after the date of such transfer.




--------------------------------------------------------------------------------




2.02
Break in Service.

There are no Breaks in Service under the terms of this Plan. All periods of
employment shall be aggregated for the purpose of determining whether an
Employee has satisfied the requirements of Section 2.01.
2.03
Treatment of Periods of Military Service, Disability and other Leaves of
Absence.

(a)
Notwithstanding any provision hereof, a Participant’s Service, as taken into
account under the Plan for purposes of vesting and for purposes of determining
eligibility for and the amount of his retirement benefits hereunder, in
accordance with Articles 4, 6 and 9, shall include, to the extent required by
law, any period of absence from service with the Company due to a period of
service in the uniformed services of the United States which occurs after the
date the Participant meets the eligibility requirements for membership in the
Plan. If he shall have returned to the service of the Company after having
applied to return while his reemployment rights were protected by law, the
Participant shall be deemed to have earned Compensation during the period of
absence at the rate he would have received had he remained employed as an
Employee for that period or, if such rate is not reasonably certain, on the
basis of the Participant’s rate of compensation during the 12-month period
immediately preceding such period of absence (or if shorter, the period of
employment immediately preceding such period).



(b)
In the event a Participant incurs a disability while an Employee and becomes
entitled to Disability Payments on account of such disability, the Participant
shall continue to accrue benefits under the provisions of Articles 4 and 6 and
shall continue to be credited with Vesting Years of Service for the period he is
in receipt of the Disability Payments, up to a maximum continuous period of
twenty-four months (including any applicable waiting period for such Disability
Payments provided that after the expiration of such waiting period the
Participant becomes entitled to Disability Payments). For purposes of computing
the benefit accrued by a Participant under this paragraph (b), a Participant
shall be deemed to have earned Compensation during the period he is accruing a
benefit under this paragraph (b) at the rate of Compensation he was receiving
immediately prior to the date he ceased active employment on account of the
disability. A Participant who is entitled to Disability Payments and who is
credited with at least five Vesting Years of Service (three Vesting Years of
Service effective January 1, 2008) may elect at any time by written advance
application to the Administrative Committee to cease further accruals under the
provisions of this paragraph (b) and in lieu thereof to commence receipt of
payments under the applicable provisions of the Plan.



A Participant who made the election in the preceding sentence after
January 31, 2010 shall not be eligible to accrue benefits determined in
accordance with Article 6 if he or she is rehired after January 31, 2010. A
Participant, who is entitled to Disability Payments and is rehired after
January 31, 2010 with the Company, before the end of the twenty-four month
period described above, shall continue to be eligible to accrue benefits under
the Provisions of Article 6. A Participant who is rehired after January 31,
2010, and after the end of the twenty-



--------------------------------------------------------------------------------




four month period described above shall not be eligible to accrue benefits under
Article 6 of the Plan on or after such rehire date. He or she shall be eligible
to accrue benefits under Article 4 of the Plan and any other benefits not
specifically excluded in the preceding sentence.
 
(c)
Notwithstanding any provision of the Plan to the contrary and except as
otherwise provided in this paragraph, an Employee’s period of Leave of Absence
not otherwise included under paragraph (a) or (b) above shall be included for
purposes of determining the Employee’s Vesting Years of Service and Years of
Eligibility Service and the amount of his retirement benefits hereunder in
accordance with Articles 4, 6, and 9, provided that the Employee returns to the
employ of the Company at or before the expiration of the Leave of Absence. If
the Employee receives credit for service under the preceding sentence, the
Employee shall be deemed to have earned Compensation during the Leave of Absence
at the rate of pay he was receiving immediately prior to his Leave of Absence.
Notwithstanding the foregoing, in the case of an Employee whose employment is
not covered by a collective bargaining agreement, any period of leave beginning
on or after January 1, 2011 that is classified by the Company as a personal
leave of absence shall not be included for purposes of determining the amount of
the Employee’s retirement benefits, and the Employee shall not be deemed to have
earned any Compensation for such period of leave.



(d)
Notwithstanding any provisions of the Plan to the contrary, an Employee who dies
or incurs a disability on or after January 1, 2007 while performing qualified
military service shall be treated as if he returned to the service of the
Company on the day preceding his death or disability and terminated employment
the following day.

ARTICLE 3: COMPANY CONTRIBUTIONS
3.01
Amount.

Effective September 1, 1994, no contribution shall be required of any
Participant as a condition of his participation in the Plan. The Company shall
contribute to the Plan, for each Plan Year at least the amount, if any,
necessary to satisfy the minimum funding requirements of the Code for such Plan
Year.
3.02
Payment.

Company contributions for any Plan Year shall be paid in cash to the Trustee no
later than the date prescribed by Section 412 of the Code and the regulations
thereunder for meeting the minimum funding requirements for such Plan Year.
3.03
Forfeitures.

Any forfeitures arising under the Plan shall be used to reduce the Company's
contribution.
3.04
Return of Company Contributions.

A contribution made by the Company may be returned to the Company if:



--------------------------------------------------------------------------------






(a)
the contribution is made by the reason of a mistake of fact, provided such
contribution is returned within one year of the mistaken payment; or



(b)
the contribution is conditioned on its deductibility for Federal income tax
purposes and such deduction is disallowed, provided such contribution is
returned within one year of the disallowance of the deduction for Federal income
tax purposes and provided further that each contribution shall be deemed to be
conditioned on its deductibility, unless otherwise stated in writing by the
Company); or



(c)
the contribution is made prior to the receipt of a determination letter from the
Internal Revenue Service as to the initial qualification of the Plan under
Section 401(a) of the Code and no favorable determination letter is received;
provided that any contribution made incident to that initial qualification must
be returned to the Company within one year after the initial qualification is
denied, but only if the application for qualification is made by the time
prescribed by law for filing the Company's return for the taxable year in which
the Plan is adopted, or such later date as the Secretary of the Treasury may
prescribe.



The amount of any contribution which may be returned shall be reduced to reflect
its proportionate share of any net investment loss in the Trust Fund. In the
event paragraph (c) applies, the returned contribution may include any net
investment earnings or gains in the Trust Fund.
ARTICLE 4: CASH BALANCE ACCOUNT
4.01
Escalating Annuity Benefit and Cash Balance Account.

Effective September 1, 1994, an Escalating Annuity Benefit shall be established
and maintained for each Participant to which credits shall be made pursuant to
the provisions of this Article 4. The amount of Escalating Annuity Benefit
credited to any Participant shall be in addition to any other benefits credited
under this Plan. The lump sum value of a Participant's Escalating Annuity
Benefit, determined in accordance with Article 1.01, shall be referred to as his
Cash Balance Account.


The normal form of retirement benefit for the Escalating Annuity Benefit is a
life annuity payable monthly, commencing at Normal Retirement Date, under which
the monthly benefit is automatically increased at the beginning of each calendar
year after benefit commencement. The percentage of increase, or escalator,
applicable to a calendar year is (i) for increases prior to 1997, the applicable
rate from Article 4.03(a), and (ii) for increases after 1996, the 30-year
Treasury Bond rate for December of the prior year.
4.02
Pay Based Credits.

For each Plan Year beginning on or before January 1, 2013 during which an
Escalating Annuity Benefit is in effect, there shall be credited to the Cash
Balance Account of each Participant three percent (3%) of the Participant's
Compensation earned during that Plan Year, such amount being credited as of the
first day of the Plan Year. In no event shall any amount be credited to the Cash
Balance Account of a Participant for any Plan Year beginning on or after January
1, 2014.



--------------------------------------------------------------------------------




4.03
Cost of Living Adjustment.

For each Participant who has not commenced to receive his Escalating Annuity
Benefit, such benefit shall be increased in the manner described in paragraph
(b) below by a Cost of Living Adjustment determined in accordance with paragraph
(a) below, except that for active Participants beyond Normal Retirement Age, (a)
and (b) below will not apply and (c) below will apply:


(a)     The Cost of Living Adjustments shall be as follows:


(i)
6.880% for calendar year 1994; however, for the period from September 1, 1994 to
December 31, 1994, the equivalent rate of 2.24266% is credited.



(ii)
8.688% for calendar year 1995.



(iii)
6.230% for calendar year 1996.



(iv)
6.550% for calendar year 1997.



(v)
for years subsequent to 1997, the 30-year Treasury Bond rate for December of the
prior year.



(b)
The Participant's Escalating Annuity Benefit shall be increased at the end of
each Plan Year described in (a) above by an amount equal to the Cost of Living
Adjustment for such year multiplied by the Participant's Escalating Annuity
Benefit on the first day of such year inclusive of the Pay Based Credits
allocated to such year under 4.02 above.



The amount of a Participant's Escalating Annuity Benefit at any date shall be
the amount of the Benefit on the first day of the month containing such date.
The value of a Participant's Escalating Annuity Benefit on the first day of a
month shall be determined by increasing the value of the Benefit as of the first
day of the Plan Year containing such month by any Pay Based Credits earned in
such year and then by multiplying the sum by a Cost of Living Factor based on
(a) above and the number of months from the beginning of the year to the first
day of the month of determination.


(c)
Participants who remain active employees beyond Normal Retirement Age will not
receive Cost of Living Adjustments in accordance with (a) and (b) above, but
will instead have their Escalating Annuity Benefits increased at the end of each
Plan Year by the 30-year Treasury Bond rate for December of the prior year. If
the amount of an Escalating Annuity Benefit is to be determined as of a date
other than the beginning or end of a Plan Year, the rules of the second
paragraph of (b) above shall be applied but using the 30-year Treasury Bond rate
for December of the prior year in lieu of the rates set forth in (a) above. Such
increase will be in addition to any Pay Based Credits earned under Article 4.02
above.

4.04
Vesting.

The interest of a Participant in his Escalating Annuity Benefit shall be vested
in accordance with Article 5 of this Plan.



--------------------------------------------------------------------------------




4.05
Distribution of Escalating Annuity Benefit and Cash Balance Account.

(a)
A Participant shall be entitled to commence distribution of his Escalating
Annuity Benefit upon (i) retirement on his Normal Retirement Date or Early
Retirement Date, as the case may be, or (ii) the date he separates from Service
with the Company with a vested benefit.



(b)
A Participant's Escalating Annuity Benefit shall be distributable pursuant to a
form of payment permissible under Article 7 as elected by the Participant.

4.06
Death Benefit.

(a)
If a Participant who has an Escalating Annuity Benefit dies before commencement
of the payment of such Benefit, the Participant's Beneficiary shall receive an
annuity that is the Actuarial Equivalent of the Escalating Annuity Benefit,
payable for the life of the Beneficiary. Payment of the annuity shall commence
on what would have been the Participant's Normal Retirement Date (or the first
day of the month following his date of death, if later), unless the Beneficiary
elects earlier commencement.



(b)
In lieu of the annuity described in Article 4.06(a), a Beneficiary may elect to
receive the Participant's Cash Balance Account in a single sum. Payment shall be
made at such time as the Beneficiary elects. In the event the Beneficiary is the
Participant’s estate, the death benefit shall automatically be paid to the
estate in one lump sum.



(c)
Subject to the spousal consent requirements of Article 8.01 of the Plan, the
Participant may, by written designation filed with the Administrative Committee,
designate one Beneficiary to receive payment under this Article 4 and may
rescind or change any such designation. In the event that a Participant has
designated more than one Beneficiary to receive payment under this Article 4 and
no election described in Article 4.06(b) has been made, payment of the
Participant’s Cash Balance Account shall be made in a lump sum to the
Beneficiaries in the proportion that the annuity described in Article 4.06(a)
would have been paid to such Beneficiaries.



(d)
In the absence of spousal consent under Article 8.01, the Actuarial Equivalent
of any vested Escalating Annuity Benefit shall be paid to the surviving Spouse
as a single life annuity over the Spouse's life. In no event shall the amount of
the annuity payable to the surviving Spouse be less than the amount that would
be payable under Article 8.01.

4.07
Amount of Escalating Annuity Benefits.

(a)
A Participant's accrued benefit under this Article 4 as of any date is his
Escalating Annuity Benefit as of such date.



(b)
If the Participant's benefit commences prior to Normal Retirement Date, the
amount of Escalating Annuity commencing at any earlier benefit commencement date
shall be the amount of his accrued Escalating Annuity Benefit multiplied by an
early retirement factor. For the purpose of this Article 4.07 the early
retirement factor shall be the ratio of 18.75 to the complete expectation of
life at the Participant's age at




--------------------------------------------------------------------------------




benefit commencement, such expectation being calculated using the IRS Mortality
Table.


(c)
If the Participant's benefit commences on or after Normal Retirement Date, the
amount of Escalating Annuity commencing at any such benefit commencement date
shall be the amount of his accrued Escalating Annuity Benefit multiplied by a
late retirement factor. For the purpose of this Article 4.07 the late retirement
factor shall be the ratio of 18.75 to the complete expectation of life at the
Participant's age at benefit commencement, such expectation being calculated
using the IRS Mortality Table.



(d)
The lump sum value of the Escalating Annuity Benefit described in (b) or (c)
above shall be the Actuarial Equivalent of such Escalating Annuity Benefit and
any other form of annuity benefit shall be the Actuarial Equivalent of the lump
sum so determined.

4.08
Supplemental Credits.

(a)
Supplemental Credits shall be provided in accordance with the provisions of
Schedule K 1.



(b)
For purposes of Article 4.03(b), the Supplemental Credits added to a
Participant's Escalating Annuity Benefit in accordance with this Article 4.08
shall be treated in the same manner as the Pay Based Credits earned by the
Participant during the year in which such supplemental credits were added.



(c)
The supplemental credits added to a Participant's Escalating Annuity Benefit in
accordance with this Article 4.08 shall be payable in the same manner and under
the same conditions as amounts credited to his Escalating Annuity Benefit under
Article 4.02.

ARTICLE 5: VEsTING
5.01
Vesting Schedule.

(a)     Normal Retirement Benefit determined under Article 6.01.


Effective January 1, 2008, upon termination of Service prior to Normal
Retirement Date, the interest of a Participant in that portion of his Normal
Retirement Benefit that is determined in accordance with Article 6.01 shall be
vested in accordance with the following schedule, based on the number of Vesting
Years of Service of the Participant on the date of his termination of
employment:


Vesting Years of Service
as of Date of Termination:
Nonforfeitable Percentage:
Less than 3
0%
3 or more
100%






--------------------------------------------------------------------------------




Prior to January 1, 2008, upon termination of Service prior to Normal Retirement
Date, the interest of a Participant in that portion of his Normal Retirement
Benefit that is determined in accordance with Article 6.01 shall be vested in
accordance with the following schedule, based on the number of Vesting Years of
Service of the Participant on the date of his termination of employment:


Vesting Years of Service
as of Date of Termination:
Nonforfeitable Percentage:
4 or less
0%
5 or more
100%





(b)
Normal Retirement Benefit derived from Cash Balance Account as determined under
Article 4.



(i)    Vesting Schedule Effective January 1, 2008


Upon termination of Service prior to attaining his Normal Retirement Age, the
interest of a Participant in the portion of his Normal Retirement Benefit that
is derived from his Cash Balance Account, as determined in accordance with
Article 4 shall be vested in accordance with the following schedule based on the
number of Vesting Years of Service of the Participant on the date of his
termination of Service:


Vesting Years of Service
as of Date of Termination:
Nonforfeitable Percentage:
Less than 3
0%
3 or more
100%





(ii)    Participant not employed prior to June 1, 1997:


Upon termination of Service prior to attaining his Normal Retirement Age, the
interest of a Participant who commenced employment with the Company or an
Affiliated Company on or after June 1, 1997 in the portion of his Normal
Retirement Benefit that is derived from his Cash Balance Account, as determined
in accordance with Article 4 shall be vested in accordance with the following
schedule based on the number of Vesting Years of Service of the Participant on
the date of his termination of Service:


Vesting Years of Service
as of Date of Termination:
Nonforfeitable Percentage:
4 or less
0%
5 or more
100%



(iii)     Participant employed prior to June 1, 1997:


Upon termination of Service prior to attaining his Normal Retirement Age, the
interest of a Participant who commenced employment with the Company or an
Affiliated



--------------------------------------------------------------------------------




Company prior to June 1, 1997 in the portion of his Normal Retirement Benefit
that is derived from his Cash Balance Account, as determined in accordance with
Article 4 shall be vested in accordance with the following schedule based on the
number of Vesting Years of Service of the Participant on the date of his
termination of Service:


Vesting Years of Service
as of Date of Termination:
Nonforfeitable Percentage:
1
20%
2
40%
3
60%
4
80%
5
100%



        
(c)     Special Provision for Reductions in Force.


The provisions of paragraphs (a) and (b) above shall be subject to the
provisions of Schedule K 2, if and to the extent applicable, with respect to
Participants whose employment with the Company is terminated on account of a
reduction in force.


(d)     Special Provision for Reductions in Force.


The provisions of paragraphs (a) and (b) above shall be subject to the
provisions of Schedule K 2, if and to the extent applicable, with respect to
Participants whose employment with the Company is terminated on account of a
reduction in force.
5.02
Break in Service.

There are no Breaks in Service under the terms of this Plan. All periods of
employment shall be aggregated for the purpose of determining a Participant's
Vesting Years of Service and for the purpose of determining whether a
Participant's nonforfeitable percentage in accordance with Article 5.01.
5.03
Forfeiture and Restoration of Vesting Years of Service and Credited Service.

(a)
In the case of a termination of a Participant's employment from the Company for
any reason, if as of the date of such termination the Participant was not fully
vested in his retirement benefit, the Participant may elect, subject to the
limitations of Articles 4, 6 and 7 and to the provisions of paragraph (d) below,
to receive a distribution of the entire vested portion of such retirement
benefit and the nonvested portion will be treated as a forfeiture.



(b)
If a Participant received a distribution from the Plan and subsequently resumes
covered employment under the Plan, the following shall apply:



(i)
The Participant's Vesting Years of Service shall be restored.



(ii)
Repayment of any distribution from the Plan shall not be permitted.






--------------------------------------------------------------------------------




(iii)
If the Participant had less than three Vesting Years of Service at the time of
his termination (five years prior to January 1, 2008), his Years of Credited
Service shall also be restored, and the forfeited portion of his Company-derived
retirement benefit, determined as of the time of his termination, shall be
restored to him, without interest from the time of the distribution to the date
the Participant resumes covered employment, but subject to the provisions of
Article 4.07.



(iv)
If the Participant had three or more Vesting Years of Service at the time of his
termination (five years prior to January 1, 2008) received a distribution
representing less than his entire Company-derived retirement benefit, all of his
Years of Credited Service shall be restored.



(v)
If the Participant had three or more Vesting Years of Service at the time of his
termination (five years prior to January 1, 2008), and received a single sum
representing all of his retirement benefit, his Years of Credited Service shall
not be restored to him.



(vi)
If a Participant's Credited Service is restored in accordance with subparagraph
(b)(iii), or (b)(iv), then, upon subsequent retirement or termination of
employment, the Participant's retirement benefit shall be reduced by the
Actuarial Equivalent value of any benefit previously distributed to him.



(vii)
For Participants who terminate employment after January 1, 2008, three Years of
Vesting Service shall be substituted for five Years of Vesting Service in
subparagraphs (i), (iii), (iv) and (v) above.



(c)
If a Participant terminated employment from the Company, but did not receive a
distribution from the Plan in accordance with paragraph (a) above, and
subsequently resumes covered employment under the Plan, the following shall
apply;



(i)
The Participant's Vesting Years of Service shall be restored.



(ii)    The Participant's Credited Service shall be restored.


(d)
If the present value of a Participant's vested retirement benefit derived from
Company and Participant contributions exceeds $1,000, and the retirement benefit
is immediately distributable, the Participant and the Participant's Spouse (or
where either the Participant or the Spouse has died, the survivor) must consent
to any distribution of such retirement benefit. The consent of the Participant
and the Participant's Spouse shall be obtained in writing within the ninety (90)
day period ending on the Annuity Starting Date. The Plan Administrator shall
notify the Participant and the Participant's Spouse of the right to defer any
distribution until the Participant's retirement benefit is no longer immediately
distributable. Such notification shall include a general description of the
material features, the consequences of failing to defer distribution, and an
explanation of the relative values of, the optional forms of benefit available
under the Plan in a manner that would satisfy the notice requirements of
Sections 411(a)(11) and 417(a)(3) of the




--------------------------------------------------------------------------------




Code, and shall be provided no less than thirty (30) days and no more than
ninety (90) days prior to the Annuity Starting Date.


Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while the retirement benefit is immediately distributable. Neither the
consent of the Participant nor the Participant's Spouse shall be required to the
extent that a distribution is required to satisfy Section 401(a)(9) or Section
415 of the Code.


For purposes of this Article 5.03, a retirement benefit is immediately
distributable if any part of the retirement benefit could be distributed to the
Participant (or surviving Spouse) before the Participant attains (or would have
attained if not deceased) the Normal Retirement Age.
5.04
Applicability of Prior Vesting Schedule.

(a)
Notwithstanding the vesting schedules set forth in Article 5.01, the vested
percentage of a Participant's retirement benefit shall not be less than the
vested percentage attained under the terms of the Prior Plan as of
August 31, 1994.



(b)
A Participant with at least three (3) Years of Service as of September 1, 1994
may elect to have his nonforfeitable percentage computed under the Prior Plan.
For Plan Years beginning before December 31, 1988, or with respect to
Participants who fail to complete at least one Hour of Service in a Plan Year
beginning after December 31, 1988, five (5) shall be substituted for three (3)
in the preceding sentence. If a Participant fails to make such election, then
such Participant shall be subject to the vesting schedules set forth in Article
5.01. The Participant's election period shall commence on the effective date of
Article 5.01 as amended and shall end sixty (60) days after the latest of:



(i)     the adoption date of such amendment,


(ii)     the effective date of such amendment, or


(iii)
the date the Participant receives written notice of such amendment from the
Company or Plan Administrator.



Notwithstanding the foregoing, any Employee who was a Participant as of the
effective date of the amendment of Article 5.01 and who completed three (3)
Years of Service shall be subject to the vesting schedule determined without
regard to such amendment, provided that such schedule provides, in all
circumstances, a nonforfeitable percentage that is no less than the percentage
determined Article 5.01 as amended. For Plan Years beginning before
December 31, 1988, or with respect to Employees who fail to complete at least
one Hour of Service in a Plan Year beginning after December 31, 1988, five (5)
shall be substituted for three (3) in the preceding sentence.


This election herein above shall also be applicable when a Top-Heavy Plan
reverts to non-Top-Heavy status.



--------------------------------------------------------------------------------




ARTICLE 6: AMOUNT AND COMMENCEMENT OF RETIREMENT BENEFIT
6.01
Normal Retirement.

In addition to the portion of his Normal Retirement benefit that is determined
in accordance with Article 4, a Participant who retires on his Normal Retirement
Date shall be entitled to a Normal Retirement Benefit determined in accordance
with this Article 6.01 and subject to the minimum benefit provisions of Article
6.02. The Participant shall be entitled to receive a Normal Retirement Benefit,
the Actuarial Equivalent of which is equal to the sum of (a) and (b) below:


(a)     Service Before September 1, 1994.


(i)
For Participants in covered employment on or after September 1, 1994, the Normal
Retirement Benefit attributable to Service before September 1, 1994 shall be the
amount determined in subparagraph (a)(ii). For Participants in covered
employment on or after September 1, 1994 and who remain in covered employment on
or after January 1, 1997, the Normal Retirement Benefit attributable to Service
before September 1, 1994 shall be the greater of the amount determined in
subparagraph (a)(ii) or the amount determined in subparagraph (a)(iii).



(ii)
The amount determined in this subparagraph (a)(ii) shall be the product of the
Participant's accrued benefit under the Prior Plan as of August 31, 1994 and a
fraction, the numerator of which is the amount determined in (A) and the
denominator of which is the amount determined in (B), as follows:



(A)
The greater of (I) the Participant's Average Compensation as of August 31, 1994
or (II) the Participant's Average Compensation at retirement.



(B)
The Participant's Average Compensation as of August 31, 1994,



With respect to a Participant with a "frozen Section 401(a)(17) benefit", within
the meaning of Article 6.02(b), the amount shall be determined by adjusting the
frozen December 31, 1993 accrued benefit and the frozen accrued benefit for the
period from January 1, 1994 to August 31, 1994 separately, using in the
denominator, the Participant's Average Final Compensation as of
December 31, 1993 and August 31, 1994 respectively, in each case, as limited by
Section 401(a)(17).


If a Participant elects pursuant to Article 6.07(c) to receive a distribution of
his employee contributions to the Plan, prior to his Annuity Starting Date, the
accrued benefit under the Prior Plan as of August 31, 1994, adjusted as provided
in this subparagraph, shall be reduced by the Actuarial Equivalent of the amount
actually distributed to the Participant.


(iii)
The amount determined in this subparagraph shall be the portion of Participant's
accrued benefit under the Prior Plan, as of August 31, 1994,




--------------------------------------------------------------------------------




that is attributable only to employer contributions, with the portion of the
accrued benefit attributable to employer contributions under the Prior Plan,
multiplied by the fraction described in subparagraphs (ii)(A) and (B), increased
by the Actuarial Equivalent value of the Participant's contributions, provided,
however, that this increase shall not apply, if the Participant elects pursuant
to Article 6.07(c) to receive a distribution of his employee contributions to
the Plan, prior to his Annuity Starting Date.


(b)
Service After August 31, 1994.



The Normal Retirement Benefit attributable to Service after August 31, 1994
shall be equal to one and one-half (1½%) percent of Average Compensation in
excess of Covered Compensation multiplied by the Participant's total number of
Years of Credited Service after August 31, 1994, and on or before December 31,
2028, up to a maximum of 35 years, plus one percent (1%) of Average Compensation
up to Covered Compensation multiplied by the Participant's total number of Years
of Credited Service after August 31, 1994, and on or before December 31, 2028,
up to a maximum of 35 years. In no event shall any Years of Credited Service be
credited for purposes of this paragraph (b) for any period of employment on or
after January 1, 2029.


(c)
Effective January 1, 1997, in addition to the benefits described in Article 4.02
and paragraphs (a) and (b) above, the Normal Retirement Benefit of certain
participants shall be increased. Participants described in Part A of Schedule I
shall receive the increase set forth in subparagraphs (c)(i) through (c)(iii)
herein. Participants described in Part B of Schedule I shall receive the
increase set forth in subparagraph (c)(iv) herein, adjusted for optional form of
payment as provided in Article 7.02.



(i)
The benefit described in Article 6.01(a) shall be increased by the sum of (A)
and (B) below:



(A)
the applicable factor in Schedule I 1 multiplied by the employer accrued benefit
under Article 6.01(a), as of the date of determination, but in no event later
than December 31, 2000,



(B)
the applicable factor in Schedule I 1 multiplied by the employer accrued benefit
under Article 6.01(a) as of the date of determination, but in no event later
than December 31, 2000, multiplied by a Participant's Years of Credited Service
after December 31, 1997 and before January 1, 2001.



(ii)
The benefit described in Article 6.01(b) shall be increased by the sum of (A)
and (B) below:



(A)
the product of the applicable factor in Schedule I 1, multiplied by the fraction
10/3, multiplied by the sum of:



(I)
one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation determined as of the date of
determination,




--------------------------------------------------------------------------------




but in no event later than December 31, 2000, and Covered Compensation
determined as of December 31, 1997, plus


(II)
one percent (1%) of Average Compensation, as determined in accordance with
subparagraph (A)(I) above, up to Covered Compensation, with Covered Compensation
determined as of December 31, 1997.



(B)
the product of the applicable factor in Schedule I 1, multiplied by a
Participant's Years of Credited Service after December 31, 1997 and before
January 1, 2001, multiplied by the sum of:



(I)
one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation and Covered Compensation determined as
of the date of determination, but in no event later than December 31, 2000, plus



(II)
one percent (1%) of Average Compensation up to Covered Compensation, with
Covered Compensation and Average Compensation determined in accordance with
subparagraph (B)(I) above.



(iii)
The benefit described in Article 4.02 shall be increased by the sum of (A) to
(D) below:



(A)
the applicable factor described in Schedule I 1 multiplied by the Participant's
Cash Balance Account as of December 31, 1997.



(B)
the applicable factor described in Schedule I 1 multiplied by the credit to the
Participant's Cash Balance Account for the 1998 Plan Year.



(C)
the applicable factor described in Schedule I 1 multiplied by the credit to the
Participant's Cash Balance Account for the 1999 Plan Year.



(D)
the applicable factor described in Schedule I 1 multiplied by the credit to the
Participant's Cash Balance Account for the 2000 Plan Year.



(iv)     The additional benefits set forth in Part B of Schedule I 1.


(v)
In the event the limitation on Compensation in Section 401(a)(17) of the Code is
increased at any time by statute or regulation, but not by application of the
cost-of-living adjustment factor in Section 401(a)(17)(b) of the Code, all
accruals under this Article 6.01(c) shall cease as of the effective date of said
increase.



(d)
Effective January 1, 2000, in addition to the benefit described in Article 4.02
and paragraphs (a), (b) and (c) above, the Normal Retirement Benefit of certain




--------------------------------------------------------------------------------




participants shall be increased. Participants described in Schedule I 2 shall
receive the increase set forth in subparagraphs (d)(i) through (d)(iii) herein.


(i)
The sum of the benefits described in Article 6.01(a) and 6.01(c)(i) shall be
increased by the sum of (A) and (B) below:



(A)
the applicable factor in Schedule I 2 multiplied by the employer accrued benefit
under Article 6.01(a) and 6.01(c)(i) as of the date of determination, but in no
event later than December 31, 2003,



(B)
the applicable factor in Schedule I 2 multiplied by the employer accrued benefit
under Article 6.01(a) and 6.01(c)(i) as of the date of determination, but in no
event later than December 31, 2003, multiplied by a Participant’s Years of
Credited Service after December 31, 2000 and before January 1, 2004.



(ii)
The benefit described in Article 6.01(b) and 6.01(c)(ii) shall be increased by
the sum of (A) and (B) below:



(A)
the product of the applicable factor in Schedule I 2, multiplied by three (3.0),
multiplied by the sum of:



(I)
one and one-half percent of Average Compensation in excess of Covered
Compensation, with Average Compensation determined as of the date of
determination, but in no event later than December 31, 2003, and Covered
Compensation determined as of December 31, 2000, plus



(II)
one percent of Average Compensation, as determined in accordance with
subparagraph (A)(I) above, up to Covered Compensation, with Covered Compensation
determined as of December 31, 2000, plus



(III)
the accrued benefit provided under Article 6.01(c)(ii)(A) and 6.01(c)(ii)(B).



(A)
the product of the applicable factor in Schedule I 2, multiplied by a
Participant’s Years of Credited Service after December 31, 2000 and before
January 1, 2004, multiplied by the sum of:



(I)
one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation and Covered Compensation determined as
of the date of determination, but in no event later than December 31, 2003, plus



(II)
one percent (1%) of Average Compensation up to Covered Compensation, with
Covered Compensation and Average Compensation determined in accordance with
subparagraph (I) above.




--------------------------------------------------------------------------------






(iii)
The benefit described in Article 4.02 and 6.01(c)(iii) shall be increased by the
sum of (A) to (D) below:



(A)
the applicable factor described in Schedule I 2, multiplied by the Participant’s
Cash Balance Account as of December 31, 2000.



(B)
the applicable factor described in Schedule I 2, multiplied by the credit to the
Participant’s Cash Balance Account for the 2001 Plan Year.



(C)
The applicable factor described in Schedule I 2, multiplied by the credit to the
Participant’s Cash Balance Account for the 2002 Plan Year.



(D)
The applicable factor described in Schedule I 2, multiplied by the credit to the
Participant’s Cash Balance Account for the 2003 Plan Year.



(iv)
If the Internal Revenue Service, upon timely application, determines that this
Article 6.01(d) causes the Plan to lose its status as a qualified plan under
Section 401(a) of the Code, then this paragraph (d) shall be void ab initio.



(e)
Effective January 1, 2004, in addition to the benefit described in Article 4.02
and paragraphs (a), (b), (c) and (d) above, the Normal Retirement Benefit of
certain participants shall be increased. Participants described in Part A of
Schedule I 3 shall receive the increase set forth in subparagraphs (e)(i)
through (e)(iii) herein. Participants described in Part B of Schedule I 3 shall
receive the increase set forth in subparagraph (e)(iv) herein, adjusted for
optional form of payment as provided in Article 7.02.



(i)
The sum of the benefits described in Article 6.01(a), 6.01(c)(i) and 6.01(d)(i)
shall be increased by the sum of (A) and (B) below:

    
(A)
the applicable factor in Schedule I 3, multiplied by the employer accrued
benefit under Article 6.01(a), 6.01(c)(i) and 6.01(d)(i) as of the date of
determination, but in no event later than December 31, 2006,



(B)
the applicable factor in Schedule I 3, multiplied by the employer accrued
benefit under Article 6.01(a), 6.01(c)(i) and 6.01(d)(i) as of the date of
determination, but in no event later than December 31, 2006, multiplied by a
Participant’s Years of Credited Service after December 31, 2003 and before
January 1, 2007.



(ii)
The benefit described in Article 6.01(b), 6.01(c)(ii) and 6.01(d)(ii) shall be
increased by the sum of (A) and (B) below:



(A)
the product of the applicable factor in Schedule I 3, multiplied by three (3.0),
multiplied by the sum of:




--------------------------------------------------------------------------------






(I)
one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation determined as of the date of
determination, but in no event later than December 31, 2006, and Covered
Compensation determined as of December 31, 2003, plus



(I)
one percent (1%) of Average Compensation, as determined in accordance with
subparagraph (I) above, up to Covered Compensation, with Covered Compensation
determined as of December 31, 2003, plus



(I)
the accrued benefit provided under Article 6.01(c)(ii)(A), 6.01(c)(ii)(B),
6.01(d)(ii)(A) and 6.01(d)(ii)(B).



(B)
the product of the applicable factor in Schedule I 3, multiplied by a
Participant’s Years of Credited Service after December 31, 2003 and before
January 1, 2007, multiplied by the sum of:



(I)
one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation and Covered Compensation determined as
of the date of determination, but in no event later than December 31, 2006, plus



(I)
one percent (1%) of Average Compensation up to Covered Compensation, with
Covered Compensation and Average Compensation determined in accordance with
subparagraph (I) above.



(iii)
The benefit described in Article 4.02, 6.01(c)(iii) and 6.01(d)(iii) shall be
increased by the sum of (A) to (D) below:



(A)
the applicable factor described in Schedule I 3, multiplied by the Participant’s
Cash Balance Account as of December 31, 2003.



(B)
the applicable factor described in Schedule I 3, multiplied by the credit to the
Participant’s Cash Balance Account for the 2004 Plan Year.



(C)
the applicable factor described in Schedule I 3, multiplied by the credit to the
Participant’s Cash Balance Account for the 2005 Plan Year.



(D)
the applicable factor described in Schedule I 3, multiplied by the credit to the
Participant’s Cash Balance Account for the 2006 Plan Year.



(iv)
The additional benefits set forth in Part B of Schedule I 3.






--------------------------------------------------------------------------------




(v)
In the event the limitation on Compensation in Section 401(a)(17) of the Code is
increased at any time by statue or regulation (but not by application of the
cost-of-living adjustment factor in Section 401(a)(17)(b) of the Code), all
accruals under this Article 6.01(e) shall cease as of the effective date of said
increase.



(vi)
If the Internal Revenue Service, upon timely application, determines that this
Article 6.01(e) causes the Plan to lose its status as a qualified plan under
Section 401(a) of the Code, then this paragraph (e) shall be void ab initio.



(f)
Effective January 1, 2007, in addition to the benefit described in Article 4.02
and paragraphs (a), (b), (c), (d) and (e) above, the Normal Retirement Benefit
of certain participants shall be increased. Participants described in Schedule
I 4 shall receive the increase set forth in subparagraphs (f)(i) through
(f)(iii) herein.



(i)
The sum of the benefits described in Article 6.01(a), 6.01(c)(i) 6.01(d)(i), and
6.01(e)(i) shall be increased by the sum of (A) and (B) below:

    
(A)
the applicable factor in Schedule I 4, multiplied by the employer accrued
benefit under Article 6.01(a), 6.01(c)(i), 6.01(d)(i) and 6.01(e)(i) as of the
date of determination, but in no event later than December 31, 2009,



(B)
the applicable factor in Schedule I 4, multiplied by the employer accrued
benefit under Article 6.01(a), 6.01(c)(i), 6.01(d)(i) and 6.01(e)(i) as of the
date of determination, but in no event later than December 31, 2009, multiplied
by a Participant’s Years of Credited Service after December 31, 2006 and before
January 1,  2010.



(ii)
The benefit described in Article 6.01(b), 6.01(c)(ii), 6.01(d)(ii) and
6.01(e)(ii) shall be increased by the sum of (A) and (B) below:



(A)
the product of the applicable factor in Schedule I 4, multiplied by three (3.0),
multiplied by the sum of:



(I)
one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation determined as of the date of
determination, but in no event later than December 31, 2009, and Covered
Compensation determined as of December 31, 2006, plus



(I)
one percent (1%) of Average Compensation, as determined in accordance with
subparagraph (I) above, up to Covered Compensation, with Covered Compensation
determined as of December 31, 2006, plus



(II)
the accrued benefit provided under Article 6.01(c)(ii)(A), 6.01(c)(ii)(B),
6.01(d)(ii)(A), 6.01(d)(ii)(B), 6.01(e)(ii)(A) and 6.01(e)(ii)(B).




--------------------------------------------------------------------------------






(B)
the product of the applicable factor in Schedule I 3, multiplied by a
Participant’s Years of Credited Service after December 31, 2006 and before
January 1, 2010, multiplied by the sum of:



(I)
one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation and Covered Compensation determined as
of the date of determination, but in no event later than December 31, 2009, plus



(I)
one percent (1%) of Average Compensation up to Covered Compensation, with
Covered Compensation and Average Compensation determined in accordance with
subparagraph (I) above.



(iii)
The benefit described in Article 4.02, 6.01(c)(iii), 6.01(d)(iii) and
6.01(e)(iii) shall be increased by the sum of (A) to (D) below:



(A)
the applicable factor described in Schedule I 4, multiplied by the Participant’s
Cash Balance Account as of December 31, 2006.



(B)
the applicable factor described in Schedule I 4, multiplied by the credit to the
Participant’s Cash Balance Account for the 2007 Plan Year.



(C)
the applicable factor described in Schedule I 4, multiplied by the credit to the
Participant’s Cash Balance Account for the 2008 Plan Year.



(D)
the applicable factor described in Schedule I 4, multiplied by the credit to the
Participant’s Cash Balance Account for the 2009 Plan Year.



(iv)
In the event the limitation on Compensation in Section 401(a)(17) of the Code is
increased at any time by statue or regulation (but not by application of the
cost-of-living adjustment factor in Section 401(a)(17)(b) of the Code), all
accruals under this Article 6.01(f) shall cease as of the effective date of said
increase.



(v)
If the Internal Revenue Service, upon timely application, determines that this
Article 6.01(f) causes the Plan to lose its status as a qualified plan under
Section 401(a) of the Code, then this paragraph (f) shall be void ab initio.

6.02
Minimum Retirement Benefits.

(a)
A minimum retirement benefit equal to the greater of (i) or (ii) below shall be
provided for "contributing participants" as such term is defined under the Prior
Plan, who attained age fifty-five (55) with sixty (60) months of contributory
Service ending on August 31, 1994:




--------------------------------------------------------------------------------






(i)     the Normal Retirement Benefit under the Plan; or


(ii)
the Participant's Prior Plan Benefit determined pursuant to Article 6.11.



(b)
Notwithstanding any provision of the Plan to the contrary, the annual normal
retirement benefit of a Participant who is affected by the imposition of the
OBRA '93 annual compensation limit, as described in Article 1.12, shall be equal
to the greater of:



(i)
the Participant's retirement benefit calculated under the provisions of the Plan
as determined with regard to such limitation, or



(ii)
a retirement benefit equal to the Participant's accrued benefit determined as of
December 31, 1993, plus the Participant's accrued benefit based solely on
service after such date under the provisions of the Plan as determined with
regard to such imposition.



For purposes of this Article 6.02, the accrued benefit determined as of
December 31, 1993 shall be equal to the greater of (A) the Participant's accrued
benefit determined as of December 31, 1993, as determined with regard to the
limitation on Compensation as in effect prior to the imposition of the OBRA '93
annual compensation limit , or (B) the Participant's accrued benefit determined
as of December 31, 1988, plus the Participant's accrued benefit based solely on
service after such date under the provisions of the Plan as determined with
regard to such limitation, and such amount shall be deemed to the "frozen
Section 401(a)(17) benefit" for purposes of Article 6.01(a).
6.03
Early Retirement.

If a Participant's Service terminates on or after the Participant's Early
Retirement Date, the Participant shall be entitled to receive his Normal
Retirement Benefit determined as of the date on which the Participant terminated
Service; provided, however, that in no event shall the Normal Retirement Benefit
of any Participant who continues to perform Service after the Early Retirement
Date be reduced as a result of such continued Service. Should the Participant
elect to receive his Normal Retirement Benefit prior to the Normal Retirement
Age, the Participant shall be entitled to a retirement benefit that is equal to
his Normal Retirement Benefit multiplied by the applicable Early Retirement
Factor set forth in Schedule A 1. The Early Retirement Benefit shall be payable
in one of the forms provided in Article 7 of the Plan and shall commence on the
first day of the month following the date on which the Participant terminates
Service, unless the Participant elects a later commencement date, which
commencement date shall not be later than his Normal Retirement Date.
6.04
Deferred Retirement.

If a Participant should continue Service beyond his Normal Retirement Age, the
Participant shall continue his accrual of benefits in accordance with Article
6.01 of the Plan and the benefit payable upon his retirement shall be subject to
the provisions of Article 6.09.



--------------------------------------------------------------------------------




6.05
Termination of Service After August 31, 1994.

A Participant who separates from Service shall be entitled to receive a
distribution equal to the Actuarial Equivalent of his nonforfeitable interest,
determined in accordance with Article 5.01(a), in the portion of his Normal
Retirement Benefit determined under this Article 6. In the event of such an
election, the vested retirement benefit shall commence as soon as
administratively practicable following the Participant's separation from
Service. The vested retirement benefit shall be payable in one of the forms
provided in Article 7 of the Plan.
6.06
Employee Contributions.

(a)
Effective September 1, 1994, no contribution shall be required of any
Participant as a condition of his participation in the Plan. The provisions of
the Prior Plan shall govern mandated employee contributions required before
September 1, 1994.



(b)
For periods on or after January 1, 1988, interest on the employee contributions
shall be calculated pursuant to Section 411(c)(2)(C)(iii)(I) of the Code. For
the period from January 1, 1976 to January 1, 1988, interest shall be equal to
5%. Prior to January 1, 1976, interest shall be equal to the rate in effect
under the terms of the Prior Plan.



(c)
A Participant may request a distribution of his employee contributions plus
accrued interest thereon at any time, in writing, on a form or forms prescribed
by the Administrative Committee. Such distribution shall be in a lump sum cash
payment equal to the aggregate of his employee contributions plus accrued
interest thereon. The distribution shall reduce the Participant's retirement
benefit under Article 6.01(a)(i) by the Actuarial Equivalent of the amount
distributed.



(d)
If a Participant is employed on or after January 1, 1997, employee contributions
that have not been returned to the Participant as of his Annuity Starting Date
shall be converted into an additional benefit of Actuarial Equivalent value in
the application of Article 6.01(a)(ii) in the form of benefit selected by the
Participant in accordance with Article 7.02.

6.07
Deferred Commencement of Benefits.

(a)
Subject to Article 7.03 of the Plan, a Participant may elect, in the form and
manner prescribed by the Administrative Committee, to defer payment of his
nonforfeitable interest, determined in accordance with Article 5.01, in that
portion of his Normal Retirement Benefit determined in accordance with Article
6.01 to a date specified by the Participant.



(b)
If payment of the Participant's vested Normal Retirement Benefit commences after
the Participant's Normal Retirement Date, the Participant shall be entitled to a
retirement benefit that is equal to his Normal Retirement Benefit multiplied by
the applicable Deferred Retirement Factor determined in accordance with Schedule
A 2.




--------------------------------------------------------------------------------




6.08
Deductions for Disability Benefits.

In determining benefits payable to any Participant, a deduction shall be made
equivalent to all or any part of the following benefits payable to such
pensioner by reason of any law of the United States, or any political
subdivision thereof, which has been or shall be enacted, provided that such
deduction shall be to the extent that such benefits have been provided by
premiums, taxes or other payments paid by or at the expense of the Company:


(a)
Disability benefits, other than a Primary Insurance Amount payable under the
Federal Social Security Act as now in effect or as hereafter amended.



(b)
Workers' Compensation (including hearing, pulmonary, ocular, and other
occupational diseases and accident claims but excluding statutory payments for
loss of any physical or bodily members such as leg, arm or finger) for Workers'
Compensation awards granted subsequent to March 1, 1978, for Wood-Ridge and
Nuclear facilities; January 9, 1978 for Curtiss-Wright Flight Systems, Inc.;
May 5, 1978 for Target Rock Corp.; July 28, 1987 for Buffalo facility; and
March 1, 1978 for the Corporate Office.

6.09
Mandatory Commencement of Benefits.

Unless a Participant elects otherwise, in accordance with the provisions of
Article 7, payment of the Participant's vested retirement benefit must commence
not later than the sixtieth (60th) day after the close of the Plan Year in which
occurs the latest of:


(a)
the Participant attains the earlier of age sixty- five (65) and the Normal
Retirement Age,



(b)
the date the Participant's Service terminates or



(c)
the tenth (10th) anniversary of the year in which the Participant commenced Plan
participation.

6.10
Maximum Retirement Benefit.

(a)
Subject to the following provisions and the limitations set forth in Section 415
of the Code, any regulations or rulings thereunder and notwithstanding any
provision of the Plan to the contrary, the maximum annual Pension payable to a
Participant under the Plan in the form of a single life annuity, when added to
any pension attributable to contributions of the Company or an Affiliated
Company provided to the Participant under any other qualified defined benefit
plan, shall be equal to the lesser of (1) the dollar limitation described in
Section 415(b)(1)(A) of the Code or (2) the Participant’s average annual
remuneration during the three consecutive calendar years of his service with the
Company or Affiliated Company affording the highest such average or during all
of the years of such service if less than three years.

(b)
For purposes of this Article 6.10, the term “remuneration” with respect to any
Participant shall mean the wages, salaries, and other amounts paid in respect of
such Participant by the Company or an Affiliated Company for personal services
actually rendered and shall include, but not by way of limitation, bonuses,
overtime




--------------------------------------------------------------------------------




payments, and commissions and shall exclude deferred compensation, stock
options, and other distributions which receive special tax benefits under the
Code. Remuneration shall also include any pre-tax contributions under a
“qualified cash or deferred arrangement” (as defined under Section 401(k) of the
Code and its applicable regulations) or under a “cafeteria plan” (as defined
under Section 125 of the Code and its applicable regulations) or under a
“qualified transportation fringe” (as defined under Section 132(f) of the Code
and its applicable regulations).


Effective January 1, 2008, remuneration shall also include amounts required to
be recognized under the provisions of Section 1.415(c)-2(e) of the Treasury
Regulations. Remuneration shall not exceed the limitation on compensation under
Section 401(a)(17) of the Code.


(c)
Notwithstanding the provisions of paragraph (a) above, the maximum annual
pension payable to a Participant who has a "freeze date" shall not be less than
his "old law benefit." A Participant’s “old law benefit” at any date is the
maximum benefit he would be entitled to receive at such date, determined without
regard to any changes in the terms and conditions of the Plan after
December 8, 1994, without regard to any benefits that accrue under the Plan
after his freeze date, and without regard to any cost of living changes that
become effective after his freeze date. The "freeze date" of a Participant whose
pension commences on or after January 1, 1995, and before January 1, 2000 shall
be December 31, 1999.



(d)
In the case of a Participant of the Plan whose benefits have not yet commenced
as of January 1, 2001, the benefit payable to the Spouse under a Qualified Joint
and Survivor Annuity or under a qualified preretirement survivor annuity shall
be subject to the dollar limitation which would apply if the benefits were
payable to the Participant in the form of a life annuity. The amount of the
benefit payable to the Spouse, and which is subject to the preceding sentence,
shall be computed from the Participant’s accrued benefit, determined in
accordance with Article 4 and Article 6, and before application of this Article
6.10.



(e)
If the benefit is payable neither as a life annuity nor as a Qualified Joint and
Survivor Annuity, the maximum limitation shall be the Actuarial Equivalent of
the maximum limitation otherwise applicable. Actuarial Equivalent for purposes
of this paragraph shall be determined in accordance with Section 415(b) of the
Code and the regulations or rulings issued thereunder and using the Plan's
optional form of payment factors, or, if less, using factors calculated from the
IRS Mortality Table, if applicable, and either:



(i)
if the benefit is not subject to the provisions of Section 417(e)(3) of the
Code, an interest rate of 5 percent, or



(ii)
if the benefit is subject to the provisions of Section 417(e)(3) of the Code:



(A)
an interest rate of 5.5 percent for distributions made in Plan Years beginning
in 2004 and 2005; and



(B)
the IRS Interest Rate for distributions made in Plan Years beginning in 2006 or
any subsequent Plan Year.




--------------------------------------------------------------------------------






However, in the case of a Participant or Beneficiary whose Annuity Starting date
occurs during calendar year 2004, the amount payable under any form of payment
subject to the provisions of Section 417(e)(3) of the Code and subject to
adjustment under the preceding paragraph shall not be less than the amount that
would have been payable had the amount payable been determined using the IRS
Interest Rate in effect on December 31, 2003.


(f)
Notwithstanding anything hereinabove to the contrary, the limitations,
adjustments and other requirements prescribed in this Article 6.10 shall at all
times comply with the provisions of Section 415 of the Code and the regulations
thereunder, the terms of which are specifically incorporated herein by
reference.

6.11
Prior Plan Benefit.

(a)    Applicability of Prior Plan Benefit


The provisions of this Article 6.11 shall be applicable to:


(i)
any Participant who terminated from employment with the Company prior to
September 1, 1994 and who was fully vested in his benefits under the Prior Plan;
and



(ii)
any Participant who attained age fifty-five (55) and had completed sixty (60)
continuous months of contributory active service as of August 31, 1994, and who
remained in employment with the Company subsequent to that date.





(b)     Normal Retirement Benefit.


(i)
A Participant who retires on his Normal Retirement Date shall be entitled to his
Normal Retirement Benefit calculated as of the date he retires. The Normal
Retirement Benefit of a Participant shall be an annual annuity benefit, payable
in monthly installments, equal to the sum of the following:



(A)
a Past Service Benefit, if he (i) became an active Participant as of
May 1, 1953, (ii) remained a continuous Participant, whether active or
suspended, during the period of his employment on and after May 1, 1953, and
made contributions while an active Participant during such period; plus



(B)
a Future Service Benefit, if he made contributions while an active Participant;
plus



(C)
a Supplemental Benefit, if made contributions while an active Participant; plus



(D)
a Pension Equivalent Benefit; and minus






--------------------------------------------------------------------------------




(E)
the value of contributions that the Participant would have made, from
September 1, 1994 to the Participant's retirement date, assuming, for this
purpose that the provisions of the Prior Plan remained in effect for such period
and the Participant had elected to make contributions in accordance with such
provisions.



(ii)
The amounts taken into account for purposes of subparagraph (b)(i) shall be
determined as follows:



(A)
The Past Service Benefit of a Participant eligible therefor shall be equal to
three-quarters of one percent (3/4%) of his "annual earnings" as of May 1, 1953,
multiplied by the number of his Years of Credited Service prior to May 1, 1953.



(B)
The Future Service Benefit of a Participant eligible therefor shall be one
percent (1%) of his annual earnings for each year of active participation during
which he made contributions under the Prior Plan.



(C)
The "Supplemental Benefit" of a Participant eligible therefor shall be the
benefit calculated under either (I) or (II) below, whichever shall be
applicable:



(I)
If the Participant shall have been a continuous Participant, whether active or
suspended, for the period from his eligibility date to his Normal Retirement
Date and made contributions at all times while an active Participant under the
Prior Plan during such period, two percent (2%) of his "final average earnings"
in excess of $3,600 as determined below, multiplied by the sum of his years of
Credited Service (not in excess of fifteen (15) years). For purposes of the
preceding sentence, "final average annual earnings in excess of $3,600" means:



(1)
for an Employee with five (5) or more years of active participation, the average
of the excess of his annual earnings over $3,600 for the five (5) consecutive
years of his active participation during his final years of active
participation, but not in excess of ten (10), which produce the highest such
average, or     



(2)
for an Employee with less than five (5) years of active participation, the
average of his annual earnings in excess of $3,600 actually paid to him for the
period of his service, not in excess of five (5) years, ending with his last
year of active participation.



(II)
If the Participant shall not have been a continuous Participant, whether active
or suspended, for the period from his eligibility date to his Normal Retirement
Date, or did not make




--------------------------------------------------------------------------------




contributions at all times while an active Participant under the Prior Plan
during such period, an amount calculated under (I) above, as if the Participant
had, in fact, been a continuous Participant for such period and made
contributions at all times under the Prior Plan, while an active Participant
therein, multiplied by a fraction, the numerator of which shall be the sum of
his Years of Credited Service (not limited to fifteen (15) years) on the basis
of which the Participant shall actually accrue a Past and/or Future Service
Benefit under the Plan, and the denominator of which shall be the sum of his
Years of Service, whether or not regarded as Credited Service for purposes of
the Plan and not limited to fifteen (15) years, on the basis of which the
Participant would have been entitled to accrue a Past and/or Future Service
Benefit under the Plan if he had, in fact, been a continuous Participant for
such period and made contributions while an active Participant therein.


(D)
The "Pension Equivalent Benefit" of a Participant eligible therefor shall be the
monthly pension benefit in accordance with Schedule B; provided, however, that
the portion, if any, of such Pension Equivalent Benefit which shall have been
based upon Years of Credited Service for which the Participant also is entitled
to Past and/or Future Service Benefits under this Article 6.11 shall be reduced
by the amount of such Past and/or Future Service Benefits.



(c)     Death Benefit.


In the event an inactive Participant to whom this Article 6.11 is applicable
shall die before retirement, a death benefit shall be payable to his beneficiary
equal to the aggregate of his contributions, plus interest, and any applicable
annuity.


(d)     Severance of Employment Benefit.


(i)
After Vesting Date.



If the employment of a Participant who has made contributions while an active
Participant shall be severed after he shall have completed five (5) Years of
Credited Service, and before he has reached his Early Retirement Date, he shall
be entitled to a Severance of Employment Benefit which shall be an annual
annuity benefit commencing as of the first of the month next following his
sixty-fifth (65th) birthday, which shall be equal to his Normal Retirement
Benefit, determined in accordance with paragraph (b) above based upon his Years
of Credited Service and years of active participation on the date of his
severance of employment. In the calculation of the Supplemental Benefit of a
Participant who severs his employment under this paragraph (d)(i), the
denominator of the fraction referred to in subparagraph (b)(ii)(C)(II) shall
include Years of Service the Participant would have had at his Normal Retirement
Date, if he had remained in the



--------------------------------------------------------------------------------




employ of the Company until such date. Such Participant may elect, by filing a
written request therefor with the Administrative Committee on such form and on
such terms and conditions as the Administrative Committee may prescribe, to
receive an annual annuity benefit commencing as of the first of any month
following his fifty-fifth (55th) birthday, in which event such annual annuity
benefit shall be the actuarial equivalent benefit calculated under the preceding
sentences of this subparagraph (d)(i), based upon the early retirement reduction
factors set forth Schedule C. The first payment of a benefit under this
subparagraph (d)(i) will commence the first of the month next following receipt
by the Administrative Committee of all completed necessary forms and
documentation. On or after January 1, 1976, one (1) Year of Service toward
eligibility for a vested benefit in accordance with this paragraph will be
credited for any Participant who works at least one thousand (1,000) hours in
any calendar year.


In lieu of the foregoing annuity benefits, the Participant may elect, by filing
a written request therefor with the Administrative Committee on such form and on
such terms and conditions as the Administrative Committee may prescribe, at any
time after the date of his severance of employment and prior to the commencement
of said annuity benefit, to receive in a lump sum cash payment the aggregate of
his contributions, plus interest, and a deferred pension benefit equal to the
benefit hereto paid for solely through Company Contributions. In the event that
the Participant makes the election described in the foregoing sentence and
further elects to commence receipt of such benefit prior to his Normal
Retirement Date, such benefit will be reduced in accordance with the factors set
forth in Schedule D.


(ii)
Prior to Vesting Date.



If the employment of a Participant who has made contributions while an active
Participant shall be severed prior to satisfying the applicable age and service
conditions prescribed in paragraph (d)(i) above, he shall be entitled, without
request therefor, to a Severance of Employment Benefit equal to the aggregate of
his contributions plus interest.
    
(e)     Optional Survivor Benefit.


The Participant's fifty-five percent (55%) optional survivor benefit and/or
contingent annuitant benefit shall be reduced by a percentage as set forth below
for each full month or fraction thereof in effect for such Participant.


The appropriate percentages are:


For Coverage While The
Participant’s Age Is
Monthly Percentage
under 35
0.01%
35 - 45
0.02%
45 - 54 and 11 months
0.04%




--------------------------------------------------------------------------------






Any reduction for the optional survivor benefit and/or contingent annuitant
option provided by the terms of the Plan as of January 1, 2006 shall be
eliminated with respect to any Participant or surviving Spouse whose Annuity
Starting Date had not occurred as of December 31, 2005.


(f)     Optional Annuity Benefits for Deferred Vested Participant.


A Deferred Vested Participant may elect, by filing a written request therefor
with the Administrative Committee on such form and on such terms and conditions
as the Administrative Committee may prescribe to receive his deferred vested
benefit in either of the following optional annuity forms:


(i)
A benefit with a survivor benefit adjustment, under which his surviving Spouse
will receive fifty-five percent (55%) of such annuity benefit after the death of
the Participant For a Participant receiving a benefit with a survivor benefit
adjustment, the reduced amount of his monthly benefit shall be equal to an
amount determined by multiplying the monthly benefit otherwise payable to the
Participant by ninety percent (90%) if the Participant's age and his designated
Spouse's age are the same; or, if such ages are not the same, such percentage
shall be increased by one-half of one percent (1/2%), up to a maximum of one
hundred percent (100%) for each year that the designated Spouse's age exceeds
the Participant's age and shall be decreased by one-half of one percent (1/2%)
for each year that the designated Spouse's age is less than the Participant's
age.



(ii)
A "Contingent Annuity Option" of seventy-five percent (75%) or one hundred
percent (100%) with respect to the total of the Supplemental Benefit amount
included within his annuity benefit, under which an annuity, on such terms as
the Administrative Committee may prescribe, shall be payable for the
Participant's life and continue after his death, in the same or lesser amount,
to and for the life of a selected contingent annuitant; provided, however, that
if such selected contingent annuitant is other than the Participant's Spouse or
physically or mentally disabled child, the amount payable under the option shall
be adjusted, if necessary, so that the reduction in the Supplemental Benefit
otherwise payable to the Participant on account of the option does not exceed
forty percent (40%). Such annuity shall be the actuarial equivalent of the
aforesaid Supplemental Benefit amount, determined in accordance with Schedule E.
Election of a seventy-five (75%) percent or one hundred percent (100%) option
shall ordinarily be made at least one year prior to the commencement date of the
Participant's annuity benefit which includes a Supplemental Benefit; otherwise,
the Administrative Committee may require evidence satisfactory to it of the
Participant's good health.



(g)
For purposes of determining a Participant's minimum benefit in accordance with
this Article 6.11, the following definitions shall apply:






--------------------------------------------------------------------------------




(i)
Credited Service. The term "credited service" shall have the following meanings:



(A)
Service Prior to May 31, 1953. Only Employees who become contributing active
Participants as of May 31, 1953 shall be entitled to "credited service" under
this paragraph (f)(i) for any periods prior to May 31, 1953. Such "credited
service" shall mean completed years and calendar months of employment prior to
May 31, 1953, including the following periods:



(I)
the period of employment of an Employee with the Company, following his most
recent date of hire preceding May 31, 1953 and prior to his sixty-eighth (68th)
birthday;



(II)
the period of employment of an Employee with the Company receding his most
recent date of hire and prior to his sixty-eighth (68th) birthday; provided,
however, that the period of his employment preceding a break in employment,
except a break in employment of any duration during the interval commencing
August 1, 1945, and ending on or before December 31, 1949, of two (2) or more
years shall not be taken into account;



(III)
any periods of approved Leave of Absence or military leave during the period(s)
defined in (I) and/or (II) above.



(B)
Service Commencing on or After May 31, 1953. "Credited service" after
May 31, 1953 shall mean completed years and calendar months of employment
commencing on or after May 31, 1953 and shall include the following periods:



(I)
the periods of employment of an Employee with the Company while eligible to
participate under the Plan following his most recent date of hire and prior to
the earlier of his retirement or termination of employment;



(II)
the period of employment of an Employee with the Company preceding his most
recent date of hire; provided, however, that the period of his employment
preceding a break in employment, except a break in employment of any duration of
two (2) or more years shall not be taken into account;



(III)
any periods of leave of absence approved by the Company in writing, or military
leave during the period defined in (I) and (II) above.



(C)
Pension Plan Equivalent Service. On and after May 1,  1966, "credited service"
of an Employee eligible to participate in this Plan shall include Service which
would be creditable under the Curtiss-




--------------------------------------------------------------------------------




Wright Pension Plan for any period(s) of his employment not included as Credited
Service under subparagraphs (I) and (II) above.


(ii)
Years of Participation. The term "years of participation" shall be Years of
Credited Service while a continuous Participant; "years of active participation"
shall mean Years of Credited Service while an active Participant, whether or not
interrupted by a period or periods of suspended participation; and "years of
contributory active participation" shall mean Years of Credited Service while
(a) an active Participant prior to May 1, 1966 and (b) a contributing active
Participant after May 1, 1966, whether or not interrupted by a period or periods
of suspended participation.



(iii)
"Annual Earnings" for periods prior to September 1, 1994 shall mean:



(A)
for each calendar month prior to July 1, 1970, one-twelfth (1/12) of his basic
salary, on an annual basis, in effect at the beginning of each Plan Year; and



(B)
for each calendar month after June 30, 1970, one-twelfth (1/12) of the sum of
his basic salary, on an annual basis, in effect at the beginning of each Plan
Year, plus any cash payments he received in the prior Plan Year under the
Company's incentive compensation plan;



(iv)
"Interest" for deferred vested Participants who terminated employment prior to
September 1, 1994 means interest calculated from the first day of the Plan Year
next following the Participant's contribution, compounded annually to the first
of any month in which (A) there shall occur an event under the Plan calling for
the distribution of an amount plus interest or (B) the Participant's retirement,
whichever first occurs. Interest to May 1, 1966 shall be calculated at the rate
of two percent (2%) compounded annually; interest from May 1, 1966 to
January 1, 1971 shall be calculated at the rate of three and one-half percent
(3½%) compounded annually; and interest from January 1, 1971 to
December 31, 1975 shall be calculated at the rate of four and one-half percent
(4½%) compounded annually. Interest from January 1, 1976 to December 31, 1987
shall be calculated at the rate of five percent (5%) compounded annually; and
interest from January 1, 1988 at one hundred twenty percent (120%) of the
Federal mid-term rate as at the beginning of the Plan Year compounded annually.

6.12
Supplemental Benefit.

(a)
The Board of Directors shall have the authority to cause a benefit, calculated
in accordance with paragraph (b) below, to be paid to any one or more of the
individuals identified in Schedule H. The supplemental benefit shall be in
addition to any benefit payable under the Plan.



(b)
The supplemental benefit shall be as specified herein for the individuals listed
in Schedule H. Such payment shall be payable either in the form of an annuity




--------------------------------------------------------------------------------




described in paragraph (c) below, payable beginning at normal retirement date,
or, at the election of the Participant, with spousal consent if necessary, in
the form of a lump sum payment on the first day of any month following the sale
of the Corporation's Buffalo facility and the completion of the applicable forms
and waiting period as specified in Article 7.09. In lieu of lump sum payment as
described above, the Participant may elect to commence his annuity at the same
time the lump sum would have been payable.


(c)
The supplemental benefit shall be paid in accordance with Article 7.01(a) for an
unmarried Participant or Article 7.01(b) for a married Participant, unless the
Participant elects the following optional form of payment: cash lump sum. In
order to derive the life annuity described by Article 7.01(a), the lump sum
listed in Schedule H will be divided by a deferred annuity factor, using the
PBGC interest rates - as described in Article 1.01. Article 7.01(b) annuities
are derived by using the basis stipulated in Article 1.01. Early retirement
annuities are the actuarial equivalent of normal retirement annuities using the
immediate PBGC interest rate and the P 84 (0) mortality table as stated in
Article 1.01.

6.13
Reemployment Following Commencement of Annuity Payments.

Notwithstanding any provisions of the Plan to the contrary, in the event a
Participant who is in receipt of annuity payments is reemployed by the Company
or an Affiliated Company, payment of such benefit payments shall continue. Upon
the Participant’s subsequent termination of employment with the Company and all
Affiliated Companies, the Participant shall be entitled to an additional benefit
based on the formula then in effect and his Years of Credited Service and
Compensation earned after his date of reemployment, and such additional benefit
shall be subject to and payable in accordance with the provisions of Article 7.
In the event a Participant dies while in active service, the additional benefit
shall be payable in accordance with Article 4.06 or Article 8 or 9, as
applicable.


If any Participant continues to be employed by the Company or an Affiliated
Company after his Normal Retirement Age, the following provisions shall apply,
except with respect to the benefit determined in accordance with Article 4.


(a)
No benefits shall be paid for any month in which the Participant is credited
with 40 or more Hours of Service.



(b)
Department of Labor Regulation section 2530.203-3, including the notice
procedures referred to in that section, shall be followed for any period
beginning on or after the Participant’s Normal Retirement Age in which the
Participant is credited with 40 or more Hours of Service.



(c)
Benefits shall be subject to and payable in accordance with the provisions of
Article 7.




--------------------------------------------------------------------------------




ARTICLE 7: Form OF BENEFIT PAYMENT
7.01
Normal Form of Payment.

Unless a Participant has elected pursuant to Article 7.02 of the Plan that his
vested Normal Retirement Benefit be paid in another form or to a Beneficiary
other than his surviving Spouse, a Participant's vested Normal Retirement
Benefit shall be paid in whichever of the following forms is applicable:


(a)
If the Participant does not have a Spouse at the time payment of his vested
Normal Retirement Benefit commences, the vested Normal Retirement Benefit shall
be payable in the form of a Life Annuity.



(b)
If the Participant has a Spouse at the time payment of the vested Normal
Retirement Benefit commences, and the Participant terminates Service after
attaining the earlier of his Normal Retirement Age or his Early Retirement Date,
the Participant's vested Normal Retirement Benefit shall be payable in the form
of a Qualified Joint and Survivor Annuity which is the Actuarial Equivalent of
the vested Normal Retirement Benefit payable to the Participant as a Life
Annuity.



Effective January 1, 2008, notwithstanding any provision hereof to the contrary,
if a Participant is permitted, in accordance with Article 7.02, to elect to
receive a benefit in the form of a lump sum payment, then in no event shall a
Participant’s benefit, as payable in the normal form determined in accordance
with this Article 7.01, be less than the Actuarial Equivalent of the lump sum
amount payable to the Participant in accordance with Article 7.02(b).
7.02
Optional Forms of Payment for All Benefits.

(a)
In lieu of the form of payment provided in Article 7.01, a Participant may elect
in the manner prescribed by the Administrative Committee and during the election
period described in paragraph (c) below of, a form of benefit payment provided
under paragraph (b) below; provided, however, that any election, made by a
Participant who has a Spouse, not to have payment of the Participant's benefits
made in the form of a Qualified Joint and Survivor Annuity under Article
7.01(b), shall not be effective unless:



(i)
The Spouse of the Participant consents in writing to the election; the election
designates a specific Beneficiary, including any class of beneficiaries or any
contingent beneficiaries, which may not be changed without spousal consent (or
the Spouse expressly permits designations by the Participant without any further
spousal consent); and the Spouse's consent acknowledges the effect of such
election and is witnessed by a member of the Administrative Committee or a
Notary Public. Additionally, a Participant's waiver of the Qualified Joint and
Survivor Annuity shall not be effective unless the election designates a form of
benefit payment which may not be changed without spousal consent (or the Spouse
expressly permits designations by the Participant without any further spousal
consent).






--------------------------------------------------------------------------------




(ii)
If it is established to the satisfaction of the Administrative Committee that
the required consent may not be obtained because there is no Spouse, because the
Spouse cannot be located, or because of such other circumstances as provided in
Treasury regulations under the applicable provisions of the Code, a waiver will
be deemed a qualified election.



(iii)
The Participant elects an annuity form under paragraph (b)(ii) below with his
Spouse as Beneficiary.



Any consent by a Spouse (or establishment that the consent of a Spouse may not
be obtained) shall be effective only with respect to such Spouse. At any time
during the election period described in Article 7.02(c), a Participant may,
without the consent of the Participant's Spouse, revoke an election to have
payment of the retirement benefit made in a form other than a Qualified Joint
and Survivor Annuity.


(b)
In the event an election is validly made and in effect pursuant to paragraph (a)
of the Plan not to receive payment of benefits in the normal form provided in
Article 7.01, then the benefit payable to a Participant shall be the Actuarial
Equivalent of the retirement benefit otherwise payable to the Participant in the
form of a Life Annuity. A Participant may, in the form and manner prescribed by
the Administrative Committee, elect any one of the following optional forms of
payment:



(i)
a Life Annuity payable monthly to the Participant;



(ii)
an immediate joint and survivor annuity commencing on or after the Participant's
Early Retirement Date, or date of termination of employment, if later, that
provides a reduced monthly benefit payable to the participant for life and to a
surviving named contingent annuitant for the lifetime of the contingent
annuitant in an amount equal to 50 percent, 75 percent, or 100 percent (as
elected by the Participant) of the amount payable during the Participant’s
lifetime;



(iii)
a 20-year certain and life annuity, as described in paragraph (d);



(iv)
a joint and survivor annuity with a 20-year certain and life guarantee, as
described in paragraph (e);



(v)
a lump sum payment; provided the amount of the lump sum payment at the Annuity
Starting Date exceeds $5,000; or



(vi)
one-half (1/2) as a lump sum payment and one-half (1/2) as a Life Annuity or a
joint and survivor annuity available under (ii).



A Participant may make separate elections of an optional form of benefit with
respect to the portion of his benefit payable under Article 4 and the benefit
payable under Article 6. However, both benefits together, as provided under
Articles 4 and 6, must commence simultaneously.


(c)
Any election not to receive payment of benefits under the Plan in the normal
form provided in Article 7.01 of the Plan shall be made at any time during the
election




--------------------------------------------------------------------------------




period in writing. Any such election may be revoked in writing, and a new
election made, at any time during the election period. The election period shall
be the ninety (90) day period ending on the Annuity Starting Date.


(d)
A 20-year certain and life annuity is a reduced monthly benefit payable for the
life of the Participant, and if he dies before receiving 240 monthly payments,
payments shall continue to the Participant’s designated Beneficiary until a
total of 240 monthly payments have been made.



(i)
If a Beneficiary dies after payments begin to the Beneficiary, but before a
total of 240 payments have been made to the Participant and the Beneficiary, the
Actuarial Equivalent value of the remaining payments shall be paid in a single
lump sum to the Beneficiary’s estate.



(ii)
If the Participant dies before receiving 240 monthly payments and there is no
surviving designated Beneficiary, the Actuarial Equivalent value of the
remaining payments shall be paid in a single lump sum to the Participant’s
estate.



In no event shall a Participant be entitled to elect a 20-year certain and life
annuity if the guaranteed payment period exceeds the maximum period allowed
under Treasury Regulation section 1.401(a)(9)-6.


(e)
A joint and survivor annuity with a 20-year certain and life guarantee is a
reduced monthly benefit payable to the Participant for life and to a surviving
named contingent annuitant for the lifetime of the contingent annuitant in an
amount equal to 50 percent, 75 percent, or 100 percent (as elected by the
Participant) of the amount payable during the Participant’s lifetime. If the
Participant and contingent annuitant both die before a total of 240 monthly
payments have been made, the Plan shall pay a benefit equal to the Actuarial
Equivalent value of the monthly survivor benefit payable to the contingent
annuitant for a period equal to 240 minus the total number of monthly payment
made to the Participant and the joint annuitant. This benefit shall be paid in a
single lump sum to:



(i)
one or more Beneficiaries designated by the Participant; or



(ii)
if there is no surviving designated Beneficiary, the estate of the Participant
or contingent annuitant, whoever is the last to die.



In no event shall a Participant be entitled to elect a joint and survivor
annuity with a 20-year certain and life guarantee if the guaranteed payment
period exceeds the maximum period allowed under Treasury Regulation section
1.401(a)(9)-6.
7.03
Minimum Distributions and Limitation on Optional Forms of Payment.

(a)
Notwithstanding any other Plan provision, all distributions required under this
Article 7.03 shall be determined and made in accordance with Sections
1.401(a)(9)-2 through 1.401(a)(9)-9 of the Treasury Regulations issued under
Section 401(a)(9) of the Code, including the incidental death benefit provisions
of Section 401(a)(9)(G) of the Code. Further, such regulations shall override
any Plan provision that is




--------------------------------------------------------------------------------




inconsistent with Section 401(a)(9) of the Code. If a Participant dies after
payments have commenced, any payments continuing on to his Spouse or Beneficiary
shall be distributed at least as rapidly as under the method of distribution
being used as of the Participant’s date of death.


(b)
The following rules shall apply to all distributions:



(i)
Any additional benefits accruing to a Participant in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.



(ii)
If the Participant’s benefit is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and non-spouse
Beneficiary, annuity payments to be made on or after the Participant’s required
beginning date to the designated beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant using the table set forth
in Q&A-2 of Section 1.401(a)(9)-6 of the Treasury Regulations. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a non-spouse Beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain. If the
Annuity Starting Date occurs in a calendar year which precedes the calendar year
in which the Participant reaches age 70, in determining the applicable
percentage, the Participant/Beneficiary’s age difference is reduced by the
number of years that the Participant is younger than age 70 on the employee’s
birthday in the calendar year that contains the Annuity Starting Date.



(iii)
If the Participant’s benefit is being distributed in the form of a period
certain and life annuity option, the period certain may not exceed the
applicable distribution period for the Participant under the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations for the
calendar year that contains the Annuity Starting Date. If the Annuity Starting
Date precedes the year in which the Participant reaches age 70, the applicable
distribution period for the Participant is the distribution period for age 70
under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the
Treasury Regulations plus the excess of 70 over the age of the Participant as of
the Participant’s birthday in the year that contains the Annuity Starting Date.



(iv)
For purposes of this Article, the following definitions shall apply:



(A)
Designated beneficiary. The individual who is designated as the beneficiary
under Article 1.07 is the designated beneficiary under Section 401(a)(9) of the
Code and Section 1.401(a)(9)-4, Q&A-1, of the Treasury Regulations.






--------------------------------------------------------------------------------




(B)
Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date.



(C)
Life Expectancy. Life expectancy as computed using the Single Life Table in
Section 1.401(a)(9)-(9) of the Treasury Regulations.



(D)
Required beginning date. With respect to a Participant who is a 5-percent owner
as defined in Section 416(i) of the Code, the April 1 of the calendar year
following the calendar year in which the Participant attains age 70½ and, with
respect to a Participant who is not a 5-percent owner, the April 1 following the
later of the calendar year in which the Participant attains age 70½ or the
calendar year in which the Participant retires.

7.04
Notice to Married Participants.

No less than thirty (30) days and no more than ninety (90) days prior to the
Annuity Starting Date, the Administrative Committee shall furnish any
Participant who has a Spouse, by mail or personal delivery, with a written
explanation of (a) the terms and conditions of the Qualified Joint and Survivor
Annuity provided in Article 7.01 of the Plan, (b) the Participant's right to
make, and the effect of, an election to waive the Qualified Joint and Survivor
Annuity form of benefit, (c) the rights of the Participant's Spouse under
Article 7.02(b) of the Plan to consent to a waiver of the Qualified Joint and
Survivor Annuity form, and (d) the right to make, and the effect of, a
revocation of an election to waive payment in the form of a Qualified Joint and
Survivor Annuity. Within thirty (30) days following receipt by the
Administrative Committee of a Participant's written request, the Participant
shall be furnished an additional written explanation, in terms of dollar
amounts, of the financial effect of an election not to receive the Qualified
Joint and Survivor Annuity. For notices given in Plan Years beginning after
December 31, 2006, such notification shall also include a description of how
much larger benefits may be if the commencement of distributions is deferred.
The Administrative Committee shall not be required to comply with more than one
such request.
7.05
Mandatory Cashout of Small Benefits.

Notwithstanding any provision of the Plan to the contrary, in any case, a lump
sum payment of Actuarial Equivalent value shall be made in lieu of all benefits
in the event:


(a)
the Participant’s Annuity Starting Date occurs on or after his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $5,000 or less, or



(b)
the Participant’s Annuity Starting Date occurs prior to his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $1,000 or less.



In determining the amount of a lump sum payment payable under this paragraph,
Actuarial Equivalent value shall mean a benefit, in the case of a lump sum
benefit payable prior to a



--------------------------------------------------------------------------------




Participant's Normal Retirement Date, of equivalent value to the benefit which
would otherwise have been provided commencing at the Participant's Normal
Retirement Date, or if larger, the benefit which would otherwise have been
provided commencing at the earliest date he could have commenced payment. In the
event the present value of a benefit exceeds $1,000 upon its initial
determination as to its present value, the present value of the benefit shall be
redetermined annually as of the first day of each subsequent Plan Year. The
determination as to whether a lump sum payment is due shall be made as soon as
practicable following the Participant’s termination of service. Any lump sum
benefit payable shall be made as soon as practicable following the determination
that the amount qualifies for distribution under the provisions of this
paragraph. In no event shall a lump sum payment be made following the date
pension payments have commenced as an annuity.


Notwithstanding any provision of the Plan to the contrary, a Participant who is
entitled to a pension upon his termination of employment and who has not reached
his Normal Retirement Date shall be entitled to elect to receive his pension in
one lump sum of Actuarial Equivalent value to the pension payable at his Annuity
Starting Date provided that the amount of the lump sum payment exceeds $1,000
but does not exceed $5,000 at the time of payment. The Participant may elect to
receive the lump sum payment as soon as practicable following his termination of
employment or as of the first day of any later month that precedes his Normal
Retirement Date. Such election shall be made in accordance with such
administrative rules as the Administrative Committee shall prescribe. Spousal
Consent to the Participant’s election of the lump sum is not required. A
Participant who is entitled to elect a distribution under this paragraph shall
not be entitled to receive payment in any other form of payment offered under
the Plan.
7.06
Annuity Contract Nontransferable.

Any annuity contract distributed herefrom must be nontransferable.
7.07
Conflicts With Annuity Contracts.

The terms of any annuity contract purchased and distributed by the Plan to a
Participant, Spouse or Beneficiary shall comply with the requirements of this
Plan.
7.08
Rollovers.

(a)
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee's election under this Article 7.08, a distributee may elect,
at the time and in the manner prescribed by the Plan Administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.



(b)    The following definitions apply to the terms used in this Article 7.08:


(i)
An "eligible rollover distribution" is any distribution of all or any portion of
the balance to the credit of the distributee, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee's designated




--------------------------------------------------------------------------------




beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
and the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities) and any distribution where all otherwise
eligible distributions are expected to total less than $200;


A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to (1) an individual retirement account or annuity
described in Section 408(a) or (b) of the Code; (2) for taxable years beginning
after December 31, 2001 and before January 1, 2007; to a qualified trust which
is part of a defined contribution plan that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible; or (3) for taxable years beginning
after December 31, 2006, to a qualified trust or to an annuity contract
described in Section 403(b) of the Code, if such trust or contract provides for
separate accounting for amounts so transferred (including interest thereon),
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.


(ii)
An "eligible retirement plan" is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, a Roth individual retirement account described in Section 408A of the Code
(effective January 1, 2008), a qualified trust described in Section 401(a) of
the Code, an annuity contract described in Section 403(b) of the Code, or an
eligible plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan;

    
(iii)
A "distributee" includes an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse and the Employee's or former
Employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code, are
distributees with regard to the interest of the spouse or former spouse; and

    
(iv)
A "direct rollover" is a payment by the Plan to the eligible retirement plan
specified by the distributee.



(c)
Effective April 1, 2007, a distributee also includes a non-spouse Beneficiary.
In the case of a nonspouse beneficiary, the direct rollover may be made only to
an individual retirement account or annuity described in Sections 408(a) or
408(b) of the Code (“IRA”) that is established on behalf of the designated
beneficiary and that will be treated as an inherited IRA pursuant to the
provisions of Section 402(c)(11) of the




--------------------------------------------------------------------------------




Code. Also, in this case, the determination of any required minimum distribution
under Section 401(a)(9) of the Code that is ineligible for rollover shall be
made in accordance with Notice 2007-7, Q&A 17 and 18, 2007-5 I.R.B. 395.


In the event that the provisions of this Article or any part thereof cease to be
required by law as a result of subsequent legislation or otherwise, this Article
or any applicable part thereof shall be ineffective without the necessity of
further amendments to the Plan.
7.09
Waiver of Thirty (30) Day Notice Period.

The notice required by Section 1.411(a)-11(c) of the Treasury Regulations must
be provided to a Participant no less than thirty (30) days and no more than
ninety (90) days before the Annuity Starting Date.


A Participant may, after receiving the notice required under Sections 411 and
417 of the Code, affirmatively elect to have his benefit commence sooner than 30
days following his receipt of the required notice, provided all of the following
requirements are met:


(i)
the Plan Administrator clearly informs the Participant that he has a period of
at least 30 days after receiving the notice to decide when to have his benefit
begin, and if applicable, to choose a particular optional form of payment;



(ii)
the Participant affirmatively elects a date for benefits to begin, and if
applicable, an optional form of payment, after receiving the notice;



(iii)
the Participant is permitted to revoke his election until the later of his
Annuity Starting Date or seven (7) days following the day he received the
notice;



(iv)
the Participant's Annuity Starting Date is after the date the notice is
provided; and



(v)
payment does not commence less than seven (7) days following the day after the
notice is received by the Participant.

•
Delayed Commencement of Normal Retirement Benefit.

(a)
Notwithstanding any provision hereof to the contrary, in the event a
Participant's pension otherwise required to commence on the Participant's Normal
Retirement Date is delayed because the Administrative Committee is unable to
locate the Participant or for any other reason, the Administrative Committee
shall commence payment within 90 days after the date the Participant is located.
Unless the Participant elects an optional form of payment in accordance with the
provisions of Article 7.02, payment shall be in the normal (automatic) form set
forth in Article 7.01(a) or 7.01(b), as applicable to the Participant on his
Annuity Starting Date. The pension payable to the Participant as of his Annuity
Starting Date shall be of Actuarial Equivalent to the pension otherwise payable
to the Participant on his Normal Retirement Date.



In the event a Participant whose pension is delayed beyond his Normal Retirement
Date as described in the foregoing paragraph dies prior to his Annuity Starting
Date, and is survived by a Spouse, the Spouse shall be entitled to receive a
survivor



--------------------------------------------------------------------------------




annuity under the provisions of Article 7.01(b), computed as Actuarial
Equivalent of the pension otherwise payable to the Participant on his Normal
Retirement Date.


For purposes of this paragraph (a), Actuarial Equivalent shall be determined in
the same manner as provided in Article 6.07(b).


(b)
In lieu of the pension otherwise payable under paragraph (a) above, a
Participant described in paragraph (a) above may elect to receive his pension as
of his Normal Retirement Date in accordance with subparagraph (b)(i) or
subparagraph (b)(ii) below:



(i)
Annuity with Partial Lump Sum. A Participant may elect to receive a pension
payable in the amount that would have been payable to the Participant if
payments had commenced on the Participant's Normal Retirement Date ("retroactive
Annuity Starting Date") in the form elected by the Participant; plus one lump
sum payment equal to the sum of the monthly payments the Participant would have
received during the period beginning on his Normal Retirement Date and ending
with the month preceding his Annuity Starting Date, together with interest at
the annual rate specified in Article 4.03(a)(v), compounded annually. The amount
of such monthly payments shall be determined as of the Participant's Normal
Retirement Date on the basis of the actual form of payment in which the
Participant's pension is payable under Article 7.01 or 7.02, as applicable. The
lump sum shall be paid on or as soon as practicable following the date the
Participant's pension commences. An election under this subparagraph (b)(i)
shall be subject to the following requirements:



(A)
The Participant's benefit, including any interest adjustment, must satisfy the
provisions of Section 415 of the Code, both at the retroactive Annuity Starting
Date and at the actual commencement date, except that if payments commence
within 12 months of the retroactive Annuity Starting Date, the provisions of
Section 415 of the Code need only be satisfied as of the retroactive Annuity
Starting Date.



(B)
Spousal Consent to the retroactive Annuity Starting Date is required unless:



(1)
the amount of the survivor annuity payable to the spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Participant is
no less than the amount the spouse would receive under the Qualified Joint and
Survivor Annuity on the actual commencement date; or



(2)
the Participant's spouse on his retroactive Annuity Starting Date is not his
spouse on his actual commencement date and is not treated as his spouse under a
qualified domestic relations order.






--------------------------------------------------------------------------------




(A)
The Participant may not elect the lump sum optional form of payment under
Article 7.02.



(i)
Lump Sum Payment. A Participant shall receive payment of his pension in the form
of one lump sum payment determined as if his Normal Retirement Date was his
Annuity Starting Date ("retroactive Annuity Starting Date"). Such election shall
be subject to the following requirements:



(A)
the Participant's benefit, including any interest adjustment, must satisfy the
provisions of Sections 415 of the Code, both at the retroactive Annuity Starting
Date and at the actual commencement date;



(B)
the lump sum payment shall not be less than the amount that would have been
payable on the retroactive Annuity Starting Date if the lump sum amount had been
calculated using the IRS Interest Rate and IRS Mortality Table in effect on the
date of distribution;



(C)
the lump sum payment shall be increased by an amount of interest credited at the
annual rate specified in Article 4.03(a)(v) from the Participant's Normal
Retirement Date to his actual commencement date; and



(D)
Spousal Consent to the retroactive Annuity Starting Date is required unless the
Participant's spouse on his retroactive Annuity Starting Date is not his spouse
on his actual commencement date and is not treated as his spouse under a
qualified domestic relations order.



A Participant may make an election under this paragraph (b) in accordance with
such administrative rules as shall be prescribed by the Administrative
Committee.
•
Limitation on Benefits In the Event of a Liquidity Shortfall.

Notwithstanding any provisions of the Plan to the contrary, in the event the
Plan has a liquidity shortfall within the meaning of Section 401(a)(32) of the
Code, the Trustee shall, as directed by the Administrative Committee, cease
payment during the period of such liquidity shortfall of (a) any payment in
excess of the monthly amount payable under a single life annuity (plus any
social security supplements described in Section 411(a)(9) of the Code) to any
Participant or Beneficiary whose Annuity Starting Date occurs during such
period, (b) any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits, or (c) any other payment specified in regulations
promulgated under Section 401(a)(32) of the Code.
7.12
Limitations Based on Funded Status of the Plan.

Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply as required by Section 436 of the Code effective for Plan
Years beginning on or after January 1, 2010:


(a)
Limitations Applicable if Plan’s Adjusted Funding Target Attainment Percentage
Is Less than 80%, but Not Less Than 60%. Notwithstanding any other provisions of
the Plan, if the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 80% (or would be less than 80% to the extent described in
subparagraph




--------------------------------------------------------------------------------




(ii) below) but is not less than 60%, then the limitations set forth in this
Article 7.12 apply.


(i)
50% Limitation on Single Sum Payments, Other Accelerated Forms of Distribution,
and Other Prohibited Payments. A Participant or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single sum payment or other optional form
of benefit that includes a prohibited payment with an annuity starting date on
or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment,
unless the present value of the portion of the benefit that is being paid in a
prohibited payment does not exceed the lesser of:



(A)
50% of the present value of the benefit payable in the optional form of benefit
that includes the prohibited payment; or



(B)
100% of the PBGC maximum benefit guarantee amount (as defined in Treasury
regulations Section 1.436-1(d)(3)(iii)(C)).



The limitation set forth in this subparagraph (i) does not apply to any payment
of a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Participant.


If an optional form of benefit that is otherwise available under the terms of
the Plan is not available to a Participant or Beneficiary as of the annuity
starting date because of the application of the requirement of this subparagraph
(i), the Participant or Beneficiary is permitted to elect to bifurcate the
benefit into unrestricted and restricted portions (as described in Treasury
regulations Section 1.436-1(d)(3)(iii)(D)). The Participant or Beneficiary may
also elect any other optional form of benefit otherwise available under the Plan
at that annuity starting date that would satisfy the 50%/PBGC maximum benefit
guarantee amount limitation described in this subparagraph (i), or may elect to
defer the entire benefit in accordance with any general right defer commencement
of benefits under the Plan.


(ii)
Plan Amendments Increasing Liability for Benefits. No amendment to the Plan that
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable shall take effect
in a Plan Year if the adjusted funding target attainment percentage for the Plan
Year is:



(A)
Less than 80%; or



(B)
80% or more, but would be less than 80% if the benefits attributable to the
amendment were taken into account in determining the adjusted funding target
attainment percentage.






--------------------------------------------------------------------------------




The limitation set forth in this subparagraph (ii) does not apply to any Plan
amendment that provides a benefit increase under a Plan formula that is not
based on compensation, provided that the rate of such increase does not exceed
the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.


(b)
Limitations Applicable if Plan’s Adjusted Funding Target Attainment Percentage
Is Less than 60%. Notwithstanding any other provisions of the Plan, if the
Plan’s adjusted funding target attainment percentage for a Plan Year is less
than 60% (or would be less than 60% to the extent described in subparagraph (ii)
below), then the limitations in this paragraph (b) apply.



(i)
Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a prohibited payment with an annuity starting date on or
after the applicable section 436 measurement date, and the Plan shall not make
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a prohibited payment. The
limitation set forth in this subparagraph (i) does not apply to any payment of a
benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Participant.



(ii)
Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percent for the Plan Year is:



(A)
Less than 60%; or



(B)
60% or more, but would be less than 60% if the adjusted funding target
attainment percentage were redetermined applying an actuarial assumption that
the likelihood of occurrence of the unpredictable contingent event during the
Plan Year is 100%.



(iii)
Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable section 436 measurement date. In addition, if the Plan is required to
cease benefit accruals under this subparagraph (iii), then the Plan is not
permitted to be amended in a manner that would increase the liabilities of the
Plan by reason of an increase in benefits or establishment of new benefits.



(c)
Limitations Applicable if the Plan Sponsor Is in Bankruptcy. Notwithstanding any
other provisions of the Plan, a Participant or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single sum payment or other optional form
of benefits that includes a prohibited payment with an annuity starting date
that occurs during any period in which the Plan sponsor is a debtor in a case
under Title 11 of the United States Code, or similar federal or state law,
except for payments made within




--------------------------------------------------------------------------------




a Plan Year with an annuity starting date that occurs on or after the date on
which the enrolled actuary certifies that the Plan’s adjusted funding target
attainment percentage for that Plan Year is not less than 100%. In addition,
during such period in which the Plan sponsor is a debtor, the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment,
except for payments that occur on a date within a Plan Year that is on or after
the date on which the enrolled actuary certifies that the Plan’s adjusted
funding target attainment percentage for that Plan Year is not less than 100%.
The limitation set forth in this paragraph (c) does not apply to any payment of
a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Participant.


(d)
Provisions Applicable after Limitations Cease to Apply.



(i)
Resumption of Prohibited Payments. If a limitation on prohibited payments under
paragraph (a)(i), (b)(i), or (c) applied to the Plan as of a section 436
measurement date, but that limit no longer applies to the Plan as of a later
section 436 measurement date, then that limitation does not apply to benefits
with annuity starting dates that are on or after that later section 436
measurement date.



(ii)
Resumption of Benefit Accruals. If a limitation on benefit accruals under
paragraph (b)(iii) applied to the Plan as of a section 436 measurement date, but
that limitation no longer applies to the Plan as of a later section 436
measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or
after that later section 436 measurement date, except as otherwise provided
under the Plan. The Plan shall comply with the rules relating to partial years
of participation and the prohibition on double proration under Depart of Labor
regulations Sections 2530.204-2(c) and 2530.204-2(d).



(iii)
Shutdown and Other Unpredictable Contingent Event Benefits. If an unpredictable
contingent event benefit with respect to an unpredictable contingent event that
occurs during the Plan Year is not permitted to be paid after the occurrence of
the event because of the limitation of paragraph (b)(ii) above, but is permitted
to be paid later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary’s certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Treasury regulations Section 1.436-1(g)(5)(ii)(B)), then that unpredictable
contingent event benefit shall be paid, retroactive to the period that benefit
would have been payable under the terms of the Plan (determined without regard
to paragraph (b)(ii) above). If the unpredictable contingent event benefit does
not become payable during the Plan Year in accordance with the preceding
sentence, then the Plan is treated as if it does not provide for that benefit
and, thus, no unpredictable contingent event benefit shall be payable.



(iv)
Treatment of Plan Amendments that Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment




--------------------------------------------------------------------------------




because of the limitation of paragraphs (a)(ii) or (b)(iii), but is permitted to
take effect later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary’s certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Treasury regulations Section 1.4346-1(g)(5)(ii)(C)), then the Plan amendment
must automatically take effect as of the first day of the Plan Year (or, if
later, the original effective date of the amendment). If the Plan amendment
cannot take effect during the same Plan Year, then it shall be treated as if it
were never adopted, unless the Plan amendment provides otherwise.


(e)
Notice Requirement. The Administrative Committee, as the Plan administrator,
shall comply with ERISA Section 101(j) regarding the requirement that the Plan
administrator provide a written notice to participants and Beneficiaries within
30 days after certain specified dates if the Plan has become subject to a
limitation described in paragraphs (a)(i), (b), or (c) above.



(f)
Methods to Avoid or Terminate Benefit Limitations. Curtiss-Wright Corporation,
as the Plan sponsor, shall comply with Code Sections 436(b)(2), (c)(2), (e)(2),
and (f), and Treasury regulations Section 1.436-1(f), regarding employer
contributions and other methods to avoid or terminate the application of the
limitations set forth in paragraphs (a) through (c) above for a Plan Year. In
general, the methods a Plan sponsor may use to avoid or terminate one or more of
the benefit limitations under paragraphs (a) through (c) above for a Plan Year
include employer contributions and elections to increase the amount of Plan
assets which are taken into account in determining the adjusted funding target
attainment percentage, making an employer contribution that is specifically
designated as a current year contribution that is made to avoid or termination
application of certain of the benefit limitations, or providing security to the
Plan.



(g)
Special Rules.



(i)
Rules of Operation for Periods Prior to and after Certification of Plan’s
Adjusted Funding Target Attainment Percentage.



(A)
In General. Code Section 436 and Treasury regulations Section 1.436-1(h) set
forth a series of presumptions that apply for purposes of this Article 7.12:



(I)
Before the enrolled actuary issues a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year; and



(II)
If the enrolled actuary does not issue a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year before the first day of
the tenth month of the Plan Year (or if the enrolled actuary issues a range
certification for the Plan Year pursuant to Treasury regulations Section
1.436-1(h)(4)(ii) but does not issue a certification of the




--------------------------------------------------------------------------------




specific adjusted funding target attainment percentage for the Plan by the last
day of the Plan Year).


For any period during which a presumption under Code Section 436(h) and Treasury
regulations Section 1.436-1(h) applies to the Plan, the limitations under
paragraphs (a) through (c) above are applied to the Plan as if the adjusted
funding target attainment percentage for the Plan Year were the presumed
adjusted funding target attainment percentage determined under the rules of Code
Section 436(h) and Treasury regulations Section 1.436-1(h)(1), (2), or (3).
These presumptions are set forth in subparagraphs (B) through (D) below.


(B)
Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under paragraphs (a), (b), or (c) above applied to the Plan on the
last day of the preceding Plan Year, then, commencing on the first day of the
current Plan Year and continuing until the enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date subparagraphs (C) or (D)
below apply to the Plan:



(I)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the adjusted funding target attainment percentage in
effect on the last day of the preceding Plan Year; and



(II)
the first day of the current Plan Year is a section 436 measurement date.



(C)
Presumption of Underfunding Beginning First Day of Fourth Month. If the enrolled
actuary has not issued a certification of the adjusted funding target attainment
percentage for the Plan Year before the first day of the fourth month of the
Plan Year and the Plan’s adjusted funding target attainment percentage for the
preceding Plan Year was either at least 60% but less than 70%, or at least 80%
but less than 90%, or is described in Treasury regulations Section
1.436-1(h)(2)(ii), then, commencing on the first day of the fourth month of the
current Plan Year and continuing until the enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date subparagraph (D) below
applies to the Plan:



(I)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year reduced by 10 percentage points; and






--------------------------------------------------------------------------------




(II)
The first day of the fourth month of the current Plan Year is a section 436
measurement date.



(D)
Presumption of Underfunding on and after First Day of Tenth Month. If the
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the tenth month
of the Plan Year (or if the enrolled actuary has issued a range certification
for the Plan Year pursuant to Treasury regulations Section 1.436-1(h)(4)(ii) but
has not issued a certification of the specific adjusted funding target
attainment percentage for the Plan by the last day of the Plan Year), then,
commencing on the first day of the tenth month of the current Plan Year and
continuing through the end of the Plan Year:



(I)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be less than 60%; and



(II)
The first day of the tenth month of the current Plan Year is a section 436
measurement date.



(ii)
New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.



(A)
First Five Plan Years. The limitations in paragraphs (a)(ii), (b)(ii), and
(b)(iii) do not apply to a new plan for the first five Plan Year of the plan,
determined under the rules of Code Section 436(i) and Treasury regulations
Section 1.436-1(a)(3)(i).



(B)
Plan Termination. The limitations on prohibited payments in paragraphs (a)(i),
(b)(i), and (c) do not apply to prohibited payments that are made to carry out
the termination of the Plan in accordance with applicable law. Any other
limitations under this Article 7.12 do not cease to apply as a result of
termination of the Plan.



(C)
Exception to Limitations on Prohibited Payments under Certain Frozen Plans. The
limitations on prohibited payments set forth in paragraphs (a)(i), (b)(i), and
(c) do not apply for a Plan Year if the terms of the Plan, as in effect for the
period beginning on September 1, 2005, and continuing through the end of the
Plan Year, provide for no benefit accruals with respect to any Participant. This
subparagraph (C) shall cease to apply as of the date any benefits accrue under
the Plan or the date on which a Plan amendment that increases benefits takes
effect.



(D)
Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under paragraph (g)(i) apply to the Plan and the enrolled actuary
has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the




--------------------------------------------------------------------------------




Plan Year, the limitations under paragraphs (a)(ii) and (b)(ii) shall be based
on the inclusive presumed adjusted funding target attainment percentage for the
Plan, calculated in accordance with the rules of Treasury regulations Section
1.436-1(g)(2)(iii).


(iii)
Special Rules under Preservation of Access to Care for Medicare Beneficiaries
and Pension Relief Act of 2010 (“PRA 2010”).



(A)
Payments under Social Security Leveling Options. For purposes of determining
whether the limitations under paragraphs (a)(i) or (b)(i) apply to payments
under a Social Security leveling option, within the meaning of Code Section
436(j)(3)(C)(i), the adjusted funding target attainment percentage for a Plan
Year shall be determined in accordance with the “Special Rule for Certain Years”
under Code Section 436(j)(3) and any Treasury regulations or other published
guidance thereunder issued by the Internal Revenue Service.



(B)
Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under paragraph (b)(iii) applies to the Plan, the adjusted funding
target attainment percentage for a Plan Year shall be determined in accordance
with the “Special Rule for Certain Years” under Code Section 436(j)(3) (except
as provided under Section 203(b) of PRA 2010, if applicable).



(iv)
Interpretation of Provisions. The limitations imposed by this Article 7.12 shall
be interpreted and administered in accordance with Code Section 436 and Treasury
regulations under Section 1.436-1.



(h)
Definitions. The definitions in the following Treasury regulations apply for
purposes of paragraphs (a) through (g).



(i)
Section 1.436-1(j)(1), defining adjusted funding target attainment percentage;



(ii)
Section 1.436-1(j)(2), defining annuity starting date;



(iii)
Section 1.436-1(j)(6), defining prohibited payment;



(iv)
Section 1.436-1(j)(8), defining section 436 measurement date; and



(v)
Section 1.436-1(j)(9), defining an unpredictable contingent event and an
unpredictable contingent event benefit.



(i)
Effective Date. The rules in this Article 7.12 are effective for Plan Years
beginning after December 31, 2009. The requirements of Code Section 436 are
hereby incorporated by reference in the Plan for earlier Plan Years beginning
after December 31, 2007.






--------------------------------------------------------------------------------




ARTICLE 8: DEATH BENEFITS
8.01
Pre-Retirement Death Benefit.

(a)
If a Participant who has a vested interest in his retirement benefit dies before
payment of his benefit commences, then his Beneficiary shall be entitled to
receive a pre-retirement death benefit. For a Participant who was an Employee in
active employment at the time of his death, the benefit shall be equal to the
amount the Participant would have received pursuant to Article 6.01(a) and
Article 6.01(b), if the benefit to which the Participant had been entitled at
his date of death had commenced in the form of a one hundred percent (100%)
joint and survivor annuity in the month next following the month in which his
Normal Retirement Date had occurred (or next following the month in which his
date of death occurred, if later); for a Participant who was not an Employee in
active employment at the time of his death (including a Participant who was
accruing benefits or receiving payments under Article 6.05), the benefit shall
be equal to the amount the Participant would have received pursuant to Article
6.01(a) and Article 6.01(b), if the benefit to which the Participant had been
entitled at his date of death had commenced in the form of a fifty percent (50%)
joint and survivor annuity in the month next following the month in which his
Normal Retirement Date had occurred (or next following the month in which his
date of death occurred, if later). The benefit payable to the Beneficiary shall
be reduced in accordance with Schedule A 1 to reflect its commencement prior to
the Participant’s Normal Retirement Date and on or after the Participant’s 55th
birthday if the Beneficiary elects early commencement. The benefit payable
hereunder shall commence as of the first day of the month following the month in
which the Participant’s Normal Retirement Date would have occurred. However, the
Participant’s Beneficiary may elect to begin receiving payments as of the first
day of any month following the Participant’s death. If the Beneficiary elects to
commence receipt of payment prior to the Participant’s 55th birthday, the
reduction for early commencement shall be the Actuarial Equivalent from age 65.



(b)
The death benefit payable in accordance with this Article 8.01 shall be in
addition to any death benefit payable in accordance with Article 4.06.



(c)
Notwithstanding paragraphs (a) and (b) above, a lump sum payment of Actuarial
Equivalent value shall be paid to the Beneficiary, without his or her consent,
in lieu of the monthly benefit if the present value of the benefit payable as of
the date payments commence to the Beneficiary amounts to $5,000 or less. In the
event the present value of a Beneficiary’s benefit exceeds $5,000 upon an
initial determination as to its present value and distribution of the benefit is
deferred, the present value of the Beneficiary’s benefit shall be re-determined
annually as of the first day of each subsequent Plan Year. The lump sum payment
shall be made as soon as practicable following the Participant’s date of death
or such later date that a determination is made that the amount qualifies for
distribution under this paragraph. In no event shall a lump sum payment be made
following the date benefit payments have commenced to the Beneficiary as an
annuity.



(d)
In the event a Participant entitled to a death benefit under paragraph (a) dies
with his estate as his Beneficiary, the death benefit shall be calculated
assuming the




--------------------------------------------------------------------------------




Beneficiary is the same age as the Participant and, in lieu of the annuity form
of payment, the death benefit shall be paid in one lump sum under Article 8.03.


(e)
Notwithstanding any provision to the contrary, if a Participant who has a vested
interest in his retirement benefit dies after January 1, 2007 while performing
qualified military service pursuant to the Heroes Earnings Assistance and Tax
Relief Act of 2008 and before payment of his benefit commences, then that
Participant shall be treated as an Employee in active service for purposes of
this Article.



(f)
Notwithstanding paragraphs (a) and (b) above, in the event that a Participant
has designated more than one Beneficiary to receive a pre-retirement death
benefit, a lump sum payment of Actuarial Equivalent value shall be paid to the
Beneficiaries, without their consent, in lieu of the monthly benefit in the
proportion that such monthly benefit would have been paid to such Beneficiaries.

8.02
Post-Retirement Death Benefit.

Upon the death after retirement of a Participant who contributed for sixty (60)
consecutive months ending August 31, 1994, and attained age fifty-five (55) on
or before August 31, 1994, his Death Benefit shall be equal to:


(a)    $1,000; plus


(b)
the greater of (i) his Compensation (on an annual basis) in effect on the
January 1 next preceding his retirement date, reduced by 1/60th of such amount
on the first day of each month following his retirement date, and (ii) $2,000;
less



(c)
Any amounts under a Group Life Insurance Plan of the Company which were paid to
such Participant during his lifetime or are payable by reason of his death.

8.03
Payment to Beneficiary.

Subject to Article 8.04, the Beneficiary entitled to a benefit pursuant to
Article 8.01(a) may elect to receive the benefit in a lump sum, payable at the
election of the Beneficiary, at any time following the Participant's death. In
the event the Beneficiary is the Participant’s estate or any other legal entity
other than an individual, the death benefit shall automatically be paid in one
lump sum.


The death benefit payable to a Beneficiary pursuant to Article 8.02 shall be
paid in a lump sum as soon as practicable after the date of the Participant's
death.
8.04
Required Distributions.

(a)
If a Participant dies after distribution of his interest in the Plan has
commenced in accordance with Article 7 of the Plan, the remaining portion of the
Participant's interest in the Plan shall be distributed at least as rapidly as
the method of distribution being used as of the date of the Participant's death
pursuant to Article 7 of the Plan.



(b)
If the Participant dies before distribution of his interest in the Plan has
commenced, the Participant's entire interest in the Plan shall be distributed no
later than five (5)




--------------------------------------------------------------------------------




years after the date of the Participant's death except to the extent provided in
paragraphs (i) or (ii) below:


(i)
if any portion of the Participant's interest in the Plan is payable to (or for
the benefit of) a designated Beneficiary, distribution of the Participant's
interest in the Plan may be made over the life of such designated Beneficiary
(or over a period not extending beyond the life expectancy of such designated
Beneficiary), commencing no later than one year after the date of such
Participant's death or such later date as may be provided in Treasury
Regulations under the applicable provisions of the Code; and



(ii)
if the designated Beneficiary is the Participant's surviving Spouse, the date on
which the distributions are required to begin in accordance with paragraph (i)
immediately above shall not be earlier than the date on which the Participant
would have attained age seventy and one-half (70 1/2), and if the surviving
Spouse dies before the distributions to such Spouse begin, subsequent
distributions shall be made as if the surviving Spouse were the Participant.



(c)     For purposes of this Article 8.04:


(i)
the life expectancy of the Participant and, if applicable, the Participant's
Spouse (other than in the case of a Life Annuity) may be determined but not more
frequently than annually, and



(ii)
any amount paid to a child shall be treated as if it had been paid to the
surviving Spouse if such amount will become payable to the surviving Spouse when
such child reaches the age of majority (or such other designated event permitted
under Treasury Regulations).

8.05
Return of Contributions.

(a)
Upon receipt of proof, satisfactory to the Administrative Committee, of the
death of a Participant, provided no other benefit is payable under the Plan on
his account except as set forth in Article 8.05(b) below, the amount of his
employee contributions at the time of the Participant's death which have not
been distributed to the Participant shall be payable in one sum to his
Beneficiary, if living.



(b)
If the Participant's Beneficiary is the Participant's Spouse, the Spouse shall
receive the amount of employee contributions which have not been distributed in
one sum, in addition to, and without any reduction for, any other benefit the
spouse is entitled to receive under any other provision of this Plan.




--------------------------------------------------------------------------------




ARTICLE 9: RETIREMENT BENEFITS UNDER COLLECTIVE BARGAINING AGREEMENTS
9.01
Eligibility for Employees Subject to a Collective Bargaining Agreement.

(a)
Each Employee whose employment is covered by a collective bargaining agreement
to which the Company is a party and which provides for coverage under the Plan,
who, on or after September 15, 1952, shall have attained the age of sixty-five
(65), shall have completed ten (10) or more Years of Credited Service and shall
have ceased active Service shall be a Participant and shall be entitled to
receive a pension determined under this Article 9.



(b)
Effective January 1, 1976, an Employee to whom paragraph (a) applies and who
begins employment with the Company five (5) or more years before the Normal
Retirement Age shall be a Participant in the Plan and entitled to a benefit
after reaching Normal Retirement Age based upon actual Years of Credited
Service.



(c)
Effective January 1, 1989, each Employee to whom paragraph (a) applies who, on
or after September 15, 1952, shall have completed five (5) or more Years of
Credited Service shall be a Participant, and after ceasing active Service, shall
be entitled to receive a pension benefit under the Plan regardless of the number
of years of participation before retirement age.



(d)
Effective January 1, 2008, each Employee to whom paragraph (a) applies who, on
or after September 15, 1952, shall have completed three (3) or more Years of
Credited Service shall be a Participant, and after ceasing active Service, shall
be entitled to receive a pension benefit under the Plan regardless of the number
of years of participation before retirement age.



(e)
Notwithstanding any provision of this Plan to the contrary, an Employee whose
employment is covered by a collective bargaining agreement to which the Company
is a party and which provides for coverage under the Plan and who is hired or
rehired by, or transferred to, the Company’s Target Rock operations after
December 31, 2013, shall not be eligible to participate in and accrue any
benefits under the Plan while employed at such operations.

9.02
Amount, Form, and Commencement of Retirement Benefit.

The monthly amount of pension payable to a pensioner retired pursuant to the
provisions of Article 9.01 of the Plan shall be as follows:


(a)    Normal Retirement.


(i)    Wood-Ridge and Nuclear Facilities.


With respect to any such pensioner whose Credited Service was with the
Wood-Ridge and Nuclear Facilities:





--------------------------------------------------------------------------------




(A)
With benefits payable commencing prior to October 1, 1962, $6.00 multiplied by
his Years of Credited Service for any pension payments due for months commencing
on and after October 1, 1974 but prior to October 1, 1976, and $6.25 multiplied
by his Years of Credited Service for any pension payments due for months
commencing on and after October 1, 1976.



(B)
With benefits payable commencing on and after October 1, 1962 and prior to
October 1, 1965, $6.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974 but
prior to October 1, 1976, and $6.50 multiplied by his Years of Credited Service
for any pension payments due for months commencing on and after October 1, 1976.



(C)
With benefits payable commencing on and after October 1, 1965 and prior to
October 1, 1968, $6.50 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974 but
prior to October 1, 1976, and $6.75 multiplied by his Years of Credited Service
for any pension payments due for months commencing on and after October 1, 1976.



(D)
With benefits payable commencing on and after October 1, 1968 and prior to
October 1, 1971, $7.50 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974 but
prior to October 1, 1976, and $7.75 multiplied by his Years of Credited Service
for any pension payments due for months commencing on and after October 1, 1976.



(E)
With benefits payable commencing on and after October 1, 1971 and prior to
October 1, 1974, $8.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974 but
prior to October 1, 1976, and $8.50 multiplied by his Years of Credited Service
for any pension payments due for months commencing on and after October 1, 1976.



(F)
With benefits payable commencing on and after October 1, 1974 and prior to
October 1, 1976, $9.00 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974.



(G)
With benefits payable commencing on and after October 1, 1976, $10.00 multiplied
by his Years of Credited Service for any pension payments due for months
commencing on and after October 1, 1976.






--------------------------------------------------------------------------------




 


(ii)     Buffalo Facility.


With respect to any such pensioner whose Credited Service was with the Buffalo
Facility:


(A)
With benefits payable commencing prior to October 1, 1962, $4.75 multiplied by
his Years of Credited Service for any pension payments due for months commencing
on and after October 1, 1969.



(B)
With benefits payable commencing on or after October 1, 1962 and prior to
October 1, 1965, $5.00 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.



(C)
With benefits payable commencing on or after October 1, 1965 and prior to
October 1, 1968, $5.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.



(D)
With benefits payable commencing on or after October 1, 1968 and prior to
October 1, 1971, $6.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1970.



(E)
With benefits payable commencing on or after October 1, 1971 and prior to
October 1, 1973, $6.25 multiplied by his Years of Credited Service for benefit
payments due prior to February 1, 1972, becoming the sum of $6.25 multiplied by
his Years of Credited Service prior to January 1, 1972 and $7.00 multiplied by
his Years of Credited Service on and after January 1, 1972, for benefit payments
due on and after February 1, 1972.



(F)
With benefits payable commencing on or after October 1, 1973, the sum of $6.50
multiplied by his Years of Credited Service prior to January 1, 1972 and $7.00
multiplied by his Years of Credited Service on and after January 1, 1972.



(G)
With benefits payable commencing on or after October 1, 1974, the sum of $8.00
multiplied by his Years of Credited Service prior to January 1, 1972 and $7.00
multiplied by his Years of Credited Service on and after January 1, 1972 for
payments due on and after October 1, 1974.



(H)
With benefits payable commencing on or after October 1, 1975, $8.00 multiplied
by his Years of Credited Service for payments due on and after October 1, 1975.






--------------------------------------------------------------------------------




(I)
With benefits payable commencing on or after November 1, 1977 and prior to
November 1, 1978, the sum of $8.00 multiplied by his Years of Credited Service
prior to January 1, 1978 and $9.00 multiplied by his Years of Credited Service
on and after January 1, 1978.



(J)
With benefits payable commencing on or after November 1, 1978, the sum of $8.00
multiplied by his Years of Credited Service prior to January 1, 1978 and $10.00
multiplied by his Years of Credited Service on and after January 1, 1978.



(K)
With benefits payable commencing on or after November 2, 1980, the sum of:



(1)
$8.00 multiplied by his Years of Credited Service prior to January 1, 1978,



(2)
$10.00 multiplied by his Years of Credited Service from January 1, 1978 through
November 1, 1980,



(3)
$11.00 multiplied by his Years of Credited Service from November 2, 1980 through
November 1, 1981,



(4)
$12.00 multiplied by his Years of Credited Service on and after November 2, 1981
through May 4, 1985,



(5)
$13.00 multiplied by his Years of Credited Service on and after May 4, 1985
through July 23, 1993, and



(6)
$17.00 multiplied by his Years of Credited Service on and after July 24, 1993.



(iii)    Curtiss-Wright Flight Systems, Inc. Facility.


With respect to any such pensioner whose Credited Service was with the
Curtiss-Wright Flight Systems, Inc. Facility:


(A)
With benefits payable commencing prior to October 1, 1962, $4.75 multiplied by
his Years of Credited Service for any pension payments due for months commencing
on and after October 1, 1969.



(B)
With benefits payable commencing on or after October 1, 1962 and prior to
October 1, 1965, $5.00 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.



(C)
With benefits payable commencing on or after October 1, 1965 and prior to
October 1, 1968, $5.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.




--------------------------------------------------------------------------------






(D)
With benefits payable commencing on or after October 1, 1968, $6.25 multiplied
by his Years of Credited Service.



(iv)     Marquette Metal Products Company.


With respect to any such pensioner whose Credited Service was with The Marquette
Metal Products Company:


(A)
With benefits payable commencing prior to October 1, 1962, $4.75 multiplied by
his Years of Credited Service for any pension payments due for months commencing
on and after October 1, 1969.



(B)
With benefits payable commencing on or after October 1, 1962 and prior to
October 1, 1965, $5.00 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.



(C)
With benefits payable commencing on or after October 1, 1965 and prior to
October 1, 1968, $5.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.



(D)
With benefits payable commencing on or after October 1, 1968 and prior to
October 1, 1971, $6.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1970.



(E)
With benefits payable commencing on or after October 1, 1971 and prior to
October 1, 1973, $6.25 multiplied by his Years of Credited Service for benefit
payments due prior to February 1, 1972, becoming the sum of $6.25 multiplied by
his Years of Credited Service prior to October 1, 1971 and $7.00 multiplied by
his Years of Credited Service on and after October 1, 1971 for benefit payments
due on and after February 1, 1972.



(F)
With benefits payable commencing on or after October 1, 1973, the sum of $6.50
multiplied by his Years of Credited Service prior to October 1, 1971 and $7.00
multiplied by his Years of Credited Service on and after October 1, 1971.



(G)
With benefits payable commencing on or after October 1, 1974, the sum of $7.50
multiplied by his Years of Credited Service prior to October 1, 1971 and $7.50
multiplied by his Years of Credited Service on and after October 1, 1971.



(H)
With benefits payable commencing on or after October 1, 1975, the sum of $7.50
multiplied by his Years of Credited Service prior to October 1, 1971 and $8.00
multiplied by his Years of Credited Service on and after October 1, 1971.




--------------------------------------------------------------------------------






(I)
With benefits payable commencing on or after October 1, 1976, the sum of $7.50
multiplied by his Years of Credited Service prior to October 1, 1971 and $9.00
multiplied by his Years of Credited Service on and after October 1, 1971 and
$10.00 multiplied by his Years of Credited Service on and after
November 1, 1979.



(v)     Target Rock Corporation.


With respect to any such pensioner whose Credited Service was with Target Rock
Corporation, subsequently known as Curtiss-Wright Flow Control Corporation, and
except as otherwise provided in Article 9.01(e):


(A)
With benefits commencing on or after June 1, 1967 and prior to October 1, 1968,
$6.25 multiplied by his Years of Credited Service, for any pension payments due
for months commencing on and after February 1, 1972.



(B)
With benefits payable commencing on or after October 1, 1968 and prior to
October 1, 1971, $7.25 multiplied by his Years of Credited Service, for any
pension payments due for months commencing on and after February 1, 1972.



(C)
With benefits payable commencing on or after October 1, 1971 and prior to
June 1, 1975, his Years of Credited Service multiplied by $6.25 for any pension
payments due for months commencing on and after October 1, 1971 but prior to
February 1, 1972 and by $8.00 for any pension payments due for months commencing
on or after February 1, 1972.



(D)
With benefits payable commencing on or after June 1, 1975 and prior to
May 1, 1977, $9.00 multiplied by his Years of Credited Service for any pension
payments due for months commencing on and after June 1, 1975.



(E)
With benefits payable commencing on or after May 1, 1977, the sum of $9.00
multiplied by his Years of Credited Service prior to May 1, 1977 and $10.00
multiplied by his Years of Credited Service on and after May 1, 1977 for any
pension payments due for months commencing on and after May 1, 1977.



(F)
$11.00 multiplied by his Years of Credited Service on or after May 1, 1981 for
any pension payments due for months commencing on and after May 1, 1981, $12.00
multiplied by his Years of Credited Service on and after May 5, 1982 for any
pension payments due for months commencing on and after May 5, 1982, $13.00
multiplied by his Years of Credited Service on and after May 7, 1984 for any
pension payments due for months commencing on and after May 7, 1984, $14.00
multiplied by his Years of Credited Service on and after May 6, 1985 for any
pension payments due for months




--------------------------------------------------------------------------------




commencing on and after May 6, 1985, and $15.00 multiplied by his Years of
Credited Service on and after May 5, 1986 for any pension payments due for
months commencing on and after May 5, 1986.


(G)
$17.00 multiplied by his Years of Credited Service with Target Rock Corporation,
now known as Curtiss-Wright Flow Control Corporation, on or after August 1, 1994
for any pension payments due for months commencing on or after August 1, 1994.
The benefit under this subparagraph (G) is only available for those union
members who did not elect to participate in the Curtiss-Wright Corporation
Savings and Investment Plan.



(H)
$19.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after August 1, 1997 for any pension payments due for
months commencing on or after August 1, 1997;



(I)
$21.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after August 1, 1998, for any pension payments due for
months commencing on or after August 1, 1998;



(J)
$23.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2001, for any pension payments due
for months commencing on or after January 1, 2001;



(K)
$25.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2002, for any pension payments due
for months commencing on or after January 1, 2002;



(L)
$28.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2003, for any pension payments due
for months commencing on or after January 1, 2003.



(M)
$30.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2004, for any pension payments due
for months commencing on or after January 1, 2004.



(N)
$32.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2005, for any pension payments due
for months commencing on or after January 1, 2005.



(O)
$34.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2006, for any pension payments due
for months commencing on or after January 1, 2006.






--------------------------------------------------------------------------------




(P)
$36.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2007, for any pension payments due
for months commencing on or after January 1, 2007.



(Q)
$38.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2008, for any pension payments due
for months commencing on or after January 1, 2008.



(R)
$41.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2009, for any pension payments due
for months commencing on or after January 1, 2009.



(S)
$47.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2012, for any pension payments due
for months commencing on or after January 1, 2012.



(T)
$49.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2013, for any pension payments due
for months commencing on or after January 1, 2013.



(U)
$51.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2014, for any pension payments due
for months commencing on or after January 1, 2014.



(V)
$54.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2015, for any pension payments due
for months commencing on or after January 1, 2015.



(vi)     Metal Improvement Company, LLC - Columbus Division.


With respect to any such pensioner whose Credited Service is with the Metal
Improvement Company, LLC - Columbus Division:


(A)
With benefits commencing on or after January 1, 1996, $10.00 multiplied by his
Years of Credited Service on or after January 1, 1996, for any pension payments
due for months commencing on or after January 1, 1996;



(B)
With benefits commencing on or after January 1, 2001, $20.00 multiplied by his
Years of Credited Service on or after January 1, 2001, for any pension payments
due for months commencing after January 1, 2001.



(C)
With benefits commencing on or after January 1, 2003, $24 multiplied by his
Years of Credited Service on or after January 1, 2003, or any pension payments
due for months commencing after January 1, 2003.




--------------------------------------------------------------------------------






(D)
With benefits commencing on or after January 1, 2005, $28.00 multiplied by his
Years of Credited Service on or after January 1, 2005, or any pension payments
due for months commencing after January 1, 2005.



(E)
With benefits commencing on or after January 1, 2009, $33.00 multiplied by his
Years of Credited Service on or after January 1, 2009, or any pension payments
due for months commencing after January 1, 2009.



Service for vesting purposes shall commence January 1, 1996.


(vii)     Metal Improvement Company, LLC - Vernon Division.


With respect to any such pensioner whose Credited Service was with the Metal
Improvement Company, LLC - Vernon Division:


(A)
With benefits commencing on or after October 1, 1996, $6.50 multiplied by his
Years of Credited Service on or after October 1, 1996, for any pension payments
due for months commencing on or after October 1, 1996.



(B)
With benefits commencing on or after January 1, 2000, $7.50 multiplied by his
Years of Credited Service on or after January 1, 2000, for any pension payments
due for months commencing on or after January 1, 2000.



(C)
With benefits commencing on or after J January 1, 2001, $8.50 multiplied by his
Years of Credited Service on or after January 1, 2001, for any pension payments
due for months commencing on or after January 1, 2001.



(D)
With benefits commencing on or after January 1, 2002, $9.50 multiplied by his
Years of Credited Service on or after January 1, 2002, for any pension payments
due for months commencing on or after January 1, 2002.



(E)
With benefits commencing on or after January 1, 2005, $12.50 multiplied by his
Years of Credited Service on or after January 1, 2005, for any pension payments
due for months commencing on or after January 1, 2005.



(F)
With benefits commencing on or after January 1, 2006, $15.00 multiplied by his
Years of Credited Service on or after January 1, 2006, for any pension payments
due for months commencing on or after January 1, 2006.



(G)
With Benefits commencing on and after January 1, 2010, $18.00 multiplied by his
years of credited service on and after




--------------------------------------------------------------------------------




January 1, 2010, for any pension payments due for months commencing on and after
January 1, 2010.


(H)
With benefits commencing on and after January 1, 2013, $19.00 multiplied by his
years of credited service on and after January 1, 2013, for any pension payments
due for months commencing on and after January 1, 2013.



Service for vesting purposes shall commence October 1, 1996.


(viii)     Metal Improvement Company, LLC - Addison Division.


With respect to any such pensioner whose Credited Service was with the Metal
Improvement Company, LLC - Addison Division:


(A)
With benefits commencing on or after November 1, 1996, $4.00 multiplied by his
Years of Credited Service on or after November 1, 1996, for any pension payments
due for months commencing on or after November 1, 1996.



(B)
With benefits commencing on or after January 1, 2000, $5.00 multiplied by his
Years of Credited Service on or after January 1, 2000, for any pension payments
due for months commencing on or after January 1, 2000.



(C)
With benefits commencing on or after January 1, 2001, $6.00 multiplied by his
Years of Credited Service on or after January 1, 2001, for any pension payments
due for months commencing on or after January 1, 2001.



(D)
With benefits commencing on or after January 1, 2002, $8.00 multiplied by his
Years of Credited Service on or after January 1, 2002, for any pension payments
due for months commencing on or after January 1, 2002.



(E)
With benefits commencing on or after January 1, 2005, $12.00 multiplied by his
Years of Credited Service on or after January 1, 2005, for any pension payments
due for months commencing on or after January 1, 2005.



(F)
With benefits commencing on or after January 1, 2006, $15.00 multiplied by his
Years of Credited Service on or after January 1, 2006 for any pension payments
due for months commencing on or after January 1, 2006.



(G)
With benefits commencing on or after January 1, 2013, $18.00 multiplied by his
Years of Credited Service on or after January 1, 2013 for any pension payments
due for months commencing on or after January 1, 2013.






--------------------------------------------------------------------------------




Service for vesting purposes shall commence November 1, 1996.


(ix)     Metal Improvement Company, Inc. - Long Island Division.


With respect to any such pensioner whose credited service was with the Metal
Improvement Company - Long Island Division:


(A)
With benefits commencing on or after April 1, 1998, $3.00 multiplied by his
years of credited service on or after April 1, 1998, for any pension payments
due for months commencing on or after April 1, 1998.



(B)
With benefits commencing on or after January 1, 2003, $6.00 multiplied by his
years of credited service on or after January 1, 2003, for any pension payments
due for months commencing on or after January 1, 2003.



(C)
With benefits commencing on or after January 1, 2006, $9.00 multiplied by his
years of credited service on or after January 1, 2006, for any pension payments
due for months commencing on or after January 1, 2006.



(D)
With benefits commencing on or after January 1, 2008, $12.00 multiplied by his
years of credited service on or after January 1, 2008, for any pension payments
due for months commencing on or after January 1, 2008.



(E)
With benefits commencing on or after January 1, 2010, $15.00 multiplied by his
years of credited service on or after January 1, 2010, for any pension payments
due for months commencing on or after January 1, 2010.



(F)
With benefits commencing on or after January 1, 2012, $18.00 multiplied by his
Years of Credited Service on or after January 1, 2012 for any pension payments
due for months commencing on or after January 1, 2012.



Service for vesting purposes shall commence April 1, 1998.


(x)    Metal Improvement Company, Inc. - Wakefield Division.


With respect to any such pensioner whose credited service was with the Metal
Improvement Company - Wakefield Division:


(A)
With benefits commencing on or after June 1, 1999, $8.00 multiplied by his years
of credited service on or after January 1, 1999, for any pension payments due
for months commencing on or after June 1, 2001.






--------------------------------------------------------------------------------




(B)
With benefits commencing on or after January 1, 2001, $10.00 multiplied by his
years of credited service on or after January 1, 2001, for any pension payments
due for months commencing on or after January 1, 2001.



(C)
With benefits commencing on or after January 1, 2003, $13.00 multiplied by his
years of credited service on or after January 1, 2003, for any pension payments
due for months commencing on or after January 1, 2003.



Service for vesting purposes shall commence June 1, 1999.


(xi)    Metal Improvement Company - Lynwood Division:


With respect to any such pensioner whose credited service was with the Metal
Improvement Company - Lynwood Division:


(A)
With benefits commencing on or after May 1, 2001, $6.50 multiplied by his years
of credited service on or after May 1, 2001, for any pension payments due for
months commencing on or after May 1, 2001.



(B)
With benefits commencing on or after January 1, 2007, $10.00 multiplied by his
years of credited service on or after January 1, 2007, for any pension payments
due for months commencing on or after January 1, 2007.



(C)
With benefits commencing on or after January 1, 2010, $14.00 multiplied by his
years of credited service on or after January 1, 2010, for any pension payments
due for months commencing on or after January 1, 2010.



(D)
With benefits commencing on or after January 1, 2013, $16.00 multiplied by his
Years of Credited Service on or after January 1, 2013 for any pension payments
due for months commencing on or after January 1, 2013.



(E)
With benefits commencing on or after August 1, 2013, $18.00 multiplied by his
Years of Credited Service on or after August 1, 2013, for any pension payments
due for months commencing on or after August 1, 2013.



(F)
With benefits commencing on or after August 1, 2014, $19.00 multiplied by his
Years of Credited Service on or after August 1, 2014, for any pension payments
due for months commencing on or after August 1, 2014.



(G)
With benefits commencing on or after August 1, 2015, $20.00 multiplied by his
Years of Credited Service on or after August 1, 2015,




--------------------------------------------------------------------------------




for any pension payments due for months commencing on or after August 1, 2015.


Service for vesting purposes shall commence May 1, 2001.
        
(b)     Early Retirement.


(i)
On or after January 1, 1989 any Participant described in Article 9.01 who has
attained age fifty-five (55), but not age sixty-five (65), and who has five (5)
or more Years of Credited Service (three (3) or more Years of Credited Service
for purposes of vesting effective January 1, 2008) may retire at his option, and
for any such Participant who retires with benefits which first could commence on
or after October 1, 1965, the monthly pension payable to him shall be either:



(A)
a pension commencing at age sixty-five (65) determined in accordance with
Article 9.02(a) of the Plan and based upon his Credited Service at the time of
his early retirement, or



(B)
a pension commencing on the first day of the month selected by him at the time
of his early retirement which is after such retirement and prior to age
sixty-five (65), in an amount equal to the amount that would have been payable
at age sixty-five (65) on the basis of his Credited Service at the time of early
retirement, multiplied by the applicable percentage set forth in Schedule F.



(i)
A Participant who retires under the provisions of paragraph (a)(v) and this
paragraph (b) may elect to have his pension benefit otherwise payable to him
under the provisions of paragraph (a)(v) or (e), as applicable, adjusted as
follows:



(A)
With respect to months for which a benefit is payable to the Participant up to
and including the month he attains age 62, his pension benefit shall be equal to
the sum of his benefit determined under paragraph (a)(v) or the reduced amount
of such pension if he has a survivor benefit in accordance with paragraph (e),
plus $100.00 reduced by 45/100 of 1% for each complete calendar month by which
he is under age 62 at the date such early retirement benefits commence.



(B)
With respect to months for which a benefit is payable to him following his
attainment of age 62, an amount equal to the amount specified in (A) hereof less
$100.00.



(C)
Such election shall be made within the 90-day election period preceding the
Participant’s Annuity Starting Date and in accordance with such administrative
rules as the Administrative Committee shall prescribe in accordance with
applicable law.








--------------------------------------------------------------------------------






(c)     Total and Permanent Disability Retirement.


(i)
A Participant described in Article 9.01 with at least five (5) Years of Credited
Service (three (3) Years of Credited Service for purposes of vesting effective
January 1, 2008) who is actually at work for the Company or is on an
Company-approved Leave of Absence on or after January 1, 1989, who subsequent to
September 15, 1952 becomes totally and permanently disabled prior to attaining
age sixty-five (65), shall be eligible for a disability pension as hereinafter
provided.



(ii)
An Participant shall be deemed to be totally and permanently disabled, for
purposes of this paragraph when on the basis of medical evidence satisfactory to
the Company he is found to be wholly and permanently prevented from engaging in
any occupation or employment for wage or profit as a result of bodily injury or
disease, either occupational or non-occupational in cause, provided, however,
that no Employee shall be deemed to be totally and permanently disabled for the
purposes of the Plan if his disability resulted from an intentional
self-inflicted injury, or a hostile act of a foreign power, or resulted from
service in the Armed Forces of any country, unless his benefits could first
commence on or after January 1, 1989, and he has accumulated five (5) Years of
Credited Service since such hostile act or since leaving service in such Armed
Forces.



(iii)
The monthly pension payable to a disability pensioner shall be in accordance
with Article 9.02(a) of the Plan, based on Credited Service at the date of
disability.



(iv)
In addition to the monthly pension provided for in subparagraph (iii), there
shall be payable to a disability pensioner during the continuance of his total
and permanent disability, until he attains age sixty-five (65), or, if earlier,
until the date at which such disability pensioner becomes or could have become
entitled to an unreduced Federal Social Security benefit for age or for
disability, a monthly amount equal to:



(A)
$5.20 multiplied by his Years of Credited Service at the date of disability, but
not more than $130, with respect to a monthly pension that first could commence
prior to October 1, 1968,



(B)
$6.00 multiplied by his Years of Credited Service at the date of disability, but
not more than $150, with respect to a monthly pension that first could commence
on or after October 1, 1968, and



(C)
$10.00 multiplied by his Years of Credited Service at the date of disability,
but not more than $250, with respect to a monthly pension that first could
commence on or after March 1, 1978.



(v)
Any disability pensioner may be required to submit to medical examination at any
time during retirement prior to age sixty-five (65), but not more often than
semi-annually, to determine whether he is eligible for continuance of




--------------------------------------------------------------------------------




the disability pension. If, on the basis of such examination, it is found that
he is no longer disabled or if he engages in gainful employment, except for
purposes of rehabilitation as determined by the Company, his disability pension
will cease. In the event the disability pensioner refuses to submit to medical
examination, his pension will be discontinued until he submits to examination.


(i)
In the event a Participant in receipt of a pension under this paragraph (c) dies
prior to his Normal Retirement Date, a survivor annuity shall be payable to his
spouse provided the Participant had been married to his Spouse for at least one
(1) year immediately prior to his date of death. In such event the survivor
annuity shall be equal to the survivor benefit that would have been payable to
the Spouse under paragraph (e)(iii) if such coverage had been in effect on the
day preceding the Participant’s date of death.

    
(d)     Retention of Deferred Pension.


(i)
A Participant described in Article 9.01 who loses Credited Service in accordance
with Article 9.03(c) of the Plan prior to the age at which he is eligible for
early retirement in accordance with Article 9.02(b) of the Plan, shall be
eligible for a deferred pension; provided, that:



(A)
If such loss was on or after September 15, 1957 and prior to September 30, 1962,
such Participant then had at least twenty (20) Years of Credited Service; or



(B)
If such loss was on or after September 30, 1962 and prior to September 30, 1965,
such Participant either:



(1)
then had at least ten (10) Years of Credited Service and had attained his
fortieth (40th) birthday; or



(2)
then had at least twenty (20) Years of Credited Service accrued through (i) the
calendar year 1962 or (ii) the date of his loss of Credited Service, whichever
is earlier; or



(C)
If such loss was on or after September 30, 1965, such Employee then had at least
ten (10) Years of Credited Service; or



(D)
If such loss was on or after January 1, 1989, such Employee then had at least
five (5) Years of Credited Service.



(ii)
The monthly amount of such deferred pension commencing at age sixty-five (65)
for Employees eligible therefor in accordance with Article 9.02(a) of the Plan
shall be as shown in Schedule G 1 for the Wood-Ridge Facility, Schedule G 2 for
the Buffalo Facility, Schedule G 3 for the Curtiss-Wright Flight Systems
Facility, and Schedule G 4 for the Target Rock Facility. The deferred pension
rates for Marquette Metal Products Company facility are the same rates as shown
in Article 9.02(a)(iv) for the Marquette Metal Products Company facility.




--------------------------------------------------------------------------------






(iii)
For Employees who became eligible for a deferred pension before January 1, 1976:



Upon written request to the Company by a Participant eligible for a deferred
pension in accordance with this paragraph, such deferred pension shall be
payable on the first day of the month following the later of (A) the month in
which such Participant attains age sixty-five (65), or effective
October 1, 1962, age sixty (60), or (B) the month during which the Company
receives such written request, provided, that any deferred pension commencing
after age sixty (60) and prior to age sixty-five (65) and shall be the amount in
accordance with Article 9.02(a) of the Plan, reduced in accordance with the
early retirement factors set forth in Schedule D for each complete calendar
month by which such Participant is under the age of sixty-five (65) at the time
such deferred pension commences. The written request must be received by the
Company not earlier than sixty (60) days prior to his sixtieth (60th) birthday.


(iv)
For Participants who became eligible for a deferred pension on or after
January 1, 1976:



Such deferred pension benefit shall be payable on the first day of the month
following the later of (A) the month in which such Participant attains age
fifty-five (55), or (B) sixty (60) days from the date the Company receives such
written request; provided that any deferred pension benefit commencing after age
fifty-five (55) and prior to age sixty-five (65) shall be the amount in
accordance with Article 9.02(a) of the Plan, reduced in accordance with the
early retirement factors set forth in Schedule D for each complete calendar
month by which such Participant is under the age of sixty-five (65) at the time
such deferred pension commences. The written request must be received by the
Company not earlier than sixty (60) days prior to his fifty-fifth (55th)
birthday.


(e)     Optional Survivor Benefit Election.


(i)
A Participant who has attained age fifty-five (55), retiring with benefits
payable commencing on or after January 1, 1989, in accordance with the normal,
early or total and permanent disability retirement provisions of this Article,
or a Participant who loses Seniority on or after January 1, 1989 and is eligible
for a deferred pension benefit in accordance with paragraph (d), will, unless
waived, receive an adjusted amount of monthly pension benefit to provide that,
if his or her designated Spouse shall be living at his or her death, after the
survivor benefit becomes effective, a survivor benefit shall be payable to such
Spouse during his or her further lifetime.



(A)
The Participant may designate as a beneficiary of a survivor benefit only the
person who is his or her Spouse at such time and who has been his or her Spouse
for at least one (1) year immediately prior to




--------------------------------------------------------------------------------




the date of benefit commencement. Such designation must be accompanied by proof
of marriage and date of birth of Spouse.


In the event a married Participant has been married to his spouse for less than
one year on his Annuity Starting Date, he shall nevertheless be treated as
having been married for one year for purposes of applying the provisions of this
paragraph (e); provided, however, that no right or benefit shall vest to any
spouse until the date on which the Participant has been married to such spouse
for one year. In the event of the death of the Participant’s Spouse or divorce
of the Participant and his Spouse prior to the first anniversary of the date of
marriage, the Participant shall be treated as unmarried as of the first day of
the month following the date of death or divorce, and payment thereafter shall
be made in accordance with the provisions of paragraph (a). No adjustments will
be made to amounts previously paid to the Participant. In the event of divorce
or death of the Participant prior to the first anniversary of the date of
marriage, the surviving Spouse shall lose any rights under the provisions of
this paragraph (e).


(B)
A Participant who is entitled to a total and permanent disability benefit prior
to attaining age sixty-five (65) shall have such benefit adjusted to provide a
survivor benefit, if not waived, effective the first day of the month following
his sixty-fifth (65th) birthday.



(C)
A survivor benefit shall be irrevocable at or after its effective date, if the
Participant and the designated Spouse both shall be living at such time.



(D)
The survivor benefit shall become effective, if not waived, on the commencement
date of the Participant's monthly benefit and payable on and after the first day
of the month following the pensioner's death.



(ii)
For a Participant receiving a pension benefit with a survivor benefit adjustment
in accordance with paragraph (i), the reduced amount of his monthly pension
benefit referred to in paragraph (i) shall be equal to an amount determined by
multiplying the monthly pension benefit otherwise payable to the Employee by
ninety percent (90%), if the Participant's age and his designated Spouse's age
are the same (the age of each for the purposes hereof being the age at his or
her last birthday prior to the effective date of the survivor benefit); or, if
such ages are not the same, such percentage shall be increased by one-half of
one percent (1/2%), up to a maximum of one hundred percent (100%), for each year
that the designated Spouse's age exceeds the Participant's age, and shall be
decreased by one-half of one percent (1/2%) for each year that the designated
Spouse's age is less than the Participant's age.






--------------------------------------------------------------------------------




(iii)
The survivor benefit payable in accordance with paragraph (i) to the surviving
Spouse of a retired Participant who dies after such benefit becomes effective
shall be a monthly benefit for the further lifetime of such surviving Spouse
equal to one hundred percent (100%) (fifty-five percent (55%) prior to
January 1, 2008) of the reduced amount of such Participant's monthly pension
benefit as determined in accordance with Article 9.02(a) of the Plan for any
such Participant with benefits payable commencing on or after October 1, 1965.



(iv)
Effective August 23, 1984, a survivor benefit, if not waived, in the form of a
Qualified Preretirement Survivor Annuity shall be paid to a surviving Spouse of
a vested active Participant not eligible for early retirement, or of a vested
deferred Participant who was credited with at last one (1) Hour of Service
subsequent to August 22, 1984 and is not eligible for early retirement,
commencing at the date the Participant would have been eligible for early
retirement, and the amount of the pension otherwise payable to the Participant
shall be reduced in accordance with the tables below.



For Coverage While The
Participant’s Age Is
Monthly Percentage
under 35
0.01%
35 - 45
0.02%
45 - 54 and 11 months
0.04%





Notwithstanding the above, the reduction for coverage for the Qualified
Preretirement Survivor Annuity shall be eliminated on and after January 1, 2006
with respect to any Participant or surviving spouse whose Annuity Starting Date
had not occurred as of December 31, 2005.


(v)
Effective August 23, 1984, a survivor benefit, may not be waived by the
participant without the consent of the Participant's Spouse. Such consent for a
waiver must be in writing and either notarized or witnessed by a member of the
Board of Administration. Notwithstanding this consent requirement, if the
Participant establishes to the satisfaction of the Board of Administration that
such written consent cannot be obtained because:



(A)
there is no Spouse;



(B)
the Spouse cannot be located; and



(C)
of other circumstances if the Secretary of the Treasury may by regulation
prescribe the participant's election to waive coverage will be considered valid
if made within the Applicable Election Period.



(vi)
In the event the Normal form survivor benefit provided for in Article
9.02(e)(iii) is properly waived, the benefit payable to a Participant shall be
the Actuarial Equivalent of the retirement benefit otherwise payable to the
Participant in the form of a Life Annuity. A Participant may, in the form and




--------------------------------------------------------------------------------




manner prescribed by the Administrative Committee, further elect a monthly
benefit payable to the Participant for his or her lifetime and for the further
lifetime of such surviving Spouse equal to fifty percent (50%) of the reduced
amount of such Participant's monthly pension benefit as determined in accordance
with Article 9.02(a) of the Plan.


(f)     Participants Not Actively at Work.


The absence of a Participant from active work at the time he would be eligible
to retire under the Plan shall not preclude his retirement without return to
active work, provided that such absence is due to lay-off, medical leave or
other Company approved leave of absence commencing subsequent to
September 15, 1952 and provided there has been no loss of Credited Service.


(g)     Pension Payments.


(i)
Pensions shall be paid monthly. The first monthly payment of an Participant's
pension other than for total and permanent disability shall be on the first day
of the month following the month in which the Participant actually retires or,
in the case of early retirement, the later date selected by the Employee in
accordance with paragraph (b)(i) or (ii), and the pension shall be payable
monthly during his lifetime thereafter.



(ii)
Total and permanent disability pensions shall be payable to the disability
pensioner (A) on the first day of the month following the date the required
proof of such disability is received by the Company, or (B) the first day of the
month following the completion of a period of total and permanent disability of
six (6) months, whichever is later, and thereafter shall be payable monthly
during the continuance of total and permanent disability while he remains
eligible for such benefits.



(iii)
In determining the pension payable to any pensioner, a deduction shall be made
equivalent to all or any part of the following benefits payable to such
pensioner by reason of any law of the United States, or any political
subdivision thereof, which has been or shall be enacted; provided, that such
deduction shall be to the extent that such benefits have been provided by
premiums, taxes or other payments paid by or at the expense of the Company:



(A)
Workers' Compensation (except fixed statutory payments for loss of any bodily
member); provided, however, that this subparagraph shall not be applicable with
respect to the monthly pension payable to any pensioner for months commencing on
and after October 1, 1965 except as provided in subparagraph (C) below.



(B)
Disability benefits, other than a Primary Insurance Amount payable under the
Federal Social Security Act as now in effect or as hereafter amended, or a
benefit specified in subparagraph (ii) above.






--------------------------------------------------------------------------------




(C)
Workers' Compensation (including hearing, pulmonary, ocular, and other
occupational disease and accident claims, but excluding statutory payments for
loss of any physical or bodily members such as a leg, arm or finger) for
Workers' Compensation awards granted subsequent to March 1, 1978, for Wood-Ridge
and Nuclear, January 9, 1978 for Caldwell facility, May 5, 1978 for Target Rock,
and August 1, 1988 for Buffalo.



(h)     Death Benefits.


(i)
If a Participant who has a vested interest in his retirement benefit dies before
payment of his benefits commence, then his surviving spouse shall be entitled to
receive a benefit under this Article 9.02. The benefit shall be equal to the
amount the Participant would have received pursuant to this Article 9.02, if the
benefit to which Participant had been entitled at his date of death had
commenced in the form described in paragraph (e) of a joint and survivor annuity
in the month next following the month in which his Normal Retirement Date had
occurred (or next following the month in which his date of death occurred, if
later). The benefit payable hereunder shall commence as of the first day of the
month following the later of the Participant’s Normal Retirement Date would have
occurred. However, the Participant’s Spouse may elect to begin receiving
payments as of the first day of any earlier month following the later of the
month in which occurs the Participant’s death or the date the Participant would
have attained age 55. If the Beneficiary elects to commence receipt of payment
prior to the Participant’s 55th birthday, the reduction for early commencement
shall be the Actuarial Equivalent from age 65.



The benefit payable to the Spouse shall commence on the Participant’s Normal
Retirement Date or his date of death, if later. However, if the Participant had
met the requirements for an early retirement benefit or was in receipt of
payments under paragraph (c) upon his date of death, the Spouse may elect to
commence payment as of the first day of any earlier month following the
Participant’s date of death. In the case of any other Participant, the Spouse my
elect to commence payment as of the first day of any earlier month following the
later of the Participant’s 55th birthday or his date of death.


In any case in which the surviving Spouse’s benefit commences prior to the
Participant’s Normal Retirement Date, the amount of the surviving Spouse’s
benefit shall be adjusted to reflect a reduction for early commencement
equivalent to the reduction that would have been applied in determining the
amount of the Participant’s pension under the provisions of paragraph (b) or
(d), as applicable, had the Participant begun to receive his pension as of such
commencement date. No reduction shall apply if the Participant died while in
receipt of payments under paragraph (c).


(ii)
Upon the death of a pensioner who retired with benefits which first could
commence on or after October 1, 1965 in accordance with the early, normal,




--------------------------------------------------------------------------------




automatic, or total and permanent disability retirement provisions of the Plan,
the lump sum death benefit under the Plan shall be $1,000, reduced by any
amounts under a Group Life Insurance Plan of the Company which were paid to the
pensioner during his lifetime or are payable by reason of his death.


Notwithstanding any provision in this Plan to the contrary, a pensioner whose
Credited Service was with the Buffalo Facility, the death benefit shall be
increased to $2,000 effective September 1, 1994 and $3,000 effective
September 1, 1995.


(iii)
Payment of the death benefit after retirement shall be made in a lump sum to a
surviving beneficiary designated by the pensioner or, otherwise, to his estate.



(iv)
There shall be no lump sum death benefit under the Plan at any time by reason of
the death of a Participant eligible for, or in receipt of, a deferred pension as
provided for in Article 9.02(d) of the Plan.



(i)
Metal Improvement Company, LLC - Columbus Division. The following provisions
shall apply to any Participant described in Section 9.01 who, as of April 2,
2012, is employed at the Columbus, Ohio facility of Metal Improvement Company,
LLC and represented for purposes of collective bargaining by the International
Union, United Automobile, Aerospace and Agricultural Implement Workers of
America (UAW) and its Local Union No. 1588 (a “Columbus Participant”).



(i)
Each Columbus Participant shall be 100% vested in his benefits without regard to
his Vesting Years of Service.



(ii)
For purposes of determining all benefits payable under the Plan, the Credited
Service for any Columbus Participant shall include the period through December
31, 2013.



(iii)
For purposes of determining eligibility for early retirement benefits under
Article 9.02(b), any Columbus Participant who attains age 55 before December 31,
2013 shall be deemed to be age 55 on April 2, 2012, provided that in no event
shall any such Columbus Participant be entitled to receive a pension commencing
before the first day of the month following his 55th birthday.

9.03
Credited Service.

The following provisions shall apply to Participants to whom Article 9.01 of the
Plan applies:


    (a)     Credited Service Prior to September 15, 1952.


(i)
Credited Service prior to September 15, 1952 shall be computed to the nearest
one-tenth (1/10) year and shall be the sum of:






--------------------------------------------------------------------------------




(A)
the number of years following the Participant's Seniority date with the Company
and preceding September 15, 1952, plus



(B)
any period or periods of Service as an hourly or salaried employee of the
Company preceding the Participant's Seniority date with the Company, provided
that if there was an interval equal to two (2) years or more between periods of
employment with the Company beginning with the last day of active Service in the
employment immediately preceding such interval, no Service prior to such
interval shall be counted, except this provision shall not apply to any such
interval commencing on or after August 1, 1945, and ending on or before
December 31, 1949.



    (b)     Credited Service Subsequent to September 15, 1952.


(i)
Subparagraph (A) shall be applicable for the period of time prior to
January 1, 1976. Subparagraphs (B) and (C) shall be applicable to the period of
time subsequent to January 1, 1976.



(A)
For purposes of vesting and for purposes of accrual of benefits prior to
January 1, 1976, Credited Service, commencing with September 15, 1952 and
thereafter, shall be computed for each calendar year for each Participant on the
basis of total hours compensated by the Company during such calendar year and
prior to his attaining age sixty-eight (68). Any calendar year in which the
Employee has one thousand seven hundred (1,700) or more compensated hours shall
be counted a full calendar year. Where his total hours compensated during a
calendar year are less than one thousand seven hundred (1,700) hours, a
proportionate credit shall be given to the nearest one-tenth (1/10) of a year.
For the calendar year 1952, no more than a year's credit will be given including
credit for Service prior to September 15, 1952.



(B)
For the purpose of vesting only, Credited Service commencing with
January 1, 1976 shall be computed for each calendar year for each Participant on
the basis of total hours compensated by the Company during such calendar year.
Any calendar year in which the Participant has one thousand (1,000) or more
compensated hours shall be counted a full calendar year. Where his total hours
compensated during a calendar year are less than one thousand (1,000) hours, a
proportionate credit shall be given to the nearest one-tenth (1/10) of a year.



(C)
For the purpose of accrual of benefits after January 1, 1976, subparagraph (A)
shall continue to apply.



(ii)
For the purpose of computing Credited Service, hours of pay at premium rate
shall be computed as straight time hours.






--------------------------------------------------------------------------------




(iii)
For the purpose of computing compensated hours under subparagraph (i) of this
Article 9.03(b), a Participant who, after September 15, 1952, shall be absent
from work because of occupational injury or disease incurred in the course of
his employment with the Company, and on account of such absence receives
Workers' Compensation while on Company approved Leave of Absence, shall be
credited with the number of hours that he would have been regularly scheduled to
work during such absence, provided that no Participant shall be credited with
Service under this paragraph after retirement.



(iv)
Any Employee who may be transferred subsequent to September 15, 1952 from
employment that is not eligible for the benefits of the Plan, to employment that
is eligible for such benefits, shall have credited to the nearest one-tenth
(1/10) of a year any Credited Service he had as of the date of such transfer,
for purposes of vesting; provided, that there shall be no duplication of
Credited Service, nor, Credited Service of more than one (1) year in respect to
any calendar year.



(v)
A Participant who has Seniority and who:



(A)
leaves the employment of the Company to enter the Armed Forces of the United
States and retains re-employment rights with the Company under the re-employment
provisions of the Universal Military Training and Service Act of 1948, as
amended, or any other law protecting his right to reemployment and who, during
the period he retains such re-employment rights, returns to work for the Company
or reports to the Company and is given leave of absence or laid off status,
shall be credited with Future Service at the rate of forty (40) hours per week
during the period he would normally have worked for the Company during the
period he was in the Armed Forces (or the number of hours that the Company is
regularly scheduled to work if less than forty (40) hours), or



(B)
after September 30, 1968, is given a medical leave of absence approved by the
Company, shall be credited with Future Service at the rate of forty (40) hours
per week during the period he would normally have worked for the Company while
on such medical leave of absence; provided, that the Participant otherwise had
at least one hundred seventy (170) compensated hours during the calendar year in
which such medical leave of absence commenced, except this subparagraph shall
not apply to any absence to which paragraph (iii) would apply.



(c)     Loss of Credited Service.


(i)
After September 15, 1952, a Participant will lose all Credited Service for
purposes of the Plan and if re-employed shall be considered as a new Employee of
the Company for purposes of the Plan:






--------------------------------------------------------------------------------




(A)
if the Participant quits,



(B)
if the Participant is discharged or released,



(C)
if the Participant loses his Seniority for any other reason.



The provisions of this paragraph shall not affect a Participant's entitlement to
any benefit under the Plan for which he is eligible at the time of his loss of
Credited Service.


(ii)
Effective January 1, 1976 for purposes of vesting and accrual of benefits, any
Employee under the Plan whose employment is terminated and is later re-employed
by the Company will be entitled to Credited Service as follows:



(A)
if entitled to a vested benefit at the time of termination, the pre-break and
post-break Service will be aggregated;



(B)
if not entitled to a vested benefit at the time of termination, the pre-break
and post-break Service subsequent to January 1, 1976 will be aggregated only if
his period of absence is less than five (5) years.



(d)
Restoration of Lost Credited Service.



(i)
Anything in the Plan to the contrary notwithstanding, any Participant who has
Seniority with the Company on or after September 30, 1968 will be entitled to
have any Credited Service with such Company, which he previously lost in
accordance with Article 9.03(c)(i) or (ii), restored for purposes of entitlement
to and computation of any benefit under the Plan, provided that:



(A)
In the case of a Participant who lost such Credited Service prior to
October 1, 1968 and who (i) has Seniority on September 30, 1968, such
Participant applies to such Company for restoration of such lost Service prior
to July 1, 1969 or (ii) does not have Seniority on September 30, 1968 but
thereafter acquires Seniority, such Participant applies for restoration of such
lost Credited Service within ninety (90) days of re-employment by such Company.



(B)
Effective January 1, 1976 any Participant having Seniority with the Company on
or after January 1, 1976 will be entitled to have any Credited Service with the
Company which he had previously lost in accordance with Article 9.03(c) of the
Plan restored automatically.



(ii)
Effective January 1, 1976, any Employee included in Article 9.03(c)(i)(B) and
(ii)(B) shall be entitled to the benefit specified in this paragraph (d).



(e)
Notwithstanding any provision hereof to the contrary, for the purpose of
determining whether a Participant who is described in Article 9.01 shall be
fully vested in the benefit determined in accordance with Article 9.02, all
periods of employment




--------------------------------------------------------------------------------




recognized as Vesting Years of Service for purposes of Article 5 shall be taken
into account as Credited Service under paragraph (b).
9.04
Definitions.

For purposes of this Article 9, the following definitions shall apply:


(a)
"Board of Administration" means equal members which shall be appointed by the
Company and equal members which shall be appointed by the respective union. Such
Board of Administration shall have the powers enumerated in the collective
bargaining agreements providing for participation in the Plan.



(b)
"Salaried or Hourly Employee" means an Employee who is carried on the payroll
records of the Company as receiving Compensation on a weekly, bi-weekly,
semi-monthly, monthly or annual basis.



(c)
"Seniority" shall have the meaning as defined under the applicable collective
bargaining agreement.



ARTICLE 10: MERGER OF METAL IMPROVEMENT COMPANY, INC. AND CURTISS-WRIGHT FLIGHT
SYSTEMS/SHELBY, INC. CONTRIBUTORY RETIREMENT PLANS
10.01
Merger Date.

As of September 1, 1994 (the "Merger Date"), the Metal Improvement Company, Inc.
Retirement Income Plan and Curtiss-Wright Flight Systems/Shelby, Inc,
Contributory Retirement Plan (individually, a "Merged Plan" or, collectively,
"Merged Plans") were merged into the Plan. The following provisions shall apply
under the Plan to the individuals at Metal Improvement Company, Inc. and
Curtiss-Wright Flight Systems/Shelby, Inc. who were non-union Employees on the
Merger Date or non-union Employees hired after the Merger Date.
10.02
Eligibility.

(a)
Notwithstanding any other provision of this Plan to the contrary, a non-union
Employee of either Metal Improvement Company, Inc. or Curtiss-Wright Flight
Systems/Shelby, Inc. employed by said companies on August 31, 1994 shall become
a Participant of this Plan on the Merger Date.



(b)
Any future Employee of Metal Improvement Company, Inc. or Curtiss-Wright Flight
Systems/Shelby, Inc. shall be eligible to participate in the Plan as of the
Entry Date (as defined in Schedule J) coinciding with or next following the date
he completes his Year of Eligibility Service. Effective January 1, 2005,
employees enter the Plan following completion of one Year of Service in
accordance with Article 2.01.




--------------------------------------------------------------------------------




10.03
Retirement Benefits.

(a)
With respect to a "participant" in either of the Merged Plans who retired, died,
became disabled, or terminated Service with "vested benefits" under either of
the Merged Plans prior to September 1, 1994 (irrespective of whether benefits
have commenced as of that date), the Plan will pay to, or in respect of, that
"participant" the benefits provided under the applicable section of the
respective Merged Plan in accordance with the terms thereof (and that person
shall have no rights under the other terms of this Plan).



(b)
With respect to a Participant who satisfies the eligibility requirements of
Article 10.02, if he retires, dies, becomes disabled or terminates Service on or
after September 1, 1994, the Plan will pay to, or in respect of, that
Participant the benefits provided under Articles 4, 6 and 8 in accordance with
Articles 4, 6, 7 and 8.



For purposes of determining a Participant's benefit under this paragraph (b),
references to Prior Plan in Article 6 of the Plan shall mean the respective
Merged Plan.


For purposes of Article 1.06 of the Plan, a Participant's earnings with Metal
Improvement Company, Inc. or Curtiss-Wright Flight Systems/Shelby, Inc. prior to
September 1, 1994 shall be included in the calculation of Final Average
Compensation.


(c)
For purposes of determining a Participant's benefits under this Article 10, a
Participant shall be credited with his participation in the respective Merged
Plan as of August 31, 1994.



(d)
Notwithstanding any provision in this Plan to the contrary, any former
participant under the Metal Improvement Company, Inc. Retirement Income Plan
shall not qualify for a death benefit under Article 8.02.

10.04
Prior Accrued Benefit.

Notwithstanding any other provision of this Plan to the contrary, in respect of
periods prior to August 31, 1994, a Participant who was formerly covered under
either of the Merged Plans shall be credited with an accrued benefit under this
Plan equal to his "retirement benefit" under the respective Merged Plan as of
August 31, 1994.
10.05
Vesting.

(a)
With respect to a Participant who satisfies the eligibility requirements of
Article 10.02 of the Plan, he shall be vested in his retirement benefits in
accordance with Article 5 of the Plan.



(b)
Notwithstanding the provisions of Article 5 of the Plan, the vesting percentage
of a Participant, who is described in paragraph (a) and who was a participant in
either of the Merged Plans as of August 31, 1994 in his or her retirement
benefit shall not be less than the vesting percentage as provided under the
terms of the respective Merged Plan.




--------------------------------------------------------------------------------






(c)
For purposes of Article 5 of the Plan, a Participant who is described in
paragraph (a) shall receive vesting credit for his number of full Years of
Service under the terms of the respective Merged Plan as of August 31, 1994, and
his number of Hours of Service for the period from January 1, 1994 to
August 31, 1994, to the extent credited for vesting purposes under the
respective Merged Plan as of August 31, 1994.

10.06
Transfer of Assets.

As of a date fixed in accordance with applicable law, the assets held under the
Merged Plans were transferred to the Trust Fund.
article 11: administration
11.01
Plan Administrator.

The Chairman of the Board of Directors shall appoint an Administrative
Committee. The Administrative Committee shall consist of three (3) or more
persons designated by the Chairman of the Board of Directors. Members of the
Administrative Committee and its officers and agents may participate in the
benefits under this Plan if otherwise eligible to do so. The members of the
Administrative Committee shall serve at the pleasure of the Chairman of the
Board of Directors and the Chairman of the Board of Directors shall appoint
successors to fill any vacancies in the Administrative Committee.
11.02
Administrative Committee's Authority and Powers.

The Administrative Committee (or its delegate) may act on the Company's behalf
as the sponsor and "named fiduciary" of the Plan with respect to Plan
administrative matters. Acting on behalf of the Company, and subject to the
terms of the Plan, the Trust Agreement and applicable resolutions of the Board,
the Administrative Committee (or its delegate) has full and absolute discretion
and authority to control and manage the operation and administration of the
Plan, and to interpret and apply the terms of the Plan and the Trust Agreement.
This full and absolute discretion and authority includes, but is not limited to,
the power to:


(a)
interpret, construe, and apply the provisions of the Plan and Trust Agreement,
and any construction adopted by the Administrative Committee in good faith shall
be final and binding;



(b)
adopt Plan amendments that (1) are required by ERISA or other applicable law or
regulation governing qualification of employee benefit plans, or are necessary
for Plan administration, and which do not materially increase costs to the Plan
or the Company or materially change Participants' benefits under the Plan, (2)
implement special rules for acquisitions, sales, and other dispositions, or (3)
clarify ambiguous or unclear Plan provisions; provided that such amendments will
be made in writing and will be made according to procedures established by the
Administrative Committee;



(c)
review appeals from the denial of benefits; and




--------------------------------------------------------------------------------






(d)
manage the cost and financial aspects of the Plan.



The Administrative Committee may employ, appoint, and dismiss advisors and
advisory committees as the Administrative Committee deems necessary to carry out
the provisions of the Plan and the Trust Agreement, including attorneys,
accountants, actuaries, clerks, or other agents, and may delegate any of its
authority and duties to such persons.
11.03
Delegation of Duties.

The Administrative Committee may delegate such of its duties and may engage such
experts and other persons as it deems appropriate in connection with
administering the Plan.
11.04
Compensation.

No member of the Administrative Committee shall receive any compensation for his
services as such.
11.05
Exercise of Discretion.

Any person with any discretionary power in the administration of the Plan shall
exercise such discretion in a nondiscriminatory manner and shall discharge his
duties with respect to the Plan in a manner consistent with the provisions of
the Plan and with the standards of fiduciary conduct contained in Title I, Part
4, of ERISA.
11.06
Fiduciary Liability.

In administering the Plan, neither the Administrative Committee nor any member
of the Administrative Committee nor any person to whom the Administrative
Committee delegates any duty or power in connection with administering the Plan
shall be liable, except in the case of his own willful misconduct, for:


(a)     any action or failure to act,


    (b)     the payment of any amount under the Plan,


    (c)     any mistake of judgment, or


(d)
any neglect, omission or wrongdoing of any other member of the Administrative
Committee.



No member of the Administrative Committee shall be personally liable under any
contract, agreement, bond, or other instrument made or executed by him or on his
behalf as a member of the Administrative Committee.
11.07
Indemnification by Company.

To the extent not compensated by insurance or otherwise, the Company shall
indemnify and hold harmless each member of the Administrative Committee, and
each partner and employee of the Company designated by the Administrative
Committee to carry out any fiduciary responsibility with



--------------------------------------------------------------------------------




respect to the Plan, from any and all claims, losses, damages, expenses
(including counsel fees approved by the Company) and liabilities (including any
amount paid in settlement with the approval of the Company), arising from any
act or omission of such member, or partner or employee, except where the same is
judicially determined or is determined by the Company to be due to willful
misconduct of such member or employee. No assets of the Plan may be used for any
such indemnification.
11.08
Plan Participation by Fiduciaries.

No person who is a fiduciary with respect to the Plan shall be precluded from
becoming a Participant upon meeting the requirements for eligibility.
11.09
Payment of Expenses.

Reasonable expenses of the Plan may be paid from Plan assets, unless paid by the
Company. The Company is entitled to reimbursement of direct expenses properly
and actually incurred in providing services to the Plan, in accordance with
applicable provisions of ERISA.


ARTIcle 12: Amendment and termination of Plan
12.01
Amendment.

The Company may at any time and from time to time amend the Plan by written
instrument, provided, that:


(a)
no amendment that affects the rights and obligations of the Trustee shall be
effective without the written consent of the Trustee, unless such amendment is
necessary for the qualification of the Plan under Section 401(a) of the Code or
to avoid actual or potential liability of the Company with respect to the Plan,
including, without limitation, liability to make future contributions;



(b)
no amendment shall cause the Trust Fund to be used other than for the exclusive
benefit of Participants and their Beneficiaries;



(c)
if any amendment changes the vesting provisions of the Plan, within sixty (60)
days after receiving written notice of such amendment, or such longer period as
may be prescribed by Section 411 of the Code or the regulations promulgated
thereunder, a Participant who has completed at least three (3) Years of Service
may file with the Administrative Committee an election to have his vested
interest in his retirement benefit computed under the Plan's vesting provisions
as applicable to such Participant immediately prior to the amendment; and



(d)
any party will be protected in assuming that this Agreement has not been amended
until such party has received written notice of the amendment.



No amendment to the Plan, including a change in the actuarial basis for
determining optional or early retirement benefits, shall be effective to the
extent that it has the effect of decreasing a Participant's retirement benefit.
Notwithstanding the preceding sentence, a Participant's retirement



--------------------------------------------------------------------------------




benefit may be reduced to the extent permitted under Section 412(c)(8) of the
Code (as it read before the first day of the 2008 Plan Year) or Section
412(d)(2) of the Code (as it reads for Plan Years beginning on and after
January 1, 2008), or to the extent permitted under the Sections 1.411(d)-3 and
1.411(d)-4 of the Treasury Regulations. For purposes of this Article 12.01, a
Plan amendment which has the effect of eliminating or reducing an early
retirement benefit or a retirement-type subsidy; or eliminating an optional form
of benefit, with respect to benefits attributable to Service before the
amendment shall be treated as reducing retirement benefits. In the case of a
retirement-type subsidy, the preceding sentence shall apply only with respect to
a Participant who satisfies, either before or after the amendment, the
pre-amendment conditions for the subsidy. In general, a retirement-type subsidy
is a subsidy that continues after retirement, but does not include a qualified
disability benefit, a medical benefit, a social security supplement, a death
benefit (including life insurance). Furthermore, if the vesting schedule of a
plan is amended, in the case of an Employee who is a Participant as of the later
of the date such amendment is adopted or becomes effective, the nonforfeitable
percentage, determined as of such date, of such Employee's employer-derived
retirement benefit will not be less than the percentage computed under the Plan
without regard to such amendment.
12.02
Procedure for Amendment.

Any modification or amendment of or to any or all of the provisions of the Plan
shall be made by a written resolution of either the Company or the
Administrative Committee, which shall be delivered to the Trustee and, where
required, to the Board of Administration as defined in 9.04(a).
12.03
Company's Right to Terminate Plan.

The Company intends to maintain the Plan as a permanent tax-qualified retirement
plan. Nevertheless, the Company reserves the right to terminate the Plan, in
whole or in part, at any time and from time to time, for any reason whatsoever.
12.04
Consequences of Termination.

(a)
If the Plan is terminated in whole or in part, or if Company contributions are
completely discontinued, each Participant affected by such termination or
discontinuance shall be fully vested in his retirement benefit as of the date of
such termination or discontinuance of Company contributions. The Administrative
Committee shall determine the date and manner of distribution of the retirement
benefits of all affected Participants.



(b)
The Administrative Committee shall give prompt notice to each Participant or, if
deceased, his Beneficiary affected by the Plan's complete or partial
termination, or the discontinuance of Company contributions.



(c)
The balance, if any, of the residual assets held by the Trust Fund after all
liabilities have been extinguished, shall revert to the Company, but only after
the satisfaction of liabilities with respect to the Participants under the Plan.




--------------------------------------------------------------------------------




12.05
Special Restrictions on Benefits.

The Plan limits the benefit payable to any Participant who is a Highly
Compensated Employee upon Plan termination to a benefit that is
nondiscriminatory under Section 401(a)(4) of the Code. Prior to Plan
termination, the Plan restricts the annual payments to any Participant who is a
“restricted employee”, unless:


(a)
After payment of the benefit, the value of Plan assets equals or exceeds 110% of
the value of current liabilities (as defined in Section 412(l) of the Code); or



(b)    the value of the benefit is less than 1% of the value of current
liabilities; or


(c)    the value of the benefit does not exceed $5,000.


The total payments in a Plan Year may not exceed an amount equal to: (1) the
payments the Participant would receive under a single life annuity which is the
Actuarial Equivalent of the Participant’s Accrued Benefit and the Participant’s
other benefits (other than a social security supplement); plus (2) the amount of
the payment the Participant would receive under a social security supplement.
“Other benefits” include loans in excess of the limitations under Section
72(p)(2)(A) of the Code, any periodic income, any withdrawal values payable to a
living Employee, and any death benefits not provided by insurance on the
Participant’s life.


For purposes of this Article 12.05, the term “restricted employee” means an
employee of the Company, including all employees who are not Employees under the
Plan, who is among the twenty-five (25) employees with the highest Compensation,
determined without taking account of the limitations of Section 401(a)(17) of
the Code, for the Plan Year or any prior Plan Year.


These limitations shall not restrict the payment of any death benefit to any
Beneficiary.
article 13: Merger of Plan and transfer of assets or liabilities
13.01
Merger or Transfer.

The Plan shall not be merged or consolidated with, nor shall any Plan assets or
liabilities be transferred to, any other plan, unless each Participant (if the
other plan then terminated) would receive a benefit that is equal to or greater
than the benefit he would have been entitled to receive immediately before the
merger, consolidation or transfer (if the Plan had then terminated).
13.02
Transfer from Trust.

At a Participant's request and pursuant to uniform rules prescribed by the
Administrative Committee, the Administrative Committee may instruct the Trustee
to transfer the Participant's Account to another qualified plan described in
Section 401(a) of the Code in which the Participant is participating at the time
of such transfer.
13.03
Transfer to Trust and Transfer Account.

(a)
At a Participant's request, the Administrative Committee shall instruct the
Trustee to accept a transfer of assets from another qualified plan described in
Section 401(a) of the Code which assets are attributable to the Participant's
interest in such




--------------------------------------------------------------------------------




other plan. The transferred amount shall be maintained in the Trust Fund on
behalf of the Participant as a separate account under the Plan, designated the
"Transfer Account."


(b)
Any portion of the Transfer Account (whether the whole, the lesser amount or
none) may be commingled with other assets of the Trust Fund for investment. In
any event, the balance in the Transfer Account shall be adjusted to reflect its
proportionate share of the Trust Fund's earnings, gains, losses and expenses.



(c)
Unless the Participant has elected otherwise in the form and manner prescribed
by the Administrative Committee, payment of the Transfer Account shall be made
at the same time and in the same form as the retirement benefit and shall be in
addition to the retirement benefit.



(d)
A Participant's interest in his Transfer Account shall be at all times and in
all events fully vested and nonforfeitable.



(e)
The Participant's account will continue to retain all rights and protections
ascribed to it pursuant to Section 411(d)(6) of the Code.

Article 14: special provisions for non-key employees
14.01
Effective Date.

If the Plan is or becomes top heavy in any Plan Year, the provisions of this
Article will supersede any conflicting provisions in the Plan.
14.02
Determination of Top-Heavy Status.

(a)    This Plan is top heavy if any of the following conditions exists:


(i)
If the top-heavy ratio for this Plan exceeds sixty (60%) percent and this Plan
is not part of any required aggregation group or permissive aggregation group of
plans.



(ii)
If this Plan is a part of a required aggregation group of plans but not part of
a permissive aggregation group and the top-heavy ratio for the group of plans
exceeds sixty (60%) percent.



(iii)
If this Plan is a part of a required aggregation group and part of a permissive
aggregation group of plans and the top-heavy ratio for the permissive
aggregation group exceeds sixty (60%) percent.



(b)
For purposes of this Article, the following terms shall have be defined as
follows:



(i)    Top-heavy ratio:


(A)
If the Company maintains one or more defined benefit plans and the Company has
not maintained any defined contribution plans which during the five (5) year
period ending on the determination date(s)




--------------------------------------------------------------------------------




has or has had account balances, the top-heavy ratio for this Plan alone or for
the required or permissive aggregation group as appropriate is a fraction, the
numerator of which is the sum of the present value of retirement benefits of all
Key Employees as of the determination date(s), and the denominator of which is
the sum of present value of retirement benefits, both computed in accordance
with Section 416 of the Code and the regulations thereunder. Both the numerator
and denominator of the top-heavy ratio are increased to reflect any contribution
not actually made as of the determination date, but which is required to be
taken into account on that date under Section 416 of the Code and regulations
thereunder. In determining the present values of retirement benefits under the
Plan for an employee as of the applicable determination date, the numerator and
denominator shall be increased by the distributions made with respect to the
employee under the Plan and any plan aggregated with the Plan under Section
416(g)(2) of the Code during the one-year period (five-year period in the case
of a distribution made for a reason other than severance from employment, death,
or disability) ending on the applicable determination date and any distributions
made with respect to the employee under a terminated plan which, had it not been
terminated, would have been in the required aggregation group.


(B)
If the Company maintains one or more defined contribution plans and the Company
maintains or has maintained one or more defined benefit plans which during the
five (5) year period ending on the determination date(s) has or has had any
retirement benefits, the top-heavy ratio for any required or permissive
aggregation group as appropriate is a fraction, the numerator of which is the
sum of account balances under the aggregated defined contribution plan or plans
for all Key Employees, determined in accordance with (a) above, and the present
value of retirement benefits under the aggregated defined benefit plan or plans
for all Key Employees as of the determination date(s), and the denominator of
which is the sum of the account balances under the aggregated defined
contribution plan or plans for all Participants, determined in accordance with
(a) above, and the present value of retirement benefits under the defined
benefit plan or plans for all Participants as of the determination date(s), all
determined in accordance with Section 416 of the Code and the regulations
thereunder. The retirement benefits under a defined benefit plan in both the
numerator and denominator of the top-heavy ratio are increased for any
distribution of a retirement benefit made in the five (5) year period ending on
the determination date. In determining the present values of retirement benefits
under the Plan for an employee as of the applicable determination date, the
numerator and denominator shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the one-year period (five-year period
in the case of a distribution




--------------------------------------------------------------------------------




made for a reason other than severance from employment, death, or disability)
ending on the applicable determination date and any distributions made with
respect to the employee under a terminated plan which, had it not been
terminated, would have been in the required aggregation group.


(C)
For purposes of subparagraphs (A) and (B) the value of account balances and the
present value of retirement benefits will be determined as of the most recent
valuation date that falls within or ends with the twelve (12) month period
ending on the determination date, except as provided in Section 416 of the Code
and the regulations thereunder for the first and second Plan Years of a defined
benefit plan. The account balances and retirement benefits of a Participant (1)
who is not a Key Employee but who was a Key Employee in a prior year, or (2) who
has not performed services for any Company maintaining the Plan at any time
during the one-year period ending on the applicable determination date will be
disregarded. The calculation of the top-heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account will be made in
accordance with Section 416 of the Code and the regulations thereunder.
Deductible employee contributions will not be taken into account for purposes of
computing the top-heavy ratio. When aggregating plans the value of account
balances and retirement benefits will be calculated with reference to the
determination dates that fall within the same calendar year.



The retirement benefit to a Participant other than a Key Employee shall be
determined under (a) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Company, or (b) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section 411(b)(1)(c)
of the Code.


(ii)    Permissive aggregation group:


The required aggregation group of plans plus other plan or plans of the Company
which, when considered as a group with the required aggregation group, would
continue to satisfy the requirements of Sections 401(a)(4) and 410 of the Code.


(iii)    Required aggregation group:


(A)
Each qualified plan of the Company in which at least one Key Employee
participates or participated at any time during the determination period
(regardless of whether the Plan has terminated), and






--------------------------------------------------------------------------------




(B)
any other qualified plan of the Company which enables a plan described in
subparagraph (A) to meet the requirements of Section 401(a)(4) or 410 of the
Code.



(iv)    Determination date:


For any Plan Year subsequent to the first Plan Year, the last day of the
preceding Plan Year. For the first Plan Year of the Plan, the last day of that
year.


(v)    Key Employee:


Any employee or former employee (including any deceased employee) who at any
time during the Plan Year that includes the applicable determination date was an
officer of the Company or an Affiliated Company having compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a 5-percent owner (as defined in Section
416(i)(1)(B)(i) of the Code) of the Company or an Affiliated Company, or a
1-percent owner (as defined in Section 416(i)(1)(B)(ii) of the Code) of the
Company or an Affiliated Company) having compensation greater than $150,000 (the
determination of who is a key employee shall be made in accordance with Section
416(i) of the Code and the applicable regulations and other guidance of general
applicability issued thereunder) where applicable, on the basis of the
Employee’s remuneration which, with respect to any Employee, shall mean the
wages, salaries, and other amounts paid in respect of such Employee by the
Company or an Affiliated Company for personal services actually rendered,
determined before any pre-tax contributions under “qualified cash or deferred
arrangement,” as defined under Section 401(k) of the Code and its applicable
regulations, or under a “cafeteria plan” as defined under Section 125 of the
Code and its applicable regulations, or under a “qualified transportation
fringe,” as defined in Section 132(f) of the Code and its applicable
regulations, and shall include, but not by way of limitation, bonuses, overtime
payments, and commissions; and shall exclude deferred compensation, stock
options, and other distributions which receive special tax benefits under the
Code.


(vi)    Non-Key Employee:


Any Employee or former Employee (and his Beneficiaries) who is not a Key
Employee.
14.03
Minimum Benefit.

(a)
Notwithstanding any other provision in the Plan to the contrary, except as
otherwise provided in paragraphs (c), (d) and (e) below, a Participant who is a
Non-Key Employee and has completed one thousand (1,000) Hours of Service will
accrue a benefit (to be provided solely by the Company contributions and
expressed as a Life Annuity commencing at Normal Retirement Age) of not less
than two (2%)




--------------------------------------------------------------------------------




percent of his or her highest average Compensation for the five (5) consecutive
years for which the Participant had the highest Compensation multiplied by the
number of Years of Vesting Service, not in excess of ten (10), during the Plan
Years for which the Plan is top-heavy. For purposes of the preceding sentence,
Years of Vesting Service shall be disregarded to the extent that such Years of
Vesting Service occur during a Plan Year when the Plan benefits (within the
meaning of Section 410(b) of the Code) no Key Employee or former Key Employee.
The aggregate Compensation for the years during such five (5) year period in
which the Participant was credited with a Year of Service will be divided by the
number of years in order to determine average Annual Compensation. The minimum
accrual is determined without regard to any Social Security contribution. The
minimum accrual applies even though under other Plan provisions the Participant
would not otherwise be entitled to receive an accrual, or would have received a
lesser accrual for the year because (i) the Non-Key Employee fails to make
mandatory contributions to the Plan, (ii) the Non-Key Employee's Compensation is
less than a stated amount, (iii) the Non-Key Employee is not employed on the
last day of the accrual computation period, or (iv) the Plan is integrated with
Social Security.


(b)
For purposes of computing the minimum retirement benefit, Compensation shall
mean Compensation as defined in Article 1.12 of the Plan.



(c)
The provision in paragraph (a) shall not apply to any Participant to the extent
the Participant is covered under any other plan or plans of the Company. Such
other plan or plans must provide a minimum two (2%) percent top heavy Benefit
Accrual or a five (5%) percent top-heavy contribution.



(d)
All accruals of employer-derived benefits, whether or not attributable to years
for which the Plan is top heavy, may be used in computing whether the minimum
accrual requirements of paragraph (c) are satisfied.

14.04
Minimum Vesting.

For any Plan Year in which this Plan is top heavy, the following vesting
schedule shall automatically apply to this Plan. The vesting schedule applies to
all benefits within the meaning of Section 411(a)(7) of the Code, except those
attributable to employee contributions, including benefits accrued before the
effective date of Section 416 and benefits accrued before the Plan became top
heavy. Further, no reduction in vested benefits may occur in the event the
Plan's status as top heavy changes for any Plan Year. However, this Article does
not apply to the account balances of any Employee who does not have an Hour of
Service after the Plan has initially become top heavy and such Employee's
account balance attributable to Company contributions and forfeitures will be
determined without regard to this Article.


Vesting Years of Service
as of Date of Termination:
Nonforfeitable Percentage:
Less than 3
0%
3 or more
100%




--------------------------------------------------------------------------------




article 15: General provisions
15.01
Trust Fund Sole Source of Payments for Plan.

The Trust Fund shall be the sole source for the payment of all Participant's
retirement benefits. In no event shall assets of the Company be applied for the
payment of Plan benefits.
15.02
Exclusive Benefit.

The Plan is established for the exclusive benefit of the Participants and their
Beneficiaries, and the Plan shall be administered in a manner consistent with
the provisions of Section 401(a) of the Code and of ERISA.
15.03
Binding Effect.

This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties to this Agreement and upon any and all
persons interested in this Agreement, presently or in the future.
15.04
Nonalienation.

(a)
Except as required by any applicable law or by paragraph (c), no benefit under
the Plan shall in any manner be anticipated, assigned or alienated, and any
attempt to do so shall be void. However, payment shall be made in accordance
with the provisions of any judgment, decree, or order which:

    
(i)
creates for, or assigns to, a spouse, former spouse, child, or other dependent
of a Participant the right to receive all or a portion of the Participant’s
benefits under the Plan for the purpose of providing child support, alimony
payments, or marital property rights to that spouse, former spouse, child, or
dependent,



(ii)
is made pursuant to a State domestic relations law,



(iii)
does not require the Plan to provide any type of benefit, or any option, not
otherwise provided under the Plan, and



(iv)
otherwise meets the requirements of Section 206(d) of ERISA, as amended, as a
“qualified domestic relations order,” as determined by the Administrative
Committee.

(b)
If the present value of any series of payments meeting the criteria set forth in
(a)(i) through (a)(iv) above amounts to $5,000 or less, a lump sum payment of
the Actuarial Equivalent of such benefit, determined in the manner described in
Article 7.05, shall be made in lieu of the series of payments.

(c)
A Participant’s benefits under the Plan shall be offset by the amount the
Participant is required to pay to the Plan under the circumstances set forth in
Section 401(a)(13)(C) of the Code.






--------------------------------------------------------------------------------




(d)
A Participant’s benefit under the Plan shall be distributed as required because
of the enforcement of a federal tax levy made pursuant to Section 6331 of the
Code or the collection by the United States on a judgment resulting from an
unpaid tax assessment.

15.05
Claims Procedure.

All claims for benefits under the Plan by a Participant not covered under a
collective bargaining agreement or his Beneficiary with respect to benefits not
received by such person shall be made in writing to the Administrative
Committee, which shall designate one of its members to review such claims. If
the reviewing member believes that a claim should be denied, he shall notify the
claimant in writing of the denial within ninety (90) days after his receipt of
the claim, unless special circumstances require an extension of time for
processing the claim. Such notice shall:


(a)
set forth the specific reasons for the denial, making reference to the pertinent
provisions of the Plan or the Plan documents on which the denial is based;



(b)
describe any additional material or information that should be received before
the claim may be acted upon favorably, and explain why such material or
information, if any, is needed; and



(c)
inform the person making the claim of his right pursuant to this Article to
request review of the decision by the Administrative Committee.



Any such person who believes that he has submitted all available and relevant
information may appeal the denial of a claim to the Administrative Committee by
submitting a written request for review to the Administrative Committee within
sixty (60) days after the date on which such denial is received. Such period may
be extended by the Administrative Committee for good cause. The person making
the request for review may examine pertinent Plan documents. The request for
review may discuss any issues relevant to the claim. The Administrative
Committee shall decide whether or not to grant the claim within sixty (60) days
after receipt of the request for review, but this period may be extended by the
Administrative Committee for up to an additional sixty (60) days in special
circumstances. If such an extension of time for review is required because of
special circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The Administrative
Committee's decision shall be in writing, shall include specific reasons for the
decision and shall refer to pertinent provisions of the Plan or of the Plan
documents on which the decision is based.


All claims for benefits under the Plan by a Participant covered under a
collective bargaining agreement, or his Beneficiary, who has been denied a
benefit, or feels aggrieved by any other act of the Board of Administration,
shall be entitled to request a hearing before the Board of Administration of the
Plan. Such request, together with a written statement of the claimant's
position, shall be filed with the Board of Administration no later than ninety
(90) days after receipt of the written notification. The Board of Administration
shall schedule an opportunity for a full and fair hearing of the issue within
the next sixty (60) days. The decision following such hearing shall be made
within sixty (60) days and shall be communicated in writing to the claimant. The
decision of the Board of Administration shall be final and binding upon all
parties concerned. In the event the Board of Administration cannot reach a
majority decision, an impartial chairman shall be appointed by the Board of
Administration.



--------------------------------------------------------------------------------




15.06
Location of Participant or Beneficiary Unknown.

In the event that all, or any portion, of the distribution payable to a
Participant or his Beneficiary hereunder shall, at the expiration of five (5)
years after it shall become payable, remain unpaid solely by reason of the
inability of the Administrative Committee, after sending a registered letter,
return receipt requested, to the last known address, and after further diligent
effort, to ascertain the whereabouts of such Participant or his Beneficiary, the
amount so distributable shall be forfeited and shall be used to reduce the cost
of the Plan. In the event a Participant or Beneficiary is located subsequent to
his benefit being forfeited, such benefit shall be restored.
15.07
Applicable Law.

Except as otherwise expressly required by ERISA, this Agreement shall be
governed by the laws of the State of New Jersey, where it was entered into and
where it shall be enforced.
15.08
Rules of Construction.

Whenever the context so admits, the use of the masculine gender shall be deemed
to include the feminine and vice versa; either gender shall be deemed to include
the neuter and vice versa; and the use of the singular shall be deemed to
include the plural and vice versa.
15.09
Trust Fund Applicable Only to Payment of Benefits.

The Trust Fund will be used and applied only in accordance with the provisions
of the Plan, to provide the benefits thereof, except as provided in Section
11.09 regarding payment of reasonable expenses, and no part of the corpus or
income of the Trust Fund will be used for, or diverted to, purposes other than
for the exclusive benefit of Participants and other persons entitled to benefits
under the Plan.  A Participant or any other person shall have no right to any
benefit, payment or other amount (including any additional amount or increase on
account of a delay in distribution(s) or any other reason) from the Plan except
as expressly provided by the Plan. A Participant or any other person receiving
any amount to which he was not entitled under the terms of the Plan shall be
liable to the Plan for such amount and shall pay such amount to the Plan
immediately upon becoming aware that he was not entitled to such amount.


ARTICLE 16: TRANSFERS
If an Employee during his period of employment with the Company and all
Affiliated Companies is transferred to or from a position eligible to accrue
benefits under the provisions of Article 4, 6 or 9 to a position that is
ineligible for benefits under the applicable Article, the following provisions
shall apply:


(a)
Vesting Service. An Employee’s Vesting Years of Service shall be determined on
the basis of his period of employment with the Company and all Affiliated
Companies (unless otherwise specified in Schedule J).



(b)
Credited Service for Purposes of Determining Eligibility for Benefits. For
purposes of determining an Employee’s eligibility for benefits under the Plan
(but not the




--------------------------------------------------------------------------------




amount of any benefit unless otherwise specified in paragraph (d) below), an
Employee’s years of Credited Service shall be determined on the basis of his
period of employment with the Company and all Affiliated Companies.


(c)
Eligibility for Benefits. Upon an Employee’s termination of employment with the
Company and all Affiliated Companies, an Employee shall be entitled to a Normal,
Early, Disability or Vested Retirement Benefit under the applicable provisions
of the Plan if, at the time of his termination of employment, he has satisfied
the age, service, and any other requirements of the Plan for such benefit.



(d)     Rules for Determining the Amount of Benefit.


(i)
If an Employee who is accruing benefits under the provisions of Article 6 is
transferred to a position with the Company or to an Affiliated Company and on
account of such transfer the Employee would be ineligible to accrue further
benefits under the provisions of Article 6, the following provisions shall
apply:



(A)
Credited Service for Benefit Accrual Purposes. All service with the Company or
an Affiliated Company in such transferred position shall be included in
determining the Employee’s years of Credited Service for purposes of determining
the amount of the Employee’s benefit under Article 6 except that any service
rendered while the Employee is eligible to accrue benefits under Article 9,
would be eligible to accrue benefits under Article 9 but for the fact that his
employment is covered by a collective bargaining agreement to which the Company
is a party and that does not provide for coverage under the Plan or is eligible
to participate in another qualified defined benefit pension plan shall be
excluded.



(B)
Average Compensation. Compensation (as defined in Article 1.12) paid by the
Company or an Affiliated Company to the Employee while employed in such
transferred position shall be included in determining an Employee’s Average
Compensation.



(ii)
If an Employee who is accruing benefits under the provisions of Article 4 is
transferred to a position with the Company or to an Affiliated Company and on
account of such transfer the Employee would be ineligible to accrue further
benefits under the provisions of Article 4, benefits shall continue to accrue
under the provisions of Article 4 after the date of transfer except that if the
Employee is transferred to a position in which he is eligible to participate in
a qualified defined contribution plan which provides for employer contributions
(other than salary deferrals under Section 401(k) of the Code) the Employee
shall cease to accrue benefits under Article 4.02 based on Compensation paid to
the Employee by the Company or an Affiliated Company while in the transferred
position.



(iii)
If an Employee who is accruing benefits under the provisions of Article 9 is
transferred to a position with the Company or to an Affiliated Company in




--------------------------------------------------------------------------------




which he is ineligible to accrue further benefits under the provisions of
Article 9, the Employee’s service rendered while in such ineligible position
shall not be included in his Credited Service for purposes of determining the
amount of his benefit under Article 9. Accordingly, If a participant transfers
to a position where he is no longer eligible to participate in Article 9, he
will not earn Credited Service under Article 9 while in that ineligible
position.


(iv)
If an Employee is transferred from a position that is ineligible to accrue
benefits under the provisions of Article 4, 6 or 9 to a position that is
eligible to accrue benefits under one of those Articles, the following
provisions shall apply:



(A)
Compensation paid to such Employee prior to the date of transfer shall be
disregarded in determining the amount of the Employee’s benefit under Article 4
or 6, as applicable, unless the Employee is transferred from a position eligible
to accrue benefits under Article 9 in which case Compensation paid to the
Employee while covered by Article 9 shall be recognized in determining the
Employee’s Average Compensation under Article 6, if applicable.



(B)
For purposes of determining the amount of an Employee’s benefit under Article 4,
6 or 9, service rendered prior to the date the Employee became employed in a
position eligible to accrue benefits under Article 4, 6 or 9 shall be
disregarded in determining the Employee’s Credited Service under the applicable
Article.



(C)
Post-January 31, 2010 Transfers. An Employee who is transferred after
January 31, 2010 from a position that is ineligible to accrue benefits under the
provisions of Article 4, 6 or 9 to a position that is eligible to accrue
benefits under Article 4 or 6 shall only be eligible to accrue benefits in
accordance with Article 4 and any other benefits not specifically excluded in
the preceding sentence.



(e)
Transfers Involving a Non-U.S Affiliated Company. Notwithstanding the preceding
provisions of this Article 16, any period of employment with a non-U.S.
Affiliated Company shall be recognized solely for the purpose of determining an
Employee’s Vesting Years of Service under subparagraph (i) above [and for
purposes of determining an Employee’s eligibility for benefits under
subparagraph (ii)]. Such period of employment shall be excluded in determining
the amount of a Participant’s benefit under paragraph (d) and any Compensation
paid during such period of employment shall likewise be excluded. In the case of
an Employee described in Section 2.01(h), any compensation paid by the non-U.S.
Affiliated Company shall be excluded in determining the amount of his benefits
under the Plan, and Average Compensation shall be determined pursuant to Section
1.06 by disregarding the Employee’s period of employment with the non-U.S.
Affiliated Company.



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by an
officer duly authorized on this __ day of _______, 2015.





--------------------------------------------------------------------------------




CURTISS-WRIGHT CORPORATION








By:___________________________


schedule a 1: early retirement factors on or after september 1, 1994


ALL RETIREES and TERMINATED NON-UNION EMPLOYEES on and AFTER 9/1/94




AGE
55
56
57
58
59
60
61
62
63
64
0/12
.75000
.78000
.81000
.84000
.87000
.90000
.92000
.94000
.96000
.98000
1/12
.75250
.78250
.81250
.84250
.87250
.90167
.92167
.94167
.96167
.98167
2/12
.75500
.78500
.81500
.84500
.87500
.90333
.92333
.94333
.96333
.98333
3/12
.75750
.78750
.81750
.84750
.87750
.90500
.92500
.94500
.96500
.98500
4/12
.76000
.79000
.82000
.85000
.88000
.90667
.92667
.94667
.96667
.98667
5/12
.76250
.79250
.82250
.85250
.88250
.90833
.92833
.94833
.96833
.98833
6/12
.76500
.79500
.82500
.85500
.88500
.91000
.93000
.95000
.97000
.99000
7/12
.76750
.79750
.82750
.85750
.88750
.91167
.93167
.95167
.97167
.99167
8/12
.77000
.80000
.83000
.86000
.89000
.91333
.93333
.95333
.97333
.99333
9/12
.77250
.80250
.83250
.86250
.89250
.91500
.93500
.95500
.97500
.99500
10/12
.77500
.80500
.83500
.86500
.89500
.91667
.93667
.95667
.97667
.99667
11/12
.77750
.80750
.83750
.86750
.89750
.91833
.93833
.95833
.97833
.99833





Rule of 80


For a Participant who retires on or after his attainment of age 55, if the sum
of the Participant's age and his years of Credited Service exceeds 80 as of his
Annuity Starting Date, the product of (i) 1% and (ii) the excess of (A) the sum
of his age and his years of Credited Service, over (B) 80, will be added to
early retirement factor otherwise applicable in accordance with the table set
forth in this Schedule, provided, however, that the resulting factor may not
exceed 100%.
Schedule a 2: deferred retirement factors on or after september 1, 1994


Deferred Retirement Factors


Age
Factor
Age
Factor
66
1.1049
71
1.9071
67
1.2244
72
2.1505
68
1.3608
73
2.4355
69
1.5175
74
2.7710
70
1.6980
75
3.1687






--------------------------------------------------------------------------------




The factors set forth in the table shall be interpolated based on the
Participant's age at his Annuity Starting Date, expressed in years and completed
months.




schedule b: Retirement plan rates in force for purposes of Article
6.11(b)(ii)(D)




BUFFALO FACILITY


$ 8.00 per month per year of credited service prior to 1/1/78
$10.00 per month per year of credited service from 1/1/78 thru 11/1/80
$11.00 per month per year of credited service from 11/2/80 thru 11/1/81
$12.00 per month per year of credited service from 11/2/81 thru 5/3/85
$13.00* per month per year of credited service from 5/4/85 thru 7/23/93
$17.00* per month per year of credited service from 7/24/93


* Does not apply to Local 212


FLIGHT SYSTEMS


$ 6.25 per month per year of credited service


TARGET ROCK


$ 9.00 per month per year of credited service prior to 5/l/77
$10.00 per month per year of credited service from 5/1/77 thru 4/30/81
$11.00 per month per year of credited service from 5/1/81 thru 5/4/82
$12.00 per month per year of credited service from 5/5/82 thru 5/6/84
$13.00 per month per year of credited service from 5/7/84 thru 5/5/85
$14.00 per month per year of credited service from 5/6/85 thru 5/4/86
$15.00 per month per year of credited service from 5/5/86


CORPORATE


$10.00 per month per year of credited service




schedule C: early retirement factors for deferred vested employees who
terminated employment prior to september 1, 1994 and prior to age 55
(contributors)







--------------------------------------------------------------------------------




Twelfths of Year
AGE
55
56
57
58
59
60
61
62
63
64
0/12
 
.50000
.53333
.56667
.60000
.63333
.66667
.73333
.80000
.86667
.93333
1/12
 
.50278
.53611
.56945
.60278
.63611
.67222
.73889
.80556
.87222
.93889
2/12
 
.50556
.53889
.57222
.60556
.63889
.67778
.74444
.81111
.87778
.94444
3/12
 
.50833
.54167
.57500
.60833
.64167
.68333
.75000
.81667
.88333
.95000
4/12
 
.51111
.54445
.57778
.61111
.64445
.68889
.75556
.82222
.88889
.95556
5/12
 
.51389
.54722
.58056
.61389
.64722
.69444
.76111
.82778
.89444
.96111
6/12
 
.51667
.55000
.58333
.61667
.65000
.70000
.76667
.83333
.90000
.96667
7/12
 
.51944
.55278
.58611
.61944
.65278
.70556
.77222
.83889
.90556
.97222
8/12
 
.52222
.55556
.58889
.62222
.65556
.71111
.77778
.84444
.91111
.97778
9/12
 
.52500
.55833
.59167
.62500
.65833
.71667
.78333
.85000
.91667
.98333
10/12
 
.52778
.56111
.59444
.62778
.66111
.72222
.78889
.85556
.92222
.98889
11/12
 
.53056
.56389
.59722
.63056
.66389
.72778
.79444
.86111
.92778
.99444



schedule D: Early retirement factors for early commencement of deferred vested
pensions
AGE of RETIRED EMPLOYEE at COMMENCEMENT of PENSION




Twelfths of Year
55
56
57
58
59
60
61
62
63
64
0/12
28.0%
35.2%
42.4%
49.6%
56.8%
64.0%
71.2%
78.4%
85.6%
92.8%
1/12
28.6
35.8
43.0
50.2
57.4
64.6
71.8
79.0
86.2
93.4
2/12
29.2
36.4
43.6
50.8
58.0
65.2
72.4
79.6
86.8
94.0
3/12
29.8
37.0
43.2
51.4
58.6
65.8
73.0
80.2
87.4
94.6
4/12
30.4
37.6
44.8
52.0
59.2
66.4
73.6
80.8
88.0
95.2
5/12
31.0
38.2
45.4
52.6
59.8
67.0
74.2
81.4
88.6
95.8
6/12
31.6
38.8
46.0
53.2
60.4
67.6
74.8
82.0
89.2
96.4
7/12
32.2
39.4
46.6
53.8
61.0
68.2
75.4
82.6
89.8
97.0
8/12
32.8
40.0
47.2
54.4
61.6
68.8
76.0
83.2
90.4
97.6
9/12
33.4
40.6
47.8
55.0
62.2
69.4
76.6
83.8
91.0
98.8
10/12
34.0
41.2
48.4
55.6
62.8
70.0
77.2
84.4
91.6
98.8
11/12
34.6
41.8
49.0
56.2
63.4
70.6
77.8
85.0
92.2
99.4







NOTE:


Factors are for non-union, non-contributors who terminated employment prior to
9/1/94 and prior to attaining age 55; factors are also applicable for union
employees who terminate prior to age 55. Factors are effective as of
September 1, 1965.
schedule e: Joint and survivor factors


(Partial List of Factors)



--------------------------------------------------------------------------------








PENSIONER
BENEFICIARY
 
 
 
 
MEN
WOMEN
MEN
WOMEN
100%
50%
75%
66%
 
 
 
 
 
 
 
 
65
0
0
35
0.6491
0.7872
0.7115
0.7350
65
0
0
36
0.6518
0.7892
0.7139
0.7373
65
0
0
37
0.6546
0.7912
0.7164
0.7397
65
0
0
38
0.6575
0.7934
0.7191
0.7423
65
0
0
39
0.6607
0.7956
0.7219
0.7449
65
0
0
40
0.6640
0.7981
0.7249
0.7477
65
0
0
41
0.6675
0.8006
0.7280
0.7507
65
0
0
42
0.6711
0.8032
0.7312
0.7537
65
0
0
43
0.6749
0.8059
0.7347
0.7569
65
0
0
44
0.6790
0.8088
0.7382
0.7603
65
0
0
45
0.6832
0.8117
0.7419
0.7638
65
0
0
46
0.6876
0.8148
0.7458
0.7675
65
0
0
47
0.6922
0.8181
0.7499
0.7713
65
0
0
48
0.6969
0.8214
0.7541
0.7753
65
0
0
49
0.7019
0.8249
0.7585
0.7794
65
0
0
50
0.7072
0.8285
0.7630
0.7836
65
0
0
51
0.7125
0.8321
0.7677
0.7881
65
0
0
52
0.7182
0.8359
0.7726
0.7926
65
0
0
53
0.7239
0.8399
0.7776
0.7973
65
0
0
54
0.7299
0.8438
0.7828
0.8021
65
0
0
55
0.7361
0.8480
0.7881
0.8071
65
0
0
56
0.7424
0.8521
0.7935
0.8122
65
0
0
57
0.7490
0.8565
0.7991
0.8174
65
0
0
58
0.7557
0.8609
0.8048
0.8227
65
0
0
59
0.7626
0.8653
0.8107
0.8282
65
0
0
60
0.7697
0.8699
0.8167
0.8337
65
0
0
61
0.7769
0.8744
0.8227
0.8393
65
0
0
62
0.7842
0.8790
0.8289
0.8450
65
0
0
63
0.7917
0.8837
0.8352
0.8508
65
0
0
64
0.7993
0.8884
0.8415
0.8566
65
0
0
65
0.8070
0.8931
0.8479
0.8624
65
0
0
66
0.8147
0.8979
0.8543
0.8683
65
0
0
67
0.8225
0.9026
0.8607
0.8742
65
0
0
68
0.8302
0.9073
0.8671
0.8801
65
0
0
69
0.8380
0.9118
0.8734
0.8858
65
0
0
70
0.8458
0.9164
0.8797
0.8916
65
0
0
71
0.8535
0.9210
0.8859
0.8973
65
0
0
72
0.8611
0.9254
0.8920
0.9029




--------------------------------------------------------------------------------




65
0
0
73
0.8687
0.9297
0.8982
0.9084
65
0
0
74
0.8761
0.9339
0.9041
0.9138
65
0
0
75
0.8834
0.9381
0.9099
0.9191

schedule f: Early retirement factors (union employees)




AGE of RETIRED EMPLOYEE


TWELFTHS OF YEAR
55
56
57
58
59
60
61
62
63
64
0/12
58.00%
63.40%
68.80%
74.20%
79.60%
85.00%
88.00%
91.00%
94.00%
97.00%
1/12
58.45
63.85
69.25
74.65
80.05
85.25
88.25
91.25
94.25
97.25
2/12
58.90
64.30
69.70
75.10
80.50
85.50
88.50
91.50
94.50
97.50
3/12
59.35
64.75
70.15
75.55
80.95
85.75
88.75
91.75
94.75
97.75
4/12
59.80
65.20
70.60
76.00
81.40
86.00
89.00
92.00
95.00
98.00
5/12
60.25
65.65
71.05
76.45
81.85
86.25
89.25
92.25
95.25
98.25
6/12
60.70
66.10
71.50
76.90
82.30
86.50
89.50
92.50
95.50
98.50
7/12
61.15
66.55
71.95
77.35
82.75
86.75
89.75
92.75
95.75
98.75
8/12
61.60
67.00
72.40
77.80
83.20
87.00
90.00
93.00
96.00
99.00
9/12
62.05
67.45
72.85
78.25
83.65
87.25
90.25
93.25
96.25
99.25
10/12
62.50
67.90
73.30
78.70
84.10
87.50
90.50
93.50
96.50
99.50
11/12
62.95
68.35
73.75
79.15
84.55
87.75
90.75
93.75
96.75
99.75







NOTE:


Effective date of factors: September 1, 1965.


With respect to Early Retirement Pensions determined in accordance with Article
9.02(b), the factors determined in accordance with the table set forth above are
subject to an increase of 2/10 of 1% (1/10 of 1% for benefits commencing prior
to October 1, 1968), for each 1/10 year of credited service in excess of 20.0
years up to a maximum increase of 10% (30% prior to January 1, 2001), provided,
however, than the total Early Retirement Pension shall not be an amount greater
than the normal pension.
schedule g 1: Wood-ridge deferred pension rates
The monthly amount of such deferred pension commencing at age 65 for an employee
at the Wood-Ridge Facility eligible therefor in accordance with Article
9.02(d)(ii) shall be as follows:


1.
For any such employee whose loss of credited service is prior to
September 30, 1962, $2.25 multiplied by his years of credited service.



2.
For any such employee whose loss of credited service is on or after
September 30, 1962 and prior to September 30, 1965, $2.75 multiplied by his
years of credited service.



3.
For any such employee whose loss of credited service is on or after
September 30, 1965 and prior to September 30, 1968, $4.25 multiplied by his
years of credited service.




--------------------------------------------------------------------------------






4.
For any such employee whose loss of credited service is on or after
September 30, 1968 and prior to September 30, 1969, $5.25 multiplied by his
years of credited service.



5.
For any such employee whose loss of credited service is on or after
September 30, 1969 and prior to September 30, 1970, $5.75 multiplied by his
years of credited service.



6.
For any such employee whose loss of credited service is on or after
September 30, 1970 and prior to September 30, 1971, $6.25 multiplied by his
years of credited service.



7.
For any such employee whose credited service was with the Wood-Ridge or Nuclear
Facilities and whose loss of credited service is on or after September 30, 1971
and prior to September 30, 1974, $8.00 multiplied by his years of credited
service.



8.
For any such employee whose credited service was with the Wood-Ridge or Nuclear
Facilities and whose loss of credited service is on or after September 30, 1974
and prior to September 30, 1976, $9.00 multiplied by his years of credited
service.



9.
For any such employee whose credited service was with the Wood-Ridge or Nuclear
Facilities and whose loss of credited service is on or after September 30, 1976,
$10.00 multiplied by his years of credited service.

schedule g 2: Buffalo deferred pension rates
The monthly amount of such deferred pension commencing at age 65 for an employee
at the Buffalo Facility eligible therefor in accordance with Article 9.02(d)(ii)
shall be as follows:


1.
For any such employee whose loss of credited service is prior to
September 30, 1962, $2.25 multiplied by his years of credited service.



2.
For any such employee whose loss of credited service is on or after
September 30, 1962 and prior to September 30, 1965, $2.75 multiplied by his
years of credited service.



3.
For any such employee whose loss of credited service is on or after
September 30, 1965 and prior to September 30, 1968, $4.25 multiplied by his
years of credited service.



4.
For any such employee whose loss of credited service is on or after
September 30, 1968 and prior to September 30, 1969, $5.25 multiplied by his
years of credited service.



5.
For any such employee whose loss of credited service is on or after
September 30, 1969 and prior to September 30, 1970, $5.75 multiplied by his
years of credited service.



6.
For any such employee whose loss of credited service is on or after
September 30, 1970 and prior to September 30, 1971, $6.25 multiplied by his
years of credited service.



7.
For any such employee whose credited service was with the Buffalo Facility and
whose loss of credited service is either:



a.
On or after September 30, 1971 and prior to September 30, 1973, the sum of $6.25
multiplied by his years of credited service prior to January 1, 1972 and $7.00
multiplied by his years of credited service on or after January 1, 1972;




--------------------------------------------------------------------------------






b.
On or after September 30, 1973, the sum of $6.50 multiplied by his years of
credited service prior to January 1, 1972 and $7.00 multiplied by his years of
credited service on or after January 1, 1972;



c.
On or after September 30, 1974, the sum of $7.00 multiplied by his years of
credited service prior to January 1, 1972 and $8.00 multiplied by his years of
credited service on or after January 1, 1972;



d.
On or after September 30, 1975, $8.00 multiplied by his years of credited
service;



e.
On or after October 31, 1977 and prior to October 30, 1978, the sum of $8.00
multiplied by his years of credited service prior to January 1, 1978 and $9.00
multiplied by his years of credited service on and after January 1, 1978; or



f.
On or after October 31, 1978 and prior to November 2, 1980, the sum of $8.00
multiplied by his years of credited service prior to January 1, 1978 and $10.00
multiplied by his years of credited service on and after January 1, 1978; or



g.     On or after November 2, 1980, the sum of


$8.00 multiplied by his years of credited service prior to January 1, 1978; and


$10.00 multiplied by his years of credited service from January 1, 1978 through
November 1, 1980; and


$11.00 multiplied by his years of credited service from November 2, 1980 through
November 1, 1981; and


$12.00 multiplied by his years of credited service from November 2, 1981 through
May 3, 1985; and


$13.00 multiplied by his years of credited service from May 4, 1985 through
July 23, 1993; and


$17.00 multiplied by his years of credited service on and after July 24, 1993.
schedule g 3: Curtiss-wright flight systems deferred pension rates
The monthly amount of such deferred pension commencing at age 65 for an employee
at the Curtiss-Wright Flight Systems Facility eligible therefor in accordance
with Article 9.02(d)(ii) shall be as follows:


1.
For any such employee whose loss of credited service is prior to
September 30, 1962, $2.25 multiplied by his years of credited service.



2.
For any such employee whose loss of credited service is on or after
September 30, 1962 and prior to September 30, 1965, $2.75 multiplied by his
years of credited service.



3.
For any such employee whose loss of credited service is on or after
September 30, 1965 and prior to September 30, 1968, $4.25 multiplied by his
years of credited service.




--------------------------------------------------------------------------------






4.
For any such employee whose loss of credited service is on or after
September 30, 1968 and prior to September 30, 1969, $5.25 multiplied by his
years of credited service.



5.
For any such employee whose loss of credited service is on or after
September 30, 1969 and prior to September 30, 1970, $5.75 multiplied by his
years of credited service.



6.
For any such employee whose loss of credited service is on or after
September 30, 1970 and prior to September 30, 1971, $6.25 multiplied by his
years of credited service.



7.
For any such employee whose loss of credited service is on or after
September 30, 1971, $6.25 multiplied by his years of credited service.

schedule g 4: Target rock corporation deferred Pension rates
The monthly amount of such deferred pension commencing at age 65 for an employee
at the Target Rock Facility eligible therefor in accordance with Article
9.02(d)(ii) shall be as follows:


1.
For any such employee whose loss of credited service is on or after June 1, 1967
and prior to September 30, 1968, $4.25 multiplied by his years of credited
service.



2.
For any such employee whose loss of credited service is on or after
September 30, 1968 and prior to September 30, 1969, $5.25 multiplied by his
years of credited service.



3.
For any such employee whose loss of credited service is on or after
September 30, 1969 and prior to September 30, 1970, $5.25 multiplied by his
years of credited service.

 
4.
For any such employee whose loss of credited service is on or after
September 30, 1970 and prior to September 30, 1971, $6.25 multiplied by his
years of credited service.



5.
For any such employee whose credited service was at the Target Rock Corporation
and whose loss of credited service is on or after September 30, 1971, and prior
to June 1, 1975, $8.00 multiplied by his years of credited service.



6.
For any such employee whose credited service was at the Target Rock Corporation
and whose loss of credited service is on or after June 1, 1975, and prior to
May 1, 1977, $9.00 multiplied by his years of credited service.



7.
For any such employee whose credited service was with Target Rock Corporation
and whose loss of credited service is on or after May 1, 1977, the sum of:



$9.00 multiplied by his years of credited service prior to May 1, 1977;


$10.00 multiplied by his years of credited service from May 1, 1977 to
May 1, 1981;


$11.00 multiplied by his years of credited service from May 1, 1981 to
May 1, 1982;


$12.00 multiplied by his years of credited service from May 1, 1982 to
May 1, 1984;


$13.00 multiplied by his years of credited service from May 1, 1984 to
May 1, 1985;





--------------------------------------------------------------------------------




$14.00 multiplied by his years of credited service from May 1, 1985 to
May 1, 1986;


$15.00 multiplied by his years of credited service from May 1, 1986 to
July 31, 1994, but August 1, 1997, if he elected to participate in the
Curtiss-Wright Corporation Savings and Investment Plan;


$17.00 multiplied by his years of credited service from May 1, 1986 to July 31,
1994, if he elected to participate in the Curtiss-Wright Savings and Investment
Plan;


$19.00 multiplied by his years of credited service from August 1, 1997 to
August 1, 1998;


$21.00 multiplied by his years of credited service from August 1, 1998 to
January 1, 2001;


$23.00 multiplied by his years of credited service from January 1, 2001 to
January 1, 2002;


$25.00 multiplied by his years of credited service from January 1, 2002 to
January 1, 2003;


$28.00 multiplied by his years of credited service on or after January 1, 2003.


$30.00 multiplied by his years of credited service on or after January 1, 2004.


$32.00 multiplied by his years of credited service on or after January 1, 2005.


$34.00 multiplied by his years of credited service on or after January 1, 2006.


$36.00 multiplied by his years of credited service on or after January 1, 2007.


$38.00 multiplied by his years of credited service on or after January 1, 2008.


$41.00 multiplied by his years of credited service on or after January 1, 2009.


$47.00 multiplied by his years of Credited Service on or after January 1, 2012.


$49.00 multiplied by his years of Credited Service on or after January 1, 2013.


$51.00 multiplied by his years of Credited Service on or after January 1, 2014.


$54.00 multiplied by his years of Credited Service on or after January 1, 2015.






schedule H: Certain buffalo employees
Buffalo employees:


Bronzino, P. -          $1,657.92





--------------------------------------------------------------------------------




Fennell, J. -          $3,021.00


Knox, D. -         $31,811.00


Niemczycki, J. -      $2,332.00


Osborn, D. -          $9,167.00


Sorrentino, W. -      $8,552.50
schedule i 1: Special factors for additional benefits referenced in Article
6.01(C)


(A)


 
(c)(i)(A)
(c)(i)(B)
(c)(ii)(A)
(c)(ii)(B)
(c)(iii)(A)
(c)(iii)(B)
(c)(iii)(C)
(c)(iii)(D)
Permanent Number
Factor for 8/31/94 Er Indexed Accd for Svc up to 1/1/98
Factor for 8/31/94 Er Indexed Accd for Svc after 1/1/98
Factor for 1.0/1.5% of Avg Comp for Svc from 9/94 to 1/98
Factor for 1.0/1.5% of Avg Comp for Svc after 1/98
Factor applied to 12/31/97 Cash Balance
Factor for 1998 Cash Balance Accrual
Factor for 1999 Cash Balance Accrual
Factor for 2000 Cash Balance Accrual
47348
1.357712
0.223278
2.587989
4.318460
3.103844
3.409738
3.363556
3.252659
60016
0.626981
0.112032
1.641705
2.470229
1.926663
2.050663
2.090425
1.946812
29333
0.380750
0.065781
0.501072
0.930190
0.626109
0.691344
0.716675
0.640006
14745
0.350470
0.135912
0.423607
1.062577
0.524888
0.750000
0.772500
0.689835
308919
0.245972
0.069797
0.361295
0.686298
0.444945
0.521300
0.543344
0.471612
82763
0.315606
0.031211
0.332274
0.595356
0.442195
0.449700
0.473444
0.409565
192
0.178074
0.056171
0.284825
0.715141
0.340802
0.476231
0.497506
0.429841
9335
0.292616
0.056058
0.288145
0.682871
0.389166
0.447413
0.467606
0.400671



(B)


 
(c)(iv)
(c)(iv)
Permanent Number
Additional Annual Benefit
Additional Cash Balance
29413
10,806.74
12,082.39
25873
2,771.29
1,076.75



SCHEdule i 2: Special factors for benefits referenced in Article 6.01(d)





--------------------------------------------------------------------------------




 
 
(d)(i)(A)
 
(d)(i)(B)
 
(d)(ii)(A)
 
(d)(ii)(B)
 
 
 
 
 
 
 
 
 
Social Security Number
 
Factor for 08/31/94 E'er Indexed Accd
for Service up to 12/31/00
 
Factor for 08/31/94 E'er Indexed Accd for Service from 01/01/01 to 12/31/03
 
Factor for 1.0%/1.5% of Avg. Comp for Service from 09/01/94 to 12/31/00
 
Factor for 1.0%/1.5% of Avg. Comp for Service from 01/01/01 to 12/31/03
 
 
 
 
 
 
 
 
 
 
 
0.048891
 
0.049845
 
0.076206
 
1.752618
 
 
0.000000
 
0.000000
 
0.000000
 
0.000000
 
 
0.012630
 
0.021939
 
0.059431
 
0.257717
 
 
0.170235
 
0.107242
 
0.122444
 
0.925566
 
 
0.000000
 
0.000000
 
0.000000
 
0.000000
 
 
0.062936
 
0.046692
 
0.101374
 
0.643049
 
 
0.362002
 
0.186156
 
0.403422
 
3.393319
 
 
0.000000
 
0.000000
 
0.000000
 
0.000000
 
 
0.000000
 
0.000000
 
0.000000
 
0.000000
 
 
0.146986
 
0.068106
 
0.122234
 
1.071600
 
 
0.054142
 
0.092608
 
0.060373
 
0.451201
 
 
0.111586
 
0.072341
 
0.104032
 
0.616748
 
 
0.000000
 
0.000000
 
0.000000
 
0.000000
 
 
0.000000
 
0.000000
 
0.000000
 
0.000000
 
 
0.000000
 
0.000000
 
0.000000
 
0.000000
 
 
0.007044
 
0.005076
 
0.006200
 
0.049163
 
 
0.000000
 
0.000000
 
0.000000
 
0.000000
 
 
0.000000
 
0.000000
 
0.000000
 
0.000000








--------------------------------------------------------------------------------




 
 
(d)(iii)(A)
 
(d)(iii)(B)
 
(d)(iii)(C)
 
(d)(iii)(D)
 
 
 
 
 
 
 
 
 
Social Security Number
 
Factor Applied to 12/31/2000 Cash Balance
 
Factor for 2001 Cash Balance Accrual
 
Factor for 2002 Cash Balance Accrual
 
Factor for 2003 Cash Balance Accrual
 
 
 
 
 
 
 
 
 
 
 
0.055334
 
1.887089
 
1.887089
 
1.887089
 
 
0.005584
 
0.000000
 
0.000000
 
0.000000
 
 
0.000000
 
0.458479
 
0.458479
 
0.458479
 
 
0.127453
 
0.416260
 
0.416260
 
0.416260
 
 
0.011480
 
0.000000
 
0.000000
 
0.000000
 
 
0.026110
 
0.729383
 
0.729383
 
0.729383
 
 
0.261257
 
1.853613
 
1.853613
 
1.853613
 
 
0.013852
 
0.000000
 
0.000000
 
0.000000
 
 
0.036266
 
0.000000
 
0.000000
 
0.000000
 
 
0.083023
 
0.945458
 
0.945458
 
0.945458
 
 
0.070526
 
0.198974
 
0.198974
 
0.198974
 
 
0.064930
 
0.604064
 
0.604064
 
0.604064
 
 
0.034994
 
0.000000
 
0.000000
 
0.000000
 
 
0.001974
 
0.000000
 
0.000000
 
0.000000
 
 
0.009752
 
0.000000
 
0.000000
 
0.000000
 
 
0.034705
 
0.021556
 
0.021556
 
0.021556
 
 
0.036143
 
0.000000
 
0.000000
 
0.000000
 
 
0.073154
 
0.000000
 
0.000000
 
0.000000









SCHEdule i 3: Special factors for benefits referenced in Article 6.01(e)




Part (A)





--------------------------------------------------------------------------------




paragraph:
(e)(i)(A)
(e)(i)(B)
(e)(ii)(A)
(e)(ii)(B)
(e)(iii)(A)
(e)(iii)(B)
(e)(iii)(C)
(e)(iii)(D)
Social Security Number
Factor for 08/31/94 Company Indexed Accrued Benefit for Service up to 12/31/03
Factor for 08/31/94 Company Indexed Accrued Benefit for Service from 01/01/04 to
12/31/06
Factor for 1.0%/1.5% of Average Compen-sation for Service from 09/01/94 to
12/31/03
Factor for 1.0%/1.5% of Average Compen-sation for Service from 01/01/04 to
12/31/06
Factor applied to 12/31/2003 Cash Balance
Factor for 2004 Cash Balance Accrual
Factor for 2005 Cash Balance Accrual
Factor for 2006 Cash Balance Accrual
 
0.000030
0
0.000079
0.000016
0.017028
0
0
0
 
0
0
0.178703
0.620694
0.049070
0.260574
0.260574
0.260574
 
0.094728
0.055325
0.286785
0.760659
0.050949
0.260680
0.260680
0.260680
 
0
0
0.153698
0.381550
0.206495
0.342341
0.342341
0.342341
 
0
0
0.007199
0
0.011785
0
0
0
 
0.084505
0.051585
0.047504
1.790416
0.070325
1.017055
1.017055
1.017055
 
0.549688
0.194709
0.286090
10.426374
0.322283
4.367650
4.367650
4.367650
 
0
0
0.162945
0.328535
0.106133
0.254545
0.254545
0.254545
 
0.035114
0.021058
0.105525
0.275651
0.037198
0.096600
0.096600
0.096600
 
0
0
0.425593
0.873242
0.452687
0.678602
0.678602
0.678602
 
0.010605
0.003032
0.039669
0.054321
0.005594
0.017949
0.017949
0.017949
 
0
0
0.043743
0.130618
0.023690
0.071002
0.071002
0.071002
 
0.316965
0.190944
0.173763
5.314433
0.141206
2.284521
2.284521
2.284521
 
0
0
0.477976
0.983501
0.387945
0.618129
0.618129
0.618129
 
0
0
0.068096
0.204227
0.025206
0.093914
0.093914
0.093914
 
0.030182
0.018106
0.112444
0.290023
0.014176
0.097387
0.097387
0.097387
 
0
0
0.104742
0.316091
0.068122
0.149460
0.149460
0.149460
 
0
0
0.124994
0.336665
0.150871
0.289662
0.289662
0.289662
 
0
0
0.060648
0.007328
0.075764
0
0
0
 
0
0
0.139515
0.433914
0.069886
0.196813
0.196813
0.196813
 
0
0
0.235634
0.736120
0.148019
0.448895
0.448895
0.448895



Part (B)


paragraph:
(e)(iv)
(e)(iv)
Social Security Number
Additional Annual Benefit
Additional Cash Balance
Amount
Allocation Date
 
4,710.46
4,480.10
8/9/04
 
13,128.20
18,906.28
1/23/05



SCHEdule i 4: Special factors for benefits referenced in Article 6.01(f)




paragraph:
(f)(i)(A)
(f)(i)(B)
(f)(ii)(A)
(f)(ii)(B)
(f)(iii)(A)
(f)(iii)(B)
(f)(iii)(C)
(f)(iii)(D)
ID (Last 4 SSN/DOB)
Factor for 08/31/94 Company Indexed Accrued Benefit for Service up to 12/31/06
Factor for 08/31/94 Company Indexed Accrued Benefit for Service from 01/01/07 to
12/31/09
Factor for 1.0%/1.5% of Average Compensation for Service from 09/01/94 to
12/31/06
Factor for 1.0%/1.5% of Average Compensation for Service from 01/01/07 to
12/31/09
Factor applied to 12/31/2006 Cash Balance
Factor for 2007 Cash Balance Accrual
Factor for 2008 Cash Balance Accrual
Factor for 2009 Cash Balance Accrual
 
0
0
0.395743
0.793124
0.191128
0.375262
.0375262
.0375262




--------------------------------------------------------------------------------




 
0
0
0.134417
0.277931
0.061169
0.134380
0.134380
0.134380
 
0
0
0.143437
0.580895
0.057516
0.300007
0.300007
0.300007
 
0
0
0.266972
0.031008
0.070937
0.168199
0.168199
0.168199
 
0
0
0.016481
0.006368
0.007943
0
0
0
 
0.196065
0.060401
0.591087
0.872204
0.052016
0.247898
0.247898
0.247898
 
0
0
0.301441
0.525847
0.062003
0.192332
0.192332
0.192332
 
0
0
0.803788
0.142452
0.370361
0.442327
0.442327
0.442327
 
0
0
0.276280
0.711843
0.152902
0.381865
0.381865
0.381865
 
0
0
0.393526
5.111894
0.329333
2.211309
2.211309
2.211309
 
0
0
0.134156
0
0.135336
0
0
0
 
 
 
0.211821
0.707844
0.098530
0.348205
0.348205
0.348205
 
0
0
0.521140
0
0.341954
0
0
0
 
0
0
0.392552
0
0.036952
0
0
0
 
0
0
0.268499
0.926240
0.092147
0.392675
0.392675
0.392675
 
0
0
0.033110
0.005650
0.028019
0
0
0
 
0
0
0.050044
0.113856
0.096659
0.101539
0.101539
0.101539
 
0
0
0.116809
0.926363
0.107997
0.505838
0.505838
0.505838
 
0
0
0.546902
0.248918
0.324974
0.262915
0.262915
0.262915
 
0
0
0.021493
0.039890
0.017500
0.026598
0.026598
0.026598
 
0
0
0.107633
0.083898
0.049470
0.038994
0.038994
0.038994
 
0
0
1.131459
0.365078
0.998500
0.683310
0.683310
0.683310
 
0
0
0.008776
0
0.004066
0
0
0
 
0.106181
0.030599
0.141580
1.006776
0.041565
0.441330
0.441330
0.441330
 
0
0
0.117013
0.237729
0.056847
0.107172
0.107172
0.107172
 
0.103103
0.044602
0.442136
0.757476
0.042350
0.213976
0.213976
0.213976
 
0
0
0.409198
0.776448
0.190114
0.361569
0.361569
0.361569
 
0
0
0.289838
1.952508
0.123348
0.783949
0.783949
0.783949
 
0.235065
0.092114
0.552175
2.459187
0.084426
0.709291
0.709291
0.709291
 
0
0
0.567674
0.981303
0.169146
0.433871
0.433871
0.433871
 
0
0
0.013497
0.009652
0.024154
0.008784
0.008784
0.008784
 
0
0
0.846638
0.846852
0.581817
0.684875
0.684875
0.684875
 
0
0
0.086509
1.081857
0.035607
0.439498
0.439498
0.439498
 
0
0
0.365826
0.240766
0.317202
0.281319
0.281319
0.281319
 
0
0
0.047663
0.092362
0.051944
0.076623
03076623
03076623
 
0
0
0.417544
0.951402
0.568307
0.873429
0.873429
0.873429
 
0
0
0.077896
0.961865
0.083130
0.593592
0.593592
0.593592
 
0
0
0.123970
0
0.108089
0
0
0
 
0.352079
0.081123
1.342181
2.229071
0.153487
0.654119
0.654119
0.654119
 
0.151955
0.060147
0.534826
0.982022
0.040162
0.267969
0.267969
0.267969
 
0
0
0.636896
1.136248
0.140655
0.411685
0.411685
0.411685
 
0
0
0.600043
0.913678
0.474784
0.663998
0.663998
0.663998
 
0
0
0.526994
0.621291
0.454438
0.502114
0.502114
0.502114
 
0
0
0.048776
0.009953
0.017850
0
0
0
 
0
0
0.043772
0.099318
0.091797
0.083633
0.083633
0.083633
 
0
0
0.107534
0.263760
0.023241
0.098786
0.098786
0.098786
 
0
0
0.231361
0.981171
0.070808
0.379007
0.379007
0.379007
 
0
0
0.218108
0.321028
0.185860
0.219693
0.219693
0.219693
 
0
0
0.208721
0.493638
0.049417
0.183390
0.183390
0.183390
 
0
0
0.003290
0.000324
0.001405
0
0
0
 
0
0
0.138953
0.439812
0.066331
0.220391
0.220391
0.220391
 
0.161407
0
0.085203
0
0.151077
0
0
0
 
0
0
0.097845
0.890468
0.056880
0.555118
0.555118
0.555118






--------------------------------------------------------------------------------








schedule J: Special PROVISIONS APPLICABLE TO employees of ACQUIRED ENTITIEs


The provisions of this Schedule J shall apply to Employees who were formerly
employed by entities that were acquired by the Company or an Affiliated Company
and, to the extent specified, to Employees who are employed at such operations
or facilities subsequent to the acquisition thereof.


Prior to January 1, 2005 the term “Entry Date” as used herein, shall mean the
first day of every January, April, July and October. After January 1, 2005
employees enter the Plan following completion of one Year of Service in
accordance with Article 2.01.


1.
Aviall, Inc.

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 21, 1996 whose immediate prior service
was with the Aviall, Inc. and who was employed by such entity at such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from May 21, 1996.

2.
Alpha Heat Treaters Division of Alpha-Beta Industries, Inc.

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 30, 1998 whose immediate prior service
was with the Alpha Heat Treaters Division of Alpha-Beta Industries, Inc. and who
was employed by such entity at such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from April 30, 1998.




--------------------------------------------------------------------------------




3.
Servus

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on August 1, 1998 whose immediate prior service
was with Servus and who was employed by such entity at such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from August 1, 1998.

4.
Enertech

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on August 1, 1998 whose immediate prior service
was with Enertech and who was employed by such entity at such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from August 1, 1998.

5.
Metallurgical Processing, Inc.

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on July 1, 1999 whose immediate prior service
was with Metallurgical Processing, Inc. and who was employed by such entity at
such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.






--------------------------------------------------------------------------------




(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from July 1, 1999.

6.
Teledyne Fluid Systems - Farris/Sprague

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on August 28, 1999 whose immediate prior
service was with Teledyne Fluid Systems and who was employed by such entity at
such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from August 28, 1999.

7.
EF Quality Heat Treating

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 14, 2000 whose immediate prior
service was with EF Quality Heat Treating and who was employed by such entity at
such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from December 14, 2000.

8.
Lau Defense Systems and Vista Controls

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 1, 2001 whose immediate prior
service was with Lau Defense Systems or Vista Controls and who was employed by
such entity at such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 



--------------------------------------------------------------------------------




(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from November 1, 2001.

9.
Ironbound Heat Treating Company

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 5, 2001 whose immediate prior
service was with Ironbound Heat Treating Company and who was employed by such
entity at such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from November 5, 2001.

10.
Peerless Instrument Company

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 8, 2001 whose immediate prior
service was with Peerless Instrument Company and who was employed by such entity
at such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from November 8, 2001.

11.
Deltavalve USA, L.L.C.

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 12, 2001 whose immediate prior
service was with Deltavalve USA, L.L.C. and who was employed by such entity at
such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service,




--------------------------------------------------------------------------------




and shall remain eligible so long as he or she continues to satisfy the
eligibility requirements in Article 2.01(b)(i) and (ii).
 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from December 12, 2001.

12.
Bodycote Thermal Processing

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 19, 2001 whose immediate prior
service was with Bodycote Thermal Processing and who was employed by such entity
at such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from December 19, 2001.

13.
Penny & Giles Controls, Inc.

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 1, 2002 whose immediate prior service
was with Penny & Giles Controls, Inc. and who was employed by such entity at
such date:


(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from April 1, 2002.

14.
Autronics Corp.

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 1, 2002 whose immediate prior service
was with Autronics Corp. and who was employed by such entity at such date:





--------------------------------------------------------------------------------




(a)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(b)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(c)
For purposes of determining Credited Service, he shall have Credited Service
computed from April 1, 2002.

15.
Curtiss-Wright Electro-Mechanical Corp.

Notwithstanding any provision hereof to the contrary, no Employee who is
employed by Curtiss-Wright Electro-Mechanical Corp., or any subsidiary or
division thereof shall be eligible to become a Participant in this Plan.
16.
TAPCO

(a)
Notwithstanding any provision hereof to the contrary, no Employee who is
employed by TAPCO International, Inc., or any subsidiary or division thereof
shall be eligible to become a Participant in this Plan prior to
November 1, 2004.



(b)
Effective as of October 1, 2004, an Employee at the operations and facilities
acquired by the Company in its acquisition of TAPCO shall be eligible to become
a Participant in accordance with Article 2.01(b), but shall not accrue any
benefits under the Plan, except for benefits determined in accordance with
Article 4.

17.
Collins Technologies

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on March 1, 2003 whose immediate prior service
was with Collins Technologies and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Collins
Technologies, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any




--------------------------------------------------------------------------------




benefits under the Plan, except for benefits determined in accordance with
Article 4.
18.
Advanced Materials Process Corp.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on March 12, 2003 whose immediate prior service
was with Advanced Materials Process Corp. and who was employed by such entity at
such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 
(ii)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Advanced
Materials Process Corp., who is not an Employee described in paragraph (a),
shall be eligible to become a Participant in accordance with Article 2.01(b).

19.
E/M Coatings

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 2, 2003 whose immediate prior service
was with E/M Coatings and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of E/M
Coatings, who is not an Employee described in paragraph (a), shall be eligible
to become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.




--------------------------------------------------------------------------------




20.
Peritek Corp.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on August 1, 2003 whose immediate prior service
was with Peritek Corp. and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Peritek
Corp., who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

21.
Systran Corp.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 1, 2003 whose immediate prior
service was with Systran Corp. and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 
(ii)
Such an Employee shall be 100% vested in his benefit as determined in accordance
with Article 4.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Systran
Corp., who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

22.
Collins, Long Island (formerly referred to as Novatronics, Inc.)

(a)
Notwithstanding any provision hereof to the contrary, no Employee who is
employed at operations or facilities acquired by the Company in its acquisition
of Novatronics, Inc. shall be eligible to become a Participant in this Plan
prior to September 1, 2005.




--------------------------------------------------------------------------------






(b)
Effective as of September 1, 2005, an Employee at the operations and facilities
acquired by the Company in its acquisition of Novatronics, Inc. shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.02. In computing the benefits accrued under Article
4.02, only Compensation earned on and after September 1, 2005 shall be counted.



(c)
For purposes of determining an Employee’s Vesting Years of Service, the
Employee’s period of prior service with Novatronics, Inc. rendered prior to the
date of acquisition shall be included. In computing such prior service, an
Employee who is credited with at least one Hour of Service prior to July 1 of a
calendar year shall receive one full Vesting Year of Service for that calendar
year; otherwise no credit shall be credited for that calendar year.

23.
DY4 Systems, Inc.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on January 31, 2004 whose immediate prior
service was with DY4 Systems, Inc. and who was employed by such entity at such
date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of DY4
Systems, Inc., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.



24.
Everlube Products

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 2, 2004 whose immediate prior service
was with Everlube Products and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,




--------------------------------------------------------------------------------




however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.
 
(ii)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Everlube
Products, who is not an Employee described in paragraph (a), shall be eligible
to become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

25.
IMES Engineering, Inc.

(a)
Notwithstanding any provision hereof to the contrary, no Employee who is
employed at any operations or facilities acquired by the Company in its
acquisition of IMES Engineering, Inc. shall be eligible to become a Participant
in this Plan.



(b)
Effective January 1, 2009, any Employee who is employed at any operations or
facilities acquired by the Company in its acquisition of IMES Engineering, Inc.
shall be eligible to participate in the Cash Balance Account as described in
Article 4.



(c)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with IMES Engineering, Inc.
immediately prior to its acquisition by Curtiss-Wright Corporation shall be
included.



(d)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of IMES
Engineering, Inc., who is not an Employee of IMES Engineering, Inc. on
January 1, 2009 shall be eligible to become a Participant in accordance with
Article 2.01(b), but shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

26.
Nova Machine Products Corp.

Notwithstanding any provision hereof to the contrary, no Employee who is
employed at any operations or facilities acquired by the Company in its
acquisition of Nova Machine Products Corp. shall be eligible to become a
Participant in this Plan.


Effective January 1, 2008, Nova Machine Products Corp. employees will be
eligible to participate in the Cash Balance Account as described in Article 4.
27.
Trentec, Inc.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 24, 2004 whose immediate prior service
was with Trentec, Inc. and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or




--------------------------------------------------------------------------------




her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.
 
(ii)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Trentec,
Inc., who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Section 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

28.
Primagraphics

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 28, 2004 whose immediate prior service
was with Primagraphics and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Primagraphics, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

29.
IMC Magnetics Corporation

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee whose immediate prior service was with IMC Magnetics
Corporation and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue




--------------------------------------------------------------------------------




any benefits under the Plan, except for benefits determined in accordance with
Article 4.
 
(ii)
For purposes of determining Vesting Years of Service, his or her period of such
prior service determined from his or latest date of hire with IMC prior to its
acquisition by Curtiss-Wright Corporation shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of IMC
Magnetics Corporation, who is not an Employee described in paragraph (a), shall
be eligible to become a Participant in accordance with Article 2.01(b), but
shall not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

30.
Scientech LLC.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 9, 2007, whose immediate prior service
was with Scientech LLC and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, his or her period of such
prior service determined from his or latest date of hire with Scientech LLC
prior to its acquisition by Curtiss-Wright Corporation shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Scientech LLC, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

31.
Valve Systems and Controls

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on June 1, 2007, whose immediate prior service
was with Valve Systems and Controls and who was employed by such entity at such
date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue




--------------------------------------------------------------------------------




any benefits under the Plan, except for benefits determined in accordance with
Article 4.
 
(ii)
For purposes of determining Vesting Years of Service, his or her period of such
prior service determined from his or latest date of hire with Valve Systems and
Controls prior to its acquisition by Curtiss-Wright Corporation shall be
included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Valve
Systems and Controls, who is not an Employee described in paragraph (a), shall
be eligible to become a Participant in accordance with Article 2.01(b), but
shall not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

32.
Parylene Coating Services, Inc. (PCS)

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on September 3, 2008, whose immediate prior
service was with Parylene Coating Services, Inc. (PCS) and who was employed by
such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Parylene Coating
Services, Inc. (PCS) prior to its acquisition by Curtiss-Wright Corporation
shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Parylene
Coating Services, Inc. (PCS), who is not an Employee described in paragraph (a),
shall be eligible to become a Participant in accordance with Article 2.01(b),
but shall not accrue any benefits under the Plan, except for benefits determined
in accordance with Article 4.

33.
V-Metro

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on October 15, 2008, whose immediate prior
service was with V-Metro and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of
January 1, 2009, and shall remain eligible so long as he or she continues




--------------------------------------------------------------------------------




to satisfy the eligibility requirements in Article 2.01(b)(i) and (ii),
provided, however, that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.
 
(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with V-Metro prior to its
acquisition by Curtiss-Wright Corporation shall be included.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of V-Metro,
who is not an Employee described in paragraph (a), shall be eligible to become a
Participant in accordance with Article 2.01(b), but shall not accrue any
benefits under the Plan, except for benefits determined in accordance with
Article 4.

34.
Nu-Torque

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on January 16, 2009 whose immediate prior
service was with Nu-Torque and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Nu-Torque immediately
prior to its acquisition by Curtiss-Wright Corporation.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Nu-Torque, who is not an Employee described in paragraph (a), shall be eligible
to become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.”

35.
EST Group

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on March 6, 2009 whose immediate prior service
was with EST Group and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of
July 1, 2009, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 



--------------------------------------------------------------------------------




(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with EST Group immediately
prior to its acquisition by Curtiss-Wright Corporation.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of EST
Group, who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

36.
Northeast Technology Corporation (NETCO)

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 15, 2009 whose immediate prior service
was with Northeast Technology Corporation (NETCO) and who was employed by such
entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Northeast Technology
Corporation (NETCO) immediately prior to its acquisition by Curtiss-Wright
Corporation.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Northeast Technology Corporation (NETCO), who is not an Employee described in
paragraph (a), shall be eligible to become a Participant in accordance with
Article 2.01(b), but shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

37.
Modumend, Inc.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on June 19, 2009 whose immediate prior service
was with Modumend, Inc. and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.




--------------------------------------------------------------------------------




 
(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Modumend, Inc.
immediately prior to its acquisition by Curtiss-Wright Corporation.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Modumend, Inc., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.



38.
Hybricon Corporation

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on June 1, 2010 whose immediate prior service
was with Hybricon Corporation and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of October 1,
2010, and shall remain eligible so long as he or she continues to satisfy the
eligibility requirements in Article 2.01(b)(i) and (ii), provided, however, that
such an Employee shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

 
(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Hybricon Corporation
immediately prior to its acquisition by Curtiss-Wright Corporation.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Hybricon
Corporation, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

39.
Predator Systems, Inc.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on January 7, 2011 whose immediate prior
service was with Predator Systems, Inc. and who was employed by such entity on
such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the eligibility requirements in Article 2.01(a),
provided, however that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Predator Systems, Inc.
immediately prior to its acquisition by the Company.




--------------------------------------------------------------------------------






(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Predator
Systems, Inc., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(a), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

40.
Douglas Equipment Ltd.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 6, 2011 whose immediate prior service
was with Douglas Equipment Ltd. and who was employed by such entity on such
date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the eligibility requirements of Article 2.01(a),
provided, however that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Douglas Equipment Ltd.
immediately prior to the acquisition of its assets by the Company.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of Douglas Equipment Ltd., who is not an Employee described in paragraph
(a), shall be eligible to become a Participant in accordance with Article
2.01(a), but shall not accrue any benefits under the Plan, except for benefits
determined in accordance with Article 4.

41.
BASF Surface Technologies

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 8, 2011 whose immediate prior service
was with the Surface Technologies business of BASF Corporation and who was
employed by such entity on such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the eligibility requirements in Article 2.01(a),
provided, however that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with BASF Corporation
immediately prior to the acquisition of the assets of its Surface Technologies
business by the Company.






--------------------------------------------------------------------------------




(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of the Surface Technologies business of BASF Corporation, who is not an
Employee described in paragraph (a), shall be eligible to become a Participant
in accordance with Article 2.01(a), but shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.

42.
IMR Test Labs

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on July 25, 2011 whose immediate prior service
was with IMR Test Labs and who was employed by such entity on such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the eligibility requirements in Article 2.01(a),
provided, however that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with IMR Test Labs immediately
prior to the acquisition of its assets by the Company.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of IMR Test Labs, who is not an Employee described in paragraph (a),
shall be eligible to become a Participant in accordance with Article 2.01(a),
but shall not accrue any benefits under the Plan, except for benefits determined
in accordance with Article 4.

43.
ACRA Control, Inc.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on July 28, 2011 whose immediate prior service
was with ACRA Control, Inc. and who was employed by such entity on such date:



(i)
Such an Employee shall be eligible to participate in the Plan as of the later of
January 1, 2012, or the date he or she completes a Year of Eligibility Service,
which Year of Eligibility Service shall include such prior service, and shall
remain eligible so long as he or she continues to satisfy the eligibility
requirements in Article 2.01(a), provided, however that such an Employee shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with ACRA Control, Inc.
immediately prior to its acquisition by the Company.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of ACRA
Control,




--------------------------------------------------------------------------------




Inc., who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Article 2.01(a), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.
44.
South Bend Controls Holdings, LLC

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on October 11, 2011 whose immediate prior
service was with South Bend Controls Holdings, LLC and who was employed by such
entity on such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the eligibility requirements in Article 2.01(a),
provided, however that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with South Bend Controls
Holdings, LLC immediately prior to the acquisition of its assets by the Company.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of South Bend Controls Holdings, LLC, who is not an Employee described in
paragraph (a), shall be eligible to become a Participant in accordance with
Article 2.01(a), but shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

45.
Anatec International, Inc.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 5, 2011 whose immediate prior
service was with Anatec International, Inc. and who was employed by such entity
on such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the eligibility requirements in Article 2.01(a),
provided, however that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Anatec International,
Inc. immediately prior to the acquisition of its assets by the Company.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of Anatec International, Inc., who is not an Employee described in
paragraph (a), shall




--------------------------------------------------------------------------------




be eligible to become a Participant in accordance with Article 2.01(a), but
shall not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.
46.
Lambert, MacGill, Thomas, Inc.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 5, 2011 whose immediate prior
service was with Lambert, MacGill, Thomas, Inc. and who was employed by such
entity on such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the eligibility requirements in Article 2.01(a),
provided, however that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Lambert, MacGill, Thomas,
Inc. immediately prior to the acquisition of its assets by the Company.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of Lambert, MacGill, Thomas, Inc., who is not an Employee described in
paragraph (a), shall be eligible to become a Participant in accordance with
Article 2.01(a), but shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

47.
Penny and Giles Drives Technology

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 1, 2012 whose immediate prior
service was with Penny and Giles Drives Technology (“PGDT”) and who was employed
by such entity on such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01, provided, however, that such an Employee shall not accrue any
benefits under the Plan, except for benefits determined in accordance with
Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with PGDT immediately prior to
its acquisition by Curtiss-Wright Corporation.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
PGDT operations and facilities acquired by Curtiss-Wright Corporation who is not
an




--------------------------------------------------------------------------------




Employee described in paragraph (a), shall be eligible to become a Participant
in accordance with Article 2.01, but shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.
48.
AP Services, LLC

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 5, 2012 whose immediate prior
service was with AP Services, LLC or an affiliate thereof (“AP”) and who was
employed by such entity on such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01, provided, however, that such an Employee shall not accrue any
benefits under the Plan, except for benefits determined in accordance with
Article 4 effective for periods beginning on or after January 1, 2013.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with AP immediately prior to
its acquisition by Curtiss-Wright Corporation.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
AP operations and facilities acquired by Curtiss-Wright Corporation who is not
an Employee described in paragraph (a), shall be eligible to become a
Participant in accordance with Article 2.01, but shall not accrue any benefits
under the Plan, except for benefits determined in accordance with Article 4
effective for periods beginning on or after January 1, 2013.

49.
Cimarron Energy Inc.

Notwithstanding any provision in this Plan to the contrary:


(a)
For purposes of determining Years of Eligibility Service and Vesting Years of
Service with respect to any Employee who became an Employee on November 26,
2012, whose immediate prior service was with Cimarron Energy Inc. (“Cimarron”)
or an affiliate thereof, and who was employed by such entity at such date,
service shall commence with his or her most recent date of hire with such entity
immediately prior to its acquisition by Curtiss-Wright Corporation.



(b)
An Employee at the operations and facilities that were acquired by
Curtiss-Wright Corporation in its acquisition of Cimarron, whether or not such
Employee is described in paragraph (a) above, shall not be eligible to
participate in and accrue any benefits under the Plan while employed at such
operations and facilities.



50.
Williams Controls, Inc.

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities that were acquired by Curtiss-Wright Corporation in
its acquisition of Williams



--------------------------------------------------------------------------------




Controls, Inc. on December 14, 2012, shall not be eligible to participate in and
accrue any benefits under the Plan while employed at such operations and
facilities.
51.
Exlar Corporation

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities that were acquired by Curtiss-Wright Corporation in
its acquisition of Exlar Corporation on January 2, 2013, shall not be eligible
to participate in and accrue any benefits under the Plan while employed at such
operations or facilities.
52.
F.W. Gartner Thermal Spraying, Ltd.

(a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on January 3, 2013, whose immediate prior
service was with F.W. Gartner Thermal Spraying, Ltd. or an affiliate thereof
(“Gartner”) and who was employed by such entity at such date:



(i)
Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01, provided, however, that such an Employee shall not accrue any
benefits under the Plan, except for benefits determined in accordance with
Article 4.



(ii)
For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Gartner immediately prior
to its acquisition by Curtiss‑Wright Corporation.



(b)
Notwithstanding any provision in this Plan to the contrary, an Employee at the
Gartner operations and facilities acquired by the Company, who is not an
Employee described in paragraph (a), shall be eligible to become a Participant
in accordance with Article 2.01, but shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.





SCHEDULE K 1: SPECIAL PROVISIONS FOR SUPPLEMENTAL CREDITS FOR PARTICIPANTS
AFFECTED BY CERTAIN REDUCTIONS IN FORCE
1.
Target Rock Operations - August 1, 2000 through August 15, 2000

For each Participant employed at the Company's Target Rock operations and whose
employment with the Company is terminated between August 1, 2000 and
August 15, 2000, in connection with or as a result of a reduction in force at
the Target Rock operations, a supplemental credit shall be added to his
Escalating Annuity Benefit. The amount of such supplemental credits shall be
determined as follows: an amount equal to the product of (i) 4/75, (ii) his
number of years of Service, and (iii) his weekly base rate of pay, provided,
however, that the number of years of Service taken into account for this purpose
shall not be less than 4 years and shall not be greater than 24 years.



--------------------------------------------------------------------------------




2.
Company-wide Operations - August 24, 2001 through November 17, 2001

For each Participant whose employment with the Company is terminated between
August 24, 2001 and November 17, 2001, in connection with or as a result of the
Company's reduction in force program, a supplemental credit shall be added to
his Escalating Annuity Benefit. The amount of such supplemental credits, shall
be determined as follows: an amount equal to the product of (i) 8/75, (ii) his
number of years of Service, and (iii) his weekly base rate of pay, provided,
however, that the number of years of Service taken into account for this purpose
shall not be less than 4 years and shall not be greater than 24 years for a
Participant who is a salaried or exempt employee and shall not be greater than 8
years for a Participant who is a nonexempt employee.
3.
Corporate Headquarters, Farris, Gastonia, Shelby, Flight Systems - Miami, and
Metal Improvement - Carlstadt: February 1, 2002 through March 29, 2002

For each Participant whose employment with the Company is terminated between
February 1, 2002 and March 29, 2002, in connection with or as a result of the
Company's reduction in force program at the Corporate headquarters, and at
Farris, Gastonia, Flight Systems - Miami, and Metal Improvement - Carlstadt
operations, a supplemental credit shall be added to his Escalating Annuity
Benefit. The amount of such supplemental credits, shall be determined as
follows: an amount equal to the product of (i) 8/75, (ii) his number of years of
Service, and (iii) his weekly base rate of pay, provided, however, that the
number of years of Service taken into account for this purpose shall not be less
than 4 years and shall not be greater than 24 years for a Participant who is a
salaried or exempt employee and shall not be greater than 8 years for a
Participant who is a nonexempt employee.
4.
Flight Systems - Shelby, Flight Systems - Lau/Vista, Flow Control - Target Rock,
Metal Improvement, and Corporate Headquarters: August 29, 2002 through October
31, 2002

For each Participant whose employment with the Company is terminated between
August 29, 2002 and October 31, 2002, in connection with or as a result of the
Company's reduction in force program at the Flight Systems - Shelby, Flight
Systems - Lau/Vista, Flow Control - Target Rock, and Metal Improvement
operations and at the Corporate headquarters, a supplemental credit shall be
added to his Escalating Annuity Benefit. The amount of such supplemental
credits, shall be determined as follows: an amount equal to the product of (i)
8/75, (ii) his number of years of Service, and (iii) his weekly base rate of
pay, provided, however, that the number of years of Service taken into account
for this purpose shall not be less than 4 years and shall not be greater than 24
years for a Participant who is a salaried or exempt employee and shall not be
greater than 8 years for a Participant who is a nonexempt employee.
5.
Metal Improvement: June 6, 2003 through June 30, 2003

For each Participant whose employment with the Company is terminated between
June 6, 2003 and June 30, 2003, in connection with or as a result of the
Company's reduction in force program at the Metal Improvement operations, a
supplemental credit shall be added to his Escalating Annuity Benefit. The amount
of such supplemental credits, shall be determined as follows: an amount equal to
the product of (i) 8/75, (ii) his number of years of Service, and (iii) his
weekly base rate of pay, provided, however, that the number of years of Service
taken into account for this purpose shall not be less than 4 years and shall not
be greater than 24 years for a Participant who is a salaried or exempt employee
and shall not be greater than 8 years for a Participant who is a nonexempt
employee.



--------------------------------------------------------------------------------




6.
Controls - Pine Brook, NJ and Commercial Technologies: March 10, 2004 through
April 9, 2004

For each Participant whose employment with the Company is terminated between
March 10, 2004 and April 9, 2004, in connection with or as a result of the
closure of the Controls - Pine Brook, NJ operations or the sale of the
Commercial Technologies business unit, a supplemental credit shall be added to
his Escalating Annuity Benefit. The amount of such supplemental credits, shall
be determined as follows: an amount equal to the product of (i) 8/75, (ii) his
number of years of Service, and (iii) his weekly base rate of pay, provided,
however, that the number of years of Service taken into account for this purpose
shall not be less than 4 years and shall not be greater than 24 years for a
Participant who is a salaried or exempt employee and shall not be greater than 8
years for a Participant who is a nonexempt employee.
7.
Controls -- Synergy, San Diego, CA Business Unit: February 1, 2005 through April
15, 2005

For each Participant whose employment with the Company is terminated between
February 1, 2005 and April 15, 2005, in connection with or as a result of the
reduction in force at the Controls - Synergy, San Diego, CA business unit, a
supplemental credit shall be added to his Escalating Annuity Benefit. The amount
of such supplemental credit shall be determined as follows: an amount equal to
the product of (i) 8/75, (ii) the greater of (A) four or (B) his number of years
of Service, and (iii) his weekly base rate of pay, provided, however, that for a
Participant who is a nonexempt employee, the number taken into account for
purposes of item (ii) shall not be less than the sum of (A) two, plus (B) his
number of years of Service.
8.
Controls Embedded Computing San Diego and Santa Clarita CA and Littleton MA
Business Units, and Controls Integrated Sensing, Long Beach CA Business Unit:
January 12, 2006 through February 10, 2006

For each Participant whose employment with the Company is terminated between
January 12, 2006 and February 10, 2006, in connection with or as a result of the
Company’s reduction in force program at the Controls Embedded Computing, San
Diego and Santa Clarita CA, and Littleton MA business units, and Controls
Integrated Sensing, Long Beach CA business unit, a supplemental credit shall be
added to his Escalating Annuity Benefit. The amount of such supplemental credit
shall be determined as follows: an amount equal to the product of (i) 4/75, (ii)
his number of years of Service, and (iii) his weekly base rate of pay, provided,
however, that the number of years of Service taken into account for this purpose
shall not be less than 2 years and shall not be greater than 24 years for a
Participant who is a salaried or exempt employee and shall not be greater than 6
years for a Participant who is a nonexempt employee.
9.
Controls Embedded Computing San Diego and Santa Clarita CA and Littleton MA
Business Units, and Controls Integrated Sensing, Long Beach CA Business Unit:
April 25, 2006 through June 10, 2006

For each Participant whose employment with the Company is terminated between
April 25, 2006 and June 10, 2006, in connection with or as a result of the
Company’s reduction in force program at the Controls Embedded Computing, San
Diego and Santa Clarita CA, Dayton, OH, Leesburg, VA and Littleton MA business
units a supplemental credit shall be added to his Escalating Annuity Benefit.
The amount of such supplemental credit shall be determined as follows: an amount
equal to the product of (i) 4/75, (ii) his number of years of Service, and (iii)
his weekly base rate of pay, provided, however, that the number of years of
Service taken into account for this purpose shall



--------------------------------------------------------------------------------




not be less than 2 years and shall not be greater than 24 years for a
Participant who is a salaried or exempt employee and shall not be greater than 6
years for a Participant who is a nonexempt employee.


schedule k 2: Special Vesting provisions for participants affected by certain
reductions in force
1.
Target Rock Operations - August 1, 2000 through August 15, 2000

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between August 1, 2000 and
August 15, 2000, in connection with or as a result of a reduction in force at
the Target Rock operations shall be 100% vested in his Normal Retirement Benefit
and his Escalating Annuity Benefit.
2.
Company-wide Operations - August 24, 2001 through November 17, 2001

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between August 24, 2001 and
November 17, 2001, in connection with or as a result of the Company's reduction
in force program shall be 100% vested in his Normal Retirement Benefit and his
Escalating Annuity Benefit.
3.
Corporate Headquarters, Farris, Gastonia, Shelby, Flight Systems - Miami, and
Metal Improvement - Carlstadt: February 1, 2002 through March 29, 2002

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between February 1, 2002 and
March 29, 2002, in connection with or as a result of the Company's reduction in
force program at Corporate headquarters, and at the Farris, Gastonia, Flight
Systems - Miami, and Metal Improvement - Carlstadt operations shall be 100%
vested in his Normal Retirement Benefit and his Escalating Annuity Benefit.
4.
Flight Systems - Shelby, Flight Systems - Lau/Vista, Flow Control - Target Rock,
Metal Improvement, and Corporate Headquarters: August 29, 2002 through October
31, 2002

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between August 29, 2002 and
October 31, 2002, in connection with or as a result of the Company's reduction
in force program at the Flight Systems - Shelby, Flight Systems - Lau/Vista,
Flow Control - Target Rock, and Metal Improvement operations and at Corporate
headquarters shall be 100% vested in his Normal Retirement Benefit and his
Escalating Annuity Benefit.
5.
Metal Improvement: June 6, 2003 through June 30, 2003

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between June 6, 2003 and
June 30, 2003, in connection with or as a result of the Company's reduction in
force program at the Metal Improvement operations shall be 100% vested in his
Normal Retirement Benefit and his Escalating Annuity Benefit.
6.
Controls - Pine Brook, NJ and Commercial Technologies: March 10, 2004 through
April 9, 2004

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between March 10, 2004 and
April 9, 2004, in connection with or as a result



--------------------------------------------------------------------------------




of the closure of the Controls - Pine Brook, NJ operations or the sale of the
Commercial Technologies business unit shall be 100% vested in his Normal
Retirement Benefit and his Escalating Annuity Benefit.
7.
Controls -- Synergy, San Diego, CA Business Unit: February 1, 2005 through April
15, 2005

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between February 1, 2005 and
April 15, 2005, in connection with or as a result of the reduction in force at
the Controls - Synergy, San Diego, CA business unit, shall be 100% vested in his
Escalating Annuity Benefit.
8.
Controls Embedded Computing San Diego and Santa Clarita CA and Littleton MA
Business Units, and Controls Integrated Sensing, Long Beach CA Business Unit:
January 12, 2006 through February 10, 2006

Notwithstanding any provisions hereof to the contrary, a Participant whose
employment with the Company is terminated between January 12, 2006 and
February 10, 2006, in connection with or as a result of the Company’s reduction
in force program at the Controls Embedded Computing, San Diego and Santa Clarita
CA, and Littleton MA business units, and Controls Integrated Sensing, Long Beach
CA Business Unit shall be 100% vested in any Normal Retirement Benefit and any
Escalating Annuity Benefit to which he or she may be eligible and entitled.
9.
Controls Embedded Computing San Diego and Santa Clarita CA and Littleton MA
Business Units, and Controls Integrated Sensing, Long Beach CA Business Unit:
April 25, 2006 through June 10, 2006

Notwithstanding any provisions hereof to the contrary, a Participant whose
employment with the Company is terminated between April 25, 2006 and
June 10, 2006, in connection with or as a result of the Company’s reduction in
force program at the Controls Embedded Computing, San Diego and Santa Clarita
CA, Dayton, OH, Leesburg, VA and Littleton MA business units, shall be 100%
vested in any Normal Retirement Benefit and any Escalating Annuity Benefit to
which he or she may be eligible and entitled.




165


EMD Appendix














CURTISS-WRIGHT CORPORATION RETIREMENT PLAN


EMD COMPONENT







--------------------------------------------------------------------------------


















Effective as of
January 1, 2015


ii




TABLE OF CONTENTS


TABLE OF CONTENTS    i
INTRODUCTION    1
SECTION 1 - DEFINITIONS    3
SECTION 2 - ELIGIBILITY FOR RETIREMENT    17
SECTION 3 - ELIGIBILITY AND EMPLOYEE CONTRIBUTIONS    18
SECTION 4 - NORMAL RETIREMENT PENSION    20
SECTION 5 - EARLY RETIREMENT PENSION    24
SECTION 6 - VESTED PENSION    26
SECTION 7 - REFUNDS OF EMPLOYEE CONTRIBUTIONS    28
SECTION 8 - SURVIVING SPOUSE BENEFIT FOR DEATH BEFORE RETIREMENT    29
SECTION 9 - SURVIVING SPOUSE BENEFIT FOR CERTAIN VESTED EMPLOYEES    31
SECTION 10 - FORM OF PENSION PAYMENTS    33
SECTION 11 - DESIGNATION OF BENEFICIARY    43
SECTION 12 - ADMINISTRATION    44
SECTION 13 - FUNDING    49
SECTION 14 - ACQUISITIONS, SALES, AND OTHER DISPOSITIONS    50
SECTION 15 - TRANSFERRED EMPLOYEES    52
SECTION 16 - SUSPENSION OF BENEFITS AND REEMPLOYMENT    55



--------------------------------------------------------------------------------




SECTION 17 - MISCELLANEOUS    57
SECTION 18 - AMENDMENT AND TERMINATION    67
SECTION 19 - FLAT RATE METHOD FOR 1994    69
APPENDIX A - TOP HEAVY PROVISIONS    72
APPENDIX B - SECTION 415 LIMITATIONS    75
APPENDIX C - HISTORICAL FORMULAS    77
APPENDIX D - PARTICIPATING EMPLOYERS    85
Appendix E - Special Rules Applicable to Specified Represented Employees at
Engineered Pump Division    86




CURTISS-WRIGHT CORPORATION RETIREMENT PLAN


EMD COMPONENT
 


INTRODUCTION


The Curtiss-Wright Electro-Mechanical Division Pension Plan (the “EMD Plan”) was
established effective October 29, 2002, to provide retirement benefits for
eligible employees of the Curtiss-Wright Electro-Mechanical Corporation (“EMD”),
a wholly owned subsidiary of Curtiss-Wright Flow Control Corporation (“CWFC”), a
wholly owned subsidiary of Curtiss-Wright Corporation.


In a transaction that was effective October 29, 2002, CWFC acquired the
operations that comprise EMD from Westinghouse Government Services Company LLC.
(“WGSC”), a subsidiary of Washington Group International, Inc. (“WGI”). Prior to
the acquisition of EMD by CWFC, eligible employees at EMD participated in the
Westinghouse Government Services Group Pension Plan (the “Predecessor Plan”), a
pension plan maintained by WGSC and qualified under Section 401(a) of the Code.
In accordance with an agreement between CWFC and WGSC, assets and liabilities
under the Predecessor Plan (the “Transferred Assets and Liabilities”),
determined as of the Effective Date, were transferred to the EMD Plan in a
transaction that complied with Section 414(l) of the Code. The Transferred
Assets and Liabilities comprised liabilities for benefits of participants in the
Predecessor Plan who were employed at EMD as of the Effective Date and for
benefits of participants in the Predecessor Plan who had terminated employment
at EMD with a vested right to a deferred benefit from the Predecessor Plan or
who had commenced receiving benefits from the Predecessor Plan prior to the
Effective Date.


Benefits taken into account in the determination of the Transferred Assets and
Liabilities that are payable to participants who had terminated or retired from
employment at EMD prior to the Effective Date shall be determined in accordance
with the terms of the Predecessor Plan as in effect on the date the participant
terminated or retired from employment at EMD.





--------------------------------------------------------------------------------




For employees whose benefits were taken into account in the determination of the
Transferred Assets and Liabilities (the “WGSC Transferees”), "Compensation”,
Credited Service", and "Eligibility Service" under this EMD Plan include
compensation, credited service, and eligibility service under the terms of the
Predecessor Plan for periods prior to the effective date of such transfer.


Effective January 1, 2007, the EMD Plan was merged into the Curtiss-Wright
Corporation Retirement Plan, and became a component of the Curtiss-Wright
Corporation Retirement Plan. The provisions of this document, as set forth
herein, are intended to apply to Participants who were employed at EMD on or
after January 1, 2015 unless otherwise indicated.


Origin and Scope of the Predecessor Plan:


The Predecessor Plan was first effective on April 1, 1999 and was established
subsequent to the acquisition of EMD and certain other businesses from CBS
Corporation (“CBS”) by WGNH Acquisition LLC, an indirect subsidiary of WGI. The
Predecessor Plan generally mirrored the provisions of the GESCO Residual Pension
Plan (the “GESCO Plan”), a pension plan maintained by CBS, as then in effect.
Subsequent to the establishment of the Predecessor Plan, assets and liabilities
under the GESCO Plan were transferred to the Predecessor Plan in a transaction
that complied with Section 414(l) of the Code.


The Predecessor Plan generally included the provisions of the GESCO Plan that
were applicable prior to the effective date of the Predecessor Plan, which
provisions set out the benefits, rights, and features that applied with respect
to service under the GESCO Plan prior to the effective date of the Predecessor
Plan. For the individuals whose benefits were taken into account in the
determination of the transfer of assets and liabilities from the GESCO Plan to
the Predecessor Plan (the “GESCO Transferees”), "Compensation”, Credited
Service", and "Eligibility Service" under the Predecessor Plan include
compensation, credited service, and eligibility service under the terms of the
GESCO Plan for periods prior to the effective date of such transfer.


Intent and Construction:


The Plan is intended to comply with the qualification requirements of Section
401(a) of the Code and applicable regulations and rulings thereunder, and shall
be construed in accordance with such intention.
 
The Plan is conditioned upon and subject to obtaining such approval of the
Commissioner of Internal Revenue as may be necessary to establish the
deductibility for income tax purposes of any and all contributions hereunder,
other than Employee contributions.


Plan Merger:
Effective as of December 31, 2014, the Plan is merged with and into the Williams
Controls, Inc. Retirement Income Plan, which will immediately thereafter be
renamed the Curtiss-Wright Corporation Retirement Plan (the “Merged Plan”).
Subsequent to such merger, the rights and benefits of any Employee or
Participant previously governed by the terms of this Plan represented by the
provisions of this document shall continue to be governed by the terms of this
document, which shall comprise a component part of the plan formerly known as
the Williams Controls, Inc. Retirement Income Plan. The rights and benefits of
other participants in the Merged Plan shall be governed by one of three separate
instruments, which comprise other component parts of the plan



--------------------------------------------------------------------------------




formerly known as the Williams Controls, Inc. Retirement Income Plan. Each of
such instruments and the Plan represented by the provisions of this document
together constitute the Merged Plan document.




SECTION 1 - DEFINITIONS


Whenever used in this Plan, masculine pronouns include both men and women unless
the context indicates otherwise. Wherever used in this Plan:


1.
“Actuarial Equivalent” means the value determined on the basis of applicable
factors set forth below, or as otherwise specifically set forth in the Plan.



With respect to Annuity Starting Dates occurring on or after October 29, 2002,
and before January 1, 2008, Actuarial Equivalent is determined based on (i) the
Employee's (or Surviving Spouse's) age, (ii) the prevailing Internal Revenue
Commissioner's standard table (described in Section 807(d)(5)(A) of the Code and
without regard to any other subparagraph of Section 807(d)(5) of the Code), used
to determine reserves for group annuity contracts issued on the date equivalency
is being determined and that is prescribed by the Commissioner in guidance
published in the Internal Revenue Bulletin, and (iii) the rate of interest equal
to the annual interest rate on 30-year Treasury securities as specified by the
Commissioner for the second full month preceding the calendar month that
contains the Annuity Starting Date for the distribution.


Effective with respect to Annuity Starting Dates occurring on or after January
1, 2008, Actuarial Equivalent is determined based on (i) the Employee’s (or
Surviving Spouse’s) age, (ii) the applicable mortality table prescribed by the
Secretary of the Treasury pursuant to Section 417(e)(3)(B) of the Code, and
(iii) the adjusted first, second, and third segment rates, as determined
pursuant to Section 417(e)(3)(C) and (D) of the Code, for the second full
calendar month preceding the calendar month that contains the Annuity Starting
Date for the distribution.


Notwithstanding the foregoing, in the calculating the amount of a lump sum
payment with an Annuity Starting Date on or after January 1, 2008, in no event
shall the lump sum payment be less than the lump sum amount determined on the
basis of the applicable provisions of the Plan as in effect on December 31,
2007.


If the benefit payable in a lump sum is not the Employee's (or Surviving
Spouse's) entire vested accrued benefit, then the amount of the benefit payable
in a lump sum shall be calculated by first determining the lump sum amount based
on the entire vested accrued benefit using the above factors, and then prorating
based on the portion of the annuity payable at the appropriate time as
determined in Section 10.J.1 that is eligible for payment in a lump sum.


If the meaning of "actuarial equivalent" is not otherwise specified with respect
to any provision of this Plan, it shall mean an amount determined by applying a
seven percent interest rate and the GAM 1983 mortality table.





--------------------------------------------------------------------------------




2.
"Administrative Committee" shall mean the person(s) appointed by the Company to
act on behalf of the Company as the sponsor and “named fiduciary” (within the
meaning of Section 402(a)(2) of ERISA), as appropriate, with respect to Plan
administrative matters. When performing any activity or exercising any authority
under the provisions of the Plan, the Administrative Committee shall be deemed
to act solely on behalf of the Company, and not in an individual capacity.



3.
"Administrator" means the Company or such other person(s) designated by the
Company as responsible for Plan administration.



4.
"Affiliated Entity" means a subsidiary company which is at least fifty percent
(50%) owned by the Company or a partnership or a joint venture in which the
Company is at least a fifty percent (50%) owner, that has not been designated as
an Employer. The term Affiliated Entity shall also include all entities in the
Controlled Group of each Employer.



5.
“Annuity Starting Date” means either the first day of the first period for which
an Employee is paid an annuity under this Plan or, in the case of a benefit not
payable in the form of an annuity, the first day on which all events have
occurred that entitle the Employee to such benefit.



6.
"Beneficiary" means the individual or entity designated as such by an Employee
or Pensioner pursuant to the Plan or otherwise entitled to receive any payment
pursuant to the Plan upon the death of the Employee or Pensioner. If with
respect to any payment no individual or entity has been designated by an
Employee or Pensioner, or no designated Beneficiary survives the Employee or
Pensioner, the Beneficiary shall be (a) the Employee or Pensioner’s surviving
Spouse, if living at the time of such payment; or in default thereof (b) the
Employee or Pensioner’s estate.



7.    "Board of Directors" or "Board" means the Board of Directors of the
Company.


8.
"Career Accumulation" means the amounts accumulated pursuant to Section 4.A.1 of
the Plan.



9.    "Casual Employee" means a person who is hired either:


(a)    for a predetermined limited period not to exceed three (3) months, or


(b)
for the purpose of completing a specific task that is anticipated not to exceed
five (5) months, and for whom the Employer has no expectation of continued
employment beyond the completion of that task.



The determination of who is a Casual Employee shall be made on a uniform and
nondiscriminatory basis.


10.
"Company" means Curtiss-Wright Corporation, including any affiliate or
subsidiary of the Company which shall adopt this Plan for its employees, with
the approval of the Company, and any other corporation, partnership, business
association or proprietorship which shall have assumed in writing the
obligations of the Plan and Trust, with the approval of the Company, including
any successor as a result of a statutory merger, purchase of assets or any other
form of reorganization of the business of the Company.




--------------------------------------------------------------------------------






11.
"Compensation" means (a) wages within the meaning of Section 3401(a) of the Code
and all other payments of compensation to an Employee by the Employer (in the
course of the Employer's trade or business) for which the Employer is required
to furnish the Employee a written statement on Form W-2 under Sections 6041(d),
6051(a)(3), and 6052 of the Code; (b) amounts contributed by the Employer
pursuant to a salary reduction agreement that are not includible in the gross
income of the Employee under Sections 125, 132(f), 402(e)(3), 402(h) of the
Code; and (c) amounts that would have been payable to an Employee but for a
deferral election made by the Employee under the terms of the Curtiss-Wright
Corporation Executive Deferred Compensation Plan, which amount shall be deemed
to have been paid at the time at which it would have been paid in the absence of
such election, provided, however, no amount shall be included in an Employee’s
Compensation pursuant to this clause (c) if the inclusion of such amount would
cause the Plan to fail to comply with any nondiscrimination provision of the
Code. Notwithstanding the preceding sentence, the term Compensation shall
exclude the following: reimbursements or other expense allowances; fringe
benefits (cash or noncash); moving expenses; deferred compensation, except for
such amounts specifically included under clause (c) of the preceding sentence;
welfare benefits; amounts paid under a long-term incentive plan; and 50% of any
annual incentive award paid under a management incentive program. Compensation
shall also exclude any retention bonus, suggestion award, and other
non-performance-related awards or bonuses. Effective January 1, 2009,
Compensation shall also include "differential wage payments" pursuant to the
Heroes Earnings Assistance and Relief Tax Act of 2008.



For Plan Years beginning on or after January 1, 2002, the annual compensation of
each Participant taken into account under the Plan shall not exceed $200,000, as
adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B)
of the Code. In determining benefit accruals in Plan Years beginning on or after
January 1, 2002, the annual compensation limit described in this paragraph shall
be taken into account, for determination periods beginning before January 1,
2002.


For Plan Years beginning on or after January 1, 1994, the Compensation taken
into account under the Plan shall not exceed $150,000 as adjusted by the
Commissioner for increases in the cost of living in accordance with Section
401(a)(17)(B) of the Code. In addition, (i) with respect to CBS Transferred
Individuals (as defined in Section 1.17.D) for the 1999 Plan Year, the
Compensation taken into account under the Predecessor Plan, when added to
compensation taken into account under the GESCO Plan (as defined in the
Introduction to this Plan) for the period from January 1, 1999 through March 31,
1999, shall not exceed $160,000, and (ii) the Compensation taken into account
under the Predecessor Plan, when added to compensation previously earned during
a Plan Year from Westinghouse Electric Company LLC (or an at least 50%-owned
subsidiary thereof), shall not exceed the limit described in the preceding
sentence in effect for such Plan Year.


For Plan Years beginning on or after January 1, 1989 but before December 31,
1993, Compensation shall not exceed $200,000 (or such greater amount as may be
permitted by the Secretary of the Treasury or his delegate).


For WGSC Transferees (as defined in the Introduction to this Plan), Compensation
for periods prior to the Effective Date shall include any compensation credited
under the



--------------------------------------------------------------------------------




Predecessor Plan prior to the Effective Date. For GESCO Transferees (as defined
in the Introduction to this Plan), Compensation for periods prior to January 1,
2000 shall include any compensation credited under the GESCO Residual Pension
Plan prior to January 1, 2000.


12.    "Controlled Group" means, with respect to an Employer:


(a)
any corporation which is a member of a controlled group of corporations, within
the meaning of Section 1563(a) of the Code, determined without regard to
Sections 1563(a)(4) and (e)(3)(C), including such Employer;



(b)
any trade or business under common control with such Employer, within the
meaning of Section 414(c) of the Code;



(c)
any employer which is included with such Employer in an affiliated service
group, within the meaning of Section 414(m) of the Code; or



(d)
any other entity required to be aggregated with such Employer pursuant to
regulations under Section 414(o) of the Code.



For purposes of Appendix B, "more than fifty percent (50%)" shall be substituted
for "eighty percent (80%)" each place it appears in Section 1563(a)(1) of the
Code or Section 1.414(c)-2 of the Income Tax Regulations.


13.
"Credited Service" means service which is used to determine pension amounts. For
periods on and after January 1, 1995, an Employee (including a part-time
Employee or Casual Employee) will not earn Credited Service unless he had an
election to contribute in effect for such period, except to the extent provided
in Sections 3.E and 4.E. Credited Service shall be based on the following:



A.
For all Employees, except part-time Employees and Casual Employees who are
regularly scheduled to work less than 24 hours per week, Credited Service means
all periods of service as an Employee with the Employer for which the Employer
is directly or indirectly paid, or entitled to payment, by the Employer for the
performance of duties, and time spent on any of the following (provided that,
for Casual Employees, only hours worked on or after October 1, 1997 shall be
counted in determining Credited Service):



(1)    furlough;


(2)    disability up to a maximum continuous period of 2 years;


(3)
leaves of absence (other than military leaves and leaves for personal reasons
including educational leaves) up to a maximum of 6 years, except that, in the
case of a leave of absence continuing after December 31, 1994, no more than 2
years of Credited Service will be granted under this provision unless, prior to
the expiration of such 2 year period, the Employee demonstrates to the
satisfaction of the Administrator that he is expected to resume performing
services for an Employer immediately following the conclusion of such leave;




--------------------------------------------------------------------------------






(4)
military leaves of absence up to a maximum equal to that period of time during
which reemployment is required under applicable Federal statutes; and



(5)
Layoff up to a maximum continuous period of 1 year for any Layoff which
commenced on or after January 1, 1976.



If while an Employee is on disability leave of absence under Section 1.13.A.(2)
above, he is laid off, he shall begin to accrue Credited Service only under
Section 1.13.A.(5) above from that time and shall continue to be credited with
Credited Service under Section 1.13.A.(5) for up to 1 year; but in no event
shall the combined Credited Service under Sections 1.13.A.(2) and 1.13.A.(5)
exceed 2 years.


Credited Service shall be expressed in whole years and fractions thereof. Any
fraction of a year shall be expressed as a decimal figure determined by
completed months for the year divided by twelve, plus completed days in any
incomplete month divided by 365.


B.
For part-time Employees and Casual Employees who are regularly scheduled to work
less than 24 hours per week, for any calendar year each such Employee shall
receive Credited Service which shall be determined by dividing the number of
hours worked in that calendar year by 2,000, subject to a maximum of 1 full
year, provided that, for Casual Employees, only hours worked on or after October
1, 1997 shall be counted in determining Credited Service.



For the purposes of this Section 1.13.B (and Section 1.17.B and Section 1.17.E),
hours worked shall mean: (i) each hour for which an Employee is paid, or
entitled to payment, for the performance of duties for the Employer (which hours
will be credited to the calendar year in which the duties are performed); (ii)
each hour for which an employee is paid, or entitled to payment, by the Employer
on account of a period of time during which no duties are performed due to
vacation, holiday, illness, incapacity (including disability), Layoff, jury
duty, military duty or leave of absence (provided that no more than 501 hours
will be credited for any single continuous period whether or not such period
occurs in a single calendar year, and that hours will be calculated and credited
pursuant to Section 2530.200b-2 of the Labor regulations); and (iii) each hour
for which back pay, irrespective of mitigation of damages, is either awarded or
agreed to by the Employer (which hours will be credited to the calendar year to
which the award or agreement pertains rather than the calendar year in which the
award, agreement, or payment is made), excluding any hours credited under (i) or
(ii) above.


For any Plan Year in which an Employee falls into both category A above and this
category B, he shall receive Credited Service under the category which is most
advantageous to him.


C.
Periods of employment in an Excluded Unit shall not count as Credited Service.






--------------------------------------------------------------------------------




D.
A former Employee who is rehired by an Employer will be eligible only for those
benefits for which he was eligible at the time of his prior separation under the
Plan in effect at that time until the earliest of the following occurs: (1) he
has been re-employed for at least 6 consecutive months; (2) he has reached his
Normal Retirement Date; (3) he has been Involuntarily Separated; or (4) he
elects early retirement because of a scheduled Layoff.



E.
For "WGSC Transferees" as defined in the Introduction to this Plan, Credited
Service for periods prior to the Effective Date shall include any credited
service credited under the Predecessor Plan prior to the Effective Date. For
"GESCO Transferees" as defined in the Introduction to this Plan, Credited
Service for periods prior to January 1, 2000 shall include any credited service
credited under the GESCO Plan prior to January 1, 2000.



F.
For purposes of Section 4.A.1.(c), an Employee described in Section 1.18(i)
shall not be credited with Credited Service for periods of service or hours
worked, whichever is applicable, subsequent to December 31, 2028.



14.
“Early Retirement Date” means the first day of the month following the date an
Employee (i) is at least age 60 and has completed 10 or more years of
Eligibility Service or (ii) is at least age 58 and has completed 30 or more
years of Eligibility Service.



An Employee who terminates employment after satisfying the service requirement
for Early Retirement and who thereafter reaches the age requirement contained
herein shall be entitled to receive his benefits pursuant to Section 5 of the
Plan.


15.
“Early Retirement Pension” means the benefit payable pursuant to Section 5 of
the Plan.



16.
"Effective Date" means October 29, 2002. The effective date of this amendment
and restatement is January 1, 2010, except as otherwise provided herein, or as
required by applicable law.



17.
"Eligibility Service" means service that is taken into account in determining
whether an Employee is a Vested Employee. Eligibility Service shall be
determined as follows:



A.
For periods on or after January 1, 2002 for all Employees including part-time
Employees and Casual Employees, Eligibility Service means all periods of service
as an Employee (including as a leased employee as defined in Section 414(n)(2)
of the Code) with the Employer, an Affiliated Entity, or in an Excluded Unit for
which the Employee is directly or indirectly paid, or entitled to payment, by
the Employer for the performance of duties, and time spent on any of the
following:



(1)    furlough;


(2)    disability up to a maximum continuous period of 2 years;


(3)
leaves of absence (other than military leaves and leaves for personal reasons
including educational leaves) up to a maximum of 6 years, except that no more
than 2 years of Eligibility Service will be granted under this provision unless,
prior to the expiration of such 2 year period, the Employee




--------------------------------------------------------------------------------




demonstrates to the satisfaction of the Administrator that he is expected to
resume performing services for an Employer immediately following the conclusion
of such leave;


(4)
military leaves of absence up to a maximum equal to that period of time during
which re-employment is required under applicable Federal statutes; and



(5)     Layoff up to a maximum continuous period of 1 year.


If while an Employee is on disability leave of absence under Section 1.17.A.(2)
above, he is laid off, he shall begin to accrue Eligibility Service only under
Section 1.17.A.(5) above from that time and shall continue to be credited with
Eligibility Service under Section 1.17.A.(5) for up to 1 year; but in no event
shall the combined Eligibility Service under Sections 1.17.A.(2) and 1.17.A.(5)
exceed 2 years.


Eligibility Service shall be expressed in whole years and fractions thereof. Any
fraction of a year shall be expressed as a decimal figure determined by
completed months for the year divided by twelve, plus completed days in any
incomplete month divided by 365. The Eligibility Service computation period
shall be the calendar year.


Notwithstanding the foregoing, this Section 1.17.A shall not start a new
Eligibility Service computation period as of January 1, 2002 for any Employee
other than a part-time Employee or Casual Employee who is regularly scheduled to
work less than 24 hours per week.


B.
(1)    For periods before January 1, 2002, for any Employee other than a
part-time Employee or Casual Employee who is regularly scheduled to work less
than 24 hours per week, Eligibility Service means all Credited Service, all
service that would be Credited Service except that the Employee elected not to
contribute, periods of employment with an Affiliated Entity or in an Excluded
Unit, and periods of employment as a leased employee (as defined in Section
414(n)(2) of the Code).



(2)
For periods before January 1, 2002, for a part-time Employee or Casual Employee
who is regularly scheduled to work less than 24 hours per week, each such
Employee shall receive 1 full year of Eligibility Service for any calendar year
in which he works at least 1,000 hours (even if such Employee would earn less
than 1 full year of Credited Service during such calendar year). If such
Employee works less than 1,000 hours in any calendar year, his Eligibility
Service shall equal his Credited Service for that calendar year. For the
purposes of this paragraph, hours worked shall be determined under the second
paragraph of Section 1.13.B. (including periods of employment with an Affiliated
Entity or in an Excluded Unit, and periods of employment as a leased employee
(as defined in Section 414(n)(2) of the Code)).

 
For Plan Years beginning on or after January 1, 1976 and before January 1, 1998,
the case of a Casual Employee who later becomes an Employee, such period shall



--------------------------------------------------------------------------------




receive 1 full year of Eligibility Service for any calendar year in which he
worked at least 1,000 hours as a Casual Employee.


For periods before January 1, 2002, for any Plan Year in which an Employee falls
into both category (1) and (2) above, he shall receive Eligibility Service under
the category which is most advantageous to him.


C.
For any Employee (other than, for periods before January 1, 2002, a part-time
Employee or Casual Employee who is regularly scheduled to work less than 24
hours per week):



(1)
If the Employee is absent from service for any reason which does not otherwise
qualify him for Credited Service or Eligibility Service under the Plan, and such
absence is not due to quit, discharge, release, retirement, or death, he shall
receive Eligibility Service of up to 1 year for any continuous period of
absence.



(2)
If the Employee is separated from service by reason of a quit, discharge,
release, or retirement, and then is re-employed within 12 months of the date he
was separated, the Employee's Eligibility Service shall include the period
between the date he was separated and the date he was reemployed.



(3)
Notwithstanding the provisions of (1) and (2) above, if, during an absence from
service of 12 months or less for any reason other than a quit, discharge,
release, or retirement, the Employee is separated from service by reason of a
quit, discharge, release, or retirement and then is reemployed within 12 months
of the date on which he was first absent from service, the Employee's
Eligibility Service shall include the period between his last day worked and the
date he returns to work.



(4)
In the event an Employee separates from service and is subsequently reemployed,
the Employee's periods of Eligibility Service accrued both before and after his
severance from service shall be aggregated.



D.
For an individual identified as a "business employee" in Section 5.5(a) of the
Asset Purchase Agreement dated June 25, 1998 between CBS Corporation and WGNH
Acquisition, LLC relating to CBS Corporation's Government and Environmental
Services Business and who commences employment with WGSC or an affiliated entity
of WGSC in connection with such agreement (a "CBS Transferred Individual"),
Eligibility Service for any period prior to commencement of employment for WGSC
or an affiliated entity of WGSC shall include any eligibility service credited
under the Westinghouse Pension Plan, as in effect on March 31, 1999.



E.
For an individual who is identified as an “Employee" in Section 3.15(a) of the
Asset Purchase Agreement dated October 25, 2002 between WGSC and Curtiss-Wright
Electro-Mechanical Corporation relating to the purchase of certain assets
related to WGSC’s Electro-Mechanical Division and who commences employment with
the Employer or an Affiliated Entity in connection with such agreement,
Eligibility Service for any period prior to commencement of employment for the
Employer or




--------------------------------------------------------------------------------




an Affiliated Entity of WGSC shall include any eligibility service credited
under the Predecessor, as in effect on October 28, 2002.


F.
For Employees who are not described in paragraphs D or E above, Eligibility
Service shall include any eligibility service credited under the Westinghouse
Pension Plan, excluding (1) service so credited under the Westinghouse Pension
Plan on account of service for a subsidiary, division, or other business unit of
Viacom, Inc. (formerly CBS Corporation) that was not part of Westinghouse
Electric Corporation prior to November 24, 1995, and (2) service so credited
under the Westinghouse Pension Plan on account of service for a former
subsidiary, division, or other business unit of Viacom, Inc. (formerly CBS
Corporation) after such entity ceased to be an employer or affiliated entity
under the Westinghouse Pension Plan.



G.
Eligibility Service shall also include any service with (1) Westinghouse
Electric Company LLC (or any of its at least 50%-owned subsidiaries), or (2) WGI
(formerly Morrison Knudsen Corporation) or any of its at least 50% owned
subsidiaries, or (3) British Nuclear Fuels plc, or any of its at least 50%-owned
subsidiaries; provided, however, that an individual who is a Pensioner or who
has received a distribution of his entire vested benefit under the Plan shall
not receive credit for Eligibility Service for any period of employment with
Westinghouse Electric Company LLC or British Nuclear Fuels plc (or any of their
at least 50%-owned subsidiaries) unless and until such individual, after
becoming a Pensioner or receiving a distribution of his entire vested benefit
under the Plan, has an hour worked (as defined in Section 1.13.B) for an
Employer, Excluded Unit, or Affiliated Entity.



H.
Eligibility Service shall also include (i) all vesting service granted to the
Employee under a qualified retirement plan sponsored and maintained by
Washington Group International ("WGI”) and (ii) all vesting service that would
have been granted to the Employee under (i) above if the Employee had first been
hired by WGI and then transferred to employment covered by the Predecessor Plan.
Such Eligibility Service shall only be taken into account to the extent the
Employee has not otherwise received Eligibility Service under the Predecessor
Plan for the identical time period.



I.
In computing an employee's Eligibility Service, all periods of service as an
employee rendered with an Affiliated Entity, an Excluded Unit or with the
Employer in a classification ineligible to participate in the Plan shall be
recognized as Eligibility Service to the same extent such service would be
counted as Eligibility Service if such service had been rendered as an Employee
in accordance with the provisions of Section 411(a)(4) of the Code.



18.
"Employee" means a person who is either (i) not represented by a labor
organization, or (ii) is represented by a labor organization or other
representative which has entered into a written agreement with an Employer
providing for participation in this Plan by the Employees in such unit,
provided:



(a)
such person is in the service of an Employer, and he is not (i) employed in an
Excluded Unit, (ii) a Casual Employee prior to October 1, 1997, nor a leased
employee (as defined in Section 414(n)(2) of the Code), or (iii) employed in a
foreign jurisdiction and paid through a foreign payroll system; or




--------------------------------------------------------------------------------






(b)
such person is a citizen of the United States or a resident alien (as defined in
Section 7701(b) of the Code) who is an employee either of a domestic subsidiary
(as defined in Section 407 of the Code) or of a foreign subsidiary as to which
the Company has entered into an agreement under Section 3121(l) of the Code and
with respect to whom contributions under a funded plan of deferred compensation
(whether or not described in Section 401(a), 403(a), or 405(a) of the Code) are
not provided by any person other than the Employer with respect to the
remuneration paid to the citizen or resident alien by the domestic or foreign
subsidiary.



19.
"Employer" means (a) the Company, (b) an at least 50%-owned subsidiary of the
Company, or (c) an entity designated as an Employer in Appendix D.



20.    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


21.
"Excluded Unit" means any group, or other organizational unit, of employees of
the Company, other than (a) the operations denominated as the Electro-Mechanical
Division, which operations were acquired by Curtiss-Wright Electro-Mechanical
Corporation, a wholly owned subsidiary of Curtiss-Wright Flow Control
Corporation, a wholly owned subsidiary of the Company and (b) any group or unit
that has been designated by the Administrative Committee as eligible to
participate in this Plan. With respect to the Predecessor Plan, Excluded Unit
means all units of WGSC except for those units designated by WGSC as eligible to
participate in the Predecessor Plan.



22.
"Flat Rate" means the method used for determining pension amounts as described
in Section 4.A.2 and Section 19 of the Plan.



23.
"Fiduciary" means the Company, other Employers, the Administrative Committee,
the Investment Committee, the Trustee, and the Investment Managers, but only to
the extent of those specific duties and responsibilities allocated to each for
Plan and Trust administration as described in Section 12 and the Trust
Agreement. No person or entity shall function or be deemed to function as a
fiduciary in connection with actions affecting the design of the Plan,
including, without limitation, amendments, designations of participating
Employers and Excluded Units, and adoption of rules relating to acquisitions,
sales and other dispositions under Section 14.



24.
"Frozen Credited Service" means an Employee's Credited Service for periods prior
to January 1, 1995.



25.
"Frozen Early Retirement Pension" means, in the case of an Employee who elects
to retire early pursuant to Section 2.C, the monthly amount payable under
Section 5.A.1.(a) or the greater of the monthly amount payable under Section
5.A.2.(a) or 5.A.2.(b), whichever applies, taking into account all of the
Employee's Eligibility Service, and taking into account, in the case of early
retirement prior to January 1, 1995, any amounts payable under Section 5.B.



26.
"Frozen Normal Retirement Pension" means the greater of the monthly amount
payable under Section 4.A.1 or Section 19 to an Employee or terminated Vested
Employee solely as a result of his Frozen Credited Service.






--------------------------------------------------------------------------------




27.    "Highly Compensated Employee" means any Employee who:


(1)
was a 5% owner, as defined in Section 416(b)(1)(B)(i) of the Code at any time
during the year or the preceding year, or



(2)
for the preceding year had compensation from the Company or a Controlled Group
member in excess of $80,000. The $80,000 amount is adjusted at the same time and
in the same manner as under Section 415(d) of the Code, except that the base
period is the calendar quarter ending September 30, 1996.



For purposes of determining which Employees shall be deemed Highly Compensated
Employees, the applicable year of the Plan for which a determination is being
made is called a determination year and the preceding 12-month period is called
a look-back year.


A Highly Compensated Former Employee is determined based on the rules applicable
to determining Highly Compensated Employee status for the determination year in
which the Employee separated from service, in accordance with Section
1.414(q)-1T, Q&A-4 of the Income Tax Regulations and IRS Notice 97-75.


28.
“Hourly-Paid Employee” means, for purposes of Section 19, a daywork or incentive
Employee whose basic Compensation the Employer computes and pays on an hourly
rate.



29.
"Internal Revenue Code" or "Code" means the Internal Revenue Code of 1986, as
amended.



30.
"Investment Committee" means the person(s) that may be appointed by the Company,
in its discretion, as the "named fiduciary" of the Plan, within the meaning of
Section 402(a)(2) of ERISA, with respect to Plan investments.



31.    "Investment Manager" means any Fiduciary:


(a)    who has the power to manage, acquire, or dispose of any asset of the
Plan;


(b)
who is (i) registered as an investment advisor under the Investment Advisers Act
of 1940; (ii) a bank, as defined in that Act; (iii) an insurance company
qualified to perform services described in Section 1.31(a) under the laws of
more than one State; or (iv) a subsidiary of the Company authorized to perform
investment management services; and



(c)    who has acknowledged in writing that he is a Fiduciary with respect to
the Plan.


32.
"Joint Annuitant" means an individual designated by an Employee as eligible to
receive the survivor benefit provided by Section 10.D.3, 10.D.4 or 10.D.6.



33.
"Layoff" means the termination of the employment of an Employee with an Employer
through no fault of his own for lack of work for reasons associated with the
business where such Employer determines, on a uniform and nondiscriminatory
basis, there is a reasonable expectation of recall within 1 year.






--------------------------------------------------------------------------------




Notwithstanding the foregoing, a person who would otherwise be considered to be
on Layoff may take action which would result in the severance of his
relationship with the Employer. At the time such action is taken, that person
shall become a voluntary quit and shall no longer be considered on Layoff.


34.
"Non-Vested Employee" means an Employee who has less than 5 years of Eligibility
Service. If the Employee is eligible for a Cash Balance benefit under Article 4
of the Curtiss-Wright Corporation Component of the Curtiss-Wright Corporation
Retirement Plan, “Non-Vested Employee” means an Employee who has less than 3
years of Eligibility Service.



35.
"Normal Retirement Date" means, with respect to an Employee, the later of (a)
the first day of the month following his 65th birthday, or (b) the first day of
the month following his completion of 5 years of Eligibility Service.



36.
“Normal Retirement Pension” means the benefit payable pursuant to Section 4 of
the Plan.



36A.
"Participant" means a person who meets the requirements of Section 3 for
participation in the Plan, including a former Participant.



37.    "PBGC" means the Pension Benefit Guaranty Corporation.


38.
"Pensioner" means a person receiving a pension under the Plan, and shall include
any person with respect to whom liability for pension payments was transferred
from the Predecessor Plan to the Plan.



39.
"Plan" means the EMD Component of the Curtiss-Wright Corporation Retirement
Plan. Prior to January 1, 2007, Plan means the Curtiss-Wright Electro-Mechanical
Division Pension Plan.



40.
"Plan Year" means the calendar year. The Plan’s initial Plan Year began October
29, 2002 and ended December 31, 2002. Notwithstanding the foregoing, for the
purpose of determining the Compensation, Credited Service, and Eligibility
Service of an individual who is identified as an “Employee" in Section 3.15(a)
of the Asset Purchase Agreement dated October 25, 2002 between Curtiss-Wright
Electro-Mechanical Corporation and WGSC providing for the purchase of certain
assets related to WGSC’s Electro-Mechanical Division and who commences
employment with the Employer or an Affiliated Entity in connection with such
agreement, the calendar year beginning on January 1, 2002 shall be deemed to be
a Plan Year, and for the purpose of determining the Compensation, Credited
Service, and Eligibility Service for WGSC Transferees, as defined in the
Introduction to the Plan, each plan year of the Predecessor Plan shall be taken
into account.



41.
"Predecessor Plan" means the Westinghouse Government Services Group Pension
Plan, as in effect on the day prior to the Effective Date. To the extent that
the Predecessor Plan took account of the provisions of the GESCO Plan in
determining the benefits payable to participants thereunder, the GESCO Plan
shall also be deemed to be a Predecessor Plan.



42.
"Salaried Employee" means, for purposes of Section 19, an Employee whose basic
Compensation the Employer computes and pays on a weekly or monthly rate.






--------------------------------------------------------------------------------




43.
"Spouse" means the individual to whom the Participant is lawfully married
(whether of the same or opposite sex) under the laws of the jurisdiction in
which the marriage ceremony was performed, and any former Spouse to the extent
provided under a qualified domestic relations order as described in Section
414(p) of the Code. Prior to June 26, 2013, an individual had to be the
Participant’s husband or wife as provided in the Defense of Marriage Act of 1996
to be treated as a Spouse under the Plan. On and after June 26, 2013, and on and
before September 15, 2013, an individual of the same sex as the Participant was
treated as a Spouse under the Plan only if the couple had entered into a
relationship denominated as a legal marriage under the laws of the jurisdiction
in which the Participant maintained his legal residence during such period. No
individual, whether of the same or opposite sex, shall be a Participant’s Spouse
on account of the fact that such individual has entered into a domestic
partnership, civil union or other formal or informal relationship with the
Participant that is not denominated as a legal marriage under the laws of a
jurisdiction, even if those laws provide similar rights, protections and
benefits to persons in those relationships as they do to married persons. In all
cases, the marriage must be recognized for purposes of the Code’s provisions
applicable to qualified plans pursuant to regulatory guidance issued thereunder.
The Administrative Committee may require the Participant and/or Spouse to submit
evidence to prove such legal relationship.



44.
"Surviving Spouse" means the Spouse of an Employee or former Employee on the
earlier of the date he dies or becomes a Pensioner or a former Spouse named as a
Surviving Spouse pursuant to a qualified domestic relations order as provided in
Section 17.A.



45.
"Trust Agreement" means the agreement, or agreements, as from time to time
amended, which constitute a part of the Plan under which the assets of the Plan
are held in trust.



46.
"Trustee" means the corporation or individual appointed by the Investment
Committee to hold the assets of the Plan in trust pursuant to the Trust
Agreement.



47.
"Vested Employee" means an Employee who has completed 5 years or more of
Eligibility Service, or a former Employee who satisfied the vesting requirements
of the Plan or the Predecessor Plan which were in effect at the time he ceased
to accrue Eligibility Service, provided this sentence shall be effective
September 1, 1988. If the Employee is eligible for a Cash Balance benefit under
Article 4 of the Curtiss-Wright Corporation Retirement Plan, “Vested Employees”
means an Employee who has completed 3 years or more of Eligibility Service.



48.
“Vested Pension” means the benefit payable to a Vested Employee under Section 6
of the Plan.



49.
"With Interest" means interest compounded annually computed from the end of the
calendar year in which contributions have been made to the first of the month in
which a computation is being made, at the following rates: (i) for Plan Years
beginning before 1976, at the annual rate prescribed by the Predecessor Plan as
in effect for such Plan Years; (ii) for Plan Years beginning after 1975 and
before 1988, at the annual rate of 5%; (iii) for Plan Years beginning after 1987
and before the date benefits commence, at the annual rate of 120% of the Federal
mid-term rate (as in effect under Section 1274 of the Code for the first month
of the Plan Year); and (iv) for periods beginning when benefits commence until
the Normal Retirement Date, at the annual rate which would be used under the
Plan under




--------------------------------------------------------------------------------




Section 417(e)(3) of the Code and Section 1.417(e)-1 of the Income Tax
Regulations in effect as of the date benefits commence.


SECTION 2 - ELIGIBILITY FOR RETIREMENT


A.
An Employee's Normal Retirement Date is defined in Section 1.35. The pension of
any Employee is nonforfeitable if such Employee is alive on his Normal
Retirement Date.



B.
Any person who is accruing Eligibility Service on the day preceding his Normal
Retirement Date may retire with a Normal Retirement Pension pursuant to Section
4 on his Normal Retirement Date or on the first day of any month following his
Normal Retirement Date.



C.
An Employee’s Early Retirement Date is defined in Section 1.14. Any person who
has reached his Early Retirement Date may elect to retire and receive an Early
Retirement Pension pursuant to Section 5 on the first day of any month
thereafter up to his Normal Retirement Date.



D.
No person who is working for an Affiliated Entity, or a successor employer with
whom the Company has entered into a reciprocal service agreement may elect an
Early Retirement Pension under this Plan which commences prior to the date he
ceases to be employed by such Affiliated Entity, or successor employer.



E.
All applications for Normal Retirement Pensions and Early Retirement Pensions
must be submitted in writing in accordance with such procedures as the
Administrator shall prescribe prior to the applicant's desired retirement date.
No pensions shall be payable for any period prior to the elected retirement
date.



F.
Notwithstanding any other provision of this Plan to the contrary, a Vested
Employee's pension or any death benefit payable under Section 7.D shall
commence, at the election of the Vested Employee, no later than the 60th day
after the latest of the close of the Plan Year in which (i) the Vested Employee
or the Beneficiary, as applicable, attains age 65, (ii) the 5th anniversary of
the year in which the Vested Employee commenced participation occurs, or (iii)
the Vested Employee terminates his service with the Employer and any other
Controlled Group member.







SECTION 3 - ELIGIBILITY AND EMPLOYEE CONTRIBUTIONS


All Employees are eligible to participate in the Plan and to elect to make
contributions thereunder, except as provided hereinbelow.


A.
Each Employee may elect to make contributions and to accrue a monthly pension in
accordance with the formulas described in Sections 4.A.1 and 4.A.2. An Employee
shall make such election within the 30-day period following the date he is
notified of his eligibility




--------------------------------------------------------------------------------




to participate in the Plan. An Employee who elects to contribute within said
30-day period shall commence participating in the Plan on his date of employment
as an Employee.


B.
An Employee with an election to contribute in effect shall contribute 1½% of his
Compensation. The most recent contribution election under the Predecessor Plan
of a WGSC Transferee (as defined in the Introduction to the Plan) who was
eligible to participate in the Predecessor Plan prior to such individual's
transfer to an Employer shall remain in effect under the Plan (subject to
Section 3.C).



C.
All elections to contribute shall become effective immediately for an Employee
who is hired or rehired, provided, however, that an election previously in
effect shall be reinstated if the Employee is rehired in the same calendar year.
An Employee who has waived his right to contribute shall nevertheless have the
right, effective on a succeeding January 1, to elect to contribute.



D.
This Section 3.D applies prior to January 1, 1995 to an Employee who was
disabled or on a leave of absence (including a military leave). Such an Employee
who had elected to contribute and who was on a leave of absence or absent from
work due to disability for at least a month was, for as long as he continued to
accrue Credited Service pursuant to Section 1.13, eligible to make contributions
to the Plan. Such contributions were payable monthly based on his rate of
Compensation in effect immediately preceding the first payroll period for which
he did not receive a regular paycheck. Contributions for any calendar month were
required to be made no later than the 15th day of the following month. If such
an Employee at any time during his leave of absence or disability elected not to
continue to make contributions, he was not be permitted to start contributions
again until he returned to work. If such an Employee elected not to contribute
as described above, he nevertheless continued to be considered a contributing
Employee for the purpose of Section 4.A.2.



E.
This Section 3.E applies on and after January 1, 1995 to an Employee who is
disabled or on a leave of absence (including a military leave) and not receiving
Compensation. Such an Employee shall not make contributions to this Plan for the
period of such disability or leave of absence. If such an Employee had an
election to contribute in effect immediately prior to becoming disabled or
beginning his leave of absence, he shall, for as long as he would have continued
to accrue Credited Service if he were still contributing, nevertheless be deemed
to have an election to contribute in effect for purposes of Sections 4.A.1.(c)
and 4.A.2 during his period of disability or leave of absence, and his
Compensation shall be deemed to be equal to his Compensation in effect
immediately preceding the first payroll period for which he did not receive a
regular paycheck; provided, however, that for any such Employee other than an
Employee on military leave, 1½% of Compensation shall be substituted for two 2%
of Compensation with respect to such imputed Credited Service in Section
4.A.1(c).



F.
No withdrawals of Employee contributions shall be permitted while an Employee
continues to accrue Eligibility Service under the Plan. Refunds of Employee
contributions shall be made under certain circumstances as described in Section
7.



G.
No Employee hired or rehired by, or transferred to, an Employer on or before
December 31, 2013, shall be eligible to participate in the Plan after January 1,
2014, unless he has timely filed an election to participate in the Plan that is
effective on or before January 1,




--------------------------------------------------------------------------------




2014. Such election must be filed in accordance with the Plan on or before the
later of December 31, 2013, or (if applicable) the last day of the 30-day period
specified in Section 3.A.


H.
No Employee hired or rehired by, or transferred to, an Employer on or after
January 1, 2014, shall be eligible to participate in the Plan.



SECTION 4 - NORMAL RETIREMENT PENSION


A.
An Employee who retires on or after his Normal Retirement Date shall be eligible
for a monthly pension payable for his lifetime, which shall be the greater of
the amount he has accumulated under the Career Accumulation method, or the Flat
Rate method as described below.



1.
An Employee's accumulated pension under the Career Accumulation method shall be
the sum of (a), (b), and (c) below.



(a)
For calendar years prior to 1992, the Career Accumulation amount for an Employee
who retires on or after January 1, 1992 shall be:



(1)    The greater of:


(i)
any amounts earned as of December 31, 1991 under the Career Accumulation method
of the Basic Portion of the Predecessor Plan as it existed prior to January 1,
1992 (see paragraph A of Appendix C),



or


(ii)
any amounts earned as of December 31, 1991 under the Final Average Compensation
Method of the Basic Portion of the Predecessor Plan as it existed prior to
January 1, 1992 (see paragraph B of Appendix C),



plus


(2)
Any amounts earned as of December 31, 1991 under the Supplemental Portion of the
Predecessor Plan as it existed prior to January 1, 1992 (see paragraph C of
Appendix C).





(b)
For each of the years 1992, 1993, and 1994, if the Employee had an election to
contribute in effect, the monthly Career Accumulation amount shall be 1/12 of 2%
of Compensation for that year, subject to a minimum of $15 for each such year of
Credited Service. If the Employee had elected to waive his right to contribute
for such year, the monthly Career Accumulation amount shall be $15 for each such
year of Credited Service.






--------------------------------------------------------------------------------




(c)
For each year of Credited Service after December 31, 1994, for an Employee who
has an election to contribute in effect for a Plan Year, the Employee's monthly
accumulated pension under the Career Accumulation method shall be the sum of
1/12 of 2% of Compensation for that Plan Year; provided, however, that in no
event shall such an Employee's monthly accumulated pension under the Career
Accumulation method for a Plan Year be less than $31.00 multiplied by the
Participant's Credited Service for such Plan Year. An Employee's monthly
accumulated pension for a year under the Career Accumulation method shall be
zero, if the Employee has elected to waive his right to contribute for such
year, except as provided in Sections 3.E and 4.E.





2.
An Employee's accumulated pension under the Flat Rate method shall be determined
under (a) or (b) below, whichever applies.



(a)
For Employees who do not have Eligibility Service after December 31, 1994, the
accumulated pension under the Flat Rate method shall be the amount determined
under Section 19.



(b)
For Employees who have Eligibility Service after December 31, 1994, the
accumulated pension under the Flat Rate method shall be the sum of (1), (2), and
(3) below:



(1)
If the Employee elected to make contributions when he was first eligible to do
so, his Flat Rate method monthly pension amount for all Credited Service
accumulated prior to the first date such an election could have been effective
shall be equal to the product of $31.00 times the applicable years of Credited
Service. If the Employee elected not to make contributions when he was first
eligible to do so, his Flat Rate method monthly pension amount for all Credited
Service accumulated prior to the first date such an election could have been
effective shall be equal to the product of $13.00 times the applicable years of
Credited Service.



(2)
$31.00 for each year of Credited Service in which the Employee had an election
to contribute in effect or is treated as having an election to contribute in
effect under Sections 3.D, 3.E, and 4.E.



(3)
$13.00 for each year of Credited Service prior to January 1, 1995 in which the
Employee was eligible to contribute but elected not to contribute.



(c)
For each year of Credited Service after December 31, 1994, the monthly Flat Rate
amount shall be zero, if the Employee has elected to waive his right to
contribute for such year except as provided in Sections 3.E and 4.E.



B.
In no event shall the monthly pension computed pursuant to Section 4.A above be
less than the monthly annuity payable as of the Employee's retirement date that
is the Actuarial Equivalent of the annuity equivalent of the Employee's
contributions, With Interest.




--------------------------------------------------------------------------------






C.
For an individual who is an Employee after his Normal Retirement Date, in no
event shall the monthly pension computed pursuant to Section 4.A above be less
than:



1.
the amount computed under Section 4.A for an Employee at his Normal Retirement
Date based on the provisions of the Plan in effect at his Normal Retirement
Date, minus



2.
the Employee's contributions, With Interest, under the Plan at his Normal
Retirement Date, multiplied by a conversion factor based on his age at his
Normal Retirement Date, plus



3.
the Employee's contributions, With Interest, under the Plan at his actual
retirement date, multiplied by a conversion factor based on his age at his
actual retirement date.



The conversion factors referred to herein shall be based on the mortality table
and interest rate assumptions provided under Section 1.1.


D.
1.    A Vested Employee who continues to be employed by an Employer after
attaining age 70½ shall commence distributions on April I of the year following
the later of the year in which he attains age 70½ or retires (or, for a 5%
owner, within the meaning of Section 416(i) of the Code, the year in which he
attains age 70½), in accordance with the provisions of Sections 1.401(a)(9)-2
through 1.401(a)(9)-9 of the Income Tax Regulations issued under Section
401(a)(9) of the Code , including the minimum distribution incidental benefit
requirement of Section 401(a)(9)(G). Further, such regulations shall override
any Plan provision that is inconsistent with Section 401(a)(9) of the Code, and
the regulations promulgated thereunder, which are hereby incorporated by
reference.



2.
A Vested Employee who reached age 70½ before January 1, 2001 may elect, in
accordance with uniform and nondiscriminatory procedures determined by the
Administrative Committee, to begin distributions no later than April 1 of the
year following the year in which he attains age 70½. Such pension shall be
computed in accordance with Section 4.A above based on Credited Service accrued
to such April 1 and shall be payable in accordance with the form of payment
described in Section 10.D.1. As soon as practical following each January 1
thereafter, until such time as the Employee either retires or dies, his pension
shall be redetermined, taking into account his additional Credited Service,
additional benefits determined under this Section 4, and any Plan amendments
which have become effective, and such redetermined amount shall be payable each
month of the ensuing year, retroactive to January 1 of such year.



3.
The benefit of any Vested Employee who continues in the employment of an
Employer and does not elect to begin distributions following age 70½ under
Section 10.D.2 above shall be actuarially increased for the period beginning on
April 1 following the calendar year in which the Participant attained age 70½
and ending on the date benefits commence. The actuarially increased benefit
shall be the actuarial equivalent of the Participant's pension payable on April
1 following the calendar year in which the Participant attained age 70½, plus
the actuarial equivalent




--------------------------------------------------------------------------------




of additional benefits accrued after that date, reduced by the actuarial
equivalent of any distributions made after that date.


4.
If an Employee dies after the time when distributions are considered to have
commenced in accordance with Section 401(a)(9) of the Code, any remaining
portion of the Employee's benefits will be distributed at least as rapidly as
under the distribution method being used under Section 401(a)(9)(A)(ii) of the
Code as of the Employee's death.



E.
For periods on and after January 1, 1995, an Employee shall earn no less than
$31 under Sections 4.A.1.(c) and 4.A.2 for each year of Credited Service while
on furlough, disability, leave of absence described in Section 1.13.A.(3),
military leave of absence, or Layoff, if the Employee had an election to
contribute in effect immediately prior to such status.



F.
In the case of a Vested Employee who previously terminated employment and
received a lump sum distribution of only his contributions, With Interest, if
such Employee is rehired his pension shall be computed under this Section 4 by
first computing the pension to which he would be entitled based on his total
Credited Service as if he had not withdrawn his contributions, With Interest,
and then offsetting a monthly amount equal to the amount that was deemed to have
been purchased by his contributions, With Interest, at the time of his initial
withdrawal in accordance with the terms of the Plan in effect at such time.





SECTION 5 - EARLY RETIREMENT PENSION


A.
The monthly pension amount payable for the lifetime of an Employee who elects to
retire early pursuant to Section 2.C shall be determined as follows:



1.
If the Employee has at least 30 years of Eligibility Service on his retirement
date, his pension shall be the greater of:



(a)
the greater of the amount determined pursuant to Section 4.A.1 or Section 19
based on his Frozen Credited Service, reduced by 0.25% for each month by which
his retirement date precedes the first day of the month following his 60th
birthday; or



(b)
the amount determined pursuant to Section 4.A based on all of his Credited
Service, reduced by 0.50% for each month by which his retirement date precedes
his Normal Retirement Date.



Section 10.N modifies the above reduction factors in the case of certain
retirements after 1994 where a monthly annuity is elected.


2.
If the Employee has less than thirty (30) years of Eligibility Service on his
retirement date, his pension shall be the greatest of:






--------------------------------------------------------------------------------




(a)
the amount determined pursuant to Section 4.A.1 based on his Frozen Credited
Service, reduced by 0.33% for each month by which his retirement date precedes
his Normal Retirement Date;



(b)
the amount determined pursuant to Section 19 based on his Frozen Credited
Service; or



(c)
the amount determined pursuant to Section 4.A based on all of his Credited
Service, reduced by 0.50% for each month by which his retirement date precedes
his Normal Retirement Date.



Section 10.N modifies the above reduction factors in the case of certain
retirements after 1994 where a monthly annuity is elected.


B.
If the Employee retired before January 1, 1995 and prior to the first day of the
month following his 62nd birthday, he shall receive a monthly early retirement
supplement of $10.00 multiplied by his Credited Service to his retirement date.
This early retirement supplement shall be payable up to and including the month
he attains age 62.



Section 10.N extends this provision in the case of certain retirements after
1994 where a monthly annuity is elected. In the case of early retirement prior
to January 1, 1995 where the lump sum option of Section 10.D.5 is elected, this
early retirement supplement will be included in such lump sum.


C.
In no event shall the monthly pension computed pursuant to Section 5.A above be
less than the monthly annuity payable as of the Employee's retirement date that
is the Actuarial Equivalent of the Employee's contributions, With Interest. Such
annuity equivalent and actuarial equivalence shall be computed based on the
mortality table and interest rate assumptions provided under Section 1.1.



D.
The monthly pension amount of an Employee who defers his elected retirement date
beyond the first day of the month following the date he ceases to accrue
Eligibility Service shall be calculated at his elected retirement date based on
the Plan provisions which were in effect on the first day of the month following
the date he ceased to accrue Eligibility Service.



E.
In no event shall the monthly pension computed pursuant to Section 5.A above be
less than the Career Accumulation amount determined pursuant to Section
4.A.1.(a) as of December 31, 1991.





SECTION 6 - VESTED PENSION


A.
Any Vested Employee who terminates service with an Employer, Affiliated Entity,
or Excluded Unit, for any reason, and is not eligible to receive a Normal or
Early Retirement Pension shall, subject to Section 15, be entitled to receive a
vested Pension commencing on his Normal Retirement Date. Such pension shall be
payable in the normal form described in Sections 10.A and 10.B, whichever is
applicable, unless he elects an optional form of payment as described in Section
10.D. The amount of the vested Pension shall be




--------------------------------------------------------------------------------




determined in the same manner as the Normal Retirement Pension described in
Section 4 and shall be based on the terms of the Plan in effect on the date the
Employee ceases to accrue Eligibility Service under the Plan. For the purpose of
determining any amounts pursuant to Section 4.A.2, the Employee shall be
considered retired on the date he ceases to accrue Eligibility Service under the
Plan.


B.
A Vested Employee who is eligible to receive a Vested Pension may, subject to
Section 15, elect to have his Vested Pension begin as early as the first of the
month following his 60th birthday if he has 10 or more years of Eligibility
Service. If a Vested Employee has 30 or more years of Eligibility Service, he
may, subject to Section 15, elect to have his Vested Pension begin as early as
the first of the month following his 58th birthday. In either case, the Vested
Pension shall be reduced by 0.50% per month for each month that his elected
pension starting date precedes his Normal Retirement Date.



C.
A Vested Employee who terminates service with an Employer, Affiliated Entity, or
Excluded Unit, for any reason, who is not eligible to receive a Normal or Early
Retirement Pension, and who has not satisfied the age and service requirements
for the commencement of his Vested Pension pursuant to Section 6.B above may,
subject to Section 15, elect to receive a lump sum. Such lump sum shall be
subject to the limitations of Section 10.D.5, computed in accordance with
Sections 10.J and 1.1, and subject to the election and spousal consent rules of
Section 10. Upon reemployment, a Vested Employee who received a lump sum cashout
of his entire interest in this Plan shall not be permitted to return the amounts
received to the Plan. In such event, the benefits of the former Employee shall
be determined without regard to service for which he received a lump sum, but
his previous Eligibility Service shall be restored for determining such
Employee's eligibility for benefits.



D.
A Vested Employee who terminates service with an Employer, Affiliated Entity, or
Excluded Unit, for any reason, who is not eligible to receive a Normal or Early
Retirement Pension, and who has not satisfied the age and service requirements
for the commencement of his Vested Pension pursuant to Section 6.B above, may,
subject to Section 15, elect to receive a reduced monthly pension as early as
the first of the month following the date he ceases to accrue Eligibility
Service under the Plan. Such a Vested Employee may elect either to receive his
entire benefit, or his remaining benefit (if any) after election of a lump sum
pursuant to Section 6.C above, in the form of a monthly pension. In either case,
the monthly pension amount shall be the equivalent actuarial value of the
pension (or remaining pension in the event a portion of the pension is paid in a
lump sum) described in Section 6.A. The monthly pension shall be payable in the
form described in Sections 10.A or 10.B, whichever is applicable, unless the
Employee elects an optional form of payment as described in Section 10.D. For
purposes of this Section 6.D, equivalent actuarial value shall be based on the
Vested Employee's age and using the actuarial assumptions specified in Section
1.1.



E.
Notwithstanding any other provision of the Plan, if an Employee terminates
service with an Employer, Affiliated Entity, or Excluded Unit and if both the
lump sum value of an Employee's entire Vested Pension from the Plan calculated
in accordance with Sections 10.J and 1.1 and the Employee's contributions, With
Interest, are equal to or less than $1,000, then the greater of such lump sum
amount or such contributions, With Interest, shall, subject to Section 15, be
paid automatically to the Vested Employee and no further payments shall be due
from the Plan. In the event either the lump sum value of an Employee’s entire
Vested




--------------------------------------------------------------------------------




Pension from the Plan calculated in accordance with Section 10.J and 1.1 or the
Employee’s contributions, With Interest are in excess of $1,000 but neither
amount is in excess of $5,000, the provisions of Section 10.O shall apply.


SECTION 7 - REFUNDS OF EMPLOYEE CONTRIBUTIONS


A.
If a Non-Vested Employee who has made contributions under the Plan terminates
employment, there shall be payable to him an amount equal to the sum of his
contributions, With Interest. Notwithstanding the foregoing, no refund shall be
made to any Employee until such Employee ceases to accrue Eligibility Service
under the Plan. If the amount payable is in excess of $1,000 but not in excess
of $5,000 and payment is being made prior to the Employee’s Normal Retirement
Date, the Employee must request payment in writing. If the amount payable to an
Employee is in excess of $5,000, the Employee must request payment in writing
and must obtain the written consent of his Spouse. Spousal consent must be
witnessed by a notary public.



B.
If the amount payable to a Non-Vested Employee under Section 7.A is greater than
$5,000, the Non-Vested Employee may elect to receive a reduced monthly pension
in lieu of a refund as early as the first of the month following the date he
ceases to accrue Eligibility Service under the Plan. In that case, the monthly
pension amount shall be the equivalent actuarial value of his contributions,
With Interest. Such pension shall be payable in the form described in Sections
10.A or 10.B, whichever is applicable, unless the Employee elects an optional
form of payment as described in Section 10.D. For purposes of this Section 7.B,
the equivalent actuarial value shall be based on the Employee's age, and the
mortality table and interest rate assumptions provided under Section 1.1.



C.
If a Non-Vested Employee who received a payment of his contributions, With
Interest, under the Plan due to termination of employment is reemployed as an
Employee or an employee of an Affiliated Entity or Excluded Unit, he may at any
time within five years following his return to service as an Employee or an
employee of an Affiliated Entity or Excluded Unit repay the total amount paid to
him at the time his services were terminated and thereby have the pension
restored which he had earned under the Plan up to the date his services were
terminated. If he does not make such repayment, his pension for service prior to
the date of his previous termination will be calculated as described in Section
4.A for an Employee who never elected to contribute under the Plan.



D.
Subject to Section 10.P, if an Employee or a former Employee who has made
contributions under the Plan dies before the date pension payments commence and
he has no Spouse, or his Spouse is not entitled to a Surviving Spouse Benefit
under Sections 8 or 9, there shall be payable to a Beneficiary named by the
Employee an amount equal to his contributions, With Interest. If no valid
Beneficiary designation is on file, payment shall be made to the legal
representative of the Employee or former Employee.



E.
In no event shall payments made from the Plan be less than the Employee's
contributions, With Interest.






--------------------------------------------------------------------------------




F.
If a Non-Vested Employee (i) terminates employment and receives a refund of his
contributions to this Plan under this Section 7 or (ii) elects not to contribute
to this Plan and terminates employment, he will be deemed to have received a
total distribution of his accrued benefit under this Plan.



SECTION 8 - SURVIVING SPOUSE BENEFIT FOR DEATH BEFORE RETIREMENT


A.
If an Employee who is accruing Eligibility Service dies after (a) attaining age
50 and completing 15 years of Eligibility Service, (b) attaining age 60 and
completing 10 years of Eligibility Service, or (c) completing 25 years of
Eligibility Service, or if an Employee dies who on his date of death was
eligible for an immediate pension pursuant to the provisions of the Plan, a
benefit shall be paid to his Surviving Spouse. This Section 8 shall also apply
to the Surviving Spouse of an Employee who continued in the employ of an
Employer beyond his Normal Retirement Date. This Section 8 shall not apply to a
terminated vested Employee who is entitled to receive a Vested Pension under
Section 6. This Section 8 is subject to Section 10.P.



B.
The benefit payable to the Surviving Spouse pursuant to this Section 8 shall be
a monthly benefit payable for the life of the Surviving Spouse. Such benefit
shall commence on the first day of the second month following the month in which
the Employee's death occurred.



C.
The amount of the monthly benefit shall be the amount calculated below, reduced
by a percentage determined in accordance with Section 10.E based on the
difference between the Employee's age and the age of the Surviving Spouse on the
first of the month following the month in which the Employee's death occurred.



1.
If the Employee had less than 30 years of Eligibility Service on his date of
death, the calculated amount shall be the greatest of.



(a)
the amount determined pursuant to Section 4.A.1 based on his Frozen Credited
Service, reduced by 0.33% for each month by which the first of the month
following the month in which he died precedes his Normal Retirement Date
(subject to a maximum reduction of 20%);



(b)
the amount determined pursuant to Section 19 based on his Frozen Credited
Service; or



(c)
the amount determined pursuant to Section 4.A based on all of his Credited
Service, reduced by 0.50% for each month by which the first of the month
following the month in which he died precedes his Normal Retirement Date
(subject to a maximum reduction of 42%).



Section 10.N modifies the above reduction factors in certain cases where the
Surviving Spouse elects a monthly annuity.





--------------------------------------------------------------------------------




2.
If the Employee had 30 or more years of Eligibility Service on his date of
death, the calculated amount shall be the greater of:



(a)
the greater of the amount determined pursuant to Section 4.A.1 or Section 19
based on his Frozen Credited Service; or



(b)
the amount determined pursuant to Section 4.A based on all of his Credited
Service, reduced by 0.50% for each month by which the first of the month
following the month in which he died precedes his Normal Retirement Date
(subject to a maximum reduction of 42%).



Section 10.N modifies the above reduction factors in certain cases where the
Surviving Spouse elects a monthly annuity.


D.
The Beneficiary named by the Surviving Spouse shall be paid in a lump sum the
greater of the following two amounts; provided, however, that if both such
amounts are less than or equal to zero, no additional amount shall be paid:



1 .
If the Surviving Spouse commences to receive a monthly Surviving Spouse Benefit
pursuant to this Section 8 and such Surviving Spouse dies before a total of 60
monthly payments have been received, the balance of such 60 monthly payments.



2.
If a Surviving Spouse who is entitled to receive a Surviving Spouse Benefit
pursuant to this Section 8 dies before receiving total payments, which are equal
to or greater than the Employee's contributions, With Interest, the difference
between such contributions, With Interest, and the amount previously received.



If no valid Beneficiary designation is on file, any amounts payable shall be
paid to the legal representative of the Surviving Spouse.


E.
In lieu of a monthly benefit payable as described in Section 8.B above, the
Surviving Spouse may elect a lump sum. Such lump sum shall be subject to the
limitations of Section 10.D.5 and computed in accordance with Sections 10.J and
1.1.



F.
Notwithstanding any provision to the contrary, if an Employee who dies after
January 1, 2007 while performing qualified military service pursuant to the
Heroes Earnings Assistance and Tax Relief Act of 2008, a benefit shall be paid
to his Surviving Spouse pursuant to Section 8.B above.

 
SECTION 9 - SURVIVING SPOUSE BENEFIT FOR CERTAIN VESTED EMPLOYEES


A.
This Section 9 shall apply to the Surviving Spouse of any Vested Employee who
dies, provided such Vested Employee ceased accruing Eligibility Service on or
after January 1, 1976 and provided further that such Vested Employee neither:






--------------------------------------------------------------------------------




1.
satisfies the requirements for the Surviving Spouse benefit described in Section
8, nor



2.    has commenced receiving a pension under this Plan at the time of his
death.


B.
The benefit payable to the Surviving Spouse pursuant to this Section 9 shall be
a monthly benefit payable for the life of the Surviving Spouse. Such benefit
shall commence on the first day of the month following the month requested by
the Surviving Spouse for the commencement of payments, but in no event later
than the Vested Employee's Normal Retirement Date or earlier than the first of
the month following the month in which the Vested Employee would have attained:



1.    age fifty eight 58, if he had thirty (30) or more years of Eligibility
Service;


2.    age 60 if he had ten 10 or more but less than 30 years of Eligibility
Service; or


3.    age 65 if he had less than 10 years of Eligibility Service.


C.
The amount of the monthly benefit payable to the Surviving Spouse shall be the
Vested Employee's Vested Pension, which shall be calculated in the same manner
as the Normal Retirement Pension described in Section 4 based on the terms of
the Plan in effect on the date the Employee ceases to accrue Eligibility
Service, reduced by:



1.
0.50% for each month that the starting date precedes the Vested Employee's
Normal Retirement Date; and



2.
a percentage determined in accordance with Section 10.E based on the difference
between what the Vested Employee's age would have been on the payment
commencement date and the Surviving Spouse's age on that date.



D.
In lieu of a monthly benefit payable as described in Section 9.C above, the
Surviving Spouse may elect a lump sum. Such lump sum shall be subject to the
limitations of Section 10.D.5 and computed in accordance with Sections 10.J and
1.1.



E.
In the event that both the value of the monthly benefit described in Section 9.C
above, computed in accordance with Sections 10.J and 1.1, and the Vested
Employee's contributions, With Interest, at the time of the Vested Employee's
death are equal to or less than $5,000, the greater of such value or such
contributions, With Interest, shall be paid to the Surviving Spouse in a lump
sum in lieu of any monthly payments under the Plan.



Notwithstanding the foregoing, in the event a Surviving Spouse is due a lump sum
payment under this Section 9.E on or after March 28, 2005 and prior to January
1, 2006, if the value of the lump sum payment exceeds $1,000 and the Employee’s
death occurs prior to his Normal Retirement Date, such lump sum payment shall
not be made unless the Surviving Spouse consents to the distribution in writing.
Such consent shall be furnished on such form and in accordance with such
administrative rules as shall be prescribed by the Administrator. In the event a
Surviving Spouse who is eligible to make an election under this paragraph fails
to do so prior to the Participant’s Normal Retirement Date, payment shall
automatically be made to the Surviving Spouse in one lump sum upon the
Participant’s Normal Retirement Date.



--------------------------------------------------------------------------------






F.
In the event that either the value of the monthly benefit described in Section
9.C above, computed in accordance with Sections 10.J and 1.1, or the Vested
Employee's contributions, With Interest, at the time of the Vested Employee's
death shall be greater than $5,000, the Surviving Spouse may elect, at any time
prior to satisfying the requirements for commencement of a pension set forth in
Section 9.B above, to receive a lump sum. Such lump sum shall be subject to the
limitations of Section 10.D.5 and computed in accordance with Sections 10.J and
1.1. Such lump sum shall be the greater of the value of the benefit described in
Section 10.D.5 or the Vested Employee's contributions, With Interest, both
determined as of the elected payment date. This Section 9.F shall not apply
unless the Surviving Spouse is alive on such elected payment date.



G.
A Surviving Spouse who has not yet satisfied the requirements for commencement
of a pension set forth in Section 9.B above, may elect to receive a reduced
monthly pension as of the first of any month. The Surviving Spouse may elect
either to receive his entire benefit, or his remaining benefit (if any) after
election of a lump sum pursuant to Section 9.F above, in the form of a monthly
pension. In either case, the monthly pension amount shall be the equivalent
actuarial value of his pension at his Normal Retirement Date determined in
Section 9.C above (or the remainder). The monthly pension shall be payable on a
life annuity basis. The equivalent actuarial value shall be determined using the
assumptions described in Section 1.1, based on the Surviving Spouse's age.



H.
If a Surviving Spouse who is entitled to receive a Surviving Spouse Benefit
pursuant to this Section 9 dies before receiving total payments which are equal
to or greater than the Vested Employee's contributions, With Interest, the
difference between such contributions, With Interest, and the amount previously
received, shall be paid in a lump sum to a Beneficiary named by the Surviving
Spouse. If no valid Beneficiary designation is on file, any amounts payable
shall be paid to the legal representative of the Surviving Spouse.



SECTION 10 - FORM OF PENSION PAYMENTS


For purposes of this Section 10, the term Employee shall include a Vested
Employee.


A.
The normal form of pension payment (not including any early retirement
supplements provided by this Plan) shall be a 100% Spouse Survivor Annuity,
which shall be a reduced amount payable monthly for the Employee's life with the
provision that upon his death 100% of such reduced amount shall be paid for the
life of his Surviving Spouse. The Administrator shall provide no less than 30
days and no more than 90 days prior to an Employee's Annuity Starting Date, a
written explanation, in non-technical language, of the financial effect of the
normal form on his retirement income, including a description of the impact on
benefits if distribution is deferred. In order for a married Employee to elect a
form of payment other than a 100% Spouse Survivor Annuity, such Employee must
obtain the written consent of his Spouse. Such consent must be witnessed by a
notary public. Any consent of a spouse pursuant to this Section 10.A shall be
effective only with respect to such Spouse. Notwithstanding the foregoing, if an
Employee establishes to the satisfaction of the Administrative Committee that a
written consent cannot be obtained because the Spouse cannot be located, or
because of such other circumstances as may be permitted by law,




--------------------------------------------------------------------------------




spousal consent shall not be required. All benefit payments under this Section
10 shall commence on the first of the month following the Employee's Annuity
Starting Date, and, if an annuity payment option is chosen, the first payment
will include a benefit for both such month and the month that includes the
Employee's Annuity Starting Date.


Any consent (or establishment that consent is not required) necessary under this
provision will be valid only with respect to such Spouse, but may not be revoked
by such Spouse. A revocation of a prior waiver may be made by an Employee
without the consent of the Spouse at any time before the Employee's Annuity
Starting Date. The number of revocations by an Employee shall not be limited.
Any new waiver or change of Beneficiary will require a new spousal consent.


B.
The normal form of pension payment (not including any early retirement
supplements provided by this Plan) for an Employee who does not have a Surviving
Spouse at retirement shall be a monthly income payable for his life.



C.
Notwithstanding any provision hereof to the contrary, if a Participant is
permitted, in accordance with Section 10.D, to elect to receive a benefit in the
form of a lump sum payment, then in no event shall the Participant’s benefit, as
payable in the normal form determined in accordance with Section 10.A or Section
10.B above, be less than the Actuarial Equivalent of the lump sum amount payable
to the Participant in accordance with Section 10.D.



D.
Within 90 days prior to his Annuity Starting Date, on a form prescribed by the
Administrator, an Employee may elect one of the following forms of pension
payment (not including any early retirement supplements provided by this Plan)
in lieu of the normal form:



1.    Life Annuity -- A monthly income payable for his life.


2.
55% Spouse Survivor Annuity -- A reduced amount payable monthly for his life
with the provision that upon his death an amount equal to 55% of such reduced
amount shall be paid monthly for the life of his Surviving Spouse.



3.
55% Joint & Survivor Annuity -- A reduced amount payable monthly for his life
with the provision that upon his death an amount equal to 55% of such reduced
amount shall be paid monthly for the life of his Joint Annuitant.



4.
100% Joint & Survivor Annuity -- A reduced amount payable monthly for his life
with the provision that upon his death the same amount shall be paid monthly for
the life of his Joint Annuitant.



5.
Lump Sum -- A lump sum settlement of his frozen benefits determined under
Sections 10.J and 1.1. This lump sum option is not available with respect to
Credited Service or benefits accrued after December 31, 1994, except as provided
in Section 10.J below.



6.
Effective January 1, 2008 - a 50% Joint & Survivor Annuity -- A reduced amount
payable monthly for his life with the provision that upon his death an amount
equal to 50% of such reduced amount shall be paid monthly for the life of his
Joint Annuitant.




--------------------------------------------------------------------------------






This optional form of benefit is not available to any Employees who are
represented by a labor organization or other representative who has entered into
a written agreement with an Employer providing for participation in this Plan by
the Employees in such unit until such unit(s) agree to in writing, which written
agreements will be incorporated herein by reference thereto.


Effective January 1, 2009, this optional form of benefit is available to any
Employees represented by a labor organization or other representative who has
entered into a written agreement with an Employer providing for participation in
this Plan by the Employees in such unit.


If (i) an Employee retires or terminates employment before his Normal Retirement
Date, then reaches his Normal Retirement Date before he elects to commence
pension payments, and fails to elect one of the forms of pension payment
specified above, or (ii) an Employee retires on or after reaching Normal
Retirement Date and fails to elect one of the forms of pension payment specified
above, the Employee’s pension payments shall, except as provided in Section
10.Q.3, commence as of the later of his Normal Retirement Date or actual
retirement date, and as soon as practicable following the later of his Normal
Retirement Date or his actual retirement, in the normal form of payment
specified in Section 10.A.


An Employee’s election to commence pension payments shall be made in accordance
with procedures established by the Administrator, including, but not limited to,
procedures regarding (i) the date by which an Employee must request a benefit
calculation and election forms based on a particular Annuity Starting Date and
(ii) the date by which an Employee must return such forms for the benefit to
commence on such Annuity Starting Date. Such procedures shall provide that an
Employee’s Annuity Starting Date shall in no event be earlier than the date on
which the Employee makes a request for a benefit calculation and election forms.


E.
A 55% Spouse Survivor Annuity or a 55% Joint & Survivor Annuity shall be the
monthly pension determined under either Section 4 or Section 5.A, whichever
applies, reduced by a percentage that is based on the relationship of the
Employee's age to his Surviving Spouse's age or his Joint Annuitant’s age,
whichever is applicable. The age of each shall be determined as the age at the
birthday nearest the date as of which payments commence. The percentage shall be
7½% if the Employee's age and his Surviving Spouse's or Joint Annuitant's age
are the same. The percentage shall be decreased by 0.50% for each year up to 15
years by which the Surviving Spouse's age or the Joint Annuitant's age exceeds
the Employee's age and shall be increased by 0.50% for each year by which the
Surviving Spouse's age or the Joint Annuitant's age is less than the Employee's
age.



F.
A 100% Spouse Survivor Annuity or a 100% Joint & Survivor Annuity shall be the
monthly pension determined under either Section 4 or Section 5.A, whichever
applies, reduced by a percentage that is based on the relationship of the
Employee's age to his Surviving Spouse's age or his Joint Annuitant's age,
whichever is applicable. The age of each shall be determined as the age at the
birthday nearest the date as of which payments commence. The percentage shall be
13½% if the Employee's age and his Surviving Spouse's age or Joint Annuitant's
age are the same. The percentage shall be decreased by 0.50% for each




--------------------------------------------------------------------------------




year up to 27 years by which the Surviving Spouse's age or the Joint Annuitant's
age exceeds the Employee's age and shall be increased by 0.50% for each year by
which the Surviving Spouse's age or the Joint Annuitant's age is less than the
Employee's age.


G.
An Employee who elects a 55% Spouse Survivor Annuity, a 100% Spouse Survivor
Annuity, 55% Joint & Survivor Annuity, 100% Joint & Survivor Annuity or a 50%
Joint & Survivor Annuity must furnish proof of the age of his Surviving Spouse
or must designate a Joint Annuitant and furnish proof of the Joint Annuitant's
age, whichever is applicable. Such information must be furnished to the
Administrator at the time the election is made.



H.
Subject to Section 10.P, if the Employee or the Joint Annuitant or the Surviving
Spouse, whichever is applicable, dies before the Employee's retirement date
after the Employee has elected a 55% or 100% Spouse Survivor Annuity or a 50%,
55% or 100% Joint & Survivor Annuity, the election is automatically canceled
and, if applicable, the pension shall be paid in the appropriate normal form. If
the Employee survives the Joint Annuitant or his Surviving Spouse, whichever is
applicable, beyond his retirement date, no change shall be made in the
Employee's pension after the death of the Joint Annuitant or the Surviving
Spouse, whichever is applicable, except as provided in Section 10.I below.



I.
If an Employee is receiving a 55% or 100% Spouse Survivor Annuity or a 50%, 55%
or 100% Joint & Survivor Annuity and his Surviving Spouse or Joint Annuitant,
whichever is applicable, predeceases him within 5 years of the Employee's
retirement date, a portion of the reduction which was applied to the Employee's
monthly pension at retirement because of the selection of the applicable annuity
shall be restored effective the first of the month following the death of the
Surviving Spouse or Joint Annuitant, whichever is applicable, in accordance with
the following:



Years since retirement
in which Surviving
Spouse or Joint Annuitant died
Portion of
reduction
restored
First
100%
Second
80%
Third
60%
Fourth
40%
Fifth
20%



J.
If an Employee or Surviving Spouse elects a lump sum in accordance with Section
10.D.5 above, the amount of such lump sum will be the amount described in
Section 10.J.1 below, unless Section 10.J.2 applies and is elected.



1.
In the case of a normal retirement under Section 4, the lump sum will be the
Actuarial Equivalent of the Employee's Frozen Normal Retirement Pension. In the
case of an early retirement under Section 5, the lump sum will be the Actuarial
Equivalent of his Frozen Early Retirement Pension. In the case of a terminated
Vested Employee under Section 6.B, the lump sum will be the Actuarial Equivalent
of the annuity payable at the requested commencement date with respect to the
Employee's Frozen Normal Retirement Pension. In the case of a terminated Vested
Employee under Section 6.C, the lump sum will be the Actuarial Equivalent of the




--------------------------------------------------------------------------------




deferred annuity payable at his Normal Retirement Date with respect to the
Vested Employee's Frozen Normal Retirement Pension. In the case of a Surviving
Spouse under Section 8, the lump sum will be the Actuarial Equivalent of the
annuity payable with respect to the deceased Employee's Frozen Normal
Retirement, Pension. In the case of a Surviving Spouse under Section 9.D, the
lump sum will be the Actuarial Equivalent of the annuity payable at the
requested commencement date with respect to the deceased Employee's Frozen
Normal Retirement Pension. In the case of a Surviving Spouse under Section 9.E
or 9.F, the lump sum will be the Actuarial Equivalent of the deferred annuity
payable at the deceased Employee's Normal Retirement Date with respect to the
deceased Employee's Frozen Normal Retirement Pension.


2.
Where an Employee elects a lump sum in accordance with Sections 10.D.5 and
10.J.1 above, he may elect to receive the remainder of his benefit, if any, in
accordance with the other provisions of this Section 10. The remainder of his
benefit will be the monthly pension payable under the applicable Section of this
Plan in excess of the monthly pension converted to a lump sum. However, if the
Actuarial Equivalent of such remainder benefit does not exceed $10,000, the
Employee may elect to receive his entire accrued benefit, including benefits
with respect to Credited Service after 1994, in a lump sum. This Section 10.J.2
shall also apply to a Surviving Spouse, except that a remainder benefit paid in
the form of an annuity will be limited to the form of payment described in
Section 8 or 9, whichever is applicable.



K.
An Employee may, after having received the notice, affirmatively elect to have
his benefit commence sooner than 30 days following his receipt of the notice,
provided all of the following requirements are met:



1.
the Administrative Committee clearly informs the Employee that he has a period
of at least 30 days after receiving the notice to decide when to have his
benefits begin and, if applicable, to choose a particular optional form of
payment;



2.
the Employee affirmatively waives the 30-day period referred to above and elects
a date for his benefits to begin and, if applicable, an optional form of
payment, after receiving the notice;



3.
the Employee is permitted to revoke his election until the later of his Annuity
Starting Date or seven days following the day he received the notice;



4.
payment does not commence less than seven days nor more than 90 days following
the day after the notice is received by the Employee (except the 90-day period
may be extended due to administrative delay); and



5.
the Annuity Starting Date is after the date the notice is provided.



L.
A "Distributee" may elect, at the time and in the manner prescribed by the
Administrator, to have any portion of an "Eligible Rollover Distribution" paid
directly to an "Eligible Retirement Plan" specified by the Distributee in a
"Direct Rollover." For purposes of this Section, the following definitions shall
have the following meanings:






--------------------------------------------------------------------------------




1.
"Distributee" means an Employee or former Employee. For purposes of Section
10.L.2 below, the Employee's or former Employee's Surviving Spouse, the
Employee's or former Employee's Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code; are Distributees with regard to the interest of the Spouse or
former Spouse, or a non-Spouse Beneficiary (effective April 1, 2007);



2.
"Eligible Rollover Distribution" means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee's designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; and (iii) any portion of any distribution that is not includible in
gross income; A portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to (1) an individual retirement account or annuity
described in Section 408(a) or (b) of the Code; (2) for taxable years beginning
after December 31, 2001 and before January 1, 2007, to a qualified trust which
is part of a defined contribution plan that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible; or (3) for taxable years beginning
after December 31, 2006, to a qualified trust or to an annuity contract
described in Section 403(b) of the Code, if such trust or contract provides for
separate accounting for amounts so transferred (including interest thereon),
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.



3.
"Eligible Retirement Plan" means any of the following types of plans that accept
the Distributee's Eligible Rollover Distribution:



(i)
an individual retirement account or individual retirement annuity described in
Section 408(a) or 408(b) or 408A (effective January 1, 2008) of the Code,
respectively;



(ii)
a qualified trust described in Section 401(a) of the Code;



(iii)
an annuity contract described in Section 403(b) of the Code; and



(iv)
an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan.



4.
"Direct Rollover" means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.






--------------------------------------------------------------------------------




M.
Except for monthly amounts payable pursuant to Sections 6.C and 6.D and Section
9, an overall guarantee of at least 60 times the life annuity monthly pension
amount (without regard to any early retirement supplements provided by this
Plan) shall apply to monthly amounts payable from the Plan. This guarantee shall
not apply to any monthly supplements which may be payable up to age 62 pursuant
to any of the provisions of the Plan.



1.
If the Employee has elected to receive payment in the form of a life annuity and
he dies after payments have begun but before 60 payments have been made, the
balance of such 60 monthly payments shall be payable in a lump sum to the
Beneficiary named by the Employee.



2.
If the Employee has elected to receive payment in the form of a 50%, 55% or 100%
Spouse Survivor Annuity or a 50%, 55% or 100% Joint & Survivor Annuity and both
the Employee and his Survivor Spouse or Joint Annuitant, whichever is
applicable, die after payments have begun but before the guaranteed amount of 60
times the life annuity monthly pension amount has been received, the difference
between the guaranteed amount and the amount received shall be payable in a lump
sum to the Beneficiary of the Employee or his Surviving Spouse or Joint
Annuitant, whoever is the last to die.



The Beneficiary designation under this Section 10.M is subject to the provisions
of Sections 11.D and 11.F in the event that no Beneficiary designation has been
made or the designation fails or lapses.


N.
The following special rules shall apply to an Employee or Surviving Spouse who
elects to receive his entire accrued benefit in the form of a monthly annuity
under Sections 10.D.1 through 10.D.4 and 10.D.6:



1.
If such an Employee (i) has Eligibility Service for periods prior to January 1,
1995 (not including Eligibility Service for periods prior to January 1, 1995
granted after December 31, 1994); (ii) has Eligibility Service after December
31, 1994; (iii) is eligible for Early Retirement in accordance with Section 2.C;
and (iv) elects such an Early Retirement Pension; then:



(a)
such Employee's early retirement monthly amount shall be calculated using the
reduction factors of Sections 5.A.1.(a), 5.A.2.(a), and 5.A.2.(b) as if, solely
for purposes of this Section 10.N, all of his Credited Service occurred prior to
January 1, 1995, and by determining his benefit under the Flat Rate method using
the formula described in Section 4.A.2.(b) rather than Section 19; and



(b)
if the Employee has not yet attained age 62, he shall be entitled to an Early
Retirement Supplement described in and payable in accordance with Section 5.B
even though his retirement date is after December 31, 1994.



2.
If such Surviving Spouse was married to a deceased Employee who (i) had
Eligibility Service for periods prior to January 1, 1995 (not including
Eligibility Service for periods prior to January 1, 1995 granted after December
31, 1994) and (ii) had Eligibility Service after December 31, 1994; and if such
Surviving Spouse is eligible for a benefit under Section 8; then such Surviving




--------------------------------------------------------------------------------




Spouse's monthly amount shall be calculated using the reduction factors of
Sections 8.C.1.(a), 8.C.1.(c), and 8.C.2.(b), whichever applies, as if, solely
for purposes of this Section 10.N, all of the deceased Employee's Credited
Service occurred prior to January 1, 1995, and by determining his benefit under
the Flat Rate method using the formula described in Section 4.A.2.(b) rather
than Section 19.


O.
In any case, a lump sum payment of Actuarial Equivalent value shall be made in
lieu of all benefits in the event:



1.
the Employee’s Annuity Starting Date occurs on or after his Normal Retirement
Date and both the present value of his Vested Pension and the Employee’s
contributions, With Interest, determined as of his Annuity Starting Date amount
to $5,000 or less, or



2.
the Employee’s Annuity Starting Date occurs prior to his Normal Retirement Date
and both the present value of his Vested Pension and the Employee’s
contributions, With Interest, determined as of his Annuity Starting Date amount
to $1,000 or less.



The amount of the lump sum shall be determined in accordance with Section 1.1
above. The lump sum payment shall be made as soon as practicable following the
determination that the amount qualifies for distribution under this paragraph.
In no event shall a lump sum payment be made following the date pension payments
have commenced as an annuity.


Notwithstanding the above, an Employee who is entitled to a Vested Pension upon
his termination of employment shall be entitled to elect to receive in one lump
sum of Actuarial Equivalent value his Vested Pension (including any early
retirement supplement) provided by the Plan or, if greater, the Employee’s
contributions With Interest, provided that the lump sum payment exceeds $1,000
but does not exceed $5,000 at the time of payment. The Employee may elect to
receive the lump sum payment as soon as practicable following his termination of
employment or as of the first day of any later month that precedes his Normal
Retirement Date. Such election shall be made in accordance with such
administrative rules as the Administrative Committee shall prescribe. Spousal
consent to the Employee’s election of the lump sum (as described in Section
10.A) is not required. An Employee who is entitled to elect a distribution under
this Section 10.O shall not be entitled to receive payment in any other form of
payment offered under the Plan.


P.
This Section 10.P shall apply only to Employees who attain age 65 prior to
January 1, 1995. Notwithstanding Sections 7.D, 8.A, and 10.H, if such an
Employee who continues in the employ of an Employer beyond his Normal Retirement
Date should die prior to retirement but after having elected a 100% Spouse
Survivor Annuity, a 55% Joint & Survivor Annuity, or a 100% Joint & Survivor
Annuity, a monthly amount shall be payable to his Joint Annuitant or to his
Surviving Spouse, whichever is applicable, calculated in accordance with such
election. Such monthly amount shall be determined as though the Employee had
retired on the first of the month following the month in which his death
occurred with such election in effect, but shall be based on Credited Service to
his date of death. Payments to the Joint Annuitant or Surviving Spouse shall
commence on the first of the second month following the Employee's date of
death, and the first payment will include a benefit for both such second month
and the first month following the month in which the Employee's death




--------------------------------------------------------------------------------




occurred. No benefit shall be paid under this Section 10.P unless, if
applicable, the Employee's Spouse consents to the designation of a Joint
Annuitant other than the Spouse and waives any death benefit otherwise provided
under Sections 8 or 9, pursuant to the consent provisions of Sections 10.A and
11.B.


Q.
If the written explanation described in Section 10.A is provided to a
Participant after the Annuity Starting Date to which it relates, the following
provisions shall apply:



1.
If any payments are required to be made under the provisions of this Plan
retroactive to an Annuity Starting Date that is before the date on which such
payments actually commence, an appropriate adjustment shall be made for interest
through the date of distribution at a rate determined in a uniform and
non-discriminatory manner by the Administrator. Notwithstanding the foregoing,
if the benefit is subject to the requirements of Section 417(e)(3) of the Code,
and the Employee would receive a greater amount by applying the actuarial
assumptions specified in Section 1.1 determined as of the date on which payments
actually commence to compute the benefit, then the Employee shall receive such
greater amount. Furthermore, notwithstanding the foregoing, the amount of the
benefit (other than a benefit that is not subject to the requirements of Section
417(e)(3) of the Code and commences within 12 months of the Annuity Starting
Date) must satisfy the requirements of Appendix B using the actuarial
assumptions specified in Section 1.1 determined as of the Annuity Starting Date
and as of the date on which payments actually commence, whichever produces a
smaller benefit.



2.
The Employee’s election to commence benefits must include the Employee’s
affirmative election of such Annuity Starting Date, and any required consent of
the Employee’s Spouse, if applicable, must include an affirmative election of
such Annuity Starting Date. For this purpose, the Employee’s Spouse is
determined based on the date that pension payments actually commence.



3.
If (i) an Employee terminates employment or retires before his Normal Retirement
Date, then reaches his Normal Retirement Date before he elects to commence
pension payments, and fails to elect one of the forms of pension payment
specified in Section 10.D, and the requirements of Section 10.Q.2 are not
satisfied or (ii) an Employee retires on or after reaching Normal Retirement
Date, fails to elect one of the forms of pension payment specified in Section
10.D, and the requirements of Section 10.Q.2 are not satisfied, the Employee’s
pension payments shall commence as soon as practicable following the later of
his Normal Retirement Date or his actual retirement in the normal form of
payment specified in Section 10.A and shall be actuarially increased using the
assumptions specified in Section 1.1 to reflect commencement after his Normal
Retirement Date or actual retirement date, as applicable.



R.
Notwithstanding any other provision of the Plan to the contrary, all
distributions from this Plan shall be determined and made in accordance with the
Sections 1.401(a)(9)-2 through 1.401(a)(9)-9 of the Income Tax Regulations
issued under Section 401(a)(9) of the Code, including the incidental death
benefit provisions of Section 401(a)(9)(G) of the Code. Further, such
regulations shall override any Plan provision that is inconsistent with Section
401(a)(9) of the Code.




--------------------------------------------------------------------------------




With respect to benefits commencing on or after January 1, 2006, the following
rules shall apply:
1.
Any additional benefits accruing to an Employee in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

2.
If an Employee's benefit is being distributed in the form of a joint and
survivor annuity for the joint lives of the Employee and non-Spouse Beneficiary,
annuity payments to be made on or after the Employee's required beginning date
to the designated Beneficiary after the Employee's death must not at any time
exceed the applicable percentage of the annuity payment for such period that
would have been payable to the Employee using the table set forth in Q&A-2 of
Section 1.401(a)(9)-6 of the Income Tax Regulations. If the form of distribution
combines a joint and survivor annuity for the joint lives of the Employee and a
non-Spouse Beneficiary and a period certain annuity, the requirement in the
preceding sentence will apply to annuity payments to be made to the designated
Beneficiary after the expiration of the period certain. If the Annuity Starting
Date occurs in a calendar year which precedes the calendar year in which the
Employee reaches age 70, in determining the applicable percentage, the
Employee/Beneficiary age difference is reduced by the number of years that the
Employee is younger than age 70 on the employee's birthday in the calendar year
that contains the Annuity Starting Date.

3.
If the Employee's benefit is being distributed in the form of a period certain
and life annuity option, the period certain may not exceed the applicable
distribution period for the Employee under the Uniform Lifetime Table set forth
in Section 1.401(a)(9)-9 of the Income Tax Regulations for the calendar year
that contains the Annuity Starting Date. If the Annuity Starting Date precedes
the year in which the Employee reaches age 70, the applicable distribution
period for the Employee is the distribution period for age 70 under the Uniform
Lifetime Table set forth in Section 1.401(a)(9)-9 of the Income Tax Regulations
plus the excess of 70 over the age of the Employee as of the Employee's birthday
in the year that contains the Annuity Starting Date.

4.
For purposes of this Section, the following definitions shall apply:

(a)
Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 1.4 is the designated Beneficiary under Section 401(a)(9) of the
Code and Section 1.401(a)(9)-4, Q&A-1, of the Income Tax Regulations.

(b)
Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Employee's death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Employee's required beginning date.

(c)
Life Expectancy. Life expectancy as computed using the Single Life Table in
Section 1.401(a)(9)-9 of the Income Tax Regulations.

(d)
Required beginning date. With respect to an Employee who is a 5-percent owner as
defined in Section 416(i) of the Code, the April 1 of the calendar year
following the calendar year in which the Employee attains age 70-1/2 and, with
respect to an Employee who is not a 5-percent owner, the April 1 following the
later of the calendar year in which the Employee attains age 70-1/2 or the
calendar year in which the Employee retires.






--------------------------------------------------------------------------------




SECTION 11 - DESIGNATION OF BENEFICIARY


A.
Each Employee or Pensioner shall file with the Administrator a written
designation of Beneficiary. Subject to obtaining spousal consent when required,
a Beneficiary designation may be changed by the Employee or Pensioner at any
time upon written notice to the Administrator.



B.
The Beneficiary of a married Employee or Pensioner must be the Employee's or
Pensioner's Spouse unless the Spouse has given written consent to the
designation of some other person, persons or entity as Beneficiary. Such consent
must be witnessed by a notary public. Notwithstanding the foregoing, if an
Employee or Pensioner establishes to the satisfaction of the Administrator that
a written consent cannot be obtained because the Spouse cannot be located, or
because of such other circumstances as may be permitted by law, spousal consent
shall not be required.



C.
An unmarried Employee or Pensioner may designate any person, persons or entity
as Beneficiary without restriction. However, an unmarried Employee or Pensioner
who later marries must at that time obtain spousal consent (as described in
Section 11.B) in order for the Employee's or Pensioner's existing Beneficiary
designation to remain valid. If a divorced Employee or Pensioner later
remarries, the Employee or Pensioner must obtain the consent of the Employee's
or Pensioner's new Spouse to the Beneficiary designation, even if the Employee
or Pensioner obtained the consent of the Employee's or Pensioner's former Spouse
to the Beneficiary designation.



D.
Notwithstanding the fact that an Employee or Pensioner has obtained spousal
consent to the designation of some other person, persons or entity as a
Beneficiary, if the validly designated Beneficiary is not living at the time of
such Employee's or Pensioner's death, the Surviving Spouse shall become the
Beneficiary. If there is no Surviving Spouse, payment shall be made to the legal
representative of the Employee or Pensioner.



E.
No Beneficiary shall, prior to the death of the Employee or Pensioner, acquire
any interest in the Plan or in the assets of the Trust.



F.
A Surviving Spouse or a Joint Annuitant who is entitled to receive a benefit
under the Plan as a result of the death of the Employee or Pensioner, shall
designate a Beneficiary to receive any amounts which might become payable upon
the death of such Surviving Spouse or Joint Annuitant. Absent such a
designation, any amounts payable shall be paid to the legal representative of
the Surviving Spouse or Joint Annuitant, whichever is applicable.



G.
A valid Beneficiary designation under the Predecessor Plan of a WGSC Transferee
(as defined in the Introduction to the Plan) who was eligible to participate in
the Predecessor Plan prior to such individual's transfer to an Employer shall
remain in effect under this Plan until changed by the WGSC Transferee.



SECTION 12 - ADMINISTRATION


A.     Company.



--------------------------------------------------------------------------------






The Company is the "plan sponsor" of the Plan, as described by Section 3(16)(B)
of ERISA, and is the "named fiduciary" of the Plan, within the meaning of
Section 402(a)(2) of ERISA. The Company has all responsibilities not otherwise
delegated to the Administrative Committee, the Investment Committee, the
Trustee, the Administrator, or the Investment Managers, including:


1.    making contributions to the Plan;


2.
amending the Plan by written resolution of the Board as provided in Section 18;
and



3.
appointing and dismissing, by written action of the Chief Executive Officer of
the Company or the Board, members of the Administrative Committee and the
Investment Committee.



B.    Administrative Committee.


The Company, as the "named fiduciary" of the Plan within the meaning of Section
402(a)(2) of ERISA, may appoint an Administrative Committee with respect to Plan
administrative matters. Subject to the terms of the Plan, the Trust Agreement
and applicable resolutions of the Board, the Administrative Committee, when duly
constituted, shall have full and absolute discretion and authority to control
and manage the operation and administration of the Plan, and to interpret and
apply the terms of the Plan and the Trust Agreement. This full and absolute
discretion and authority includes, but is not limited to, the power to:


1.
interpret, construe, and apply the provisions of the Plan and Trust Agreement,
and any construction adopted by the Administrative Committee in good faith shall
be final and binding;



2.
adopt Plan amendments that (a) are required by ERISA or other applicable law or
regulation governing qualification of employee benefit plans, or are necessary
for Plan administration, and which do not materially increase costs to the Plan
or the Company or materially change Participants' benefits under the Plan, (b)
implement special rules in Section 14 for acquisitions, sales, and other
dispositions, (c) revise the list of Employers in Appendix D, or (d) clarify
ambiguous or unclear Plan provisions; provided that such amendments will be made
in writing and will be made according to procedures established by the
Administrative Committee, and



3.     review appeals from the denial of benefits.


The Administrative Committee may employ, appoint, and dismiss advisors as the
Administrative Committee deems necessary to carry out the provisions of the Plan
and the Trust Agreement, including attorneys, accountants, actuaries, clerks, or
other agents, and may delegate any of their authority and duties to such
persons.


C.    Investment Committee.


The Company, as the "named fiduciary" of the Plan within the meaning of Section
402(a)(2) of ERISA, may, in its discretion, appoint the Investment Committee
with respect to Plan investments. Subject to the terms of the Plan, the Trust
Agreement and applicable



--------------------------------------------------------------------------------




resolutions of the Board, the Investment Committee, when duly constituted, shall
have full and absolute discretion and authority to:


1.    establish the Plan's investment policy;


2.
appoint and dismiss Investment Managers (as described by Section 3(38) of ERISA)
and the Trustee;



3.
provide guidelines and directions to, and monitor the performance of, Investment
Managers and the Trustee;



4.    establish the Plan's funding and actuarial policies and practices; and


5.    manage the funding, cost, and financial aspects of the Plan.


The Investment Committee may employ, appoint, and dismiss advisors as the
Investment Committee deems necessary to carry out the provisions of the Plan and
the Trust Agreement, including attorneys, accountants, actuaries, clerks, or
other agents, and may delegate any of their authority and duties to such
persons.


D.    Administrator.


The Administrator is responsible for, and has authority to:


1.
adopt rules and procedures as necessary or appropriate for Plan administration
and the processing of claims for benefits;



2.
make all initial determinations regarding claims or benefits, including
authority to interpret and apply any applicable Plan provisions to the facts
involved in each benefits claim, and provide notice described in Section 12.J to
any claimant whose claim is denied;



3.
subject to guidelines provided by the Administrative Committee, direct the
Trustee regarding: (a) payment of benefits to Participants. and (b) payment of
the reasonable and necessary expenses of the Plan from Plan assets;



4.
obtain fidelity bonds and fiduciary insurance coverage, in accordance with
applicable provisions of ERISA; and



5.
comply with and monitor the Plan's continued compliance with all governmental
laws and regulations relating to recordkeeping and reporting of Participants'
benefits, other notifications to Participants, registration with the Internal
Revenue Service, and reports to the Department of Labor.



E.    Trustee.


The Trustee has exclusive responsibility for control and management of Plan
assets, in accordance with the Trust Agreement. The Trustee is responsible for,
and has authority to:





--------------------------------------------------------------------------------




1.
invest, manage, and control Plan assets, subject to the direction of the
Investment Committee and Investment Manager(s) appointed by the Investment
Committee, or of the Company;



2.
maintain records and accounts of all contributions, receipts, investments,
distributions, expenses, disbursements, and all other transactions; and



3.
prepare records, reports, statements, tax returns, and forms required to be
furnished to Participants or filed with the Secretary of Labor or Treasury, as
required by the Trust Agreement, or the directions of the Administrative
Committee or Administrator.



F.    Investment Managers.


Investment Managers manage and invest Plan assets subject to the Plan, the Trust
Agreement, and guidelines and directions provided by the Investment Committee or
the Company.


G.    Allocation of Fiduciary Authority.


The Company, other Employers, the Administrative Committee, the Investment
Committee, the Administrator, the Trustee, and the Investment Manager(s)
(collectively, the "Plan Fiduciaries") each have individual responsibility for
the prudent execution of their responsibilities assigned under this Plan, and
are not liable for acts or failures by another Fiduciary, unless the Plan
provides for shared fiduciary responsibility. Plan Fiduciaries are obligated to
discharge their duties with respect to the Plan solely and exclusively in the
interest of Plan Participants and their beneficiaries, and with the care, skill,
prudence, and diligence under the circumstances then prevailing that a prudent
man acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of like character and with like aims.


Whenever the Plan or Trust Agreement requires one Fiduciary to provide
information or direct the activities of another Fiduciary, the two may not be
deemed to have shared Fiduciary responsibility. Instead, the Fiduciary giving
directions or providing information is solely responsible for prudently
directing or informing the other, and the Fiduciary receiving the direction or
information is entitled to rely on that direction or information as proper under
the Plan, the Trust Agreement, and applicable law.


Any individual may serve in more than one capacity. For example, the same
individual may serve on the Administrative Committee and on the Investment
Committee, and as an agent of the Company or as the Administrator. However, no
Plan Fiduciary who is employed by an Employer or an entity in the Controlled
Group of an Employer may be compensated for services to the Plan from Plan
assets.


H.    Indemnification of Fiduciaries.


To the extent not compensated by insurance or otherwise, the Company shall
indemnify and hold harmless each member of the Administrative Committee, and
each partner and employee of the Company designated by the Administrative
Committee to carry out any fiduciary responsibility with respect to the Plan,
from any and all claims, losses, damages, expenses (including counsel fees
approved



--------------------------------------------------------------------------------




by the Company) and liabilities (including any amount paid in settlement with
the approval of the Company), arising from any act or omission of such member,
or partner or employee, except where the same is judicially determined or
determined by the Company to be due to willful misconduct of such member or
employee. No assets of the Plan may be used for any such indemnification.


I.    Claims for Benefits.


Each person (including any Employee, former Employee, Joint Annuitant, Surviving
Spouse, or other Plan Beneficiary) must file a claim with the Administrator for
any benefit to which that person believes he is entitled under this Plan, in
accordance with procedures established by the Administrator.


Generally, the Administrator is required to decide each claim within 90 days of
the date on which the claim is filed. If special circumstances require a longer
period for adjudication, the Administrator must notify the claimant in writing
of the reasons for an extension of time, and the date by which the Administrator
will decide the claim, before the 90 day period expires. Extensions beyond 90
days after the expiration of the initial 90 day period are not permitted. If the
Administrator does not notify the claimant of its decision to grant or deny a
claim within the time specified by this Section, the claim will be deemed to
have been denied and the appeal procedure described in Section 12.K below will
become available to the claimant.


J.    Notice of Denial of Claim for Benefits.


If the Administrator denies a claim for benefits under the Plan, the claimant
will receive a written notice that explains:


1.
the specific reason for the denial, including specific reference to pertinent
Plan provisions on which the denial is based;



2.
any additional information or material necessary to perfect a claim, with an
explanation of why such material is necessary, if any information would be
helpful or appropriate to further consideration of the claim; and



3.
the steps to be taken if the claimant wishes to appeal, including the time
available for appeal.





K.    Appeal of Denied Claims for Benefits.


Claimants must submit a written request appealing the denial of a claim within
60 days after receipt of notice described by Section 12.J. Claimants may review
all pertinent documents, and submit issues and comments in writing. The
Administrative Committee (or its delegate) will provide a full and fair review
of all appeals from denial of a claim for benefits, and their decision will be
final and binding.


The decision of the Administrative Committee (or its delegate) ordinarily will
be given within 60 days after receipt of a written request for appeal, unless
special circumstances require an extension (such as for a hearing). If an
extension of time for appeal is necessary, the



--------------------------------------------------------------------------------




claimant will receive written notice of the extension before the 60 day period
expires. The decision may not be delayed beyond 120 days after receipt of the
written request for appeal. Notice of the decision on appeal will be provided in
writing, and will explain the basis for the decision, including reference to
applicable provisions of the Plan, in a manner calculated to be understood by
the person who appealed the denial of a claim.


L.    Exhaustion of Remedies.


No legal action for benefits under the Plan may be brought unless and until the
following steps have occurred:


1.
the claimant has submitted a written application for benefits in accordance with
Section 12.I;



2.
the claimant has been notified that the claim has been denied, as provided by
Section 12.J;



3.
the claimant has filed a written request appealing the denial in accordance with
Section 12.K; and



4.
the claimant has been notified in writing that the Administrative Committee (or
its delegate) has denied the claimant's appeal, or the Administrative Committee
has failed to act on the appeal within the time prescribed by Section 12.K.



SECTION 13 - FUNDING


A.
The Company and any other Employers intend to fund this Plan by making such
contributions to the Trustee or Trustees or by paying such premiums under any
insured contract or contracts which, in addition to contributions made by
Employees, will be sufficient to fund the benefits provided under this Plan, in
accordance with accepted actuarial principles and the minimum funding standards
of Section 412 of the Code.



B.
If all or part of the Employers' contributions to the Plan are disallowed by the
Internal Revenue Service under Section 404 of the Code, the portion of the
contributions to which that disallowance applies shall be returned to the
Employers without interest, but reduced by any investment loss attributable to
those contributions. The return shall be made within one year after the date of
the disallowance of deduction. The Employers may also recover without interest
the amount of contributions to the Plan made on account of a mistake of fact,
reduced by any investment loss attributable to those contributions, if recovery
is made within one year after the date of those contributions. Contributions
under the Plan are conditioned upon the initial qualification of the Plan under
Section 401(a) of the Code by the Internal Revenue Service, and the Employers
may recover contributions made to the Plan, reduced by any investment loss
attributable to those contributions, within one year after an adverse
determination by the Internal Revenue Service, recover contributions made to the
Plan, reduced by any investment loss attributable to those contributions, as
described in Section 403(c)(2)(B) of ERISA.






--------------------------------------------------------------------------------




C.
In determining whether or not the requirements of this Section 13 have been met,
the assets of any trust fund established under this Plan shall be valued on a
basis that takes into account fair market value as permitted by applicable
regulations.



D.
The Company and any other Employers, by payment of contributions to the Trustee
or Trustees and/or insurance company or companies, shall be relieved of any
further liability, and benefits shall be payable only from the trust fund or
under the insured contract or both, provided, however, that any Trust Agreement
and/or insurance contract under which such payments are made shall not be
inconsistent with any provisions of this Plan.



E.
The Company shall have the right to provide in any Trust Agreement that the
funds of any trust may be invested in securities or other investments including,
but not limited to common stock of any corporation, the common stock or any
other securities or obligations of the Employer, and group or common trust
funds, to the extent such investments are not inconsistent with the requirements
of ERISA.



SECTION 14 - ACQUISITIONS, SALES, AND OTHER DISPOSITIONS


A.
In the event an Employer should acquire shares of stock or other assets and
properties of any other company which has a pension plan, qualified under
Section 401(a) of the Code, in effect at the time of such acquisition, the
Administrative Committee may in such manner and to such extent as it deems
advisable grant benefits under this Plan, for service with such other company
prior to the date of acquisition, based on the benefit formula of such company's
pension plan.



B.
In the event an Employer should acquire shares of stock or assets and properties
of any other company which does not have a pension plan, qualified under Section
401(a) of the Code, in effect at the time of such acquisition, the
Administrative Committee may in such manner, to such extent and for such
purposes under this Plan as it deems advisable treat employment with such other
company, either prior to acquisition by an Employer or thereafter, as Credited
Service or Eligibility Service under this Plan.



C.
In the event of the sale or other disposition of any subsidiary, division,
department, or other identifiable group or unit of an Employer to an
organization that has established a pension plan qualified under Section 401(a)
of the Code, which plan provides for the extension of benefits to each Employee
affected by such sale or other disposition based upon Credited Service under
this Plan, the Administrative Committee may, for the purpose of funding such
qualified pension plan, direct the segregation and transfer to the trust created
by the acquiring organization an appropriate portion of the funds accumulated
under this Plan, determined by the Administrative Committee in accordance with
accepted actuarial principles and the requirements of Section 414(l) of the
Code.



D.
In the event of the sale or other disposition of any subsidiary, division,
department, or other identifiable group or unit of an Employer to an
organization which agrees to adopt and continue this Plan with respect to
Employees whose employment continues with the acquiring organization, the
Administrative Committee may, for the purpose of funding this Plan as so adopted
and continued, direct the segregation of an appropriate portion of the




--------------------------------------------------------------------------------




assets held in trust under this Plan, determined by the Administrative Committee
in accordance with accepted actuarial principles and the requirements of Section
414(l) of the Code, and the acquiring organization may be substituted as settler
of the trust or trusts in which such portion of the assets is held.


E.
In the event an Employee who becomes a participant in a pension plan of an
acquiring organization pursuant to Section 14.C or 14.D should subsequently
again become an Employee of an Employer after having become entitled to a vested
pension under the pension plan of the acquiring organization, benefits payable
under this Plan based on Credited Service prior to his reemployment shall be
reduced by the vested pension payable from the pension plan of the acquiring
organization attributable to the same period of Credited Service. All Credited
Service accumulated under this Plan prior to his reemployment shall, however, be
considered as Eligibility Service in determining eligibility for benefits under
this Plan.



F.    Any provisions in this Plan to the contrary notwithstanding:


1.
In the event an Employee transfers directly to any other corporation or
affiliate thereof in connection with the transfer to such other corporation of
Company assets or of government-owned facilities maintained or operated under
contract by an Employer, or who may be transferred by any such other corporation
or affiliate thereof to another affiliate thereof subsequent to his transfer
from an Employer, the Administrative Committee may, by regulations or otherwise
and to the extent that it considers advisable, treat service with any such other
corporations as service with an Employer for purposes of vesting and for
determining eligibility for any pensions accrued to the date of such transfer or
any other benefits under this Plan which are dependent on a service-eligibility
requirement.



2.
In the case of an Employee who at any time shall be transferred directly to any
other corporation but whose service with such corporation or affiliate thereof
is considered by the Administrative Committee as service with an Employer for
any purpose under this Plan, the commencement of pension or other payments under
this Plan to or on behalf of such an Employee shall not be made while the
Employee is in the service of such corporations except as the Administrative
Committee may provide otherwise and elections of options under this Plan by such
an Employee and the time of commencement and manner of payment of pension and
other payments under this Plan to or on behalf of such an Employee shall be as
determined by the Administrative Committee.





SECTION 15 - TRANSFERRED EMPLOYEES


A.
An Employee who transfers to an Employer from an Affiliated Entity or an
Excluded Unit shall have Eligibility Service based on periods of employment with
the Affiliated Entity or Excluded Unit from which he transferred included under
this Plan taken into account in determining whether he has satisfied the
eligibility requirements for any benefit under this




--------------------------------------------------------------------------------




Plan. Such Eligibility Service shall not be used in determining the amount of
any benefit under this Plan.


B.
An Employee who transfers from an Employer to an Affiliated Entity, an Excluded
Unit, shall be eligible for benefits under this Plan as follows:



1.
Subject to Section 4.D and Section 401(a)(14) of the Code, the Employee shall
not be eligible to receive any benefits under the Plan while employed by an
Affiliated Entity, an Excluded Unit.



2.
As set forth in Section 1.17, Eligibility Service based on periods of employment
with the Affiliated Entity, Excluded Unit to which he transferred shall be
included under this Plan in determining whether such a transferred Employee has
satisfied the eligibility requirements for a pension under the Plan. Such
Eligibility Service shall not be used in determining the amount of any benefit
under this Plan.



3.
Normal, Early, or Special Retirement Pensions shall be payable under this Plan
if, at the time his employment with the Affiliated Entity, Excluded Unit ceases,
he has satisfied the age, service and any other requirements of this Plan for
such benefits. The amount of such Normal, Early, or Special Retirement Pension
shall be determined as if such transferred Employee was at such time retiring
under this Plan, receiving full credit under this Plan for (a) Credited Service
accumulated to date of transfer, (b) any Employee contributions made under the
Plan which have not been refunded, and (c) such earnings, wages or base salary
in effect at the time the Employee terminates employment with the Affiliated
Entity, Excluded Unit as are applicable under the terms of this Plan at the time
of such determination of benefits.



4.
A transferred Employee who subsequently terminates his employment with the
Affiliated Entity, Excluded Unit prior to satisfying the requirements for
retirement but who is eligible for a Vested Pension under this Plan at the time
of such termination shall have the amount of such Vested Pension based on the
terms of this Plan in effect at the time of such separation, receiving full
credit under this Plan for (a) Credited Service accumulated to date of transfer,
(b) any Employee contributions made under the Plan which have not been refunded,
and (c) such earnings, wages or base salary in effect at the time the Employee
terminates employment with the Affiliated Entity, Excluded Unit as are
applicable under the terms of this Plan at the time of such separation.



C.
For the purposes of this Section 15, an Employee shall be deemed to be
transferred if he:



1.
transfers directly from an Employer to an Affiliated Entity, Excluded Unit, or
transfers directly from an Affiliated Entity, Excluded Unit to an Employer, or



2.
is employed at an Affiliated Entity, Excluded Unit after having terminated
employment with an Employer or is employed by an Employer after having
terminated employment with an Affiliated Entity, Excluded Unit.



D.
Transfers to Benshaw. Notwithstanding any other provision of the Plan to the
contrary, if an Employee during his period of employment with the Company and
all Affiliated Entities




--------------------------------------------------------------------------------




is transferred from a position eligible to accrue benefits under the provisions
of Section 3 or Section 4 to a position with Benshaw that is otherwise
ineligible for benefits under the applicable Section, the following provisions
shall apply:


1.
Eligibility Service. An Employee’s Eligibility Service shall be determined on
the basis of his period of employment with the Company and all Affiliated
Entities, including Benshaw.



2.
Credited Service. For purposes of determining an Employee’s eligibility for
benefits under the Plan (but not the amount of any benefit unless otherwise
specified in Section 15.D.4. below), an Employee’s years of Credited Service
shall be determined on the basis of his period of employment with the Company
including Benshaw, but not otherwise including his period of employment with an
Excluded Unit.



3.
Eligibility for Benefits. Upon an Employee’s termination of employment with the
Company and all Affiliated Entities, including Benshaw, an Employee shall be
entitled to a Normal, Early, or Vested Retirement Pension under the applicable
provisions of the Plan if, at the time of his termination of employment, he has
satisfied the age, service, and any other requirements of the Plan for such
benefit.



4.
Rules for Determining the Amount of Benefit.



(a)
If an Employee who is making contributions under the provisions of Section 3 is
transferred to a position with Benshaw and on account of such transfer the
Employee would be otherwise ineligible to make further contributions under the
provisions of Section 3, the following provisions shall apply:



(i)
Credited Service for Benefit Accrual Purposes. All service with Benshaw in such
transferred position shall be included in determining the Employee’s years of
Credited Service for purposes of determining the amount of the Employee’s
contribution under Section 3 except that any service rendered while the Employee
is eligible to participate in another qualified defined benefit pension plan
shall be excluded.



(ii)
Compensation. Compensation (as defined in Section 1.11) paid by Benshaw to the
Employee while employed in such transferred position shall be included for
purposes of Sections 15.D.3 and 15.D.4.



(b)
If an Employee who is accruing benefits under the provisions of Section 4 is
transferred to Benshaw and on account of such transfer the Employee would be
otherwise ineligible to accrue further benefits under the provisions of Section
4, benefits shall continue to accrue under the provisions of Section 4 after the
date of transfer.








--------------------------------------------------------------------------------




SECTION 16 - SUSPENSION OF BENEFITS AND REEMPLOYMENT


A.
In the event a Pensioner is reemployed by an Employer or an entity in the
Controlled Group of an Employer, his pension payments shall be suspended. In the
event the benefits of a Pensioner should have been suspended but were not, the
Plan shall offset future benefits to recoup the benefits that should have been
suspended to the extent permitted under regulations issued by the Department of
Labor.



Notwithstanding the foregoing, there shall be no suspension of pension payments
for a Pensioner who is reemployed if such suspension would be in violation of
applicable Labor Regulations.


B.
In those cases where a reemployed Pensioner continues to receive a pension after
his Normal Retirement Date, not taking into account amounts that are paid to
satisfy the requirements of Section 401(a)(9) of the Code and the Income Tax
Regulations thereunder, further accruals of pension amounts for a Plan Year will
be reduced (but not below zero) by the actuarial equivalent of the total Plan
benefit distributions made to the Pensioner by the close of the Plan Year.



C.
In those cases where the pension is suspended due to the reemployment of a
Pensioner, the following shall apply:



1.
Credited Service and Eligibility Service shall include the respective periods of
Credited Service and Eligibility Service accrued both prior to his earlier
retirement and subsequent to his re-employment.



2.
If the Employee is reemployed for a period of at least six (6) consecutive
months, his pension upon his subsequent retirement shall be based on the
provisions of the Plan in effect at that time.



3.
If the Employee is reemployed for a period of less than six (6) consecutive
months, his pension for the period prior to reemployment shall be based on the
benefit formulas of the Plan which were in effect at his original retirement
date, except as provided in Section 1.13.D.



4.
Upon his subsequent retirement, an Employee may elect a different form of
payment, pursuant to Section 10, than he elected at his original retirement
date.



5.
Should an Employee die while reemployed, his Surviving Spouse shall be eligible
for the Surviving Spouse Benefits set forth in either Section 8 or Section 9,
whichever is applicable, unless Section 10.P applies and has been elected.



6.
In determining any remaining payments due the Beneficiary of a Pensioner based
on the 60 month guarantee described in Section 10.M of the Plan, all payments
made on behalf of the Pensioner, both before and after his reemployment shall be
considered.



D.
In the event a former Employee is re-employed by an Employer after having
retired and having received a lump sum pursuant to Section 10.D.5 that consists
of the Actuarial




--------------------------------------------------------------------------------




Equivalent determined under Section 1.1 of his entire accrued benefit, such
former Employee shall be considered a new hire with respect to future pension
accruals. For the purpose of determining such Employee's eligibility for
benefits, however, his previous Eligibility Service shall be restored.


E.
Subject to Section 4.D, in the event an Employee continues working past his
Normal Retirement Date, the payment of his benefits shall be suspended and he
shall be notified of such suspension in accordance with applicable Labor
Regulations.



F.
If an Employee or former Employee receives after December 31, 1994 a lump sum
distribution that is less than the actuarial equivalent of his entire vested
accrued benefit as of the date of such distribution, he may restore such
distributed benefit upon reemployment by an Employer as provided below by
repaying to the Plan the full amount of such distribution plus interest,
compounded annually from the date of distribution to the date of repayment at
the rate determined for purposes of Section 411(c)(2)(C) of the Code. Such
repayment must be made within five years from the date of reemployment. If
repayment is available and made under this Section 16.F, then the Employee's or
former Employee's accrued benefit with respect to the amount distributed will be
restored, including all optional forms of benefits and subsidies with respect to
the amount distributed that were available at the time of the distribution.



SECTION 17 - MISCELLANEOUS


A.
Nonalienation.



No Plan benefit will be subject in any manner to anticipation, pledge,
encumbrance, alienation, levy, or assignment, nor to seizure, attachment, or
other legal process for the debts of any Employee, former Employee, or other
Plan Beneficiary, except as otherwise provided in Section 401(a)(13) of the Code
or pursuant to a qualified domestic relations order under Section 414(p) of the
Code or a domestic relations order entered before January 1, 1985 that the
Administrator treats as a qualified domestic relations order. For the purposes
of computing benefits payable to an alternate payee under a qualified domestic
relations order, the equivalent actuarial value of such benefits shall be
computed as of the date on which benefits are first payable and shall be based
on the mortality table and interest rate assumptions provided under Section 1.1.
A Plan benefit shall also be distributed as required because of the enforcement
of a federal tax levy made pursuant to Section 6331 of the Code or the
collection by the United States on a judgment resulting from an unpaid tax
assessment.


B.    Facility of Payment.


If, in the opinion of the Administrative Committee, a person to whom a benefit
is payable is unable to care for his affairs because of illness, accident, or
any other reason, any payment due the person, unless prior claim therefor shall
have been made by a duly qualified guardian or other duly appointed and
qualified representative of such person, may be paid to some member of the
person's family, or to some other party who, in the opinion of the
Administrative Committee, has incurred expense for such person. Any such payment
shall



--------------------------------------------------------------------------------




be a payment for the account of such person and shall be a complete discharge of
liability under this Plan.


C.    Conditions of Employment not affected by Plan.


Each Employer in adopting this Plan shall not be held to create or vest in any
Employee or any other person any interest, pension or benefits other than the
benefits specifically provided herein, or to confer upon any Employee the right
to remain in the service of his Employer.


D.    Statements of Employee Contributions.


Each Employee who has made contributions under the Plan and who has not had such
contributions refunded to him shall upon written request be furnished a
statement each year indicating his contributions for the preceding year, the
aggregate of his contributions in this Plan at the end of the preceding year,
and the aggregate of his contributions, With Interest, to the end of the
preceding year. Each Employee who is or could become eligible for a pension
under this Plan shall upon written request be furnished a statement each year
unless the amount of pension he earned during such year is not determinable,
indicating the amount of pension, if any, that he earned during the preceding
year under Section 4 of this Plan, as well as the amount of accumulated monthly
pension, if any, that he earned under Section 4 of this Plan to the end of the
preceding year. The information described in this Section 17.D may be provided
in a combined statement.


E.    Statements of Vested Benefits.


Each Employee who is separated from employment and who, according to the
Administrator's records, is a Vested Employee, shall be furnished a statement
within the time limits required by law setting forth his pension benefits under
Section 6 of this Plan.


F.    Payment of Expenses.


Reasonable expenses of the Plan, including indemnification under Section 12.H,
may be paid from Plan assets, unless paid by an Employer. Each Employer is
entitled to reimbursement of direct expenses properly and actually incurred in
providing services to the Plan, in accordance with applicable provisions of
ERISA.


G.    Merger, Consolidation, or Spinoff.


In the case of any merger or consolidation of this Plan with, or the transfer of
assets or liabilities to, any other plan, the terms of the merger, transfer, or
consolidation shall be such that each Participant would (if this Plan then
terminated) receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, transfer, or consolidation
(if this Plan had then terminated).


H.    Applicable Law.


The Plan will be construed, interpreted, and enforced according to the laws of
Pennsylvania, to the extent such laws are not inconsistent with and preempted by
ERISA.



--------------------------------------------------------------------------------






I.    Treatment of Military Service.


Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code.


J.    Limitations on Benefits in the Event of Liquidity Shortfall.


Notwithstanding any provisions of the Plan to the contrary, in the event the
Plan has a liquidity shortfall within the meaning of Section 401(a)(32) of the
Code, the Trustee shall, as directed by the Administrative Committee, cease
payment during the period of such liquidity shortfall of (a) any payment in
excess of the monthly amount payable under a single life annuity (plus any
social security supplements described in Section 411(a)(9) of the Code) to any
Employee or Beneficiary whose benefit commencement date occurs during such
period, (b) any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits, or (c) any other payment specified in regulations
promulgated under Section 401(a)(32) of the Code.


K.    Limitations Based on Funded Status of the Plan


Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply as required by Section 436 of the Code effective for Plan
Years beginning on or after January 1, 2010:


1.
Limitations Applicable if Plan’s Adjusted Funding Target Attainment Percentage
Is Less than 80%, but Not Less Than 60%. Notwithstanding any other provisions of
the Plan, if the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 80% (or would be less than 80% to the extent described in
paragraph (b) below) but is not less than 60%, then the limitations set forth in
this Section 17.K apply.



(a)
50% Limitation on Single Sum Payments, Other Accelerated Forms of Distribution,
and Other Prohibited Payments. A Participant or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single sum payment or other optional form
of benefit that includes a prohibited payment with an annuity starting date on
or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment,
unless the present value of the portion of the benefit that is being paid in a
prohibited payment does not exceed the lesser of:



(1)
50% of the present value of the benefit payable in the optional form of benefit
that includes the prohibited payment; or



(2)
100% of the PBGC maximum benefit guarantee amount (as defined in Treasury
regulations Section 1.436-1(d)(3)(iii)(C)).






--------------------------------------------------------------------------------




The limitation set forth in this subparagraph (i) does not apply to any payment
of a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Participant.


If an optional form of benefit that is otherwise available under the terms of
the Plan is not available to a Participant or Beneficiary as of the annuity
starting date because of the application of the requirement of this subparagraph
(i), the Participant or Beneficiary is permitted to elect to bifurcate the
benefit into unrestricted and restricted portions (as described in Treasury
regulations Section 1.436-1(d)(3)(iii)(D)). The Participant or Beneficiary may
also elect any other optional form of benefit otherwise available under the Plan
at that annuity starting date that would satisfy the 50%/PBGC maximum benefit
guarantee amount limitation described in this paragraph (a), or may elect to
defer the entire benefit in accordance with any general right defer commencement
of benefits under the Plan.


(b)
Plan Amendments Increasing Liability for Benefits. No amendment to the Plan that
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable shall take effect
in a Plan Year if the adjusted funding target attainment percentage for the Plan
Year is:



(1)
Less than 80%; or



(2)
80% or more, but would be less than 80% if the benefits attributable to the
amendment were taken into account in determining the adjusted funding target
attainment percentage.



The limitation set forth in this paragraph (b) does not apply to any Plan
amendment that provides a benefit increase under a Plan formula that is not
based on compensation, provided that the rate of such increase does not exceed
the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.


2.
Limitations Applicable if Plan’s Adjusted Funding Target Attainment Percentage
Is Less than 60%. Notwithstanding any other provisions of the Plan, if the
Plan’s adjusted funding target attainment percentage for a Plan Year is less
than 60% (or would be less than 60% to the extent described in paragraph (b)
below), then the limitations in this subparagraph 2 apply.



(a)
Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a prohibited payment with an annuity starting date on or
after the applicable section 436 measurement date, and the Plan shall not make
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a prohibited payment. The
limitation set forth in this paragraph (a) does not




--------------------------------------------------------------------------------




apply to any payment of a benefit which under Code Section 411(a)(11) may be
immediately distributed without the consent of the Participant.


(b)
Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percent for the Plan Year is:



(1)
Less than 60%; or



(2)
60% or more, but would be less than 60% if the adjusted funding target
attainment percentage were redetermined applying an actuarial assumption that
the likelihood of occurrence of the unpredictable contingent event during the
Plan Year is 100%.



(c)
Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable section 436 measurement date. In addition, if the Plan is required to
cease benefit accruals under this paragraph (c), then the Plan is not permitted
to be amended in a manner that would increase the liabilities of the Plan by
reason of an increase in benefits or establishment of new benefits.



3.
Limitations Applicable if the Plan Sponsor Is in Bankruptcy. Notwithstanding any
other provisions of the Plan, a Participant or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single sum payment or other optional form
of benefits that includes a prohibited payment with an annuity starting date
that occurs during any period in which the Plan sponsor is a debtor in a case
under Title 11 of the United States Code, or similar federal or state law,
except for payments made within a Plan Year with an annuity starting date that
occurs on or after the date on which the enrolled actuary certifies that the
Plan’s adjusted funding target attainment percentage for that Plan Year Is not
less than 100%. IN addition, during such period in which the Plan sponsor is a
debtor, the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, except for payments that occur on a date within a Plan
Year that is on or after the date on which the enrolled actuary certifies that
the Plan’s adjusted funding target attainment percentage for that Plan Year is
not less than 100%. The limitation set forth in this subparagraph 3 does not
apply to any payment of a benefit which under Code Section 411(a)(11) may be
immediately distributed without the consent of the Participant.



4.
Provisions Applicable after Limitations Cease to Apply.



(a)
Resumption of Prohibited Payments. If a limitation on prohibited payments under
subparagraphs 1(a), 2(a), or 3 applied to the Plan as of a section 436
measurement date, but that limit no longer applies to the Plan as of a later
section 436 measurement date, then that limitation does not apply to benefits
with annuity starting dates that are on or after that later section 436
measurement date.






--------------------------------------------------------------------------------




(b)
Resumption of Benefit Accruals. If a limitation on benefit accruals under
subparagraph 2(c) applied to the Plan as of a section 436 measurement date, but
that limitation no longer applies to the Plan as of a later section 436
measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or
after that later section 436 measurement date, except as otherwise provided
under the Plan. The Plan shall comply with the rules relating to partial years
of participation and the prohibition on double proration under Depart of Labor
regulations Sections 2530.204-2(c) and 2530.204-2(d).



(c)
Shutdown and Other Unpredictable Contingent Event Benefits. If an unpredictable
contingent event benefit with respect to an unpredictable contingent event that
occurs during the Plan Year is not permitted to be paid after the occurrence of
the event because of the limitation of subparagraph 2(b) above, but is permitted
to be paid later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary’s certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Treasury regulations Section 1.436-1(g)(5)(ii)(B)), then that unpredictable
contingent event benefit shall be paid, retroactive to the period that benefit
would have been payable under the terms of the Plan (determined without regard
to subparagraph 2(b) above). If the unpredictable contingent event benefit does
not become payable during the Plan Year in accordance with the preceding
sentence, then the Plan is treated as if it does not provide for that benefit
and, thus, no unpredictable contingent event benefit shall be payable.



(d)
Treatment of Plan Amendments that Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitation of subparagraphs 1(b) or 2(c), but is permitted to take effect later
in the same Plan Year (as a result of additional contributions or pursuant to
the enrolled actuary’s certification of the adjusted funding target attainment
percentage for the Plan Year that meets the requirements of Treasury regulations
Section 1.4346-1(g)(5)(ii)(C)), then the Plan amendment must automatically take
effect as of the first day of the Plan Year (or, if later, the original
effective date of the amendment). If the Plan amendment cannot take effect
during the same Plan Year, then it shall be treated as if it were never adopted,
unless the Plan amendment provides otherwise.



5.
Notice Requirement. The Administrative Committee, as the Plan administrator,
shall comply with ERISA Section 101(j) regarding the requirement that the Plan
administrator provide a written notice to Participants and Beneficiaries within
30 days after certain specified dates if the Plan has become subject to a
limitation described in subparagraphs 1(a), 2, or 3 above.



6.
Methods to Avoid or Terminate Benefit Limitations. Curtiss-Wright Corporation,
as the Plan sponsor, shall comply with Code Sections 436(b)(2), (c)(2), (e)(2),
and (f), and Treasury regulations Section 1.436-1(f), regarding employer
contributions and




--------------------------------------------------------------------------------




other methods to avoid or terminate the application of the limitations set forth
in subparagraphs 1 through 3 above for a Plan Year. In general, the methods a
Plan sponsor may use to avoid or terminate one or more of the benefit
limitations under subparagraphs 1 through 3 above for a Plan Year include
employer contributions and elections to increase the amount of Plan assets which
are taken into account in determining the adjusted funding target attainment
percentage, making an employer contribution that is specifically designated as a
current year contribution that is made to avoid or termination application of
certain of the benefit limitations, or providing security to the Plan.


7.
Special Rules.



(a)
Rules of Operation for Periods Prior to and after Certification of Plan’s
Adjusted Funding Target Attainment Percentage.



(1)
In General. Code Section 436 and Treasury regulations Section 1.436-1(h) set
forth a series of presumptions that apply for purposes of this Section 17.K:



(i)
Before the enrolled actuary issues a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year; and



(ii)
If the enrolled actuary does not issue a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year before the first day of
the tenth month of the Plan Year (or if the enrolled actuary issues a range
certification for the Plan Year pursuant to Treasury regulations Section
1.436-1(h)(4)(ii) but does not issue a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year).



For any period during which a presumption under Code Section 436(h) and Treasury
regulations Section 1.436-1(h) applies to the Plan, the limitations under
subparagraphs 1 through 3 above are applied to the Plan as if the adjusted
funding target attainment percentage for the Plan Year were the presumed
adjusted funding target attainment percentage determined under the rules of Code
Section 436(h) and Treasury regulations Section 1.436-1(h)(1), (2), or (3).
These presumptions are set forth in subparagraphs (2) through (4) below.


(2)
Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under subparagraphs 1, 2, or 3 above applied to the Plan on the last
day of the preceding Plan Year, then, commencing on the first day of the current
Plan Year and continuing until the enrolled actuary issues a certification of
the adjusted funding target attainment percentage for the Plan for the current
Plan Year,




--------------------------------------------------------------------------------




or, if earlier, the date subparagraphs (3) or (4) below apply to the Plan:


(i)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the adjusted funding target attainment percentage in
effect on the last day of the preceding Plan Year; and



(ii)
the first day of the current Plan Year is a section 436 measurement date.



(3)
Presumption of Underfunding Beginning First Day of Fourth Month. If the enrolled
actuary has not issued a certification of the adjusted funding target attainment
percentage for the Plan Year before the first day of the fourth month of the
Plan Year and the Plan’s adjusted funding target attainment percentage for the
preceding Plan Year was either at least 60% but less than 70%, or at least 80%
but less than 90%, or is described in Treasury regulations Section
1.436-1(h)(2)(ii), then, commencing on the first day of the fourth month of the
current Plan Year and continuing until the enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date subparagraph (4) below
applies to the Plan:



(i)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year reduced by 10 percentage points; and



(ii)
The first day of the fourth month of the current Plan Year is a section 436
measurement date.



(4)
Presumption of Underfunding on and after First Day of Tenth Month. If the
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the tenth month
of the Plan Year (or if the enrolled actuary has issued a range certification
for the Plan Year pursuant to Treasury regulations Section 1.436-1(h)(4)(ii) but
has not issued a certification of the specific adjusted funding target
attainment percentage for the Plan by the last day of the Plan Year), then,
commencing on the first day of the tenth month of the current Plan Year and
continuing through the end of the Plan Year:



(i)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be less than 60%; and



(ii)
The first day of the tenth month of the current Plan Year is a section 436
measurement date.






--------------------------------------------------------------------------------




(b)
New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.



(1)
First Five Plan Years. The limitations in subparagraphs 1(b), 2(b), and 2(c) do
not apply to a new plan for the first five Plan Year of the plan, determined
under the rules of Code Section 436(i) and Treasury regulations Section
1.436-1(a)(3)(i).



(2)
Plan Termination. The limitations on prohibited payments in subparagraphs 1(a),
2(a), and 3 do not apply to prohibited payments that are made to carry out the
termination of the Plan in accordance with applicable law. Any other limitations
under this Section 17.K do not cease to apply as a result of termination of the
Plan.



(3)
Exception to Limitations on Prohibited Payments under Certain Frozen Plans. The
limitations on prohibited payments set forth in subparagraphs 1(a), 2(a), and 3
do not apply for a Plan Year if the terms of the Plan, as in effect for the
period beginning on September 1, 2005, and continuing through the end of the
Plan Year, provide for no benefit accruals with respect to any Participant. This
subparagraph (3) shall cease to apply as of the date any benefits accrue under
the Plan or the date on which a Plan amendment that increases benefits takes
effect.



(4)
Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under subparagraph 7(a) apply to the Plan and the enrolled actuary
has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year, the limitations under subparagraphs
1(b) and 2(b) shall be based on the inclusive presumed adjusted funding target
attainment percentage for the Plan, calculated in accordance with the rules of
Treasury regulations Section 1.436-1(g)(2)(iii).



(c)
Special Rules under Preservation of Access to Care for Medicare Beneficiaries
and Pension Relief Act of 2010 (“PRA 2010”).



(1)
Payments under Social Security Leveling Options. For purposes of determining
whether the limitations under subparagraphs 1(a) or 2(a) apply to payments under
a Social Security leveling option, within the meaning of Code Section
436(j)(3)(C)(i), the adjusted funding target attainment percentage for a Plan
Year shall be determined in accordance with the “Special Rule for Certain Years”
under Code Section 436(j)(3) and any Treasury regulations or other published
guidance thereunder issued by the Internal Revenue Service.



(2)
Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under subparagraph 2(c) applies to the Plan, the adjusted funding
target attainment percentage for a Plan Year




--------------------------------------------------------------------------------




shall be determined in accordance with the “Special Rule for Certain Years”
under Code Section 436(j)(3) (except as provided under Section 203(b) of PRA
2010, if applicable).


(d)
Interpretation of Provisions. The limitations imposed by this Section 17.K shall
be interpreted and administered in accordance with Code Section 436 and Treasury
regulations under Section 1.436-1.



8.
Definitions. The definitions in the following Treasury regulations apply for
purposes of subparagraphs 1 through 7.



(a)
Section 1.436-1(j)(1), defining adjusted funding target attainment percentage;



(b)
Section 1.436-1(j)(2), defining annuity starting date;



(c)
Section 1.436-1(j)(6), defining prohibited payment;



(d)
Section 1.436-1(j)(8), defining section 436 measurement date; and



(e)
Section 1.436-1(j)(9), defining an unpredictable contingent event and an
unpredictable contingent event benefit.



9.
Effective Date. The rules in this Section 17.K are effective for Plan Years
beginning after December 31, 2009. The requirements of Code Section 436 are
hereby incorporated by reference in the Plan for earlier Plan Years beginning
after December 31, 2007.



L.
Trust Fund Applicable Only to Payment of Benefits



The Trust Fund will be used and applied only in accordance with the provisions
of the Plan, to provide the benefits thereof, except as provided in Section 17.F
regarding payment of reasonable expenses, and no part of the corpus or income of
the Trust Fund will be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan.  A Participant or any other person shall have no right to any benefit,
payment or other amount (including any additional amount or increase on account
of a delay in distribution(s) or any other reason) from the Plan except as
expressly provided by the Plan. A Participant or any other person receiving any
amount to which he was not entitled under the terms of the Plan shall be liable
to the Plan for such amount and shall pay such amount to the Plan immediately
upon becoming aware that he was not entitled to such amount.




SECTION 18 - AMENDMENT AND TERMINATION





--------------------------------------------------------------------------------




A.
While the Company expects and intends to continue the Plan indefinitely, it
reserves the right, acting by written resolution of the Board (or its duly
authorized delegates), at any time and from time to time, to amend, in whole or
in part, any or all of the provisions of the Plan, to discontinue contributions
to the Plan, or to terminate the Plan. The Administrative Committee (or its duly
authorized delegate) may also adopt certain Plan amendments in accordance with
Section 12.B.2. Notwithstanding the above, no part of the assets of the Plan
shall, by reason of any amendment, discontinuance, or termination, be used for
or diverted to purposes other than for the exclusive benefit of the Participants
and their Beneficiaries under the Plan, unless and until all liabilities of the
Plan have been satisfied, in which case any remaining assets may revert to the
Company. In addition, (i) no amendment, discontinuance, or termination shall
eliminate or reduce benefits that have already accrued that are protected under
Section 411(d)(6) of the Code, and (ii) if the vesting schedule of the Plan is
amended, in the case of an Employee who is a Participant as of the later of the
date such amendment is adopted or the date it becomes effective, the
nonforfeitable percentage (determined as of such date) of such Employee's
benefit will not be less than the percentage computed under the Plan without
regard to such amendment.



B.
If the Plan is terminated, or partially terminated, the rights of affected
Participants to benefits accrued under the Plan shall be nonforfeitable to the
extent funded. The funds held by the Trustee or Trustees and/or insurance
company or companies shall be applied to provide pensions for Participants and
beneficiaries, in the following order of priority:



1.
First, to that portion of each individual's accrued benefit which is derived
from the Participant's contributions.



2.    Second, in the case of benefits payable under this Plan as an annuity --


(a)
in the case of the benefit of a Participant or Beneficiary who was receiving a
benefit as of the beginning of the 3 year period ending on the termination date
of this Plan, to each such benefit, based on the provisions of this Plan (as in
effect during the 5 year period ending on such date) under which such benefit
would be the least,



(b)
in the case of the benefit of a Participant or Beneficiary (other than a benefit
described in Section 18.B.2(a) above) which would have at any time, been paid as
of the beginning of such 3 year period if the Participant had retired prior to
the beginning of such 3 year period and if his benefits had commenced (in the
normal form of distribution) as of the beginning of such period, to each such
benefit based on the provisions of this Plan (as in effect during the 5 year
period ending on such date) under which such benefit would be the least.



3.
Third, to all other benefits under this Plan guaranteed under Title IV of ERISA,
as provided in Section 4044(a)(4) thereof



4.    Fourth, to all other nonforfeitable benefits under this Plan.


5.    Fifth, to all other benefits under this Plan.





--------------------------------------------------------------------------------




The amounts allocated with respect to any benefit under any paragraph above
shall be properly adjusted for any allocation of assets with respect to that
benefit under a prior paragraph.


If the assets available for allocation under any paragraph of this Section 18.B
are insufficient to satisfy in full the benefits of all individuals entitled
thereto, the assets shall be allocated as provided in Section 4044 of ERISA and
any regulations issued thereunder.


C.
In the event the Plan terminates, the benefit of any Highly Compensated Employee
is limited to a benefit that is nondiscriminatory under Section 401(a)(4) of the
Code. Benefits distributed to any of the 25 most Highly Compensated Employees
are restricted such that the annual pension payments are no greater than an
amount equal to the payment that would be made on behalf of the Pensioner under
a single life annuity that is the Actuarial Equivalent of the sum of the
Pensioner's accrued benefit and the Pensioner's other benefits under the Plan.
The preceding sentence shall not apply if: (1) after payment of the benefit to a
Pensioner described in the preceding sentence, the value of Plan assets equals
or exceeds 110% of the value of current Plan liabilities, as defined in Section
412(l)(7) of the Code; or (2) the value of the benefits for a Pensioner so
described is less than 1% of the value of current Plan liabilities.



D.
If the Plan's vesting schedule is amended, or the Plan is amended in any way
that directly or indirectly affects the computation of the nonforfeitable
percentage of a Participant's benefits, or if the Plan is deemed amended by an
automatic change to or from a top-heavy vesting schedule, each Participant with
at least three years of Eligibility Service may elect, within a reasonable
period after the adoption of the amendment or change, to have the nonforfeitable
percentage computed without regard to such amendment or chance.







SECTION 19 - FLAT RATE METHOD FOR 1994


A.
The accumulated pension under the Flat Rate method for Employees who retire
during the calendar year 1994 shall be the sum of 1. and 2. below.



1.
If the Employee elected to make contributions when he was first eligible to do
so, his Flat Rate method monthly pension amount for all Credited Service
accumulated prior to the first date such an election could have been effective,
and his Flat Rate method monthly pension amount for any period of Credited
Service during which he elected to contribute, shall be based on the Final
Average Compensation Schedule in Section B below.



2.
If the Employee elected not to make contributions when he was first eligible to
do so, his Flat Rate method monthly pension amount for all Credited Service
accumulated prior to the first date such an election could have been effective,
and his Flat Rate method monthly pension amount for any period of Credited
Service during which he elected not to contribute, shall be equal to the product
of $13.00 times the applicable years of Credited Service.






--------------------------------------------------------------------------------




B.    Final Average Compensation Schedule




Final Average
Compensation
Monthly Pension for Each Year of Credited Service
Over
Up to
 
 
 
$27,750
 
$23.50
$27,750
28,050
 
23.75
28,050
28,350
 
24.00
28,350
28,650
 
24.25
28,650
28,950
 
24.50
28,950
29,250
 
24.75
29,250
29,550
 
25.00
29,550
29,850
 
25.25
29,850
30,150
 
25.50
30,150
30,450
 
25.75
30,450
30.750
 
26.00
30.750
31,050
 
26.25
31,050
31,350
 
26.50
31,350
31,650
 
26.75
31,650
31,950
 
27.00
31,950
32,250
 
27.25
32,250
32,550
 
27.50
32,550
32,850
 
27.75
32,850
33,150
 
28.00
33,150
33,450
 
28.25
33,450
33,750
 
28.50
33,750
34,050
 
28.75
34,050
 
 
29.00



For the purposes of the above schedule, an Employee's Final Average Compensation
shall be the average of his Compensation for the three (3) calendar years in
which such Compensation was highest during the last ten (10) calendar years
immediately preceding the last year in which he accrued Eligibility Service.


C.
For purposes of this Section 19, "Compensation" means Compensation as defined in
Section 1.11 except that in no event shall the Compensation used for determining
Final Average Compensation for any calendar year be less than the following:



1.
For a Salaried Employee, the base salary rate on December 1 of the preceding
year plus any cost-of-living adjustments made in the Employee's base salary rate
up through the January next following such December 1, multiplied by 52, if the
Employee is paid weekly, or multiplied by 12, if the Employee is paid monthly;
or






--------------------------------------------------------------------------------




2.
For an Hourly-Paid Employee, the average earned rate for the calendar quarter
ending September 30 of the preceding year plus any cost-of-living adjustments
made in the Employee's pay rate up through the January next following such
September 30, multiplied by 2,080.



For any calendar year in which a Salaried Employee did not have a base salary
rate on December 1, the last base salary rate in effect prior to such December 1
shall be used for that year provided, however, that if the Employee accrued
Eligibility Service in such year, the base salary rate so used shall be
increased to include any general or cost-of-living increases granted up to the
earlier of the end of the January next following such December 1 or the date on
which the Employee ceased to accrue Eligibility Service.


For any calendar year in which an Hourly-Paid Employee did not have an average
earned rate for the calendar quarter ending September 30, the last calendar
quarter preceding such quarter for which an average earned rate was determined
shall be used for that year provided, however, that if the Employee accrued
Eligibility Service in such year, such average earned rate so used shall be
increased to include any general or cost-of-living increases granted up to the
earlier of the end of the January next following such third calendar quarter or
the date on which the Employee ceased to accrue Eligibility Service.










IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officer to be effective as of the ________ day of ________, 2015.












CURTISS-WRIGHT CORPORATION




By:__________________________________








APPENDIX A - TOP HEAVY PROVISIONS




The following special provisions shall apply to determine if the Plan is a Top
Heavy Plan as to any Employer that has adopted this Plan, in accordance with
Section 416 of the Code and any special rule that will apply based on such
status. In the event that the provisions contained in this Appendix A are
inconsistent with the terms contained in the remainder of the Plan as adopted by
such Employer then, for the Employees employed by such Employer, the provisions
contained in this Appendix A shall take precedence.



--------------------------------------------------------------------------------






1.    Definitions.


A.
"Applicable Determination Date" means the last day of the later of the first
Plan Year or the preceding Plan Year.



B.
"Top-Heavy Ratio" means the ratio of (A) the present value of the cumulative
accrued benefits under the Plan for key employees to (B) the present value of
the cumulative accrued benefits under the Plan for all key employees and non-key
employees; provided, however, that if an individual has not performed services
for the Employer at any time during the one-year period ending on the applicable
determination date, any accrued benefit for such individual (and the account of
such individual) shall not be taken into account; and provided further, that the
present values of accrued benefits under the Plan for an employee as of the
applicable determination date shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period (5-year period in
the case of a distribution made for a reason other than severance from
employment, death, or disability) ending on the applicable determination date
and any distributions made with respect to the employee under a terminated plan
which, had it not been terminated, would have been in the required aggregation
group.



C.
"Applicable Valuation Date" means the date within the preceding Plan Year as of
which annual Plan costs are or would be computed for minimum funding purposes.



D.
"Key Employee" means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the Applicable
Determination Date was an officer of an Employer or an Affiliated Entity having
remuneration greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5% owner (as defined
in Section 416(i)(1)(B)(i) of the Code) of an Employer or an Affiliated Entity,
or a 1% owner (as defined in Section 416(i)(1)(B)(ii) of the Code) of an
Employer or an Affiliated Entity) having remuneration greater than $150,000. The
determination of who is a Key Employee shall be made in accordance with Section
416(i) of the Code and the applicable regulations and other guidance of general
applicability issued thereunder.



E.    "Non-Key Employee" means any employee who is not a key employee.


F.
"Average Remuneration" means the average annual remuneration (as defined in
Appendix B) of a Member for the five consecutive years of his Eligibility
Service after December 31, 1983 during which he received the greatest aggregate
remuneration, as limited by Section 401(a)(17) of the Code, from the Employer or
an Affiliated Entity, excluding any remuneration for service after the last Plan
Year with respect to which the Plan is Top-Heavy.



G.
"Required Aggregation Group" means each other qualified plan of the Employer or
an Affiliated Entity in which at least one key employee participates or
participated at any time during the Plan Year containing the Applicable
Determination Date or




--------------------------------------------------------------------------------




any of the four preceding Plan Years (regardless of whether the plan has
terminated) and any other qualified plan of the Employer or an Affiliated Entity
which enables the Plan to meet the requirements of Section 401(a)(4) or 410 of
the Code.


H.
"Permissive Aggregation Group" means each plan in the required aggregation group
and any other qualified plan(s) of the Employer or an Affiliated Entity in which
all members are Non-Key Employees, if the resulting aggregation group continues
to meet the requirements of Sections 401(a)(4) and 410 of the Code.



2.    Determination of Top-Heavy Status.


For purposes of this Appendix A, the Plan shall be "Top-Heavy" with respect to
any Plan Year if as of the Applicable Determination Date the Top-Heavy Ratio
exceeds 60%. The Top-Heavy Ratio shall be determined as of the Applicable
Valuation Date in accordance with Section 416(g)(3),(4)(B) of the Code on the
basis of the 1983 GAM Mortality Table and an interest rate of 7% per year
compounded annually. For purposes of determining whether the Plan is Top-Heavy,
the present value of accrued benefits under the Plan will be combined with the
present value of accrued benefits or account balances under each other plan in
the Required Aggregation Group, and, in the Employer's discretion, may be
combined with the present value of accrued benefits or account balances under
any other qualified plan(s) in the Permissive Aggregation Group. The accrued
benefit of a Non-Key employee under the Plan or any other defined benefit plan
in the aggregation group shall be determined (i) under the method, if any, that
uniformly applies for accrual purposes under all plans maintained by the
Employer or an Affiliated Entity, or (ii) if there is no such method, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional rule described in Section 411(b)(1)(C) of the Code.


3.    Special Top-Heavy Provisions.


The following provisions shall be applicable to Members for any Plan Year with
respect to which the Plan is Top-Heavy:


A.
In lieu of the vesting requirements specified in Section 1.47, any Employee who
has completed 3 years of Eligibility Service shall be fully vested in, and have
a nonforfeitable right to, his accrued benefit determined in accordance with the
provisions of Section 4 and paragraph 3.B below.



B.
The accrued benefit of an Employee who is a Non-Key Employee shall not be less
than 2% of his Average Remuneration multiplied by the number of years of his
Eligibility Service, not in excess of 10, during the Plan Years for which the
Plan is Top-Heavy. For purposes of the preceding sentence, years of Eligibility
Service shall be disregarded to the extent that such years of Eligibility
Service occur during a Plan Year when the Plan benefits (within the meaning of
Section 410(b) of the Code) no Key Employee or former Key Employee. That minimum
benefit shall be payable at a Employee's Normal Retirement Date. If payments
commence at a time other than the Employee's Normal Retirement Date, the minimum
accrued benefit shall be the Actuarial Equivalent of that minimum benefit. An
Employee who is a Non-Key Employee shall be entitled to accrue a minimum benefit
under this paragraph 3.B. regardless of the Employee's level of compensation and
regardless of whether




--------------------------------------------------------------------------------




the Employee declined to make mandatory contributions; provided, however, that a
part-time Employee or Casual Employee who is regularly scheduled to work less
than 24 hours per week shall only accrue a benefit under this paragraph 3.B. if
he completes at least 1,000 hours in the applicable accrual computation period.


C.
If the Plan is Top-Heavy with respect to a Plan Year and ceases to be Top-Heavy
for a subsequent Plan Year, the following provisions shall be applicable:



(i)
The accrued benefit in any such subsequent Plan Year shall not be less than the
minimum accrued benefit provided in paragraph C.3 above, computed as of the end
of the most recent Plan Year for which the Plan was top-heavy.



(ii)
If an Employee has completed three years of Eligibility Service on or before the
last day of the most recent Plan Year for which the Plan was Top-Heavy, the
vesting provision set forth in paragraph 3.A above shall continue to be
applicable.



APPENDIX B - SECTION 415 LIMITATIONS


In the event the provisions contained in this Appendix B are inconsistent with
the terms contained in the remainder of the Plan, the provisions of this
Appendix B shall take precedence.


1.
Subject to the following provisions of this Appendix B and to the limitations
set forth in Section 415 of the Code and any regulations or rulings thereunder,
and notwithstanding any provision of the Plan to the contrary, the maximum
annual pension payable to an Employee under the Plan in the form of a single
life annuity, when added to any pension attributable to contributions of the
Employer or an Affiliated Entity provided to the Employee under any other
qualified defined benefit plan, shall be equal to the lesser of:



(i)
the dollar limitation described in Section 415(b)(1)(A) of the Code, as in
effect for such Limitation Year, taking account any adjustments made pursuant to
Section 415(d)(1)(A) of the Code, or



(ii)
the Participant’s average annual remuneration during the 3 consecutive calendar
years of his service with the Employer or Affiliated Entity affording the
highest such average, or during all of the years of such service if less than 3
years.



The term “remuneration” with respect to any Employee shall mean the his wages,
salaries, and other amounts paid in respect of such Employee by the Employer or
an Affiliated Entity for personal services actually rendered and shall include,
but not by way of limitation, bonuses, overtime payments, and commissions and
shall exclude deferred compensation, stock options, and other distributions
which receive special tax benefits under the Code. Remuneration shall also
include (i) any elective deferral, as defined in Section 402(g) of the Code and
(ii) any amount contributed by the Employer at the election of the Employee that
is not includible in the gross income of the employee by reason of Sections 125,
132(f), or 457 of the Code.





--------------------------------------------------------------------------------




Effective January 1, 2008, remuneration shall also include amounts required to
be recognized under the provisions of Section 1.415(c)-2(e) of the Income Tax
Regulations and amounts permitted to be recognized under the provisions of
Section 1.415(c)-2(e)(2) and (3) of the Income Tax Regulations. Remuneration
shall not exceed the limitation on compensation under Section 401(a)(17) of the
Code.


2.
In the case of an Employee whose benefits have not yet commenced, the benefit
payable to an Employee’s Spouse under a qualified joint and survivor annuity or
under a qualified preretirement survivor annuity shall be subject to the dollar
limitation which would apply if the benefits were payable to the Employee in the
form of a life annuity. The amount of the benefit payable to the Spouse, and
which is subject to the preceding sentence, shall be computed from the
Employee’s before application of this subsection.



3.
If an Employee’s benefit is payable neither as a life annuity nor as a qualified
joint and survivor annuity with the Employee’s Spouse as Beneficiary, the
maximum limitation shall be the Actuarial Equivalent of the maximum limitation
otherwise applicable. The Actuarial Equivalent for purposes of this subsection
shall be determined in accordance with Section 415(b) of the Code and the
regulations or rulings issued thereunder and using the Plan’s early retirement,
late retirement or optional benefit factors as appropriate, or, if less, using
factors calculated from the mortality table specified in Section 1.1, if
applicable, and (i) with respect to an adjustment for certain forms of benefit
under Section 415(b)(2)(B) of the Code, the interest rate specified in Section
1.1, if the pension is subject to the provisions of Section 417(e)(3) of the
Code or 5% otherwise; and (ii) with respect to any other adjustment for
commencement of benefits before age 62 or after age 65, required under Section
415(b)(2)(C) or (D) of the Code, an interest rate of 5%.



Notwithstanding the foregoing, effective January 1, 2004, Actuarial Equivalent
value for purposes of determining the adjustment for optional forms of payment
under this subsection shall be determined in accordance with Section 415(b) of
the Code and the regulations or rulings issued thereunder and using the Plan's
optional form of payment factors, or, if less, using factors calculated from the
IRS Mortality Table, if applicable, and either:


(A)
if the benefit is not subject to the provisions of Section 417(e)(3) of the
Code, an interest rate of 5 percent, or



(B)    if the benefit is subject to the provisions of Section 417(e)(3) of the
Code:


(1)
an interest rate of 5.5 percent for distributions made in Plan Years beginning
in 2004 and 2005; and



(2)
the IRS Interest Rate for distributions made in Plan Years beginning in 2006 or
any subsequent Plan Year.



However, in the case of an Employee or Beneficiary whose benefit commencement
date occurs during calendar year 2004, the amount payable under any form of
payment subject to the provisions of Section 417(e)(3) of the Code and subject
to adjustment under the preceding sentence shall not be less than the amount
that would have been payable had the amount payable been determined using the
IRS Interest Rate in effect on December 31, 2003.





--------------------------------------------------------------------------------








APPENDIX C - HISTORICAL FORMULAS




The purpose of this Appendix C is to provide a brief outline of how monthly
pension amounts were accrued through December 31, 1993 under the Predecessor
Plan (and those plans, including the GESCO Plan, from which the Predecessor Plan
received a transfer of assets and liabilities). More specific details for any
particular year can be found in the Plan document which was in effect at that
time.


Prior to January 1, 1992, the Plan consisted of a Basic Portion and a
Supplemental Portion. All Employees earned benefits under the Basic Portion.
Only Employees who were hired before January 1, 1980 and who became Salaried
Employees by August 1, 1985 were eligible to participate in the Supplemental
Portion (hereinafter referred to as Pre-1980 Salaried Employees).


Under the Basic Portion of the Plan, monthly pension amounts were determined
using two different methods -- the Career Accumulation method and the Final
Average Compensation Method. An Employee's accrued pension under the Basic
Portion was the larger of these two amounts. Any pension accrued under the
Supplemental Portion of the Plan was then added to this amount to arrive at an
Employee's total monthly accrued pension.


When the Plan was restructured effective January 1, 1992, the benefits earned as
of December 31, 1991 under the Basic and Supplemental Portions were combined to
form a new Career Accumulation base. This Appendix C includes the tables and
formulas that were used to determine accrued pension amounts under the Basic and
Supplemental Portions of the Plan through December 31, 1991. Also included are
the Career Accumulation formulas and the FAC formulas for the period January 1,
1992 through December 31, 1993.


A.    Basic Portion -- Career Accumulation Method


An Employee's accrued pension under this method is the sum of amounts from A.1
through A.11 below, where applicable.


Monthly Pensions for Calendar Years Through 12/31/82


An Employee's position on all of the tables shown in A.3 through A.7 below for
any calendar year was determined by the third quarter average earned rate from
the previous year for Hourly-Paid Employees and by the December 1 rate of pay
from the previous year for Salaried Employees.


 
Years
Hourly
Rate
Weekly
Rate
Monthly
Rate
Monthly Pension
A.1
Prior to 1967
All
All
All
$6.00
 
 
 
 
 
 




--------------------------------------------------------------------------------




A.2
1967 through 1971
All
All
All
$8.00
 
 
 
 
 
 
A.3
1972
Up to $4.50
Up to $180
Up to $783
$8.00
 
 
$4.50 & over
$180 & over
$783 & over
8.50
 
 
 
 
 
 
A.4
1973, 1974, 1975
Up to $4.50
Up to $180
Up to $783
$8.00
 
 
$4.50 to 4.75
$180 to 190
$783 to 826
8.50
 
 
4.75 to 5.00
190 to 200
826 to 870
9.00
 
 
5.00 to 5.25
200 to 210
870 to 913
9.50
 
 
5.25 & over
210 & over
913 & over
10.00
 
 
 
 
 
 
A.5
1976, 1977, 1978
Up to $4.50
Up to $180
Up to $783
$8.00
 
 
$4.50 to 4.75
$180 to 190
$783 to 826
8.50
 
 
4.75 to 5.00
190 to 200
826 to 870
9.00
 
 
5.00 to 5.25
200 to 210
870 to 913
9.50
 
 
5.25 to 5.50
210 to 220
913 to 957
10.00
 
 
5.50 to 5.75
220 to 230
957 to 1000
10.50
 
 
5.75 to 6.00
230 to 240
1000 to 1044
11.00
 
 
6.00 to 6.25
240 to 250
1044 to 1087
11.50
 
 
6.25 & over
250 & over
1087 & over
12.00
 
 
 
 
 
 
A.6
1979
Up to $4.50
Up to $180
Up to $783
$8.00
 
 
$4.50 to 4.75
$180 to 190
$783 to 826
8.50
 
 
4.75 to 5.00
190 to 200
826 to 870
9.00
 
 
5.00 to 5.25
200 to 210
870 to 913
9.50
 
 
5.25 to 5.50
210 to 220
913 to 957
10.00
 
 
5.50 to 5.75
220 to 230
957 to 1000
10.50
 
 
5.75 to 6.00
230 to 240
1000 to 1044
11.00
 
 
6.00 to 6.25
240 to 250
1044 to 1087
11.50
 
 
6.25 to 6.50
250 to 260
1087 to 1131
12.00
 
 
6.50 to 6.75
260 to 270
1131 to 1174
12.50
 
 
6.75 to 7.00
270 to 280
1174 to 1218
13.00
 
 
7.00 to 7.25
280 to 290
1218 to 1261
13.50
 
 
7.25 & over
290 & over
1261 & over
14.00






--------------------------------------------------------------------------------




A.7
Prior to 1980, the Basic Portion was noncontributory for all Employees. For the
period from January 1, 1980 through December 31, 1982, all nonrepresented
Employees and some represented Employees had an option to contribute under the
Basic Portion. Certain other represented Employees did not have the option to
contribute.



For the years 1980, 1981 and 1982, the table shown above in paragraph A.6 for
the year 1979 remained in effect both for those who did not have an option to
contribute and for those who were hired prior to January 1, 1980 who had an
option to contribute but who chose not to do so. Those who were hired between
January 1, 1980 and December 31, 1982 who had an option to contribute but chose
not to do so did not accrue any benefits.


For those who were hired Prior to January 1, 1980 who elected to contribute, the
following table applied for the years 1980, 1981 and 1982:


 
 
Hourly
Rate
Weekly
Rate
Monthly
Rate
Monthly Pension
 
 
Up to $4.95
Up to $198
Up to $858
$9.50
 
 
$4.95 to 5.25
$190 to 210
$858 to 910
10.00
 
 
5.25 to 5.55
210 to 222
910 to 962
10.50
 
 
5.55 to 5.85
222 to 234
962 to 1014
11.00
 
 
5.85 to 6.15
234 to 246
1014 to 1066
11.50
 
 
6.15 to 6.45
246 to 258
1066 to 1118
12.00
 
 
6.45 to 6.75
258 to 270
1118 to 1170
13.15
 
 
 
 
 
 
 
 
Increasing by
$0.30 without
Limit
Increasing by
$12 without
Limit
Increasing by
$52 without
Limit
Increasing by $1.15 without Limit
for Hourly-Paid Employees
 
 
 
 
 
 
 
 
 
 
 
Increasing by $1.15 to a maximum of $21.20 for Salaried Employees

For those who were hired on or after January 1, 1980 who elected to contribute,
the following table applied for the years 1980, 1981 and 1982:





--------------------------------------------------------------------------------




 
 
Hourly
Rate
Weekly
Rate
Monthly
Rate
Monthly Pension
 
 
Up to $4.95
Up to $198
Up to $858
$10.80
 
 
$4.95 to 5.25
$190 to 210
$858 to 910
11.95
 
 
 
 
 
 
 
 
Increasing by
$0.30 without
Limit
Increasing by
$12 without
Limit
Increasing by
$52 without
Limit
Increasing by $1.15 without Limit





A.8    Past Service Update Effective 12/31/82:


On December 31, 1982, the sum of all monthly amounts earned in A.1 through A.7
above was increased by 25%, plus $4.17.


A.9    Monthly Pensions for Calendar Years from 1/1/83 Through 12/31/91:


For those Employees who elected to contribute during the period January 1, 1983
through December 31, 1991, the pension amounts were based on various formulas
which were applied to total compensation received during each calendar year,
with an overall minimum of $15 per year of Credited Service. The following were
the formulas:


a.    For calendar years 1983 through 1988:


1/12 of 1.30% of total compensation up to $14,700, plus 2.4% of total
compensation in excess of $14,700.


For Pre-1980 Salaried Employees, the following maximums applied for the
indicated years:


1983
$28.23
1984 and 1985
$33.03
1986
$36.63
1987 and 1988
$39.03



b.    For calendar years 1989 through 1991:


1/12 of 1.75% of total compensation up to $14,700, plus 2.2% of total
compensation in excess of $14,700.


If the Employee had 35 or more years of Credited Service at the beginning of the
calendar year, the formula was 1/12 of 1.75% of total compensation.


For Pre-1980 Salaried Employees, the maximums were:





--------------------------------------------------------------------------------




$40.00 for less than 35 years of Credited Service
$36.20 for 35 or more years of Credited Service


A.10    Monthly Pensions for Non-Contributors from 1/1/80 Through 12/31/91:


Those who were hired between January 1, 1980 and December 31, 1982 who had an
option to contribute but chose not to do so were granted a monthly pension of
$14 times Credited Service accumulated to December 31, 1982. The Past Service
Update effective December 31, 1982 did not apply to this group.


A.11
From January 1, 1983 through December 31, 1991, all Employees had the option to
contribute under the Basic Portion. For any year in which an Employee elected
not to contribute, the accrued monthly pension was $15 times Credited Service
accumulated during that year.





B.    Basic Portion -- Final Average Compensation (FAC) Method:


As of December 31, 1991, an Employee's accrued pension under this method is the
monthly pension amount from the following schedule times years of Credited
Service as a contributor. Prior to December 31, 1991, there were different FAC
schedules in effect; refer to earlier Plan documents to determine accrued
pensions under this method before December 31, 1991.


FAC Schedule at 12/31/91:


Note:    If an Employee elected to contribute when first eligible, the Employee
is treated as a contributor for all previous years.





--------------------------------------------------------------------------------






Final Average
Compensation
Monthly Pension for Each Year of Credited Service
Over
Up to
 
 
 
$24,750
 
$21.00
24,750
25,050
 
21.25
25,050
25,350
 
21.50
25,350
25,650
 
21.75
25,650
25,950
 
22.00
25,950
26,250
 
22.25
26,250
26,550
 
22.50
26,550
26,850
 
22.75
26,850
27,150
 
23.00
27,150
27,450
 
23.25
27,450
27,750
 
23.50
27,750
28,050
 
23.75
28,050
28,350
 
24.00
28,350
28,650
 
24.25
28,650
28,950
 
24.50
28,950
29,250
 
24.75
29,250
29,550
 
25.00
29,550
29,850
 
25.25
29,850
30,150
 
25.50
30,150
30,450
 
25.75
30,450
30.750
 
26.00
30.750
31,050
 
26.25
31,050
31,350
 
26.50
31,350
31,650
 
26.75
31,650
 
 
27.00





Monthly Pensions for Non-Contributors


For any year during which an Employee was considered a non-contributor, the FAC
pension amount is $13 times the Credited Service accumulated in that year.




C.    Supplemental Portion:


Under the Supplemental Portion of the Plan, monthly pensions were based on
earnings class numbers from the inception of the Plan through December 31, 1988.
From January 1, 1989 through December 31, 1991, pensions were determined by a
formula based on total compensation.


An Employee's accrued pension is the sum of amounts from C.1 through C.3, where
applicable.



--------------------------------------------------------------------------------










C. 1    Monthly Pensions for Calendar Years Through 12/31/88:


For each full year of service prior to January 1, 1989, an Employee who
contributed to the Supplemental Portion earned a monthly pension amount equal to
the earnings class number multiplied by one dollar and five cents ($1.05). The
following is a summary of the schedules that were used to determine earnings
class numbers since the inception of the Plan.


Earnings
Class
 
Monthly Pay Range in Indicated Years
Number
1951 through 1966
1967 through 1985
1986 through 1988
 
 
 
 
1
$400 but less than $475
$0 but less than $550
$0 but less than $825
2
$475 but less than $525
$550 but less than $625
$825 but less than $875
3
$525 but less than $575
$625 but less than $675
$875 but less than $925
4
$575 but less than $625
$675 but less than $725
$925 but less than $975
5
$625 but less than $675
$725 but less than $775
$975 but less than $1025



Add one earnings class number for each $50 increase in pay.


For the years 1951, 1952 and 1953, an Employee's earnings class number was based
on the earnings for the first nine months of the previous year multiplied by
1-1/3. For the years 1954 through 1988, an Employee's earnings class number was
based on the base salary rate in effect on December 1 of the previous year.


C.2    Past Service Update Effective 3/1/88:


For each Employee who was accruing Eligibility Service on or after February 29,
1988, an amount was determined in accordance with step (g) of the following
calculation:


(a)
Determine all of the amounts earned pursuant to paragraph C.1 above as of
December 31, 1987.



(b)
Subtract 7 years from the Eligibility Service accrued by the Employee as of
December 31, 1987 (in no event shall the result be less .than zero).



(c)     Determine the product of 0.025 times (a) times (b).


(d)
Determine the amount of monthly pension the Employee had accrued as of December
31, 1987, pursuant to paragraph A of this Appendix C.



(e)
Determine the amount of monthly pension the Employee had accrued under the Basic
Portion of the Plan as of December 31, 1987 under the Final




--------------------------------------------------------------------------------




Average Compensation Method of computing pensions. For any year during which the
Employee was considered a noncontributor, this amount is $13 times the Credited
Service accumulated in that year. For any year during which the Employee was
considered a contributor the monthly pension was based on the following table:




Final Average
Compensation
Monthly Pension for Each Year of Credited Service
Over
Up to
 
 
 
$19,350
 
$16.00
$19,350
19,650
 
16.25
19,650
19,950
 
16.50
19,950
20,250
 
16.75
20,250
20,550
 
17.00
20,550
20,850
 
17.25
20,850
21,150
 
17.50
21,150
21,450
 
17.75
21,450
21,750
 
18.00
21,750
22,050
 
18.25
22,050
22,350
 
18.50
22,350
22,650
 
18.75
22,650
22,950
 
19.00
22,950
23,250
 
19.25
23,250
23,550
 
19.50
23,550
23,850
 
19.75
23,850
24,150
 
20.00
24,150
24,450
 
20.25
24,450
24,750
 
20.50
24,750
25,050
 
20.75
25,050
25,350
 
21.00
25,350
25,650
 
21.25
25,650
25,950
 
21.50
25,950
26,250
 
21.75
26,250
 
 
22.00





(f)
Subtract the amount determined in (d) from the amount determined in (e) (in no
event shall the result be less than zero).



(g)
Subtract the amount determined in (f) from the amount determined in (c) (in no
event shall the result be less than zero) .



C.3    Monthly Pensions for Calendar Years From 1/1/89 Through 12/31/91:





--------------------------------------------------------------------------------




For calendar years 1989 through 1991, an Employee who contributed to the
Supplemental Portion earned a monthly pension in accordance with the following
formula:
    
1/12 of 1.35% of total compensation up to $24,825, plus 2.1% of total
compensation in excess of $24,825.


D.    Restructured Plan Effective January 1, 1992:


Career Accumulation Method


From January 1, 1992 through December 31, 1993, all Employees had the option to
contribute to the Plan. If an Employee elected not to contribute, he accrued a
monthly pension of $15 times Credited Service. If he elected to contribute, he
earned a monthly pension of one-twelfth (1/12) of two percent (2%) of
Compensation for each year of Credited Service.


Final Average Compensation (FAC) Method:


If the Employee elected not to contribute, he accrued a monthly pension of $13
times Credited Service. If he elected to contribute, his FAC amount as of
December 31, 1993 was based on the schedule shown in Section 19.


APPENDIX D - PARTICIPATING EMPLOYERS


The following entities are participating Employers under the Plan:


1.    Engineered Pump Division


A.
The business unit denominated the Engineered Pump Division (“EPD”), which unit
comprises operations that were acquired by Curtiss-Wright Electro-Mechanical
Corporation from Flowserve US Inc. (“Flowserve”) and that, prior to such
acquisition, were known as the Governmental Marine Business Unit (“GMBU”) of
Flowserve, shall be deemed an Employer for purposes of the Plan, effective as of
November 1, 2004.



B.
Effective as of November 1, 2004, the EPD business unit shall not be an Excluded
Unit for any purpose under the Plan.



C.
For the purpose of determining the Eligibility Service and Vesting Service of an
Employee who had been employed at the GMBU operations of Flowserve prior to
November 1, 2004, the GMBU operations of the Flowserve shall be deemed to be a
business unit of the Company that had been designated as an Excluded Unit.



Appendix E - Special Rules Applicable to Specified Represented Employees at
Engineered Pump Division





--------------------------------------------------------------------------------




1.    Employees subject to Appendix E
        
In accordance with the provisions of the agreement between Curtiss-Wright
Electro-Mechanical Corporation (“CWEMC”) and Flowserve US Inc. (“Flowserve”)
pursuant to which CWEMC acquired from Flowserve operations theretofore known as
the Governmental Marine Business Unit (“GMBU”), the provisions of this Appendix
E shall be applicable only to the following employees at the Engineered Pump
Division (“EPD”) of CWEMC, who are represented by Local 8228 of the United
Steelworkers of America (herein the “Grandfathered Represented Employees”):


Tony Amato
Russ Saylor
Lester Wentzell


2.    Eligibility for Special Early Retirement Benefits


Any Grandfathered Represented Employee who


(a)
has completed at least 15 years of Eligibility Service and who either



(i)
has attained age 55 or and whose combined age and years of Eligibility Service
equals 75 or more or



(ii)
has not attained age 55 and whose combined age and years of Eligibility Service
equals 80 or more, and



(b)     either


(i)    has been laid off and not recalled within 2 years, or


(ii)
whose employment has been terminated as a result of a permanent shutdown of the
plant or a division thereof, or



(iii)
who has been laid off as a result the permanent shutdown of a division of the
plant and not recalled within 2 years or who has reached the requirements for a
Normal Retirement Pension or an Early Retirement Pension at any time during said
two-year period of layoff,



shall be eligible to retire and shall upon his retirement be eligible for a
pension. His eligibility under clause (b)(i) above shall be determined as of the
end of such two-years of layoff; his eligibility under clause (b)(ii) above
shall be determined as of the date of his termination of employment; and his
eligibility under clause (b)(iii) above shall be determined as of the date that
he reaches the requirements for a Normal Retirement Pension or an Early
Retirement Pension.


Notwithstanding any provision hereof to the contrary, no pension shall be
payable in accordance with this Appendix E for any month with respect to which
the Grandfathered Represented Employee claims and is eligible for sickness or
accident benefits provided under an Employer program or for similar benefits
provided under law. For the purpose of determining a Grandfathered Represented
Employee’s eligibility for benefits in accordance



--------------------------------------------------------------------------------




with this Appendix E, his years of Eligibility Service shall include his period
of employment with Flowserve and its predecessors at GMBU, as determined in
accordance with the provisions of Part B-7 of the Flowserve Corporation Pension
Plan (the “Flowserve Plan”).


3.    Determination of Special Early Retirement Pension


The amount of the special early retirement pension payable to a Grandfathered
Represented Employee who becomes eligible for such pension in accordance with
Paragraph 2 shall be determined in accordance with the provisions of Section 4
or Section 5, as applicable, except that (a) the pension will not be actuarially
reduced for early commencement; (b) in no month will the pension amount be less
than the minimum pension in effect at the time of his retirement; and (c) in no
month will the amount of his pension, when added to the pension payable to him
under Section 5.2 of Part B-7 of the Flowserve Plan, be less than the amount
that would have been payable to him if he had continued to participate in Part
B-7 of the Flowserve Plan until the date that he became eligible for a pension
in accordance with Paragraph 2 of this Appendix E, taking account of the
provisions of Section 5.2 of Part B-7 of the Flowserve Plan relating to the date
at which any pension reduction attributable to Social Security benefits may
commence.





